Exhibit 10.1

EXECUTION VERSION

FIRST AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT

FIRST AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT (this “Amendment”),
dated as of May 4, 2020, among OSI RESTAURANT PARTNERS, LLC, a Delaware limited
liability company (“OSI”), BLOOMIN’ BRANDS, INC., a Delaware corporation (the
“Company” and, together with OSI, the “Borrowers”), the Subsidiary Guarantors
(as defined in the Credit Agreement referred to below) party hereto, each of the
Lenders party hereto that is consenting to the amendments set forth in Section 1
below (collectively, the “Consenting Lenders”) and WELLS FARGO BANK, NATIONAL
ASSOCIATION, as administrative agent (the “Administrative Agent”). Unless
otherwise indicated, all capitalized terms used herein and not otherwise defined
herein shall have the respective meanings provided such terms in the Credit
Agreement referred to below.

W I T N E S S E T H:

WHEREAS, the Borrowers, the lenders party thereto (the “Lenders”), the
Administrative Agent and the other parties thereto have entered into that
certain Amended and Restated Credit Agreement, dated as of November 30, 2017 (as
previously amended, as amended hereby and as further amended, restated,
extended, supplemented or otherwise modified from time to time, the “Credit
Agreement” and the Credit Agreement prior to giving effect to this Amendment
being referred to as the “Existing Credit Agreement”);

WHEREAS, the Borrowers have requested certain amendments to certain terms of the
Existing Credit Agreement as provided herein, and the Administrative Agent and
each of the Consenting Lenders have agreed to such requests, subject to the
terms and conditions of this Amendment;

NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, it is agreed as follows:

SECTION 1. Amendments to Credit Agreement. Effective as of the First Amendment
Effective Date (as defined below) and subject to the terms and conditions set
forth herein and in reliance upon representations and warranties set forth
herein, the body of the Existing Credit Agreement (excluding the Schedules and
Exhibits thereto) is hereby amended to (a) delete the stricken text (indicated
textually in the same manner as the following example: stricken text), (b) add
the double-underlined text (indicated textually in the same manner as the
following example: double-underlined text) and (c) move the green
double-underlined text (indicated textually in the same manner as the following
example: double-underlined text), in each case, as set forth in the Credit
Agreement attached hereto as Annex A.

SECTION 2. Acknowledgement and Confirmation. Each of the Loan Parties party
hereto hereby agrees that with respect to each Loan Document to which it is a
party, after giving effect to the Amendment and the transactions contemplated
hereunder:

(a) all of its obligations, liabilities and indebtedness under such Loan
Document, including guarantee obligations, shall, except as expressly set forth
herein or in the Credit Agreement, remain in full force and effect on a
continuous basis; and

(b) all of the Liens and security interests created and arising under such Loan
Document remain in full force and effect on a continuous basis, and the
perfected status and priority to the extent provided for in Section 5.19 of the
Credit Agreement of each such Lien and security interest continues in full force
and effect on a continuous basis, unimpaired, uninterrupted and undischarged as
collateral security for the Obligations, to the extent provided in such Loan
Documents.



--------------------------------------------------------------------------------

SECTION 3. Conditions of Effectiveness of this Amendment. This Amendment shall
become effective on the date when the following conditions shall have been
satisfied or waived (such date, the “First Amendment Effective Date”):

(a) The Administrative Agent’s receipt of counterparts of this Amendment, duly
executed by the Borrowers, the Subsidiary Guarantors existing as of the First
Amendment Effective Date, the Administrative Agent and the Consenting Lenders
constituting Required Lenders, each of which shall be originals or facsimiles
(followed by originals to be delivered as soon as practicable) unless otherwise
specified, each in form and substance reasonably satisfactory to the
Administrative Agent and its legal counsel.

(b) Payment of all fees and reasonable expenses of the Administrative Agent and
Wells Fargo Securities, LLC, and in the case of expenses, to the extent invoiced
at least three (3) Business Days prior to the First Amendment Effective Date
(except as otherwise reasonably agreed to by the Borrowers), required to be paid
on the First Amendment Effective Date.

(c) Payment of all fees to the Lenders required to be paid on the First
Amendment Effective Date.

(d) The representations and warranties in Section 5 of this Amendment shall be
true and correct as of the First Amendment Effective Date.

For purposes of determining compliance with the conditions specified in this
Section 3, each Lender that has signed this Amendment shall be deemed to have
consented to, approved or accepted or to be satisfied with, each document or
other matter required thereunder to be consented to or approved by or acceptable
or satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the proposed First Amendment Effective Date
specifying its objection thereto.

SECTION 4. Costs and Expenses. Each Borrower hereby reconfirms its obligations
pursuant to Section 10.04 of the Credit Agreement to pay and reimburse the
Administrative Agent in accordance with the terms thereof.

SECTION 5. Representations and Warranties. To induce the Administrative Agent
and the other Lenders to enter into this Amendment, each Loan Party represents
and warrants to the Administrative Agent and the other Lenders on and as of the
First Amendment Effective Date that, in each case:

(a) the representations and warranties of each Loan Party set forth in Article V
of the Credit Agreement and in each other Loan Document are true and correct in
all material respects on and as of the First Amendment Effective Date with the
same effect as though made on and as of such date, except to the extent such
representations and warranties expressly relate to an earlier date, in which
case they shall be true and correct in all material respects as of such earlier
date; provided that any representation and warranty that is qualified as to
“materiality,” “Material Adverse Effect” or similar language shall be true and
correct (after giving effect to any qualification therein) in all respects on
such respective dates; and

(b) no Default or Event of Default exists and is continuing.

SECTION 6. Reference to and Effect on the Credit Agreement and the Loan
Documents.

(a) On and after the First Amendment Effective Date, each reference in the
Credit Agreement to “this Agreement,” “herein,” “hereto”, “hereof” and
“hereunder” or words of like import

 

2



--------------------------------------------------------------------------------

referring to the Credit Agreement, and each reference in the Notes and each of
the other Loan Documents to “the Credit Agreement”, “thereunder”, “thereof” or
words of like import referring to the Credit Agreement, shall mean and be a
reference to the Credit Agreement, as amended by this Amendment.

(b) The Credit Agreement and each of the other Loan Documents, as specifically
amended by this Amendment, are and shall continue to be in full force and effect
and are hereby in all respects ratified and confirmed.

(c) The execution, delivery and effectiveness of this Amendment shall not,
except as expressly provided herein, operate as a waiver of any right, power or
remedy of any Lender or the Administrative Agent under any of the Loan
Documents, nor constitute a waiver of any provision of any of the Loan
Documents. Without limiting the generality of the foregoing, the Collateral
Documents in effect immediately prior to the date hereof and all of the
Collateral described therein in existence immediately prior to the date hereof
do and shall continue to secure the payment of all Obligations of the Loan
Parties under the Loan Documents, in each case, as amended by this Amendment.

(d) This Amendment is a Loan Document and is subject to the terms and conditions
of the Credit Agreement.

SECTION 7. Governing Law; Jurisdiction and Waiver of Right to Trial By Jury.
THIS AMENDMENT IS SUBJECT TO THE PROVISIONS OF SECTIONS 10.15 AND 10.16 OF THE
CREDIT AGREEMENT RELATING TO GOVERNING LAW, JURISDICTION AND WAIVER OF RIGHT TO
TRIAL BY JURY, THE PROVISIONS OF WHICH ARE BY THIS REFERENCE INCORPORATED HEREIN
IN FULL.

SECTION 8. Counterparts. This Amendment may be executed in any number of
counterparts and by the different parties hereto on separate counterparts, each
of which counterparts when executed and delivered shall be an original, but all
of which shall together constitute one and the same instrument. Delivery by
facsimile or electronic transmission of an executed counterpart of a signature
page to this Amendment shall be effective as delivery of an original executed
counterpart of this Amendment.

[The remainder of this page is intentionally left blank.]

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused their duly authorized
officers to execute and deliver this Amendment as of the date first above
written.

 

OSI RESTAURANT PARTNERS, LLC, as Borrower By:  

/s/ Kelly Lefferts

  Name: Kelly Lefferts  

Title:  Executive Vice President, Chief Legal Officer and Secretary

BLOOMIN’ BRANDS, INC., as Borrower By:  

/s/ Kelly Lefferts

  Name: Kelly Lefferts  

Title:  Executive Vice President, Chief Legal Officer and Secretary

BLOOMIN’ BRANDS GIFT CARD SERVICES, LLC OS RESTAURANT SERVICES, LLC OUTBACK
DESIGNATED PARTNER, LLC OUTBACK KANSAS LLC By:   OUTBACK STEAKHOUSE OF FLORIDA,
LLC, its sole member   By:   OSI RESTAURANT PARTNERS, LLC, its sole member    
By:  

/s/ Kelly Lefferts

    Name:   Kelly Lefferts     Title:   Executive Vice President, Chief Legal
Officer and Secretary

Bloomin’ Brands, Inc.

First Amendment to Amended and Restated Credit Agreement

Signature Page



--------------------------------------------------------------------------------

BONEFISH OF BEL AIR LLC By: BONEFISH GRILL, LLC, its managing member

By: OSI RESTAURANT PARTNERS, LLC, its sole member

        By:  

/s/ Kelly Lefferts

        Name: Kelly Lefferts

Title:  Executive Vice President, Chief Legal Officer and Secretary

BONEFISH/ASHEVILLE, LIMITED PARTNERSHIP BONEFISH/CAROLINAS, LIMITED PARTNERSHIP
BONEFISH/COLUMBUS-I, LIMITED PARTNERSHIP BONEFISH/CRESCENT SPRINGS, LIMITED
PARTNERSHIP BONEFISH/GREENSBORO, LIMITED PARTNERSHIP BONEFISH/HYDE PARK, LIMITED
PARTNERSHIP By: BONEFISH GRILL, LLC, its general partner

By: OSI RESTAURANT PARTNERS, LLC, its sole member

        By:  

/s/ Kelly Lefferts

        Name: Kelly Lefferts

Title:  Executive Vice President, Chief Legal Officer and Secretary

BONEFISH BEVERAGES, LLC BONEFISH HOLDINGS, LLC CIGI BEVERAGES OF TEXAS, LLC CIGI
HOLDINGS, LLC OBTEX HOLDINGS, LLC OUTBACK BEVERAGES OF TEXAS, LLC By:  

/s/ Kelly Lefferts

  Name: Kelly Lefferts   Title: Secretary

 

Bloomin’ Brands, Inc.

First Amendment to Amended and Restated Credit Agreement

Signature Page



--------------------------------------------------------------------------------

BONEFISH BRANDYWINE, LLC BONEFISH DESIGNATED PARTNER, LLC BONEFISH KANSAS LLC
By: BONEFISH GRILL, LLC, its sole member

By: OSI RESTAURANT PARTNERS, LLC, its sole member

        By:

 

/s/ Kelly Lefferts

Name: Kelly Lefferts

Title:  Executive Vice President, Chief Legal Officer and Secretary

BFG NEBRASKA, INC. BFG OKLAHOMA, INC. CIGI NEBRASKA, INC. CIGI OKLAHOMA, INC.
OSF NEBRASKA, INC. OSF OKLAHOMA, INC. By:  

/s/ Kelly Lefferts

  Name: Kelly Lefferts   Title: President and Secretary NEW PRIVATE RESTAURANT
PROPERTIES, LLC OS MANAGEMENT, INC. OSI HOLDCO I, INC. OSI HOLDCO II, INC. OSI
HOLDCO, INC. OUTBACK & CARRABBA’S OF NEW MEXICO, INC. By:  

/s/ Kelly Lefferts

  Name: Kelly Lefferts  

Title:  Executive Vice President, Chief Legal Officer and Secretary

 

Bloomin’ Brands, Inc.

First Amendment to Amended and Restated Credit Agreement

Signature Page



--------------------------------------------------------------------------------

OUTBACK ALABAMA, INC. By:  

/s/ Kelly Lefferts

  Name: Kelly Lefferts   Title: Vice President and Secretary CARRABBA’S
DESIGNATED PARTNER, LLC CARRABBA’S KANSAS LLC By: CARRABBA’S ITALIAN GRILL, LLC,
its sole member

By: OSI RESTAURANT PARTNERS, LLC, its sole member

        By:

 

/s/ Kelly Lefferts

Name: Kelly Lefferts

Title:  Executive Vice President, Chief Legal Officer and Secretary

CARRABBA’S ITALIAN GRILL OF HOWARD COUNTY, INC.

By:

 

/s/ Nicole Novella

 

Name: Nicole Novella

 

Title: President, Secretary and Treasurer

BONEFISH GRILL, LLC CARRABBA’S ITALIAN GRILL, LLC DOORSIDE, LLC OS REALTY, LLC
OUTBACK STEAKHOUSE OF FLORIDA, LLC PRIVATE RESTAURANT MASTER LESSEE, LLC By: OSI
RESTAURANT PARTNERS, LLC, its sole member

        By:

 

/s/ Kelly Lefferts

Name: Kelly Lefferts

Title:  Executive Vice President, Chief Legal Officer and Secretary

 

Bloomin’ Brands, Inc.

First Amendment to Amended and Restated Credit Agreement

Signature Page



--------------------------------------------------------------------------------

CARRABBA’S OF BOWIE, LLC By: CARRABBA’S ITALIAN GRILL, LLC, its managing member

By: OSI RESTAURANT PARTNERS, LLC, its sole member

        By:  

/s/ Kelly Lefferts

Name: Kelly Lefferts

Title:  Executive Vice President, Chief Legal Officer and Secretary

CARRABBAS OF GERMANTOWN, INC. CARRABBA’S OF WALDORF, INC. By: CARRABBA’S ITALIAN
GRILL, LLC, its sole shareholder

By: OSI RESTAURANT PARTNERS, LLC, its sole member

        By:  

/s/ Kelly Lefferts

Name: Kelly Lefferts

Title:  Executive Vice President, Chief Legal Officer and Secretary

 

Bloomin’ Brands, Inc.

First Amendment to Amended and Restated Credit Agreement

Signature Page



--------------------------------------------------------------------------------

CARRABBA’S/BIRMINGHAM 280, LIMITED PARTNERSHIP By: CARRABBA’S ITALIAN GRILL,
LLC, its general partner

By: OSI RESTAURANT PARTNERS, LLC, its sole member

        By:  

/s/ Kelly Lefferts

Name: Kelly Lefferts

Title:  Executive Vice President, Chief Legal Officer and Secretary

By: CARRABBA’S DESIGNATED PARTNER, LLC, its general partner

By: CARRABBA’S ITALIAN GRILL, LLC, its sole member

By: OSI RESTAURANT PARTNERS, LLC, its sole member

                By:  

/s/ Kelly Lefferts

Name: Kelly Lefferts

Title:  Executive Vice President, Chief Legal Officer and Secretary

CARRABBA’S/DC-I, LIMITED PARTNERSHIP By: CARRABBA’S ITALIAN GRILL, LLC, its
general partner

By: OSI RESTAURANT PARTNERS, LLC, its sole member

        By:  

/s/ Kelly Lefferts

Name: Kelly Lefferts

Title:  Executive Vice President, Chief Legal Officer and Secretary

 

Bloomin’ Brands, Inc.

First Amendment to Amended and Restated Credit Agreement

Signature Page



--------------------------------------------------------------------------------

CIGI/BFG OF EAST BRUNSWICK PARTNERSHIP By: CARRABBA’S ITALIAN GRILL, LLC, its
partner

By: OSI RESTAURANT PARTNERS, LLC, its sole member

        By:  

/s/ Kelly Lefferts

Name: Kelly Lefferts

Title:  Executive Vice President, Chief Legal Officer and Secretary

By: BONEFISH GRILL, LLC, its partner

By: OSI RESTAURANT PARTNERS, LLC, its sole member

        By:  

/s/ Kelly Lefferts

Name: Kelly Lefferts

Title:  Executive Vice President, Chief Legal Officer and Secretary

FREDERICK OUTBACK, INC. OUTBACK OF ASPEN HILL, INC. OUTBACK OF GERMANTOWN, INC.
By:  

/s/ Stephen S. Newton

  Name: Stephen S. Newton   Title: President, Secretary and Treasurer

 

Bloomin’ Brands, Inc.

First Amendment to Amended and Restated Credit Agreement

Signature Page



--------------------------------------------------------------------------------

OSF/BFG OF DEPTFORD PARTNERSHIP OSF/BFG OF LAWRENCEVILLE PARTNERSHIP By: OUTBACK
STEAKHOUSE OF FLORIDA, LLC, its partner

By: OSI RESTAURANT PARTNERS, LLC, its sole member

        By:  

/s/ Kelly Lefferts

Name: Kelly Lefferts

Title:  Executive Vice President, Chief Legal Officer and Secretary

By: BONEFISH GRILL, LLC, its partner

By: OSI RESTAURANT PARTNERS, LLC, its sole member

        By:  

/s/ Kelly Lefferts

Name: Kelly Lefferts

Title:  Executive Vice President, Chief Legal Officer and Secretary

 

Bloomin’ Brands, Inc.

First Amendment to Amended and Restated Credit Agreement

Signature Page



--------------------------------------------------------------------------------

OSF/CIGI OF EVESHAM PARTNERSHIP OUTBACK/CARRABBA’S PARTNERSHIP By: OUTBACK
STEAKHOUSE OF FLORIDA, LLC, its partner

By: OSI RESTAURANT PARTNERS, LLC, its sole member

        By:  

/s/ Kelly Lefferts

Name: Kelly Lefferts

Title:  Executive Vice President, Chief Legal Officer and Secretary

By: CARRABBA’S ITALIAN GRILL, LLC, its partner

By: OSI RESTAURANT PARTNERS, LLC, its sole member

        By:  

/s/ Kelly Lefferts

Name: Kelly Lefferts

Title:  Executive Vice President, Chief Legal Officer and Secretary

OUTBACK STEAKHOUSE WEST VIRGINIA, INC. By:  

/s/ Kelly Lefferts

  Name: Kelly Lefferts   Title: Vice President and Secretary OUTBACK/STONE-II,
LIMITED PARTNERSHIP By: OUTBACK STEAKHOUSE OF FLORIDA, LLC, its general partner

By: OSI RESTAURANT PARTNERS, LLC, its sole member

        By:  

/s/ Kelly Lefferts

Name: Kelly Lefferts

Title:  Executive Vice President, Chief Legal Officer and Secretary

 

Bloomin’ Brands, Inc.

First Amendment to Amended and Restated Credit Agreement

Signature Page



--------------------------------------------------------------------------------

OUTBACK OF LAUREL, LLC By: OUTBACK STEAKHOUSE OF FLORIDA, LLC, its sole manager

By: OSI RESTAURANT PARTNERS, LLC, its sole member

        By:  

/s/ Kelly Lefferts

Name: Kelly Lefferts

Title:  Executive Vice President, Chief Legal Officer and Secretary

 

Bloomin’ Brands, Inc.

First Amendment to Amended and Restated Credit Agreement

Signature Page



--------------------------------------------------------------------------------

WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent, Swing Line
Lender, Collateral Agent, an L/C Issuer and a Consenting Lender By:  

/s/ Darcy McLaren

  Name: Darcy McLaren   Title: Director

 

Bloomin’ Brands, Inc.

First Amendment to Amended and Restated Credit Agreement

Signature Page



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as a Consenting Lender By:  

/s/ Aron Frey

  Name: Aron Frey   Title: Director

 

Bloomin’ Brands, Inc.

First Amendment to Amended and Restated Credit Agreement

Signature Page



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as a Consenting

Lender

By:  

/s/ Tony Yung

  Name: Tony Yung   Title: Executive Director

Bloomin’ Brands, Inc.

First Amendment to Amended and Restated Credit Agreement

Signature Page



--------------------------------------------------------------------------------

COÖPERATIEVE RABOBANK U.A., NEW YORK BRANCH, as a Consenting Lender By:  

/s/ Van Brandenburg

  Name: Van Brandenburg   Title: Managing Director By:  

/s/ Erin Scott

  Name: Erin Scott   Title: Vice President

Bloomin’ Brands, Inc.

First Amendment to Amended and Restated Credit Agreement

Signature Page



--------------------------------------------------------------------------------

REGIONS BANK, as a Consenting Lender By:  

/s/ Scott C. Tocci

  Name: Scott C. Tocci   Title: Managing Director

Bloomin’ Brands, Inc.

First Amendment to Amended and Restated Credit Agreement

Signature Page



--------------------------------------------------------------------------------

CITIZENS BANK, as a Consenting Lender By:  

/s/ Eugene Chang

  Name: Eugene Chang   Title: Senior Vice President

Bloomin’ Brands, Inc.

First Amendment to Amended and Restated Credit Agreement

Signature Page



--------------------------------------------------------------------------------

PNC BANK, NATIONAL ASSOCIATION, as a

Consenting Lender

By:  

/s/ James Cullen

  Name: James Cullen   Title: Senior Vice President

Bloomin’ Brands, Inc.

First Amendment to Amended and Restated Credit Agreement

Signature Page



--------------------------------------------------------------------------------

U.S. BANK NATIONAL ASSOCIATION, as a

Consenting Lender

By:  

/s/ Sean P. Walters

  Name: Sean P. Walters   Title: Vice President

Bloomin’ Brands, Inc.

First Amendment to Amended and Restated Credit Agreement

Signature Page



--------------------------------------------------------------------------------

HSBC BANK USA, NA, as a Consenting Lender

By:

 

/s/ Justus Hanna

 

Name: Justus Hanna

 

Title: Vice President

 

Bloomin’ Brands, Inc.

First Amendment to Amended and Restated Credit Agreement

Signature Page



--------------------------------------------------------------------------------

FIFTH THIRD BANK, NATIONAL ASSOCIATION,

as a Consenting Lender

By:

 

/s/ John A. Marian

 

Name: John A. Marian

 

Title: SVP

 

Classification: Internal Use

Bloomin’ Brands, Inc.

First Amendment to Amended and Restated Credit Agreement

Signature Page



--------------------------------------------------------------------------------

SUMITOMO MITSUI BANKING CORPORATION, as a Consenting Lender

By:

 

/s/ Katie Lee

 

Name: Katie Lee

 

Title: Director

 

Bloomin’ Brands, Inc.

First Amendment to Amended and Restated Credit Agreement

Signature Page



--------------------------------------------------------------------------------

TD BANK, N.A., as a Consenting Lender

By:

 

/s/ Alan Garson

 

Name: Alan Garson

 

Title: Senior Vice President

 

Bloomin’ Brands, Inc.

First Amendment to Amended and Restated Credit Agreement

Signature Page



--------------------------------------------------------------------------------

VALLEY NATIONAL BANK, A NATIONAL BANKING ASSOCIATION, as a Consenting Lender

By:

 

/s/ Ronald L. Cigariek

 

Name: Ronald L. Cigariek

 

Title: Senior Vice President

 

Bloomin’ Brands, Inc.

First Amendment to Amended and Restated Credit Agreement

Signature Page



--------------------------------------------------------------------------------

Cadence Bank, as a Consenting Lender

By:

 

/s/ Erik Bryant

 

Name: Erik Bryant

 

Title: SVP

 

Bloomin’ Brands, Inc.

First Amendment to Amended and Restated Credit Agreement

Signature Page



--------------------------------------------------------------------------------

FIRST HORIZON BANK, A TENNESSEE BANKING CORPORATION, SUCCESSOR BY CONVERSION TO
FIRST TENNESSEE BANK NATIONAL ASSOCIATION, A NATIONAL BANKING ASSOCIATION, as a
Consenting Lender

By:

 

/s/ Tom Stadlbauer

 

Name: Tom Stadlbauer

 

Title: Authorized Signatory

 

Bloomin’ Brands, Inc.

First Amendment to Amended and Restated Credit Agreement

Signature Page



--------------------------------------------------------------------------------

    IBERIABANK, as a Consenting Lender

By:

 

/s/ Eric Vogt

 

Name: Eric Vogt

 

Title: Senior Vice President

 

Bloomin’ Brands, Inc.

First Amendment to Amended and Restated Credit Agreement

Signature Page



--------------------------------------------------------------------------------

RAYMOND JAMES BANK, N.A., as a Consenting

Lender

By:

 

/s/ Emily Grams

 

Name: Emily Grams

 

Title: Vice President

 

Bloomin’ Brands, Inc.

First Amendment to Amended and Restated Credit Agreement

Signature Page



--------------------------------------------------------------------------------

WEBSTER BANK, N.A., as a Consenting Lender

By:

 

/s/ Esther Catandella

 

Name: Esther Catandella

 

Title: Vice President

 

Bloomin’ Brands, Inc.

First Amendment to Amended and Restated Credit Agreement

Signature Page



--------------------------------------------------------------------------------

FIRSTBANK PUERTO RICO D/B/A

FIRSTBANK FLORIDA, as a Consenting Lender

By:

 

/s/ Jose M. Lacasa

 

Name: Jose M. Lacasa

 

Title: SVP, Corporate Banking

 

Bloomin’ Brands, Inc.

First Amendment to Amended and Restated Credit Agreement

Signature Page



--------------------------------------------------------------------------------

CITY NATIONAL BANK, as a Consenting Lender

By:

 

/s/ William H. Lutes

 

Name: William H. Lutes

 

Title: Market Executive, Tampa Bay Region

 

Bloomin’ Brands, Inc.

First Amendment to Amended and Restated Credit Agreement

Signature Page



--------------------------------------------------------------------------------

ASSOCIATED BANK, N.A., as a Consenting Lender

By:  

/s/ Jamie Boney

  Name: Jamie Boney   Title: Vice President

 

Bloomin’ Brands, Inc.

First Amendment to Amended and Restated Credit Agreement

Signature Page



--------------------------------------------------------------------------------

APEX CREDIT PARTNERS LLC, as a Consenting Lender

By:

 

/s/ Andrew Stern

 

Name: Andrew Stern

 

Title: Managing Director

 

Bloomin’ Brands, Inc.

First Amendment to Amended and Restated Credit Agreement

Signature Page



--------------------------------------------------------------------------------

JMP CREDIT ADVISORS CLO III(R) LTD., as a Consenting Lender

By: Medalist Partners Corporate Financial LLC,

As Attorney-in-Fact

By:

 

/s/ Darren Newara

 

Name: Darren Newara

 

Title: Director

 

Bloomin’ Brands, Inc.

First Amendment to Amended and Restated Credit Agreement

Signature Page



--------------------------------------------------------------------------------

Annex A

[amended Credit Agreement attached]



--------------------------------------------------------------------------------

EXECUTION VERSION

Published CUSIP Number: 67105DAR5

Revolving Credit CUSIP Number: 67105DAS3

Term Loan CUSIP Number: 67105DAT1

 

 

 

AMENDED AND RESTATED CREDIT AGREEMENT

(as amended through First Amendment dated as of May 4, 2020)

Dated as of November 30, 2017

among

OSI RESTAURANT PARTNERS, LLC

and

BLOOMIN’ BRANDS, INC.,

as Borrowers,

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Administrative Agent,

Swing Line Lender and an L/C Issuer,

THE OTHER LENDERS PARTY HERETO,

BANK OF AMERICA, N.A.,

JPMORGAN CHASE BANK, N.A.

and

COÖPERATIEVE RABOBANK U.A., NEW YORK BRANCH,

as Co-Syndication Agents,

and

REGIONS BANK,

CITIZENS BANK, N.A.,

PNC BANK, NATIONAL ASSOCIATION,

U.S. BANK NATIONAL ASSOCIATION, and

HSBC BANK USA, NATIONAL ASSOCIATION,

as Co-Documentation Agents

WELLS FARGO SECURITIES, LLC,

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,

JPMORGAN CHASE BANK, N.A.

and

COÖPERATIEVE RABOBANK U.A., NEW YORK BRANCH,

as Joint Lead Arrangers and Joint Bookrunners

 

 

 

Ref: CID# 000010817



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

ARTICLE I   DEFINITIONS AND ACCOUNTING TERMS

     1  

Section 1.01

  Defined Terms      1  

Section 1.02

  Other Interpretive Provisions      4749  

Section 1.03

  Accounting Terms      4849  

Section 1.04

  Rounding      4850  

Section 1.05

  References to Agreements, Laws, Etc 48.      50  

Section 1.06

  Times of Day      4850  

Section 1.07

  Timing of Payment of Performance      4850  

Section 1.08

  Currency Equivalents Generally      4850  

Section 1.09

  Change of Currency      4950  

Section 1.10

  Cumulative Growth Amount Transactions      4950  

Section 1.11

  Pro Forma and Other Calculations      4951  

Section 1.12

  Limited Condition Acquisitions      5052  

Section 1.13

  Rates      53  

Section 1.14

  Divisions      53  

ARTICLE II   THE COMMITMENTS AND CREDIT EXTENSIONS

     5254  

Section 2.01

  The Loans      5254  

Section 2.02

  Borrowings, Conversions and Continuations of Loans      5254  

Section 2.03

  Letters of Credit      5456  

Section 2.04

  Swing Line Loans      6264  

Section 2.05

  Prepayments      6567  

Section 2.06

  Termination or Reduction of Commitments      6972  

Section 2.07

  Repayment of Loans      7073  

Section 2.08

  Interest      7174  

Section 2.09

  Fees      7174  

Section 2.10

  Computation of Interest and Fees      7275  

Section 2.11

  Evidence of Indebtedness      7275  

Section 2.12

  Payments Generally      7376  

Section 2.13

  Sharing of Payments      7578  

Section 2.14

  Extension of Term Loans; Extension of Revolving Credit Loans      7578  

Section 2.15

  Incremental Borrowings      7982  

Section 2.16

  Refinancing Amendments      8387  

Section 2.17

  Defaulting Lenders      8489  

ARTICLE III   TAXES, INCREASED COSTS PROTECTION AND ILLEGALITY

     8691  

Section 3.01

  Taxes      8691  

Section 3.02

  Illegality      9094  

Section 3.03

  Inability to Determine Rates      9094  

Section 3.04

  Increased Cost and Reduced Return; Capital Adequacy; Reserves on Eurocurrency
Rate Loans      9195  

Section 3.05

  Funding Losses      9296  

Section 3.06

  Matters Applicable to All Requests for Compensation      9397  

Section 3.07

  Replacement of Lenders under Certain Circumstances      9498  

Section 3.08

  Survival      9599  

ARTICLE IV   CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

     9599  

 

i



--------------------------------------------------------------------------------

Section 4.01

  Conditions of Initial Credit Extension      9599  

Section 4.02

  Conditions to All Credit Extensions      98103  

ARTICLE V   REPRESENTATIONS AND WARRANTIES

     99104  

Section 5.01

  Existence, Qualification and Power; Compliance with Laws      99104  

Section 5.02

  Authorization; No Contravention      99104  

Section 5.03

  Governmental Authorization; Other Consents      100104  

Section 5.04

  Binding Effect      100104  

Section 5.05

  Financial Statements; No Material Adverse Effect      100105  

Section 5.06

  Litigation      101105  

Section 5.07

  No Default      101105  

Section 5.08

  Ownership of Property; Liens      101105  

Section 5.09

  Environmental Compliance      101105  

Section 5.10

  Taxes      102106  

Section 5.11

  ERISA Compliance      102107  

Section 5.12

  Subsidiaries; Equity Interests      102107  

Section 5.13

  Margin Regulations; Investment Company Act      103107  

Section 5.14

  Disclosure      103108  

Section 5.15

  Intellectual Property; Licenses, Etc 103.      108  

Section 5.16

  Solvency      103108  

Section 5.17

  Subordination of Junior Financing      103108  

Section 5.18

  Labor Matters      103108  

Section 5.19

  Perfection, Etc 104.      108  

Section 5.20

  Anti-Money Laundering Laws, Anti-Corruption Laws and Sanctions      104109  

ARTICLE VI   AFFIRMATIVE COVENANTS

     105109  

Section 6.01

  Financial Statements      105110  

Section 6.02

  Certificates; Other Information      106111  

Section 6.03

  Notices      107112  

Section 6.04

  Payment of Taxes      107112  

Section 6.05

  Preservation of Existence, Etc 108.      113  

Section 6.06

  Maintenance of Properties      108113  

Section 6.07

  Maintenance of Insurance      108113  

Section 6.08

  Compliance with Laws      108113  

Section 6.09

  Books and Records      108113  

Section 6.10

  Inspection Rights      109114  

Section 6.11

  Covenant to Guarantee Obligations and Give Security      109114  

Section 6.12

  Compliance with Environmental Laws      111116  

Section 6.13

  Further Assurances      111116  

Section 6.14

  Use of Proceeds      112117  

Section 6.15

  Compliance with Anti-Corruption Laws, Beneficial Ownership Regulation,
Anti-Money Laundering Laws and Sanctions      112117  

ARTICLE VII   NEGATIVE COVENANTS

     113118  

Section 7.01

  Liens      113118  

Section 7.02

  Investments      116121  

Section 7.03

  Indebtedness      120125  

Section 7.04

  Fundamental Changes      124130  

Section 7.05

  Dispositions      126131  

Section 7.06

  Restricted Payments      128133  

Section 7.07

  Change in Nature of Business      129135  

 

ii



--------------------------------------------------------------------------------

Section 7.08

  Transactions with Affiliates      129135  

Section 7.09

  Burdensome Agreements      130136  

Section 7.10

  Financial Covenant      131137  

Section 7.11

  Accounting Changes      131137  

Section 7.12

  Prepayments, Etc 131.      137  

Section 7.13

  Sanctions; Anti-Corruption Laws      132137  

Section 7.14

  Minimum Liquidity      138  

Section 7.15

  Capital Expenditures      138  

ARTICLE VIII   EVENTS OF DEFAULT AND REMEDIES

     132139  

Section 8.01

  Events of Default      132139  

Section 8.02

  Remedies Upon Event of Default      134141  

Section 8.03

  Exclusion of Immaterial Subsidiaries      135141  

Section 8.04

  Application of Funds      135142  

ARTICLE IX   ADMINISTRATIVE AGENT AND OTHER AGENTS

     136142  

Section 9.01

  Appointment and Authorization of Agents      136142  

Section 9.02

  Delegation of Duties      137143  

Section 9.03

  Liability of Agents      137143  

Section 9.04

  Reliance by Agents      137144  

Section 9.05

  Notice of Default      138144  

Section 9.06

  Credit Decision; Disclosure of Information by Agents      138145  

Section 9.07

  Indemnification of Agents      138145  

Section 9.08

  Agents in their Individual Capacities      139145  

Section 9.09

  Successor Agents      139146  

Section 9.10

  Administrative Agent May File Proofs of Claim      140146  

Section 9.11

  Collateral and Guaranty Matters      140147  

Section 9.12

  Other Agents; Arrangers and Managers      141148  

Section 9.13

  Appointment of Supplemental Administrative Agents      141148  

Section 9.14

  Lender Representation      142149  

ARTICLE X   MISCELLANEOUS

     144151  

Section 10.01

  Amendments, Etc 144.      151  

Section 10.02

  Notices and Other Communications; Facsimile Copies      147154  

Section 10.03

  No Waiver; Cumulative Remedies      148155  

Section 10.04

  Attorney Costs, Expenses and Taxes      148155  

Section 10.05

  Indemnification by the Borrowers      149156  

Section 10.06

  Payments Set Aside      150157  

Section 10.07

  Successors and Assigns      150157  

Section 10.08

  Confidentiality      154161  

Section 10.09

  Setoff      155162  

Section 10.10

  Interest Rate Limitation      156163  

Section 10.11

  Counterparts; Electronic Execution      156163  

Section 10.12

  Integration      156163  

Section 10.13

  Survival of Representations and Warranties      156163  

Section 10.14

  Severability      157164  

Section 10.15

  GOVERNING LAW      157164  

Section 10.16

  WAIVER OF RIGHT TO TRIAL BY JURY      158165  

Section 10.17

  Binding Effect      158165  

Section 10.18

  Lender Action      158165  

Section 10.19

  USA PATRIOT Act; Anti-Money Laundering Laws      158165  

 

iii



--------------------------------------------------------------------------------

Section 10.20

  No Advisory or Fiduciary Responsibility      158165  

Section 10.21

  Intercreditor Agreement      159166  

Section 10.22

  Company as Agent for the Borrowers      159166  

Section 10.23

  Acknowledgement and Consent to Bail-In of EEAAffected Financial Institutions
     160167  

Section 10.24

  Amendment and Restatement; No Novation      160167  

Section 10.25

  Acknowledgement Regarding Any Supported QFCs      168  

 

iv



--------------------------------------------------------------------------------

SCHEDULES

 

1.01A

   Excluded Assets

1.01B

   Excluded Real Property

1.01C

   Existing Letters of Credit

1.01D

   Foreign Subsidiaries

1.01E

   Certain Restaurant L.P.’s

2.01

   Commitments

5.06

   Certain Litigation

5.12

   Subsidiaries and Other Equity Interests

7.01(b)

   Existing Liens

7.02(f)

   Existing Investments

7.03(b)

   Existing Indebtedness

7.08

   Transactions with Affiliates

7.09

   Existing Restrictions

10.02

   Administrative Agent’s Office, Certain Addresses for Notices

 

v



--------------------------------------------------------------------------------

EXHIBITS

Form of

 

A

   Committed Loan Notice

B

   Swing Line Loan Notice

C-1

   Term Note

C-2

   Revolving Credit Note

C-3

   Swing Line Note

D

   Compliance Certificate

E

   Assignment and Assumption Agreement

F

   Guaranty

G

   Security Agreement

H

   Intercompany Note

I

   First Lien Intercreditor Agreement

J-1

   Form of U.S. Tax Compliance Certificate

J-2

   Form of U.S. Tax Compliance Certificate

J-3

   Form of U.S. Tax Compliance Certificate

J-4

   Form of U.S. Tax Compliance Certificate

 

vi



--------------------------------------------------------------------------------

EXECUTION VERSION

Published CUSIP Number: 67105DAR5

Revolving Credit CUSIP Number: 67105DAS3

Term Loan CUSIP Number: 67105DAT1

AMENDED AND RESTATED CREDIT AGREEMENT

This AMENDED AND RESTATED CREDIT AGREEMENT is entered into as of November 30,
2017, among OSI RESTAURANT PARTNERS, LLC, a Delaware limited liability company
(“OSI”), BLOOMIN’ BRANDS, INC., a Delaware corporation (the “Company” and,
together with OSI, the “Borrowers”), WELLS FARGO BANK, NATIONAL ASSOCIATION, as
Administrative Agent, Swing Line Lender and an L/C Issuer and each lender from
time to time party hereto (collectively, the “Lenders” and individually, a
“Lender”).

PRELIMINARY STATEMENTS

OSI, Wells Fargo Bank, National Association (successor via assignment to
Deutsche Bank Trust Company Americas), as administrative agent and collateral
agent, and the lenders from time to time party thereto, entered into that
certain Credit Agreement, dated as of October 26, 2012 (as amended prior to the
date hereof, the “Existing Credit Agreement”).

The Lenders have indicated their willingness to lend, and the L/C Issuers have
indicated their willingness to issue (or continue hereunder) Letters of Credit,
in each case, on the terms and subject to the conditions set forth herein.

It is the intent of the parties hereto that this Agreement not constitute a
novation of the obligations and liabilities of the parties under the Existing
Credit Agreement and that this Agreement amend and restate the Existing Credit
Agreement in its entirety.

In consideration of the mutual covenants and agreements herein contained, the
parties hereto hereby agree to amend and restate the Existing Credit Agreement
as follows:

ARTICLE I

DEFINITIONS AND ACCOUNTING TERMS

Section 1.01 Defined Terms. As used in this Agreement, the following terms shall
have the meanings set forth below:

“Act” has the meaning specified in Section 10.19.

“Additional Lender” has the meaning specified in Section 2.15(c).

“Additional Refinancing Lender” means, at any time, any bank, financial
institution or other institutional lender or investor that, in any case, is not
an existing Lender and that agrees to provide any portion of Credit Agreement
Refinancing Indebtedness pursuant to a Refinancing Amendment in accordance with
Section 2.16, provided that each Additional Refinancing Lender shall be subject
to the approval of the Administrative Agent, such approval not to be
unreasonably withheld or delayed, to the extent that any such consent would be
required from the Administrative Agent under Section 10.07(b)(i)(B) for an
assignment of Loans to such Additional Refinancing Lender and in the case of
Other Revolving Credit Commitments with respect to the Revolving Credit
Facility, the Swing Line Lender and each L/C Issuer, solely to the extent such
consent would be required for any assignment to such Lender.



--------------------------------------------------------------------------------

“Administrative Agent” means Wells Fargo, in its capacity as administrative
agent under any of the Loan Documents, or any successor administrative agent.
Unless the context otherwise requires, the term “Administrative Agent” as used
herein and in the other Loan Documents shall include the Collateral Agent.

“Administrative Agent’s Office” means the Administrative Agent’s address as set
forth on Schedule 10.02, or such other address as the Administrative Agent may
from time to time notify the Borrowers and the Lenders.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“ Affected Financial Institution” means (a) any EEA Financial Institution or
(b) any UK Financial Institution.

“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified. “Control” means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management or policies of a Person, whether through the ability
to exercise voting power, by contract or otherwise. “Controlling” and
“Controlled” have meanings correlative thereto.

“Agent-Related Distress Event” means, with respect to the Administrative Agent
or any Person that directly or indirectly Controls the Administrative Agent
(each, a “Distressed Agent-Related Person”), a voluntary or involuntary case
with respect to such Distressed Agent-Related Person under any Debtor Relief
Law, or a custodian, conservator, receiver or similar official is appointed for
such Distressed Agent-Related Person or any substantial part of such Distressed
Agent-Related Person’s assets, or such Distressed Agent-Related Person makes a
general assignment for the benefit of creditors or is otherwise adjudicated as,
or determined by any Governmental Authority (having regulatory authority over
such Distressed Agent-Related Person) to be, insolvent or bankrupt; provided
that an Agent-Related Distress Event shall not be deemed to have occurred solely
by virtue of the ownership or acquisition of any Equity Interests in the
Administrative Agent or any Person that directly or indirectly Controls the
Administrative Agent by a Governmental Authority or an instrumentality thereof.

“Agent-Related Persons” means each Agent and each Joint Lead Arranger, together
with its respective Affiliates, and the officers, directors, employees, agents
and attorneys-in-fact of such Person and its Affiliates.

“Agents” means, collectively, the Administrative Agent, the Collateral Agent,
the Co-Syndication Agents, the Co-Documentation Agents and the Supplemental
Administrative Agents (if any).

“Aggregate Commitments” means the Commitments of all the Lenders.

“Agreement” means this Amended and Restated Credit Agreement.

“AICPA” has the meaning specified in Section 6.01(a).

“All-In Yield” means, as to any Indebtedness, the yield thereof, whether in the
form of interest rate margins, original issue discount, upfront fees, a
Eurocurrency Rate or Base Rate floor or otherwise; provided that original issue
discount and upfront fees shall be equated to interest rate assuming a 4-year
life to maturity (or, if less, the stated life to maturity at the time of its
incurrence of the applicable Indebtedness), and the amount of any upfront fees
for purposes of the calculation of the “All-In Yield” shall be the

 

2



--------------------------------------------------------------------------------

weighted average of all such fees paid to the applicable Lenders; and provided,
further, that “All-In Yield” shall not include arrangement, structuring,
commitment, underwriting or other similar fees.

“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction from time to time concerning or relating to bribery or corruption
applicable to the Company or any of its Subsidiaries by virtue of such Person
being organized or operating in such jurisdiction.

“Anti-Money Laundering Laws” means any and all laws, statutes, regulations or
obligatory government orders, decrees, ordinances or rules applicable to the
Company or its Subsidiaries related to terrorism financing or money laundering,
including any applicable provision of the Act and The Currency and Foreign
Transactions Reporting Act (also known as the “Bank Secrecy Act,” 31 U.S.C. §§
5311-5330 and 12U.S.C. §§ 1818(s), 1820(b) and 1951-1959).

“Applicable Rate” means a percentage per annum equal to:

(a) with respect to unused Revolving Credit Commitments and the commitment fee
therefor, (i) until delivery of financial statements for the first full fiscal
quarter of the Company ending after the Closing Dateduring the Covenant Relief
Period, 0.300.40%, and (ii) thereafter, the percentages per annum set forth in
the table below applicable to commitment fees, based upon the Total Net Leverage
Ratio as set forth in the most recent Compliance Certificate received by the
Administrative Agent pursuant to Section 6.02(b),

(b) with respect to Term Loans, Revolving Credit Loans and Letter of Credit
fees, (i) until delivery of financial statements for the first full fiscal
quarter of the Company ending after the Closing Dateduring the Covenant Relief
Period, (A) for Eurocurrency Rate Loans, 1.752.75%, (B) for Base Rate Loans,
0.751.75% and (C) for Letter of Credit fees, 1.752.75%, and (ii) thereafter, the
following percentages per annum applicable to Term Loans, Revolving Credit Loans
or Letter of Credit fees, as the case may be, based upon the Total Net Leverage
Ratio as set forth in the most recent Compliance Certificate received by the
Administrative Agent pursuant to Section 6.02(b):

 

Pricing

Level

  

Total Net Leverage Ratio

   Eurocurrency Rate
for Term Loans,
Revolving
Credit Loans and
Letter of Credit
Fees      Base Rate for
Term Loans and Revolving
Credit Loans      Commitment Fee
for unused
Revolving Credit
Commitments  

1

  

Greater than or equal to 3.00:1.00

     2.00%        1.00%        0.350%  

2

  

Less than 3.00:1.00 but greater than or equal to 2.00:1.00

     1.75%        0.75%        0.300%  

3

  

Less than 2.00:1.00

     1.50%        0.50%        0.250%  

 

3



--------------------------------------------------------------------------------

AnyFollowing the expiration of the Covenant Relief Period, any increase or
decrease in the Applicable Rate resulting from a change in the Total Net
Leverage Ratio shall become effective as of the first Business Day immediately
following the date a Compliance Certificate is delivered pursuant to
Section 6.02(b); provided that at the option of the Administrative Agent or the
Required Lenders, the highest Pricing Level shall apply (x) as of the first
Business Day after the date on which a Compliance Certificate was required to
have been delivered but was not delivered, and shall continue to so apply to and
including the date on which such Compliance Certificate is so delivered (and
thereafter the Pricing Level otherwise determined in accordance with this
definition shall apply) and (y) as of the first Business Day after an Event of
Default under Section 8.01(a) shall have occurred and be continuing, and shall
continue to so apply to but excluding the date on which such Event of Default is
cured or waived (and thereafter the Pricing Level otherwise determined in
accordance with this definition shall apply).

“Appropriate Lender” means, at any time, (a) with respect to Loans of any Class,
the Lenders of such Class, (b) with respect to Letters of Credit, (i) the
relevant L/C Issuers and (ii) the relevant Revolving Credit Lenders and (c) with
respect to the Swing Line Facility, (i) the Swing Line Lender and (ii) the
Revolving Credit Lenders.

“Approved Bank” has the meaning specified in clause (c) of the definition of
“Cash Equivalents”.

“Approved Fund” means any Fund that is administered, advised or managed by (a) a
Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate of an
entity that administers, advises or manages a Lender.

“Assignees” has the meaning specified in Section 10.07(b).

“Assignment and Assumption Agreement” means an Assignment and Assumption
Agreement substantially in the form of Exhibit E.

“Attorney Costs” means and includes all reasonable fees, expenses and
disbursements of any law firm or other external legal counsel.

“Attributable Indebtedness” means, on any date, in respect of any Capitalized
Lease of any Person, the capitalized amount thereof that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP.

“Audited Financial Statements” means the audited consolidated balance sheets of
the Company and its Subsidiaries as of December 25, 2016, December 27, 2015 and
December 28, 2014, and the related audited consolidated statements of income,
stockholders’ equity and cash flows for the Company and its Subsidiaries for the
fiscal years ended December 25, 2016, December 27, 2015 and December 28, 2014,
respectively, as any of the foregoing may have been restated prior to the date
hereof.

“Auto-Renewal Letter of Credit” has the meaning specified in
Section 2.03(b)(iii).

“Available Incremental Amount” has the meaning specified in Section 2.15(d)(iv).

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an
EEAAffected Financial Institution.

“Bail-In Legislation” means, (a) with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law, regulation, rule or
requirement for such EEA Member Country from time to time which

 

4



--------------------------------------------------------------------------------

is described in the EU Bail-In Legislation Schedule and (b) with respect to the
United Kingdom, Part I of the United Kingdom Banking Act 2009 (as amended from
time to time) and any other law, regulation or rule applicable in the United
Kingdom relating to the resolution of unsound or failing banks, investment firms
or other financial institutions or their affiliates (other than through
liquidation, administration or other insolvency proceedings).

“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus 1/2 of 1%, (b) the rate of interest in effect
for such day as publicly announced from time to time by the Administrative Agent
as its “prime rate” and (c) the Eurocurrency Rate for a Eurocurrency Rate Loan
denominated in Dollars with a one-month Interest Period commencing on such day
(or, if such day is not a Business Day, the immediately preceding Business Day)
plus 1.00%. The “prime rate” is a rate set by the Administrative Agent based
upon various factors including the Administrative Agent’s costs and desired
return, general economic conditions and other factors, and is used as a
reference point for pricing some loans, which may be priced at, above, or below
such announced rate. Any change in the Base Rate due to a change in the “prime
rate”, the Federal Funds Rate or the Eurocurrency Rate shall be effective as of
the opening of business on the day of such change in the “prime rate”, the
Federal Funds Rate or the Eurocurrency Rate, respectively.

“Base Rate Loan” means a Loan that bears interest based on the Base Rate.

“Beneficial Ownership Certification” means a certification regarding beneficial
ownership as required by the Beneficial Ownership Regulation.

“Beneficial Ownership Regulation” means 31 CFR § 1010.230.

“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in Section 4975 of
the Code or (c) any Person whose assets include (for purposes of ERISA
Section 3(42) or otherwise for purposes of Title I of ERISA or Section 4975 of
the Code) the assets of any such “employee benefit plan” or “plan”.

“Borrowers” has the meaning specified in the introductory paragraph of this
Agreement.

“Borrowing” means a Revolving Credit Borrowing, a Swing Line Borrowing or a Term
Borrowing, as the context may require.

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office is located and if
such day relates to any interest rate settings as to a Eurocurrency Rate Loan,
any fundings, disbursements, settlements and payments in respect of any such
Eurocurrency Rate Loan, or any other dealings to be carried out pursuant to this
Agreement in respect of any such Eurocurrency Rate Loan, means any such day on
which dealings in deposits in Dollars are conducted by and between banks in the
relevant interbank eurodollar market.

“Capital Expenditures” means, for any period, the aggregate of (a) all
expenditures (whether paid in cash or accrued as liabilities) by the Company and
its Subsidiaries during such period that, in conformity with GAAP, are or are
required to be included as capital expenditures on the consolidated statement of
cash flow of the Company and its Subsidiaries and (b) the value of all assets
under Capitalized Leases incurred by the Company and its Subsidiaries during
such period.

“Capitalized Lease Obligation” means, at the time any determination thereof is
to be made, the amount of the liability in respect of a Capitalized Lease that
would at such time be required to be capitalized

 

5



--------------------------------------------------------------------------------

and reflected as a liability on a balance sheet (excluding the footnotes
thereto) prepared in accordance with GAAP.

“Capitalized Leases” means all leases that have been or should be, in accordance
with GAAP (except for temporary treatment of construction-related expenditures
under Accounting Standards Codification Topic 840 which will ultimately be
treated as operating leases upon a sale-leaseback transaction), recorded on the
balance sheet as capitalized leases; provided that for all purposes hereunder
the amount of obligations under any Capitalized Lease shall be the amount
thereof accounted for as a liability in accordance with GAAP.

“Cash Collateral” has the meaning specified in Section 2.03(g).

“Cash Collateral Account” means a blocked account at the Administrative Agent
(or another commercial bank selected in compliance with Section 9.09) in the
name of the Administrative Agent and under the sole dominion and control of the
Administrative Agent, and otherwise established in a manner satisfactory to the
Administrative Agent.

“Cash Collateralize” has the meaning specified in Section 2.03(g).

“Cash Equivalents” means any of the following types of Investments, to the
extent owned by the Company or any Subsidiary:

(a) Dollars or, in the case of any Foreign Subsidiary, such local currencies
held by it from time to time in the ordinary course of business;

(b) readily marketable obligations issued or directly and fully guaranteed or
insured by the government or any agency or instrumentality of the United States,
having average maturities of not more than 24 months from the date of
acquisition thereof; provided that the full faith and credit of the United
States is pledged in support thereof;

(c) time deposits with, or insured certificates of deposit or bankers’
acceptances of, any commercial bank that (i) is a Lender or (ii) (A) is
organized under the Laws of the United States, any state thereof, the District
of Columbia or any member nation of the Organization for Economic Cooperation
and Development or is the principal banking Subsidiary of a bank holding company
organized under the Laws of the United States, any state thereof, the District
of Columbia or any member nation of the Organization for Economic Cooperation
and Development, and is a member of the Federal Reserve System, and (B) has
combined capital and surplus of at least $250,000,000 (any such bank in the
foregoing clauses (i) or (ii) being an “Approved Bank”), in each case with
average maturities of not more than 12 months from the date of acquisition
thereof;

(d) commercial paper and variable or fixed rate notes issued by an Approved Bank
(or by the parent company thereof) or any variable or fixed rate note issued by,
or guaranteed by, a corporation rated A-2 (or the equivalent thereof) or better
by S&P or P-2 (or the equivalent thereof) or better by Moody’s, in each case
with average maturities of not more than 24 months from the date of acquisition
thereof;

(e) repurchase agreements entered into by any Person with a bank or trust
company (including any of the Lenders) or recognized securities dealer, in each
case, having capital and surplus in excess of $250,000,000 for direct
obligations issued by or fully guaranteed or insured by the government or any
agency or instrumentality of the United States, in which such Person shall have
a perfected first priority security interest (subject to no other Liens) and
having, on the date

 

6



--------------------------------------------------------------------------------

of purchase thereof, a fair market value of at least 100% of the amount of the
repurchase obligations;

(f) securities with average maturities of 24 months or less from the date of
acquisition issued or fully guaranteed by any state, commonwealth or territory
of the United States, by any political subdivision, taxing authority agency or
instrumentality of any such state, commonwealth or territory or by any foreign
government having an investment grade rating from either S&P or Moody’s (or the
equivalent thereof);

(g) Investments with average maturities of 12 months or less from the date of
acquisition in money market funds rated AAA- (or the equivalent thereof) or
better by S&P or Aaa3 (or the equivalent thereof) or better by Moody’s;

(h) Indebtedness or preferred stock issued by Persons with a rating of “A” or
higher from S&P or “A2” or higher from Moody’s with maturities of 24 months or
less from the date of acquisition, in each case in Dollars or another currency
permitted above in this definition;

(i) in the case of Foreign Subsidiaries only, instruments equivalent to those
referred to in clauses (a) through (h) above or clause (j) below in each case
denominated in any foreign currency comparable in credit quality and tenor to
those referred to in such clauses above and customarily used by corporations for
cash management purposes in any jurisdiction outside the United States to the
extent reasonably required in connection with any business conducted by any
Foreign Subsidiary organized in such jurisdiction; or

(j) Investments, classified in accordance with GAAP as current assets of the
Company or any Subsidiary, in money market investment programs which are
registered under the Investment Company Act of 1940 or which are administered by
financial institutions having capital of at least $250,000,000, and, in either
case, the portfolios of which are limited such that substantially all of such
investments are of the character, quality and maturity described in clauses
(a) through (g) of this definition.

“Cash Management Banks” means any Person that (a) is an Agent, Joint Lead
Arranger, Lender or any Affiliate of such Agent, Joint Lead Arranger or Lender
at any time that such Person initially provides any Cash Management Services to
the Company or any Subsidiary, whether or not such Person subsequently ceases to
be an Agent, Joint Lead Arranger, Lender or Affiliate of such Agent, Joint Lead
Arranger or Lender or (b) at the time it becomes a Lender (including on the
Closing Date), is already providing Cash Management Services to the Company or
any Subsidiary.

“Cash Management Obligations” means obligations owed by the Company or any
Subsidiary to any Cash Management Bank in respect of any Cash Management
Services.

“Cash Management Services” means any agreement or arrangement to provide cash
management services, including treasury, depository, overdraft, credit card
processing, credit or debit card, purchase card, electronic funds transfer and
other cash management arrangements.

“Casualty Event” means any event that gives rise to the receipt by the Company
or any Subsidiary of any insurance proceeds or condemnation awards in respect of
any equipment, fixed assets or real property (including any improvements
thereon) to replace or repair such equipment, fixed assets or real property.

“CERCLA” means the Comprehensive Environmental Response, Compensation and
Liability Act of 1980, as subsequently amended.

 

7



--------------------------------------------------------------------------------

“CERCLIS” means the Comprehensive Environmental Response, Compensation and
Liability Information System maintained by the U.S. Environmental Protection
Agency.

“CFC” means a “controlled foreign corporation” within the meaning of
Section 957(a) of the Code.

“Change of Control” means the earliest to occur of:

(a) (1) any Person or (2) Persons constituting a “group” (as such term is used
in Sections 13(d) and 14(d) of the Exchange Act, but excluding any employee
benefit plan of such Person and its Subsidiaries, and any Person or entity
acting in its capacity as trustee, agent or other fiduciary or administrator of
any such plan), becomes the “beneficial owner” (as defined in Rules 13(d)-3 and
13(d)-5 of the Exchange Act), directly or indirectly, of Equity Interests
representing more than forty percent (40%) of the aggregate ordinary voting
power represented by the issued and outstanding Equity Interests of the Company;

(b) any “Change of Control” (or any comparable term) in any document pertaining
to (i) any Permitted Pari Passu Secured Refinancing Debt, any Permitted
Unsecured Refinancing Debt, any Incremental Equivalent Debt, any unsecured
Indebtedness, any Indebtedness that is secured on a junior basis to the
Obligations and any Junior Financing, in each case with an aggregate outstanding
principal amount in excess of the Threshold Amount or (ii) any Disqualified
Equity Interests with an aggregate liquidation preference in excess of the
Threshold Amount; or

(c) OSI ceases to be a Wholly Owned Subsidiary of the Company (or any successor
under Section 7.04(a)).

“Class” (a) when used with respect to Lenders, refers to whether such Lenders
have Loans or Commitments with respect to a particular Class of Loans or
Commitments, (b) when used with respect to Commitments, refers to whether such
Commitments are Term Commitments, Incremental Term Commitments, Short-Term Term
Loan Commitments, Short-Term Revolving Credit Commitments, Commitments in
respect of a Class of Loans to be made pursuant to a given Extension Series,
Other Term Loan Commitments of a given Refinancing Series, Revolving Credit
Commitments, or Other Revolving Credit Commitments, in each case not designated
part of another existing Class and (c) when used with respect to Loans or a
Borrowing, refers to whether such Loans, or the Loans comprising such Borrowing,
are Term Loans, Incremental Term Loans, Short-Term Term Loans, Short-Term
Revolving Credit Loans, Extended Term Loans, Other Term Loans made pursuant to a
given Refinancing Series, Revolving Credit Loans, Loans made pursuant to
Extended Revolving Credit Commitments or Other Revolving Credit Loans in each
case not designated part of another existing Class. Commitments (and, in each
case, the Loans made pursuant to such Commitments) that have different terms and
conditions shall be construed to be in different Classes. Commitments (and, in
each case, the Loans made pursuant to such Commitments) that have the same terms
and conditions shall be construed to be in the same Class.

“Closing Date” means November 30, 2017.

“Code” means the U.S. Internal Revenue Code of 1986, as amended, and rules and
regulations related thereto.

“Co-Documentation Agents” means each of Regions Bank, Citizens Bank, N.A., PNC
Bank, National Association, U.S. Bank National Association and HSBC Bank USA,
National Association.

“Collateral” means all the “Collateral” as defined in any Collateral Document
and shall include the Mortgaged Properties.

 

8



--------------------------------------------------------------------------------

“Collateral Agent” means the Administrative Agent, in its capacity as collateral
agent under any of the Loan Documents, or any successor collateral agent.

“Collateral and Guarantee Requirement” means, at any time, the requirement that:

(a) the Administrative Agent shall have received each Collateral Document
required to be delivered on the Closing Date pursuant to Section 4.01,
Section 6.11 or Section 6.13 at such time, duly executed by each Loan Party
thereto;

(b) all Obligations shall have been unconditionally guaranteed by each Borrower
(in the case of Obligations under clauses (b) and (c) of the first sentence of
the definition thereof) and each Subsidiary that is a Domestic Subsidiary and
not an Excluded Subsidiary;

(c) all guarantees issued or to be issued in respect of a Junior Financing
(i) shall be subordinated to the Guarantees to the same extent that such Junior
Financing is subordinated to the Obligations and (ii) shall provide for their
automatic release upon a release of the corresponding Guarantee;

(d) the Obligations and the Guarantees shall have been secured by a
first-priority perfected security interest in 100% of the Equity Interests of
each Subsidiary that is a Domestic Subsidiary (other than any Foreign Subsidiary
Holding Company and any Liquor License Subsidiary);

(e) except to the extent otherwise permitted hereunder or under any Collateral
Document, the Obligations and the Guarantees shall have been secured by a
security interest in, and mortgages on, substantially all tangible and
intangible assets (other than Equity Interests, subject to the requirements and
limitations set forth in clause (d) above) of each Borrower and each other
Guarantor (including accounts receivable, inventory, equipment, investment
property, contract rights, domestic intellectual property, other general
intangibles, owned Material Real Property and proceeds of the foregoing), in
each case, with the priority required by the Collateral Documents;

(f) none of the Collateral shall be subject to any Liens other than Liens
permitted by Section 7.01; and

(g) the Collateral Agent shall have received (i) counterparts of a Mortgage with
respect to any Material Real Property required to be delivered pursuant to
Section 6.11 (the “Mortgaged Properties”) duly executed and delivered by the
record owner of such property, (ii) a policy or policies of title insurance
issued by a nationally recognized title insurance company insuring the Lien of
each such Mortgage as a valid Lien on the property described therein, free of
any other Liens except as expressly permitted by Section 7.01 together with such
endorsements, coinsurance and reinsurance as the Administrative Agent may
reasonably request, (iii) such existing surveys, existing abstracts, existing
appraisals and other documents as the Administrative Agent may reasonably
request with respect to any such Mortgaged Property, provided that nothing in
this clause (iii) shall require any Borrower to update existing surveys or order
new surveys with respect to any Mortgaged Property and (iv) standard flood
hazard determination forms and if any Material Real Property is located in a
special flood hazard area, (x) notices to (and confirmations of receipt by) the
Company as to the existence of a special flood hazard and, if applicable, the
unavailability of flood hazard insurance under the National Flood Insurance
Program and (y) evidence of applicable flood insurance, if available, in each
case in such form, on such terms and in such amounts as required by The National
Flood Insurance Reform Act of 1994, the Federal Flood

 

9



--------------------------------------------------------------------------------

Disaster Protection Act and rules and regulations promulgated thereunder or as
otherwise required by the Administrative Agent or any Lender.

The foregoing definition shall not require, and the Loan Documents shall not
contain any requirements as to, the creation or perfection of pledges of or
security interests in, Mortgages on, or the obtaining of title insurance or
surveys with respect to, any Excluded Assets. The Collateral Agent may grant
extensions of time for the perfection of security interests in or the obtaining
of title insurance with respect to particular assets (including extensions
beyond the Closing Date for the perfection of security interests in the assets
of the Loan Parties on such date) where it reasonably determines, in
consultation with the Company, that perfection cannot be accomplished without
undue effort or expense by the time or times at which it would otherwise be
required by this Agreement or the Collateral Documents.

Notwithstanding anything to the contrary, there shall be no requirement for (and
no Default or Event of Default under the Loan Documents shall arise out of the
lack of) (A) actions required by the Laws of any non-U.S. jurisdiction in order
to create any security interests in any assets or to perfect such security
interests (including any intellectual property registered in any non-U.S.
jurisdiction) (it being understood that there shall be no security agreements or
pledge agreements governed under the Laws of any non-U.S. jurisdiction) and
(B) perfecting security interests by entering into agreements with third parties
(including control or similar agreements) in respect of cash and Cash
Equivalents, deposit or securities accounts (other than the Cash Collateral
Account) or uncertificated securities of Persons other than Wholly Owned
Subsidiaries directly owned by any Borrower or any Guarantor.

In addition, any Borrower may cause any Domestic Subsidiary that is not
otherwise required to be a Guarantor to Guarantee the Obligations and otherwise
satisfy the Collateral and Guarantee Requirement, in which case such Domestic
Subsidiary shall be treated as a Guarantor under this Agreement and every other
Loan Document for all purposes.

“Collateral Documents” means, collectively, the Security Agreement, the
Mortgages, each of the mortgages, Security Agreement Supplements, security
agreements, pledge agreements or other similar agreements delivered to the
Collateral Agent pursuant to Section 6.11 or Section 6.13, the Guaranty and each
of the other agreements, instruments or documents that creates or purports to
create or affirm a Lien or Guarantee in favor of the Collateral Agent or the
Administrative Agent for the benefit of the Secured Parties.

“Commitment” means a Term Commitment, an Incremental Term Commitment, an
Extended Term Loan Commitment of a given Extension Series, an Other Term Loan
Commitment, a Revolving Credit Commitment, an Extended Revolving Credit
Commitment of a given Extension Series or Other Revolving Credit Commitment, as
the context may require.

“Committed Loan Notice” means a notice of (a) a Term Borrowing, (b) a Revolving
Credit Borrowing, (c) a conversion of Loans from one Type to the other, or (d) a
continuation of Eurocurrency Rate Loans, pursuant to Section 2.02(a), which, if
in writing, shall be substantially in the form of Exhibit A.

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

“Company” has the meaning specified in the introductory paragraph of this
Agreement.

“Compensation Period” has the meaning specified in Section 2.12(c)(ii).

 

10



--------------------------------------------------------------------------------

“Compliance Certificate” means a certificate substantially in the form of
Exhibit D.

“Consolidated EBITDA” means, for any period, the Consolidated Net Income for
such period, plus:

(a) without duplication and (in each case, other than with respect to clause
(a)(xi) below) to the extent already deducted (and not added back) in arriving
at such Consolidated Net Income, the sum of the following amounts for such
period:

(i) total interest expense and, to the extent not reflected in such total
interest expense, any losses on hedging obligations or other derivative
instruments entered into for the purpose of hedging interest rate risk, net of
interest income and gains on such hedging obligations, or other derivative
instruments and costs of surety bonds in connection with financing activities,
and any financing fees (including commitment, underwriting, funding, “rollover”
and similar fees and commissions, discounts, yields and other fees, charges and
amounts incurred in connection with the issuance or incurrence of Indebtedness
and all commissions, discounts and other fees and charges owed with respect to
letters of credit and bankers’ acceptance financing and net costs under Swap
Contracts) and annual agency, unused line, facility or similar fees paid under
definitive documentation related to Indebtedness,

(ii) provision for Income Taxes of the Company and its Subsidiaries paid or
accrued during such period,

(iii) depreciation and amortization, including amortization of deferred
financing fees and debt discounts,

(iv) Non-Cash Charges,

(v) unusual or non-recurring losses, charges or expenses (including without
limitation, relating to the Transaction) and any charges, losses or expenses
related to signing, retention or completion bonuses or recruiting costs, costs
and expenses relating to any registration statement, or registered exchange
offer in respect of any Indebtedness permitted hereunder, and, to the extent
related to Permitted Acquisitions, integration and systems establishment costs;
provided that such integration and systems establishment costs are certified as
such in a certificate of a Responsible Officer delivered to the Administrative
Agent,

(vi) severance, relocation costs, curtailments or modifications to pension and
post-retirement employee benefit plans, catch-up or transition expenses for
“Partner Equity Plans” to the extent relating to employee services rendered in
prior periods, and pre-opening, opening, closing and consolidation costs and
expenses with respect to any facilities and restaurants,

(vii) cash restructuring charges or reserves (including restructuring costs
related to acquisitions after the Closing Date); provided that such adjustments
are certified as restructuring charges or reserves in a certificate of a
Responsible Officer delivered to the Administrative Agent,

(viii) any costs or expenses (excluding Non-Cash Charges) incurred by the
Company or a Subsidiary pursuant to any management equity plan or stock option
plan or

 

11



--------------------------------------------------------------------------------

any other management or employee benefit plan or agreement or any stock
subscription or shareholder agreement, to the extent that such costs or expenses
are funded with cash proceeds contributed to the capital of the Company or net
cash proceeds of an issuance of Equity Interests of the Company (other than
Disqualified Equity Interests),

(ix) to the extent (1) covered by insurance under which the insurer has been
properly notified and has affirmed or consented to coverage in writing, expenses
with respect to liability or casualty events or business interruption, and
(2) actually reimbursed in cash, expenses incurred to the extent covered by
indemnification provisions in any agreement in connection with the Transaction
or a Permitted Acquisition,

(x) cash receipts (or reduced cash expenditures) to the extent of non-cash gains
relating to such income that were deducted in the calculation of Consolidated
EBITDA pursuant to clause (b)(ii) below for any prior period,

(xi) the amount of “run rate” net cost savings, synergies and operating expense
reductions (without duplication of any amounts added back pursuant to
Section 1.11(c) in connection with a Specified Transaction) projected by the
Company in good faith to result from actions taken or with respect to which
substantial steps have been taken (calculated on a Pro Forma Basis as though
such cost savings, operating expense reductions and synergies had been realized
on the first day of the period for which Consolidated EBITDA is being determined
and if such cost savings, operating expense reductions and synergies were
realized during the entirety of such period), net of the amount of actual
benefits realized during such period from such actions; provided, that such cost
savings, operating expense reductions and synergies are reasonably identifiable
and factually supportable (it is understood and agreed that “run-rate” means the
full recurring benefit for a period that is associated with any action taken or
with respect to which substantial steps have been taken); provided, further,
that the aggregate amount of cost savings, synergies and operating expense
reductions added back pursuant to this clause (xi) and Section 1.11(c) in any
period of four consecutive fiscal quarters shall not exceed an amount equal to
5% of Consolidated EBITDA for such period (calculated before giving effect to
this clause (xi) and Section 1.11(c)), and

(xii) the amount of any minority interest consisting of Subsidiary income
attributable to minority equity interests of third parties in any non-Wholly
Owned Subsidiary deducted (and not added back) in such period in calculating
Consolidated Net Income except to the extent of cash dividends declared or paid
on Equity Interests of such non-Wholly Owned Subsidiaries held by third parties,
less

(b) without duplication and to the extent included in arriving at such
Consolidated Net Income, the sum of the following amounts for such period:

(i) unusual or non-recurring gains,

(ii) non-cash gains increasing Consolidated Net Income for such period,
excluding any non-cash gains that represent the reversal of an accrual or
reserve for any anticipated cash charges in any prior period (other than any
such accrual or reserve that has been added back to Consolidated Net Income in
calculating Consolidated EBITDA in accordance with this definition),

 

12



--------------------------------------------------------------------------------

(iii) rent expense paid in cash during such period over and above rent expense
as determined in accordance with GAAP for such period, and

(iv) any non-cash gains with respect to cash actually received in a prior period
unless such cash did not increase Consolidated EBITDA in a prior period,

in each case, as determined on a consolidated basis for the Company and its
Subsidiaries in accordance with GAAP; provided that, to the extent included in
Consolidated Net Income,

(A) there shall be excluded in determining Consolidated EBITDA currency
translation gains and losses related to currency remeasurements of Indebtedness
(including the net loss or gain resulting from Swap Contracts for currency
exchange risk),

(B) there shall be excluded in determining Consolidated EBITDA rent expense as
determined in accordance with GAAP not actually paid in cash during such period
(net of rent expense paid in cash during such period over and above rent expense
as determined in accordance with GAAP for such period), and

(C) there shall be excluded in determining Consolidated EBITDA any net after-tax
income (loss) from the early extinguishment of Indebtedness or hedging
obligations or other derivative instruments.

For the purpose of the definition of Consolidated EBITDA, “Non-Cash Charges”
means (a) any impairment charge or asset write-off or write-down related to
intangible assets, long-lived assets and other assets (including licenses or
other approvals for the sale of alcoholic beverages), and investments in debt
and equity securities pursuant to GAAP, (b) stock-based awards compensation
expense including, but not limited to, non-cash charges, expenses or write-downs
arising from stock options, restricted stock or other equity incentive programs,
and (c) other non-cash charges, expenses or write-downs (provided that if any
non-cash charges, expenses and write-downs referred to in this paragraph
represent an accrual or reserve for potential cash items in any future period,
(1) the Company may determine not to add back such non-cash charge in the
current period and (2) to the extent the Company does decide to add back such
non-cash charge, the cash payment in respect thereof in such future period shall
be subtracted from Consolidated EBITDA to such extent, and excluding
amortization of a prepaid cash item that was paid in a prior period).

“Consolidated Net Income” means, for any period, the net income (loss) of the
Company and its Subsidiaries for such period determined on a consolidated basis
in accordance with GAAP, excluding, without duplication, (a) extraordinary items
for such period, (b) the cumulative effect of a change in accounting principles
during such period to the extent included in Consolidated Net Income,
(c) Transaction Expenses, (d) any fees and expenses incurred during such period,
or any amortization thereof for such period, in connection with any acquisition,
investment, asset disposition, issuance or repayment of debt, issuance of equity
securities, refinancing transaction or amendment or other modification of any
debt instrument (in each case, including any such transaction consummated prior
to the Closing Date and any such transaction undertaken but not completed),
(e) any income (loss) for such period attributable to the early extinguishment
of Indebtedness, (f) accruals and reserves that are established within twelve
months after the Closing Date that are so required to be established as a result
of the Transaction in accordance with GAAP, (g) any unrealized net gains and
losses resulting from Obligations under Secured Hedge Agreements or embedded
derivatives that require similar accounting treatment and the application of
Accounting Standards Codification Topic 815 and related pronouncements, (h) any
after-tax gains or losses on disposal of disposed, abandoned or discontinued
operations and any after-tax effect of gains and losses (less all fees and
expenses related thereto) attributable to asset dispositions other than in the
ordinary course of business and (i) any net income (loss) for such period of any
Person that is not a Subsidiary, or that is

 

13



--------------------------------------------------------------------------------

accounted for by the equity method of accounting, provided that Consolidated Net
Income shall be increased by the amount of dividends or distributions that are
actually paid in cash (or converted into cash) to the Company or a Subsidiary in
respect of such net income in such period. There shall be excluded from
Consolidated Net Income for any period the purchase accounting effects of
adjustments, including to property, equipment, inventory and software and other
intangible assets (including favorable and unfavorable leases and contracts) and
deferred revenue in component amounts required or permitted by GAAP and related
authoritative pronouncements (including the effects of such adjustments pushed
down to the Company and its Subsidiaries), as a result of any acquisition
consummated prior to or after the Closing Date (including any Permitted
Acquisitions), or the amortization, write-off or write-down of any amounts
thereof.

“Consolidated Senior Secured Net Debt” means, as of any date of determination,
(a) any Indebtedness described in clause (a) of Consolidated Total Debt
outstanding on such date that is secured by a Lien on any asset or property of
any Borrower or any Subsidiary minus (b) the aggregate amount of cash and Cash
Equivalents (in each case, free and clear of all Liens, other than nonconsensual
Liens permitted by Section 7.01 and Liens permitted by Sections 7.01(a),
7.01(l), 7.01(aa), 7.01(bb) and clauses (i) and (ii) of Section 7.01(t))
included in the consolidated balance sheet of the Company and its Subsidiaries
as of such date; provided that for purposes of determining the Consolidated
Senior Secured Net Leverage Ratio for purposes of Section 2.15(d)(iv) and
Section 7.03(s) only, any cash proceeds of any Incremental Facility or
Incremental Equivalent Debt will not be considered cash or Cash Equivalents
under clause (b) hereof and the full amount of any Revolving Commitment
Increases or Incremental Equivalent Debt shall be deemed to be Indebtedness
outstanding on such date.

“Consolidated Senior Secured Net Leverage Ratio” means, with respect to any Test
Period, the ratio of (a) Consolidated Senior Secured Net Debt as of the last day
of such Test Period to (b) Consolidated EBITDA of the Company for such Test
Period.

“Consolidated Total Debt” means, as of any date of determination, (a) the
aggregate principal amount of Indebtedness of the Company and its Subsidiaries
outstanding on such date, in an amount that would be reflected on a balance
sheet prepared as of such date on a consolidated basis in accordance with GAAP
(but excluding the effects of any discounting of Indebtedness resulting from the
application of purchase accounting in connection with any Permitted
Acquisition), consisting of Indebtedness for borrowed money, obligations in
respect of Capitalized Leases, debt obligations evidenced by promissory notes or
similar instruments, unreimbursed drawings in respect of letters of credit (or
similar facilities) and Guarantees of the foregoing, minus (b) the aggregate
amount of cash and Cash Equivalents (in each case, free and clear of all Liens,
other than nonconsensual Liens permitted by Section 7.01 and Liens permitted by
Sections 7.01(a), 7.01(l), 7.01(aa), 7.01(bb) and clauses (i) and (ii) of
Section 7.01(t)) included in the consolidated balance sheet of the Company and
its Subsidiaries as of such date; provided that for purposes of determining the
Total Net Leverage Ratio for purposes of Section 7.03(s) only, any cash proceeds
of any Incremental Facility or Incremental Equivalent Debt will not be
considered cash or Cash Equivalents under clause (b) hereof and the full amount
of any Revolving Commitment Increases or Incremental Equivalent Debt shall be
deemed to be Indebtedness outstanding on such date.

“Consolidated Working Capital” means, at any date, the excess of (a) the sum of
all amounts (other than cash and Cash Equivalents) that would, in conformity
with GAAP, be set forth opposite the caption “total current assets” (or any like
caption) on a consolidated balance sheet of the Company and its Subsidiaries at
such date over (b) the sum of all amounts that would, in conformity with GAAP,
be set forth opposite the caption “total current liabilities” (or any like
caption) on a consolidated balance sheet of the Company and its Subsidiaries on
such date, including deferred revenue but excluding, without duplication,
(i) the current portion of any Funded Debt, (ii) all Indebtedness consisting of
Loans and L/C Obligations to

 

14



--------------------------------------------------------------------------------

the extent otherwise included therein, (iii) the current portion of accrued
interest and (iv) the current portion of current and deferred income taxes.

“Contract Consideration” has the meaning specified in the definition of “Excess
Cash Flow”.

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

“Control” has the meaning specified in the definition of “Affiliate”.

“Co-Syndication Agents” means each of Bank of America, N.A., JPMorgan Chase
Bank, N.A. and Coöperatieve Rabobank U.A., New York Branch.

“ Covenant Relief Period” means the period beginning on the First Amendment
Effective Date and ending on the date the Company has provided the Compliance
Certificate for the Test Period ending September 26, 2021 showing compliance
with the Financial Covenant.

“Credit Agreement Refinancing Indebtedness” means any (a) Permitted Pari Passu
Secured Refinancing Debt, (b) Permitted Unsecured Refinancing Debt or (c) other
Indebtedness incurred pursuant to a Refinancing Amendment, in each case, issued,
incurred or otherwise obtained (including by means of the extension or renewal
of existing Indebtedness) in exchange for, or to extend, renew, replace,
repurchase, retire or refinance, in whole or part, existing Loans or Commitments
hereunder, or any then-existing Credit Agreement Refinancing Indebtedness
(“Refinanced Debt”); provided that (i) such exchanging, extending, renewing,
replacing, repurchasing, retiring or refinancing Indebtedness is in an original
aggregate principal amount not greater than the aggregate principal amount of
the Refinanced Debt except by an amount equal to unpaid accrued interest and
premium (including tender premium) and penalties thereon plus reasonable upfront
fees and original issue discount on such exchanging, extending, renewing,
replacing, repurchasing, retiring or refinancing Indebtedness, plus other
reasonable and customary fees and expenses in connection with such exchange,
modification, refinancing, refunding, renewal, replacement, repurchase,
retirement or extension, (ii) (I) such Indebtedness (other than Revolving Credit
Commitments) has a final maturity no earlier than the Maturity Date of, and a
Weighted Average Life to Maturity no shorter than the remaining Weighted Average
Life to Maturity of, the Refinanced Debt as originally in effect prior to any
amortization or prepayments thereto and (II) such Indebtedness if consisting of
Revolving Credit Commitments, have a maturity no earlier than, and do not have
any commitment reductions that are not applicable to, the Refinanced Debt,
(iii) the terms and conditions of such Indebtedness (except as otherwise
provided in clause (ii) above and with respect to pricing, premiums and optional
prepayment or redemption terms) reflect market terms and conditions at the time
of issuance (but in no event shall any such Indebtedness have covenants and
defaults materially more restrictive (taken as a whole) than those set forth in
this Agreement (except for covenants or other provisions applicable only to
periods after the Latest Maturity Date at the time of incurrence of such
Indebtedness)), (iv) such Refinanced Debt shall be repaid, repurchased, retired,
defeased or satisfied and discharged, and all accrued interest, fees, premiums
(if any) and penalties in connection therewith shall be paid, on the date such
Credit Agreement Refinancing Indebtedness is issued, incurred or obtained and
(v) to the extent the Refinanced Debt is subordinated in right of payment to the
Obligations, such Indebtedness shall be subordinated in right of payment to the
Obligations on terms at least as favorable to the Lenders as those contained in
the documentation governing the Refinanced Debt.

“Credit Extension” means each of the following: (a) a Borrowing and (b) an L/C
Credit Extension.

 

15



--------------------------------------------------------------------------------

“Cumulative Growth Amount” shall mean, on any date of determination, the sum of,
without duplication,

(A) (a) (i) $50,000,000 plus (ii) 50% of the aggregate amount of Consolidated
Net Income (or, if the Consolidated Net Income is a loss, minus 100% of the
amount of the loss) accrued on a cumulative basis during the period, taken as
one accounting period, beginning on March 31, 2014 and ending on the last day of
the Company’s most recently completed fiscal quarter for which financial
statements have been provided pursuant to this Agreement, plus

(B) (b) the amount of Net Cash Proceeds from the sale of Equity Interests of the
Company (other than Excluded Contributions and issuances of Disqualified Equity
Interests) after the Closing Date to the extent that such Net Cash Proceeds
shall have been actually received by the Borrowers on or prior to such date of
determination and to the extent not used to make payments under Section 7.03(i)
or make Restricted Payments pursuant to Section 7.06(f), plus

(C) (c) an amount equal to the aggregate Returns (not to exceed the original
amount of such Investment) in respect of any Investment made since the Closing
Date pursuant to Section 7.02(m) to the extent that such Returns did not
increase Consolidated Net Income, plus

(D) (d) the aggregate amount of Specified Proceeds actually received by the
Borrower on or prior to such date of determination, minus

(E) (e) the sum at the time of determination of (i) the aggregate amount of
Investments made since the Closing Date pursuant to Section 7.02(m) and (ii) the
aggregate amount of prepayments, redemptions or repurchases made since the
Closing Date pursuant to Section 7.12(a)(v).

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

“Default Rate” means an interest rate equal to (a) the Base Rate plus (b) the
Applicable Rate, if any, applicable to Base Rate Loans plus (c) 2.0% per annum;
provided that with respect to a Eurocurrency Rate Loan, the Default Rate shall
be an interest rate equal to the interest rate (including any Applicable Rate)
otherwise applicable to such Loan plus 2.0% per annum, in each case, to the
fullest extent permitted by applicable Laws.

“Defaulting Lender” means, subject to Section 2.17(b), any Lender that, as
reasonably determined by the Administrative Agent, (a) has failed to perform any
of its funding obligations hereunder, including in respect of its Loans,
participations in L/C Obligations or participations in Swing Line Loans required
to be funded by it hereunder within one (1) Business Day of the date required to
be funded by it hereunder, unless the subject of a good faith dispute or
subsequently cured, (b) has otherwise failed to pay over to the Administrative
Agent, the L/C Issuer, the Swing Line Lender or any other Lender any other
amount required to be paid by it hereunder within one (1) Business Day of the
date when due, unless the subject of a good faith dispute or subsequently cured,
(c) has notified the Administrative Agent or the L/C Issuer or the Swing Line
Lender that it does not intend to comply with its funding obligations or has
made a public statement to that effect with respect to its funding obligations
hereunder or under other agreements in which it

 

16



--------------------------------------------------------------------------------

commits to extend credit, (d) has failed, within three (3) Business Days after
request by the Administrative Agent, to confirm in a manner satisfactory to the
Administrative Agent that it will comply with its funding obligations hereunder
or (e) has, or has a direct or indirect parent company that has, (i) become the
subject of a proceeding under any Debtor Relief Law, (ii) had a receiver,
conservator, trustee, administrator, assignee for the benefit of creditors or
similar Person charged with reorganization or liquidation of its business or a
custodian appointed for it, (iii) taken any action in furtherance of, or
indicated its consent to, approved of or acquiescence in any such proceeding or
appointment or (iv) become the subject of a Bail-In Action; provided that a
Lender shall not be a Defaulting Lender solely by virtue of the ownership or
acquisition of any Equity Interest in that Lender or any direct or indirect
parent company thereof by a Governmental Authority.

“Designated Non-Cash Consideration” means the Fair Market Value of non-cash
consideration received by the Company or a Subsidiary in connection with a
Disposition pursuant to Section 7.05(k) that is designated as Designated
Non-Cash Consideration pursuant to a certificate of a Responsible Officer,
setting forth the basis of such valuation (which amount will be reduced by the
Fair Market Value of the portion of the non-cash consideration converted to cash
or Cash Equivalents within 180 days following the consummation of the applicable
Disposition).

“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction and any sale of Equity
Interests) of any property by any Person, including any sale, assignment,
transfer or other disposal, with or without recourse, of any notes or accounts
receivable or any rights and claims associated therewith; provided that
“Disposition” and “Dispose” shall not be deemed to include any issuance by the
Company of any of its Equity Interests to another Person.

“Disqualified Equity Interests” means any Equity Interest which, by its terms
(or by the terms of any security or other Equity Interests into which it is
convertible or for which it is exchangeable), or upon the happening of any event
or condition (a) matures or is mandatorily redeemable (other than solely for
Qualified Equity Interests), pursuant to a sinking fund obligation or otherwise
(except as a result of a change of control or asset sale so long as any rights
of the holders thereof upon the occurrence of a change of control or asset sale
event shall be subject to the prior repayment in full of the Loans and all other
Obligations that are accrued and payable and the termination of the Commitments
and the termination of all outstanding Letters of Credit (unless the Outstanding
Amount of the L/C Obligations related thereto has been Cash Collateralized,
back-stopped by a letter of credit reasonably satisfactory to the applicable L/C
Issuer or deemed reissued under another agreement reasonably acceptable to the
applicable L/C Issuer)), (b) is redeemable at the option of the holder thereof
(other than solely for Qualified Equity Interests and other than as a result of
a change of control or asset sale so long as any rights of the holders thereof
upon the occurrence of a change of control or asset sale event shall be subject
to the prior repayment in full of the Loans and all other Obligations that are
accrued and payable and the termination of the Commitments and the termination
of all outstanding Letters of Credit (unless the Outstanding Amount of the L/C
Obligations related thereto has been Cash Collateralized, back-stopped by a
letter of credit reasonably satisfactory to the applicable L/C Issuer or deemed
reissued under another agreement reasonably acceptable to the applicable L/C
Issuer)), in whole or in part, (c) provides for the scheduled payments of
dividends in cash, or (d) is or becomes convertible into or exchangeable for
Indebtedness or any other Equity Interests that would constitute Disqualified
Equity Interests, in each case, prior to the date that is ninety-one (91) days
after the Latest Maturity Date at the time of the issuance of such Equity
Interests.

“Disqualified Institutions” means any banks, financial institutions or other
Persons separately identified by the Borrowers to the Joint Lead Arrangers in
writing prior to the Closing Date.

“Dollar” and “$” mean lawful money of the United States.

 

17



--------------------------------------------------------------------------------

“Domestic Subsidiary” means any Subsidiary that is organized under the Laws of
the United States, any state thereof or the District of Columbia.

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any credit
institution or investment firm established in any EEA Member Country.

“Eligible Assignee” means any Assignee permitted by and consented to in
accordance with Section 10.07(b).

“Employment Participation Subsidiary” means a limited partnership or other
entity that is a Subsidiary (i) which contracts to provide services to one or
more other Subsidiaries of the Company which operate one or more restaurants,
(ii) which engages in no other material business activities and has no material
assets other than those related to clause (i) above and (iii) in which
restaurant employees of the Company and its Subsidiaries have an equity
ownership interest.

“Environmental Laws” means any and all Federal, state, local and foreign
statutes, Laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution, the protection of the environment, natural
resources, or, to the extent relating to exposure to Hazardous Materials, human
health or to the release of any materials into the environment, including those
related to hazardous substances or wastes, air emissions and discharges to waste
or public systems.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of any Borrower, any other Loan Party or any of their
respective Subsidiaries directly or indirectly resulting from or based upon
(a) violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials,
(c) exposure to any Hazardous Materials, (d) the release or threatened release
of any Hazardous Materials into the environment or (e) any contract, agreement
or other consensual arrangement pursuant to which liability is assumed or
imposed with respect to any of the foregoing.

“Environmental Permit” means any permit, approval, identification number,
license or other authorization required under any Environmental Law.

“Equity Interests” means, with respect to any Person, all of the shares,
interests, rights, participations or other equivalents (however designated) of
capital stock of (or other ownership or profit interests or units in) such
Person and all of the warrants, options or other rights for the purchase,
acquisition or exchange from such Person of any of the foregoing (including
through convertible securities).

 

18



--------------------------------------------------------------------------------

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

“ERISA Affiliate” means any trade or business (whether or not incorporated) that
is under common control with any Loan Party within the meaning of Section 414 of
the Code or Section 4001 of ERISA.

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by any Loan Party or any ERISA Affiliate from a Pension Plan subject
to Section 4063 of ERISA during a plan year in which it was a substantial
employer (as defined in Section 4001(a)(2) of ERISA) or a cessation of
operations that is treated as such a withdrawal under Section 4062(e) of ERISA;
(c) a complete or partial withdrawal by any Loan Party or any ERISA Affiliate
from a Multiemployer Plan or notification that a Multiemployer Plan is insolvent
or in reorganization; (d) the filing of a notice of intent to terminate a
Pension Plan, the treatment of a Pension Plan or Multiemployer Plan amendment as
a termination under Sections 4041 or 4041A of ERISA, or the commencement of
proceedings by the PBGC to terminate a Pension Plan or Multiemployer Plan;
(e) an event or condition which constitutes grounds under Section 4042 of ERISA
for the termination of, or the appointment of a trustee to administer, any
Pension Plan or Multiemployer Plan; (f) the imposition of any liability under
Title IV of ERISA, other than for PBGC premiums due but not delinquent under
Section 4007 of ERISA, upon any Loan Party or any ERISA Affiliate; or (g) the
failure of any Pension Plan to satisfy the minimum funding standard required for
any plan year or part thereof under Section 412 of the Code or Section 302 of
ERISA or a waiver of such standard or extension of any amortization period is
sought or granted under Section 412 of the Code or Section 302 of ERISA.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor thereto), as in
effect from time to time.

“Eurocurrency Rate” means, subject to the implementation of a Replacement Rate
in accordance with Section 3.03(b), with respect to any Borrowing of
Eurocurrency Rate Loans for any Interest Period, (a) the rate per annum
published by the ICE Benchmark Administration Limited, a United Kingdom company
(or such other comparable or successor quoting source as may, in the reasonable
opinion of the Administrative Agent, replace such page for the purpose of
quoting such rates) as the London interbank offered rate for deposits in U.S.
Dollars for a period equal to such Interest Period, at approximately 11:00 a.m.
(London time) on the date that is two (2) Business Days prior to the
commencement of such Interest Period; provided that to the extent that an
interest rate is not ascertainable pursuant to the foregoing provisions of this
definition, the “Eurocurrency Rate” shall be the interest rate per annum
reasonably determined by the Administrative Agent to be the average of the rates
per annum at which deposits in U.S. Dollars are offered for such relevant
Interest Period to major banks in the London interbank market in London, England
by the Administrative Agent at approximately 11:00 a.m. (London time) on the
date that is two (2) Business Days prior to the beginning of such Interest
Period, divided by (b) a percentage equal to 100% minus the then stated maximum
rate of all reserve requirements (including, without limitation, any marginal,
emergency, supplemental, special or other reserves required by applicable law)
applicable to any member bank of the Federal Reserve System in respect of
eurocurrency funding or liabilities as defined in Regulation D (or any successor
category of liabilities under Regulation D). Notwithstanding the foregoing,
(x) in no event shall the Eurocurrency Rate (including any Replacement Rate with
respect thereto) be less than zero and (y) unless otherwise specified in any
amendment to this Agreement entered into in accordance with Section 3.03(b), in
the event that a Replacement Rate with respect to the Eurocurrency Rate is
implemented then all references herein to the Eurocurrency Rate shall be deemed
references to such Replacement Rate.

 

19



--------------------------------------------------------------------------------

“Eurocurrency Rate Loan” means a Loan that bears interest at a rate based on the
Eurocurrency Rate.

“Event of Default” means any of the events specified in Section 8.01; provided
that any requirement for passage of time, giving of notice, or any other
condition, has been satisfied.

“Excess Cash Flow” means, for any period, an amount equal to the excess of:

(a) the sum, without duplication, of:

(i) Consolidated Net Income,

(ii) depreciation, amortization and other non-cash charges and expenses incurred
during such period, to the extent deducted in arriving at such Consolidated Net
Income,

(iii) decreases in Consolidated Working Capital for such period (other than any
such decreases arising from acquisitions and non-ordinary course Dispositions by
the Company and its Subsidiaries completed during such period),

(iv) an amount equal to the aggregate net non-cash loss on Dispositions by the
Company and its Subsidiaries during such period (other than Dispositions in the
ordinary course of business) to the extent deducted in arriving at such
Consolidated Net Income,

(v) an amount equal to all cash received for such period on account of any net
non-cash gain or income from Investments deducted in a previous period pursuant
to clause (b)(iv)(B) below in this definition,

(vi) an amount equal to all cash income and gains included in clauses (a) and
(e) of the definition of Consolidated Net Income,

(vii) rent expense as determined in accordance with GAAP during such period over
and above rent expense paid in cash during such period, and

(viii) an amount deducted as tax expense in determining Consolidated Net Income
to the extent in excess of cash taxes paid in such period, over

(b) the sum, without duplication, of:

(i) an amount equal to all non-cash credits included in arriving at such
Consolidated Net Income and cash losses, charges and expenses included in
clauses (a), (c), (d), (e), (f), and (h) of the definition of Consolidated Net
Income,

(ii) without duplication of amounts deducted pursuant to clause (xi) below in
prior fiscal years, the amount of Capital Expenditures made in cash or accrued
during such period, except to the extent that such Capital Expenditures were
financed with the proceeds of Indebtedness (other than Revolving Credit Loans
and loans under any other revolving credit line or similar facility) of the
Company or any Subsidiary,

(iii) the aggregate amount of all principal payments of Indebtedness of the
Company and its Subsidiaries (including (A) the principal component of payments
in

 

20



--------------------------------------------------------------------------------

respect of Capitalized Leases and (B) the amount of any mandatory prepayment of
Term Loans pursuant to Section 2.05(b)(ii) to the extent required due to a
Disposition that resulted in an increase to Consolidated Net Income and not in
excess of the amount of such increase but excluding (X) all other prepayments of
Term Loans pursuant to Section 2.05, and (Y) all prepayments of Revolving Credit
Loans and Swing Line Loans) made during such period (other than in respect of
any revolving credit facility to the extent there is not an equivalent permanent
reduction in commitments thereunder) to the extent financed with Internally
Generated Cash (other than to the extent made in reliance on
Section 7.12(a)(v)),

(iv) an amount equal to the sum of (A) the aggregate net non-cash gain on
Dispositions by the Company and its Subsidiaries during such period (other than
Dispositions in the ordinary course of business) to the extent included in
arriving at such Consolidated Net Income and (B) the aggregate net non-cash gain
or income from Investments to the extent included in arriving at Consolidated
Net Income,

(v) increases in Consolidated Working Capital for such period (other than any
such increases arising from acquisitions and non-ordinary course Dispositions by
the Company and its Subsidiaries during such period),

(vi) cash payments by the Company and its Subsidiaries during such period in
respect of long-term liabilities of the Company and its Subsidiaries other than
Indebtedness,

(vii) without duplication of amounts deducted pursuant to clause (xi) below in
prior fiscal years, the amount of Investments and acquisitions made during such
period pursuant to Section 7.02 (other than Section 7.02(a) or 7.02(m)) to the
extent that such Investments and acquisitions were financed with Internally
Generated Cash,

(viii) the amount of Restricted Payments paid during such period pursuant to
Sections 7.06(f) and (h), in each case to the extent such Restricted Payments
were financed with Internally Generated Cash,

(ix) the aggregate amount of expenditures actually made by the Company and its
Subsidiaries in cash during such period (including expenditures for the payment
of financing fees) to the extent that such expenditures were not expensed during
such period,

(x) the aggregate amount of any premium, make-whole or penalty payments actually
paid in cash by the Company and its Subsidiaries during such period that are
required to be made in connection with any prepayment of Indebtedness,

(xi) without duplication of amounts deducted from Excess Cash Flow in prior
periods, the aggregate consideration required to be paid in cash by the Company
or any of its Subsidiaries pursuant to binding contracts (the “Contract
Consideration”) entered into prior to or during such period relating to
Permitted Acquisitions or Capital Expenditures to be consummated or made during
the period of four consecutive fiscal quarters of the Company following the end
of such period, provided that to the extent the aggregate amount of Internally
Generated Cash actually utilized to finance such Permitted Acquisitions or
Capital Expenditures during such period of four consecutive fiscal quarters is
less than the Contract Consideration, the amount of such shortfall shall be
added to the calculation of Excess Cash Flow at the end of such period of four
consecutive fiscal quarters,

 

21



--------------------------------------------------------------------------------

(xii) the amount of cash taxes paid and, without duplication, cash distributions
for payment of taxes, in such period to the extent they exceed the amount of tax
expense deducted in determining Consolidated Net Income for such period,

(xiii) the aggregate amount of all mandatory principal repayments of Term Loans
made during such period pursuant to Section 2.07(a),

(xiv) cash expenditures made in respect of Swap Contracts to the extent not
reflected in the computation of Consolidated Net Income for such period, and

(xv) rent expense paid in cash during such period over and above rent expense as
determined in accordance with GAAP for such period.

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“Excluded Assets” means (i) any fee-owned real property (other than Material
Real Property) and any leasehold rights and leasehold interests in real property
(it being understood that the Loan Documents shall not contain any requirements
as to landlord waivers, estoppels and collateral access letters), (ii) motor
vehicles and other assets subject to certificates of title to the extent that a
security interest therein cannot be perfected by the filing of a UCC-1 financing
statement, (iii) commercial tort claims where the amount of damages claimed by
the applicable Loan Party is less than $5,000,000, (iv) any governmental
licenses or state or local franchises, charters and authorizations to the extent
that the Collateral Agent may not validly possess a security interest therein
under applicable Laws (including, without limitation, rules and regulations of
any Governmental Authority or agency) or the pledge or creation of a security
interest in which would require governmental consent, approval, license or
authorization, other than to the extent such prohibition, limitation or
restriction is ineffective under the UCC or other applicable Laws, (v) any
particular asset or right under contract, if the pledge thereof or the security
interest therein (A) is prohibited by applicable Law other than to the extent
such prohibition is rendered ineffective under the UCC or other applicable Laws
or (B) to the extent and for as long as it would violate the terms of any
written agreement, license, lease or similar arrangement with respect to such
asset or would require consent, approval, license or authorization (in each
case, after giving effect to the relevant provisions of the UCC or other
applicable Laws) or would give rise to a termination right (in favor of a Person
other than any Borrower or any Subsidiary) pursuant to any “change of control”
or other similar provision under such written agreement, license or lease
(except to the extent such provision is overridden by the UCC or other
applicable Laws), in each case, (a) excluding any such written agreement that
relates to Credit Agreement Refinancing Indebtedness or Incremental Equivalent
Debt and (b) only to the extent that such limitation on such pledge or security
interest is otherwise permitted under Section 7.09, (vi) (A) Equity Interests in
any Employment Participation Subsidiary (except to the extent a perfected
security interest in such Subsidiary can be obtained by filing of a UCC-1
financing statement), (B) Margin Stock, (C) Equity Interests of any Person
listed on Schedule 1.01A, (D) Equity Interests in any non-Wholly Owned
Subsidiaries, but only to the extent that, and for so long as, (x) the
Organization Documents or other agreements with respect to the Equity Interests
of such non-Wholly Owned Subsidiaries with other equity holders (other than any
such agreement where all of the equity holders party thereto are Loan Parties or
Subsidiaries thereof) do not permit or restrict the pledge of such Equity
Interests, or (y) the pledge of such Equity Interests (including any exercise of
remedies) would result in a change of control, repurchase obligation or other
adverse consequence to any of the Loan Parties or such Subsidiary (other than
the loss of such Equity Interests as a result of any such exercise of remedies),
(E) Equity Interests of Foreign Subsidiary Holding Companies, (F) Equity
Interests of any Subsidiary of a Foreign Subsidiary, and (G) Equity Interests of
Liquor License Subsidiaries, (vii) any lease, license or agreement or any
property subject to a purchase money security interest, capital lease obligation
or similar arrangement, in each case to the extent that a grant of a security
interest therein would violate or invalidate such lease, license or agreement or
purchase money or similar arrangement or create a

 

22



--------------------------------------------------------------------------------

right of termination in favor of any other party thereto (other than any
Borrower or any Subsidiary) after giving effect to the applicable
anti-assignment provisions of the UCC or other applicable Laws, other than
proceeds and receivables thereof, the assignment of which is expressly deemed
effective under the UCC or other applicable Laws notwithstanding such
prohibition, (viii) any intellectual property registered under the laws of a
jurisdiction other than the United States, (ix) any assets if the creation or
perfection of pledges of, or security interests in, such assets would result in
material adverse tax consequences to any Borrower or any of its Subsidiaries, as
reasonably determined by the Borrowers in consultation with the Administrative
Agent, (x) letter of credit rights where the maximum amount of any such letter
of credit is less than $5,000,000, except to the extent constituting a support
obligation for other Collateral as to which perfection of the security interest
in such other Collateral is accomplished solely by the filing of a UCC financing
statement, (xi) any intent-to-use trademark application prior to the filing of a
“Statement of Use” or “Amendment to Allege Use” with respect thereto, to the
extent, if any, that, and solely during the period, if any, in which, the grant
of a security interest therein would impair the validity or enforceability of
such intent-to-use trademark application under applicable federal Law,
(xii) particular assets if and for so long as, in the reasonable judgment of the
Administrative Agent and the Borrowers (as set forth in a written agreement
between the Administrative Agent and the Borrowers), the cost of obtaining a
security interest in such assets exceeds the practical benefits to the Lenders
afforded thereby and (xiii) Excluded Real Property; provided, however, that
Excluded Assets shall not include any proceeds, substitutions or replacements of
any Excluded Assets referred to in preceding clauses (i) through (xiii) (unless
such proceeds, substitutions or replacements would independently constitute
Excluded Assets referred to in such clauses (i) through (xiii)).

“Excluded Concept Subsidiaries” means any Wholly Owned Domestic Subsidiaries in
the Borrowers’ Flemings concept (which, for the avoidance of doubt, also shall
include each such Subsidiary that is the general partner of each Employment
Participation Subsidiary associated with such concepts); provided, that if the
portion of revenues attributable to Excluded Concept Subsidiaries (taken as a
group) exceeds 10% of the consolidated revenues of the Company and its
Subsidiaries for any Test Period, then the Borrowers shall designate certain
domestic Wholly Owned Excluded Concept Subsidiaries to become Guarantors
(including, in any event, any Subsidiary that is the general partner of each
Employment Participation Subsidiary associated with such Excluded Concept
Subsidiaries designated to become Guarantors), which shall cease to be Excluded
Concept Subsidiaries, such that the portion of revenues attributable to the
remaining Wholly Owned domestic Excluded Concept Subsidiaries (after giving
effect to such designated domestic Wholly Owned Subsidiaries ceasing to be
Excluded Concept Subsidiaries) no longer exceeds 10% of the consolidated
revenues of the Company and its Subsidiaries for such Test Period; provided that
no Excluded Concept Subsidiary shall be an obligor or guarantor of (i) any
Credit Agreement Refinancing Indebtedness, (ii) any Incremental Equivalent Debt,
or (iii) any unsecured Indebtedness, (iv) any Indebtedness that is secured on a
junior basis to the Obligations or (v) any Junior Financing, in the case of
preceding clausesclause (iii), (iv) and (v), with an aggregate principal amount
in excess of the Threshold Amount.

“Excluded Contribution” means the amount of capital contributions to the Company
(and promptly contributed to OSI) or Net Cash Proceeds from the sale or issuance
of Qualified Equity Interests of the Company (and promptly contributed to OSI),
in each case after the Closing Date and designated by the Company to the
Administrative Agent as an Excluded Contribution on or promptly after the date
such capital contributions are made or such Equity Interests are sold or issued.

“Excluded Real Property” means any fee-owned real property and any leasehold
rights and leasehold interests in real property set forth on Schedule 1.01B,
which property shall continue to constitute Excluded Real Property
notwithstanding any subsequent transfer of any such property to any other Loan
Party or to a newly formed entity that is required to become a Loan Party
hereunder, in all cases, it being the understanding and intent of the parties
hereto that any property constituting Excluded Real Property on

 

23



--------------------------------------------------------------------------------

the Closing Date shall continue to constitute Excluded Real Property for all
purposes of this Agreement and the other Loan Documents notwithstanding any such
transfer or requirement.

“Excluded Subsidiary” means (a) any Subsidiary that is not a Wholly Owned
Subsidiary, (b) any Subsidiary that is prohibited by applicable Law or
Contractual Obligation existing on the Closing Date (or, in the case of any
Subsidiary acquired after the Closing Date, any Contractual Obligation in
existence at the time of the acquisition of such Subsidiary but not entered into
in contemplation thereof) from guaranteeing the Obligations, (c) any Domestic
Subsidiary that is a Subsidiary of (i) a Foreign Subsidiary that is a CFC or
(ii) a Foreign Subsidiary Holding Company, (d) any Foreign Subsidiary Holding
Company, (e) any Subsidiary prohibited from guaranteeing the Obligations under
the terms of Indebtedness assumed pursuant to Section 7.03(g)(A); provided that
each such Subsidiary shall cease to be an Excluded Subsidiary under this clause
(e) if such Indebtedness is repaid, (f) any Immaterial Subsidiary, (g) any
Employment Participation Subsidiary, (h) any Excluded Concept Subsidiary,
(i) any special purposes securitization vehicle (or similar entity), (j) any
not-for-profit Subsidiary, (k) any Liquor License Subsidiary and (l) any other
Subsidiary with respect to which, in the reasonable judgment of the
Administrative Agent (confirmed in writing by notice to the Borrowers), the cost
or other consequences (including any adverse Tax consequences) of providing a
Guarantee shall be excessive in view of the practical benefits to be obtained by
the Lenders therefrom. For the avoidance of doubt, and notwithstanding anything
herein to the contrary, any Borrower in its sole discretion may cause any
Subsidiary that is not a Guarantor to Guarantee the Obligations by causing such
Subsidiary to execute and deliver to the Administrative Agent a Guaranty
Supplement and a Security Agreement Supplement, and any such Subsidiary shall be
a Guarantor, Loan Party and Subsidiary Guarantor hereunder for all purposes
until such time, if any, as such Subsidiary shall be released from the Guaranty.
Notwithstanding the foregoing, any Subsidiary that is an obligor or guarantor of
any Credit Agreement Refinancing Indebtedness or any Incremental Equivalent Debt
shall not be an Excluded Subsidiary.

“Excluded Swap Obligation” means, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guarantee of such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
such Swap Obligation (or any Guarantee thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof) by virtue of such Guarantor’s failure for any reason to constitute an
“eligible contract participant” as defined in the Commodity Exchange Act and the
regulations thereunder at the time the Guarantee of such Guarantor or the grant
of such security interest becomes effective with respect to such Swap
Obligation. If a Swap Obligation arises under a Master Agreement governing more
than one swap, such exclusion shall apply only to the portion of such Swap
Obligation that is attributable to swaps for which such Guarantee or security
interest is or becomes illegal.

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income or net profits
(however denominated), franchise (and similar) Taxes, any net-worth (and
similar) Taxes (in lieu of net income Taxes) and branch profits Taxes, imposed
by the jurisdiction (or any political subdivision thereof) under the Laws of
which such Recipient is organized or maintains its principal office or
applicable Lending Office, (b) Taxes imposed by reason of any past, current or
future connection between the Recipient and a jurisdiction (or any political
subdivision thereof) other than solely as a result of entering into any Loan
Document and receiving payments thereunder or enforcing any Loan Document,
(c) any withholding Taxes imposed by any jurisdiction in which any Borrower is
formed or organized on amounts paid or payable to or for the account of such
Recipient pursuant to any Law in effect on the date on which (i) such Recipient
becomes a party to this Agreement or any other Loan Document (other than
pursuant to an assignment request by the Company under Section 3.07) or
(ii) such Lender changes its Lending Office, except in each such case to the
extent that, pursuant to Section 3.01, amounts with respect to such Taxes were
payable either to such Lender’s assignor immediately before such Lender became a
party hereto or to

 

24



--------------------------------------------------------------------------------

such Lender immediately before it changed its Lending Office, (d) Taxes
attributable to such Recipient’s failure to comply with Section 3.01(g), (e) any
U.S. federal withholding Taxes imposed under FATCA and (f) any U.S. federal
backup withholding Taxes imposed under Section 3406 of the Code.

“Existing Credit Agreement” has the meaning specified in the Preliminary
Statements.

“Existing Letters of Credit” means the letters of credit outstanding on the
Closing Date and set forth on Schedule 1.01C.

“Existing Revolver Tranche” has the meaning specified in Section 2.14(b).

“Existing Term Loan Tranche” has the meaning specified in Section 2.14(a).

“Expiring Credit Commitment” has the meaning specified in Section 2.04(g).

“Extended Revolving Credit Commitments” has the meaning specified in Section
2.14(b).

“Extended Revolving Credit Loans” has the meaning specified in Section 2.14(b).

“Extended Term Loan Commitments” has the meaning specified in Section 2.14(a).

“Extended Term Loans” has the meaning specified in Section 2.14(a).

“Extending Revolving Credit Lender” has the meaning specified in Section
2.14(c).

“Extending Term Lender” has the meaning specified in Section 2.14(c).

“Extension” means the establishment of an Extension Series by amending a Loan
pursuant to Section 2.14 and the applicable Extension Amendment.

“Extension Amendment” has the meaning specified in Section 2.14(d).

“Extension Election” has the meaning specified in Section 2.14(c).

“Extension Request” means any Term Loan Extension Request or Revolver Extension
Request, as the case may be.

“Extension Series” means any Term Loan Extension Series or Revolver Extension
Series, as the case may be.

“Facility” or “Facilities” means the Term Facility, a given Class of Incremental
Term Loans, a given Extension Series of Extended Term Loans, a given Refinancing
Series of Other Term Loans, the Revolving Credit Facility, a given Extension
Series of Extended Revolving Credit Commitments or any Other Revolving Credit
Loan (or Commitment) as the context may require.

“Fair Market Value” means, with respect to any asset or liability, the fair
market value of such asset or liability as determined by the Borrowers in good
faith.

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and, for the avoidance of

 

25



--------------------------------------------------------------------------------

doubt, any agreements entered into pursuant to Section 1471(b)(1) of the Code or
otherwise pursuant to any of the foregoing.

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight federal funds transactions with
members of the Federal Reserve System, as published by the Federal Reserve Bank
of New York on the Business Day next succeeding such day; provided that if such
rate is not so published for any day which is a Business Day, the Federal Funds
Rate for such day shall be the average of the quotation for such day on such
transactions received by the Administrative Agent from three federal funds
brokers of recognized standing selected by the Administrative Agent.

“Financial Covenant” has the meaning specified in Section 7.10.

“ First Amendment Effective Date” means May 4, 2020.

“First Lien Intercreditor Agreement” means an intercreditor agreement
substantially in the form of Exhibit I hereto (which agreement in such form or
with immaterial changes thereto the Administrative Agent is authorized to enter
into) together with any material changes thereto in light of prevailing market
conditions, which material changes shall be posted to the Lenders not less than
five (5) Business Days before execution thereof and, if the Required Lenders
shall not have objected to such changes within five (5) Business Days after
posting, then the Required Lenders shall be deemed to have agreed that the
Administrative Agent’s entry into such intercreditor agreement (with such
changes) is reasonable and to have consented to such intercreditor agreement
(with such changes) and to the Administrative Agent’s execution thereof.

“Foreign Casualty Event” has the meaning specified in Section 2.05(b)(vi).

“ Foreign Debt Issuance” has the meaning specified in Section 2.05(b)(vi).

“Foreign Disposition” has the meaning specified in Section 2.05(b)(vi).

“Foreign Lender” means a Lender that is not a U.S. Person.

“Foreign Subsidiary” means any direct or indirect Subsidiary which (a) is not a
Domestic Subsidiary or (b) is set forth on Schedule 1.01D.

“Foreign Subsidiary Holding Company” means any Domestic Subsidiary,
substantially all of whose assets consist of (i) the Equity Interests and/or
Indebtedness of one or more Foreign Subsidiaries, (ii) other assets used
exclusively in the business of one or more Foreign Subsidiaries and/or (iii) the
Equity Interests and/or Indebtedness of one or more Domestic Subsidiaries,
substantially all of whose assets consist of the types described in clauses
(i)-(iii).

“FRB” means the Board of Governors of the Federal Reserve System of the United
States or any successor thereto.

“Fund” means any Person (other than a natural person) that is engaged in making,
purchasing, holding or otherwise investing in commercial loans and similar
extensions of credit in the ordinary course.

“Funded Debt” means all Indebtedness of the Company and its Subsidiaries for
borrowed money that matures more than one (1) year from the date of its creation
or matures within one (1) year from such date that is renewable or extendable,
at the option of such Person, to a date more than one (1) year from such date or
arises under a revolving credit or similar agreement that obligates the lender
or lenders to

 

26



--------------------------------------------------------------------------------

extend credit during a period of more than one (1) year from such date,
including Indebtedness in respect of the Loans.

“GAAP” means generally accepted accounting principles in the United States of
America, as in effect from time to time; provided, however, that if the Company
notifies the Administrative Agent that the Company requests an amendment to any
provision hereof to eliminate the effect of any change occurring or effective
after the Closing Date in GAAP or in the application thereof (including through
conforming changes made consistent with IFRS) on the operation of such provision
(or if the Administrative Agent notifies the Borrowers that the Required Lenders
request an amendment to any provision hereof for such purpose), regardless of
whether any such notice is given before or after such change in GAAP or in the
application thereof (including through conforming changes made consistent with
IFRS), then such provision shall be interpreted on the basis of GAAP as in
effect and applied immediately before such change shall have become effective
until such notice shall have been withdrawn or such provision amended in
accordance herewith. Notwithstanding the foregoing, for purposes of determining
compliance with any covenant contained herein (including, without limitation,
the Financial Covenant), any lease that is treated as an operating lease for
purposes of GAAP as of the Closing Date shall not be treated as Indebtedness and
shall continue to be treated as an operating lease (and any future lease that
would be treated as an operating lease for purposes of GAAP as of the Closing
Date shall be similarly treated).

“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, administrative tribunal, central bank or other entity
exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government.

“Granting Lender” has the meaning specified in Section 10.07(h).

“Guarantee” means, as to any Person, without duplication, (a) any obligation,
contingent or otherwise, of such Person guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other monetary obligation payable or
performable by another Person (the “primary obligor”) in any manner, whether
directly or indirectly, and including any obligation of such Person, direct or
indirect, (i) to purchase or pay (or advance or supply funds for the purchase or
payment of) such Indebtedness or other monetary obligation, (ii) to purchase or
lease property, securities or services for the purpose of assuring the obligee
in respect of such Indebtedness or other monetary obligation of the payment or
performance of such Indebtedness or other monetary obligation, (iii) to maintain
working capital, equity capital or any other financial statement condition or
liquidity or level of income or cash flow of the primary obligor so as to enable
the primary obligor to pay such Indebtedness or other monetary obligation, or
(iv) entered into for the purpose of assuring in any other manner the obligee in
respect of such Indebtedness or other monetary obligation of the payment or
performance thereof or to protect such obligee against loss in respect thereof
(in whole or in part), or (b) any Lien on any assets of such Person securing any
Indebtedness or other monetary obligation of any other Person, whether or not
such Indebtedness or other monetary obligation is assumed by such Person (or any
right, contingent or otherwise, of any holder of such Indebtedness to obtain any
such Lien); provided that the term “Guarantee” shall not include endorsements
for collection or deposit, in either case in the ordinary course of business, or
customary and reasonable indemnity obligations in effect on the Closing Date or
entered into in connection with any acquisition or disposition of assets
permitted under this Agreement (other than such obligations with respect to
Indebtedness). The amount of any Guarantee shall be deemed to be an amount equal
to the stated or determinable amount of the related primary obligation, or
portion thereof, in respect of which such Guarantee is made or, if not stated or
determinable, the maximum reasonably anticipated liability in respect thereof as
determined by the guaranteeing Person in good faith. The term “Guarantee” as a
verb has a corresponding meaning.

“Guarantors” means each Borrower and each Subsidiary Guarantor.

 

27



--------------------------------------------------------------------------------

“Guaranty” means, collectively, (a) the Amended and Restated Guaranty Agreement
made by the Guarantors in favor of the Administrative Agent on behalf of the
Secured Parties, substantially in the form of Exhibit F (as the same may be
amended, restated, supplemented or otherwise modified from time to time) and
(b) each other guaranty and guaranty supplement delivered pursuant to
Section 6.11. For avoidance of doubt, and notwithstanding anything herein to the
contrary, any Borrower in its sole discretion may cause any Subsidiary that is
not a Guarantor to Guarantee the Obligations by causing such Subsidiary to
execute and deliver to the Administrative Agent a Guaranty Supplement and a
Security Agreement Supplement and comply with the other provisions of
Section 6.11, and any such Subsidiary shall be a Guarantor, Loan Party and
Subsidiary Guarantor hereunder for all purposes until such time, if any, as such
Subsidiary shall be released from the Guaranty.

“Guaranty Supplement” has the meaning specified in the Guaranty.

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or pollutants, including petroleum
or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

“Hedge Bank” means any Person that (a) is an Agent, a Joint Lead Arranger, a
Lender or an Affiliate of an Agent, a Joint Lead Arranger or a Lender, in each
case at the time such Person enters into a Swap Contract, in its capacity as a
party thereto (and whether or not such Person subsequently ceases to be an
Agent, Joint Lead Arranger, Lender or Affiliate of an Agent, Joint Lead Arranger
or Lender), and such Person’s successors and assigns or (b) at the time it
becomes a Lender (including on the Closing Date), is already a party to a Swap
Contract.

“Honor Date” has the meaning specified in Section 2.03(c)(i).

“Immaterial Subsidiary” means any Subsidiary designated in writing by the
Company to the Administrative Agent as an Immaterial Subsidiary that is not
already a Guarantor and that does not, as of the last day of the most recently
completed fiscal quarter of the Company, have assets with a book value in excess
of 2.0% of the consolidated total assets of the Company and its Subsidiaries and
did not, as of the four-quarter period ending on the last day of such fiscal
quarter, have revenues exceeding 2.0% of the consolidated revenues of the
Company and its Subsidiaries; provided that if (a) such Subsidiary shall have
been designated in writing by the Company to the Administrative Agent as an
Immaterial Subsidiary, and (b) if (i) the aggregate assets then owned by all
Subsidiaries of the Company that would otherwise constitute Immaterial
Subsidiaries shall have a value in excess of 5.0% of the consolidated total
assets of the Company and its Subsidiaries as of the last day of such fiscal
quarter or (ii) the combined revenues of all Subsidiaries of the Company that
would otherwise constitute Immaterial Subsidiaries shall exceed 5.0% of the
consolidated revenues of the Company and its Subsidiaries for such four-quarter
period, the Company shall redesignate one or more of such Subsidiaries to not be
Immaterial Subsidiaries within ten (10) Business Days after delivery of the
Compliance Certificate for such fiscal quarter such that only those such
Subsidiaries as shall then have aggregate assets of less than 5.0% of the
consolidated total assets of the Company and its Subsidiaries and combined
revenues of less than 5.0% of the consolidated revenues of the Company and its
Subsidiaries shall constitute Immaterial Subsidiaries. Notwithstanding the
foregoing, in no event shall (A) any Wholly Owned Domestic Subsidiary that owns,
or otherwise licenses or has the right to use, trademarks and other intellectual
property material to the operation of the Borrowers and their Subsidiaries
(excluding any Excluded Concept Subsidiaries), (B) any general partner of an
Employment Participation Subsidiary, (C) OS Restaurant Services (or any
successor to the business conducted by it on the Closing Date) or (D) any
Subsidiary that is an obligor or guarantor of (i) any Credit Agreement
Refinancing Indebtedness, (ii) any Incremental Equivalent Debt, or (iii) any
unsecured Indebtedness, (iv) any Indebtedness that is secured on a junior basis
to the Obligations or (v) any Junior Financing, in the case

 

28



--------------------------------------------------------------------------------

of preceding clausesclause (iii), (iv) and (v), with an aggregate principal
amount in excess of the Threshold Amount, in any such case be designated as an
Immaterial Subsidiary.

“Income Taxes” means, with respect to any Person, the foreign, federal, state
and local taxes based on income or profits or capital, including, without
limitation, state, franchise and similar taxes (such as the Pennsylvania capital
tax and Texas margin tax) and withholding taxes of such Person.

“Incremental Amendment” has the meaning specified in Section 2.15(f).

“Incremental Commitments” has the meaning specified in Section 2.15(a).

“Incremental Equivalent Debt” has the meaning specified in Section 7.03(s).

“Incremental Facility” means any Facility consisting of Incremental Term Loans,
Incremental Term Commitments and/or Revolving Commitment Increases.

“Incremental Facility Closing Date” has the meaning specified in Section
2.15(d).

“Incremental Lenders” has the meaning specified in Section 2.15(c).

“Incremental Loan Request” has the meaning specified in Section 2.15(a).

“Incremental Revolving Credit Lender” has the meaning specified in Section
2.15(c).

“Incremental Term Commitments” has the meaning specified in Section 2.15(a).

“Incremental Term Lender” has the meaning specified in Section 2.15(c).

“Incremental Term Loan” has the meaning specified in Section 2.15(b).

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:

(a) all obligations of such Person for borrowed money and all obligations of
such Person evidenced by bonds, debentures, notes, loan agreements or other
similar instruments;

(b) the maximum amount (after giving effect to any prior drawings or reductions
which may have been reimbursed) of all letters of credit (including standby and
commercial), bankers’ acceptances, bank guaranties, surety bonds, performance
bonds and similar instruments issued or created by or for the account of such
Person;

(c) net obligations of such Person under any Swap Contract;

(d) all obligations of such Person to pay the deferred purchase price of
property or services (other than (i) trade accounts and accrued expenses payable
and deferred gift card revenue in the ordinary course of business, (ii) any
earn-out obligation or purchase price adjustment until such obligation is not
paid after becoming due and payable and (iii) accruals for payroll and other
liabilities accrued in the ordinary course of business);

(e) indebtedness (excluding prepaid interest thereon) secured by a Lien on
property owned or being purchased by such Person (including indebtedness arising
under conditional sales

 

29



--------------------------------------------------------------------------------

or other title retention agreements and mortgage, industrial revenue bond,
industrial development bond and similar financings), whether or not such
indebtedness shall have been assumed by such Person or is limited in recourse;

(f) all Attributable Indebtedness;

(g) all obligations of such Person in respect of Disqualified Equity Interests;
and

(h) to the extent not otherwise included above, all Guarantees of such Person in
respect of any of the foregoing.

For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, except to the extent such Person’s
liability for such Indebtedness is otherwise limited and only to the extent such
Indebtedness would be included in the calculation of Consolidated Total Debt.
The amount of any net obligation under any Swap Contract on any date shall be
deemed to be the Swap Termination Value thereof as of such date. The amount of
Indebtedness of any Person for purposes of clause (e) above shall be deemed to
be equal to the lesser of (i) the aggregate unpaid amount of such Indebtedness
and (ii) the Fair Market Value of the property encumbered thereby.

“Indemnified Liabilities” has the meaning specified in Section 10.05.

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any
Borrower under any Loan Document and (b) to the extent not otherwise described
in (a), Other Taxes.

“Indemnitees” has the meaning specified in Section 10.05.

“Independent Financial Advisor” means an accounting firm, appraisal firm,
investment banking firm or consultant of nationally recognized standing that is,
in the good faith judgment of the Borrowers, qualified to perform the task for
which it has been engaged and that is independent of the Borrowers and their
Affiliates.

“Information” has the meaning specified in Section 10.08.

“Initial Term Loan” means the term loan made by the Lenders on the Closing Date
to the Borrowers pursuant to Section 2.01(a).

“Intercompany Note” means the Intercompany Note, substantially in the form of
Exhibit H.

“Interest Payment Date” means, (a) as to any Loan other than a Base Rate Loan,
the last day of each Interest Period applicable to such Loan and the Maturity
Date of the Facility under which such Loan was made; provided that if any
Interest Period for a Eurocurrency Rate Loan exceeds three months, the
respective dates that fall every three months after the beginning of such
Interest Period shall also be Interest Payment Dates; and (b) as to any Base
Rate Loan (including a Swing Line Loan), the last Business Day of each March,
June, September and December and the Maturity Date of the Facility under which
such Loan was made.

“Interest Period” means, as to each Eurocurrency Rate Loan, the period
commencing on the date such Eurocurrency Rate Loan is disbursed or converted to
or continued as a Eurocurrency Rate Loan and

 

30



--------------------------------------------------------------------------------

ending on the date one, two, three or six months thereafter, or to the extent
agreed to by each Lender of such Eurocurrency Rate Loan, 7 days, as selected by
the applicable Borrower in its Committed Loan Notice; provided that:

(a) any Interest Period that would otherwise end on a day that is not a Business
Day shall be extended to the next succeeding Business Day unless such Business
Day falls in another calendar month, in which case such Interest Period shall
end on the next preceding Business Day;

(b) any Interest Period that begins on the last Business Day of a calendar month
(or on a day for which there is no numerically corresponding day in the calendar
month at the end of such Interest Period) shall end on the last Business Day of
the calendar month at the end of such Interest Period; and

(c) no Interest Period shall extend beyond the Maturity Date of the Facility
under which such Loan was made.

“Internally Generated Cash” means cash funds of the Company and its Subsidiaries
not constituting (a) proceeds of the issuance of (or contributions in respect
of) Equity Interests, (b) proceeds of the incurrence of Indebtedness (other than
the incurrence of Revolving Credit Loans or extensions of credit under any other
revolving credit or similar facility) or (c) proceeds of Dispositions and
Casualty Events.

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of Equity Interests or debt or other securities of another Person
(including by way of merger or consolidation), (b) a loan, advance or capital
contribution to, Guarantee or assumption of Indebtedness of, or purchase or
other acquisition of any other debt or equity participation or interest in,
another Person, including any partnership or joint venture interest in such
other Person or (c) the purchase or other acquisition (in one transaction or a
series of transactions) of all or substantially all of the property and assets
or business of another Person or assets constituting a business unit, line of
business or division of such Person. For purposes of covenant compliance, the
amount of any Investment shall be the amount actually invested (in the case of
any non-cash asset invested, taking the Fair Market Value thereof at the time
the investment is made), without adjustment for subsequent increases or
decreases in the value of such Investment.

“IP Collateral” means all “Intellectual Property Collateral” referred to in the
Collateral Documents and all of the other IP Rights that are or are required by
the terms hereof or of the Collateral Documents to be subject to Liens in favor
of the Administrative Agent for the benefit of the Secured Parties.

“IP Rights” has the meaning set forth in Section 5.15.

“IRS” means the United States Internal Revenue Service.

“Joint Lead Arrangers” means Wells Fargo Securities, LLC, Merrill Lynch, Pierce,
Fenner & Smith Incorporated (or any other registered broker-dealer wholly-owned
by Bank of America Corporation to which all or substantially all of Bank of
America Corporation’s or any of its subsidiaries’ investment banking, commercial
lending services or related businesses may be transferred following the date of
this Agreement), JPMorgan Chase Bank, N.A. and Coöperatieve Rabobank U.A., New
York Branch, each in its capacity as a Joint Lead Arranger and Joint Bookrunner
under this Agreement.

 

31



--------------------------------------------------------------------------------

“Junior Financing” has the meaning specified in Section 7.12means, with respect
to the Company and its Subsidiaries, any (a) Indebtedness for borrowed money of
a Loan Party that is expressly by its terms subordinated to the Obligations in
right of payment, (b) unsecured Indebtedness and (c) Indebtedness that is
secured on a junior basis to the Obligations.

“Junior Financing Documentation” means any documentation governing any Junior
Financing.

“Latest Maturity Date” means, at any date of determination, the latest Maturity
Date applicable to any Loan or Commitment hereunder at such time, including the
latest Maturity Date of any Extended Term Loan, Incremental Term Loan, Other
Term Loan, Extended Revolving Credit Commitment or any Other Revolving Credit
Commitments, in each case as extended in accordance with this Agreement from
time to time.

“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.

“L/C Advance” means, with respect to each Revolving Credit Lender, such Lender’s
funding of its participation in any L/C Borrowing in accordance with its Pro
Rata Share.

“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Revolving Credit Borrowing.

“L/C Commitment” means, as to any L/C Issuer, the obligation of such L/C Issuer
to issue Letters of Credit for the account of any Borrower or one or more of its
respective Subsidiaries from time to time in an aggregate amount equal to
(a) for each of the initial L/C Issuers, the amount set forth opposite the name
of each such initial L/C Issuer on Schedule 2.01 and (b) for any other L/C
Issuer becoming an L/C Issuer after the Closing Date, such amount as separately
agreed to in a written agreement between the Borrowers and such L/C Issuer
(which such agreement shall be promptly delivered to the Administrative Agent
upon execution), in each case of clauses (a) and (b) above, any such amount may
be changed after the Closing Date in a written agreement between the Borrowers
and such L/C Issuer (which such agreement shall be promptly delivered to the
Administrative Agent upon execution).

“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the renewal or increase of
the amount thereof.

“L/C Issuer” means (a) Wells Fargo, (b) Bank of America, N.A., (c) JPMorgan
Chase Bank, N.A., (d) Coöperatieve Rabobank U.A., New York Branch and (e) any
other Lender or Affiliate of a Lender that becomes an L/C Issuer in accordance
with Section 2.03(k) or 10.07(j), in each case, in its capacity as an issuer of
Letters of Credit hereunder, or any successor issuer of Letters of Credit
hereunder. Any L/C Issuer may, in its discretion, arrange for one or more
Letters of Credit to be issued by one or more Affiliates of such L/C Issuer (and
such Affiliate shall be deemed to be an “L/C Issuer” for all purposes of the
Loan Documents).

“L/C Obligations” means, as at any date of determination, the aggregate undrawn
amount of all outstanding Letters of Credit plus the aggregate of all
Unreimbursed Amounts, including all L/C Borrowings.

 

32



--------------------------------------------------------------------------------

“Lender” has the meaning specified in the introductory paragraph to this
Agreement and, as the context requires, includes an L/C Issuer and the Swing
Line Lender, and their respective successors and assigns as permitted hereunder,
each of which is referred to herein as a “Lender”.

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrowers and the
Administrative Agent.

“Letter of Credit” means any Existing Letter of Credit or any letter of credit
issued hereunder. A Letter of Credit may be a commercial letter of credit or a
standby letter of credit.

“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit, which shall be in a form supplied
by the relevant L/C Issuer.

“Letter of Credit Expiration Date” means the day that is five (5) Business Days
prior to the scheduled Maturity Date then in effect for the Revolving Credit
Facility (or, if such day is not a Business Day, the next preceding Business
Day).

“Letter of Credit Sublimit” means an amount equal to the lesser of
(a) $75,000,000 and (b) the aggregate amount of the Revolving Credit
Commitments. The Letter of Credit Sublimit is part of, and not in addition to,
the Revolving Credit Facility.

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement of any kind or
nature whatsoever (including any conditional sale or other title retention
agreement, any easement, right of way or other encumbrance on title to real
property, and any Capitalized Lease having substantially the same economic
effect as any of the foregoing); provided that in no event shall an operating
lease in and of itself be deemed a Lien.

“Limited Condition Acquisition” means any Permitted Acquisition that (a) is not
prohibited hereunder, (b) is financed in whole or in part with a substantially
concurrent incurrence of Incremental Term Loans or other Indebtedness permitted
hereunder, and (c) is not conditioned on the availability of, or on obtaining,
third-party financing.

“ Liquidity” means, as of any date of determination, the sum of (a) to the
extent the Borrowers are then able to satisfy the conditions precedent for
Credit Extensions under Section 4.02 at such time, the excess, if positive of
(i) the aggregate Revolving Credit Commitments over (ii) the then aggregate
amount of the Revolving Credit Exposure plus (b) to the extent the Borrowers are
then able to satisfy the conditions precedent for Credit Extensions under
Section 4.02 at such time, the excess, if positive of (i) the aggregate
Short-Term Revolving Credit Commitments over (ii) the then aggregate principal
amount of the extensions of credit outstanding under such Short-Term Revolving
Credit Commitments plus (c) the aggregate amount of cash and Cash Equivalents
(in each case, free and clear of all Liens, other than nonconsensual Liens
permitted by Section 7.01 and Liens permitted by Sections 7.01(a), 7.01(l),
7.01(aa), 7.01(bb) and clauses (i) and (ii) of Section 7.01(t)) included in the
consolidated balance sheet of the Company and its Subsidiaries as of such date;
provided that Liquidity shall exclude the aggregate amount of cash and Cash
Equivalents of (A) the Borrower and its Domestic Subsidiaries held outside the
United States and (B) Foreign Subsidiaries in the aggregate for clauses (A) and
(B) in excess of $25,000,000.

“Liquor License Acquisition Agreement” means any agreement (including any
financing agreement) relating to the acquisition of a Liquor License by a Liquor
License Subsidiary.

 

33



--------------------------------------------------------------------------------

“Liquor License Subsidiary” means any Domestic Subsidiary established solely for
the purpose of acquiring and holding Liquor Licenses which, except to the extent
required by applicable Law, holds no material assets other than Liquor Licenses
and with respect to which applicable Law or the terms of a Liquor License
Acquisition Agreement prohibit either (x) such Subsidiary from guaranteeing the
Obligations or (y) the assets or Equity Interests of such Subsidiary from being
pledged as collateral for the Obligations.

“Liquor Licenses” means any license or permit from the applicable Governmental
Authority authorizing the holder thereof to sell alcoholic beverages in
accordance with applicable Law.

“Loan” means an extension of credit by a Lender to the Borrowers in the form of
a Term Loan, a Revolving Credit Loan or a Swing Line Loan.

“Loan Documents” means, collectively, (i) this Agreement, (ii) the Notes,
(iii) each Guaranty Supplement, (iv) any Refinancing Amendment, Incremental
Amendment or Extension Amendment, (v) the Guaranty, (vi) the Collateral
Documents, (vii) the Intercompany Note, (viii) each Letter of Credit Application
and (ix) after the execution and delivery thereof, each First Lien Intercreditor
Agreement and each intercreditor agreement entered into in connection with any
Junior Financing.

“Loan Parties” means, collectively, each Borrower and each Guarantor.

“Margin Stock” has the meaning specified in Regulation U of the Board of
Governors of the United States Federal Reserve system, or any successor thereto.

“Master Agreement” has the meaning specified in the definition of “Swap
Contract”.

“Material Adverse Effect” means (a) a material adverse effect on the business,
operations, assets, liabilities (actual or contingent) or financial condition of
the Company and its Subsidiaries, taken as a whole, (b) a material adverse
effect on the ability of the Borrowers and the other Loan Parties (taken as a
whole) to perform their respective payment obligations under any Loan Document
to which any of the Borrowers or any of the other Loan Parties is a party or
(c) a material adverse effect on the rights and remedies of the Lenders under
any Loan Document.

“Material Real Property” means any real property (other than any Excluded Real
Property) owned by any Loan Party with a Fair Market Value of $5,000,000 or
more.

“Maturity Date” means (a) with respect to the Revolving Credit Facility and
Swing Line Loans, November 30, 2022; (b) with respect to the Initial Term Loan,
November 30, 2022, (c) with respect to any Class of Extended Term Loans or
Extended Revolving Credit Commitments, the final maturity date as specified in
the applicable Extension Request accepted by the respective Lender or Lenders,
(d) with respect to any Other Term Loans or Other Revolving Credit Commitments,
the final maturity date as specified in the applicable Refinancing Amendment and
(e) with respect to any Incremental Term Loans, the final maturity date as
specified in the applicable Incremental Amendment; provided that, in each case,
if such day is not a Business Day, the applicable Maturity Date shall be the
Business Day immediately succeeding such day.

“Maximum Rate” has the meaning specified in Section 10.10.

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

“Mortgage” means, collectively, the deeds of trust, trust deeds, hypothecs and
mortgages made by the Loan Parties in favor or for the benefit of the Collateral
Agent on behalf of the Secured Parties

 

34



--------------------------------------------------------------------------------

substantially in form and substance reasonably satisfactory to the Collateral
Agent (taking account of relevant local Law matters), and any other mortgages
executed and delivered pursuant to Section 6.11.

“Mortgage Policies” has the meaning specified in Section 6.13(b)(B).

“Mortgaged Properties” has the meaning specified in paragraph (g) of the
definition of “Collateral and Guarantee Requirement”.

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which any Loan Party or any ERISA Affiliate
makes or is obligated to make contributions, or during the preceding five plan
years, has made or been obligated to make contributions.

“Net Cash Proceeds” means:

(a) with respect to the Disposition of any asset by the Company or any
Subsidiary or any Casualty Event, the excess, if any, of (i) the sum of cash and
Cash Equivalents received in connection with such Disposition or Casualty Event
(including any cash or Cash Equivalents received by way of deferred payment of
principal pursuant to, or by monetization of, a note or installment receivable
or purchase price adjustment receivable or otherwise, but only as and when so
received and, with respect to any Casualty Event, any insurance proceeds or
condemnation awards in respect of such Casualty Event actually received by or
paid to or for the account of the Company or any Subsidiary) over (ii) the sum
of (A) the principal amount, premium or penalty, if any, interest, breakage
costs and other amounts on any Indebtedness that is secured by the asset subject
to such Disposition or Casualty Event (other than in the case of a Foreign
Subsidiary) and that is required to be repaid (and is timely repaid) in
connection with such Disposition or Casualty Event (other than Indebtedness
under, or that is secured by, the Loan Documents, Credit Agreement Refinancing
Indebtedness or Incremental Equivalent Debt), (B) the out-of-pocket fees and
expenses (including attorneys’ fees, accountants’ fees, investment banking fees,
survey costs, title insurance premiums, and related search and recording
charges, transfer Taxes, deed or mortgage recording taxes, other customary
expenses and brokerage, consultant and other customary fees) actually incurred
by the Company or such Subsidiary in connection with such Disposition or
Casualty Event, (C) Taxes paid or reasonably estimated to be actually payable in
connection therewith (including Taxes imposed on the actual or deemed
distribution or repatriation of any such Net Cash Proceeds), (D) in the case of
any Disposition or Casualty Event by a non-Wholly Owned Subsidiary, the pro rata
portion of the Net Cash Proceeds thereof (calculated without regard to this
clause (D)) attributable to minority interests and not available for
distribution to or for the account of a Borrower or a Wholly Owned Subsidiary as
a result thereof, and (E) any reserve for adjustment in respect of (x) the sale
price of such asset or assets established in accordance with GAAP and (y) any
liabilities associated with such asset or assets and retained by the Company or
any Subsidiary after such sale or other disposition thereof, including pension
and other post-employment benefit liabilities and liabilities related to
environmental matters or against any indemnification obligations associated with
such transaction and it being understood that “Net Cash Proceeds” shall include
any cash or Cash Equivalents (i) received upon the Disposition of any non-cash
consideration received by the Company or any Subsidiary in any such Disposition
and (ii) upon the reversal (without the satisfaction of any applicable
liabilities in cash in a corresponding amount) of any reserve described in
preceding clause (E) or, if such liabilities have not been satisfied in cash and
such reserve is not reversed within three hundred and sixty-five (365) days
after such Disposition or Casualty Event, the amount of such reserve; provided
that (x) no net cash proceeds calculated in accordance with the foregoing
realized in a single transaction or series of related transactions shall
constitute Net Cash Proceeds unless such net cash proceeds shall exceed
$5,000,000 and (y) no such net cash proceeds shall constitute Net Cash Proceeds
under this clause (a) in any fiscal year

 

35



--------------------------------------------------------------------------------

until the aggregate amount of all such net cash proceeds in such fiscal year
shall exceed $20,000,000 (and thereafter only net cash proceeds in excess of
such amount shall constitute Net Cash Proceeds under this clause (a)); and

(b) with respect to the incurrence or issuance of any Indebtedness by the
Company or any Subsidiary or issuance of Equity Interests, the excess, if any,
of (i) the sum of the cash received in connection with such incurrence or
issuance over (ii) all Taxes paid or reasonably estimated to be payable as a
result thereof (including Taxes imposed on the actual or deemed distribution or
repatriation of any such Net Cash Proceeds), fees (including, the investment
banking fees, underwriting fees and discounts), commissions, costs and other
out-of-pocket expenses and other customary expenses, in each case incurred by
the Company or such Subsidiary in connection with such incurrence or issuance.

“Non-Cash Charges” has the meaning specified in the definition of the term
“Consolidated EBITDA”.

“Non-Consenting Lenders” has the meaning specified in Section 3.07(d).

“Non-Defaulting Lender” means, at any time, a Lender that is not a Defaulting
Lender.

“Non-Expiring Credit Commitment” has the meaning specified in Section 2.04(g).

“Non-Loan Party” means any Subsidiary that is not a Loan Party.

“Nonrenewal Notice Date” has the meaning specified in Section 2.03(b)(iii).

“Note” means a Term Note, a Revolving Credit Note or a Swing Line Note, as the
context may require.

“NPL” means the National Priorities List under CERCLA.

“Obligations” means all (a) advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party and its Subsidiaries arising under any
Loan Document (including the Guaranty) or otherwise with respect to any Loan or
Letter of Credit, whether direct or indirect (including those acquired by
assumption), absolute or contingent, due or to become due, now existing or
hereafter arising, (b) obligations (other than any Excluded Swap Obligations) of
any Loan Party and its Subsidiaries arising under any Secured Hedge Agreement
and (c) Cash Management Obligations, in each of clauses (a), (b) and
(c) including interest, fees and expenses that accrue after the commencement by
or against any Loan Party or Subsidiary of any proceeding under any Debtor
Relief Laws naming such Person as the debtor in such proceeding, regardless of
whether such interest, fees or expenses are allowed claims in such proceeding.
Without limiting the generality of the foregoing, the Obligations of the Loan
Parties under the Loan Documents (and of their Subsidiaries to the extent they
have obligations under the Loan Documents) include (i) the obligation (including
guarantee obligations) to pay principal, premium, interest, Letter of Credit
commissions, reimbursement obligations, charges, expenses, fees, Attorney Costs,
indemnities and other amounts payable by any Loan Party or its Subsidiaries
under any Loan Document and (ii) the obligation of any Loan Party or any of its
Subsidiaries to reimburse any amount in respect of any of the foregoing that any
Lender, in its sole discretion, may elect to pay or advance on behalf of such
Loan Party or such Subsidiary.

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any

 

36



--------------------------------------------------------------------------------

non-U.S. jurisdiction); (b) with respect to any limited liability company, the
certificate or articles of formation or organization and operating agreement;
and (c) with respect to any partnership, joint venture, trust or other form of
business entity, the partnership, joint venture or other applicable agreement of
formation or organization and, if applicable, any agreement, instrument, filing
or notice with respect thereto filed in connection with its formation or
organization with the applicable Governmental Authority in the jurisdiction of
its formation or organization and, if applicable, any certificate or articles of
formation or organization of such entity.

“OS Restaurant Services” means OS Restaurant Services, LLC, a Wholly Owned
Domestic Subsidiary.

“OSI” has the meaning specified in the introductory paragraph of this Agreement.

“Other Applicable Indebtedness” has the meaning specified in
Section 2.05(b)(ii).

“Other Revolving Credit Commitments” means one or more Classes of Revolving
Credit Commitments hereunder that result from a Refinancing Amendment.

“Other Revolving Credit Loans” means one or more Classes of Revolving Credit
Loans that result from a Refinancing Amendment.

“Other Taxes” means all present or future stamp, court or documentary,
intangible, excise, recording, filing or similar Taxes that arise from any
payment made under any Loan Document, from the execution, delivery, performance,
enforcement or registration of, or otherwise with respect to, any Loan Document,
except, for the avoidance of doubt, any Excluded Taxes.

“Other Term Loan Commitments” means one or more Classes of Term Commitments
hereunder to fund Other Term Loans of the applicable Refinancing Series
hereunder that result from a Refinancing Amendment.

“Other Term Loans” means one or more Classes of Term Loans that result from a
Refinancing Amendment.

“Outstanding Amount” means (a) with respect to the Term Loans, Revolving Credit
Loans and Swing Line Loans on any date, the outstanding principal amount thereof
after giving effect to any borrowings and prepayments or repayments of Term
Loans, Revolving Credit Loans (including any refinancing of outstanding unpaid
drawings under Letters of Credit or L/C Credit Extensions as a Revolving Credit
Borrowing) and Swing Line Loans, as the case may be, occurring on such date; and
(b) with respect to any L/C Obligations on any date, the outstanding amount
thereof on such date after giving effect to any L/C Credit Extension occurring
on such date and any other changes thereto as of such date, including as a
result of any reimbursements of outstanding unpaid drawings under any Letters of
Credit (including any refinancing of outstanding unpaid drawings under Letters
of Credit or L/C Credit Extensions as a Revolving Credit Borrowing) or any
reductions in the maximum amount available for drawing under Letters of Credit
taking effect on such date.

“Participant” has the meaning specified in Section 10.07(e).

“Participant Register” has the meaning specified in Section 10.07(e).

“PBGC” means the Pension Benefit Guaranty Corporation.

 

37



--------------------------------------------------------------------------------

“PCAOB” has the meaning specified in Section 6.01(a).

“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Section 412 of the Code or Section 302 or Title IV of ERISA and is
sponsored or maintained by any Loan Party or any ERISA Affiliate or to which any
Loan Party or any ERISA Affiliate contributes or has an obligation to
contribute, or in the case of a multiple employer or other plan described in
Section 4064(a) of ERISA, has made or has been obligated to make contributions
at any time during the immediately preceding five (5) plan years.

“Permitted Acquisition” has the meaning specified in Section 7.02(i).

“Permitted Bond Hedge Transaction” means any call or capped call option (or
substantively equivalent derivative transaction) on the Company’s common stock
purchased by the Company in connection with the issuance of any Permitted
Convertible Notes; provided that the purchase price for such Permitted Bond
Hedge Transaction, less the proceeds received by the Company from the sale of
any related Permitted Warrant Transaction, does not exceed the net proceeds
received by the Company from the sale of such Permitted Convertible Notes issued
in connection with the Permitted Bond Hedge Transaction.

“Permitted Convertible Notes” means senior, unsecured Indebtedness of the Loan
Parties that (a) as of the date of issuance thereof contains customary
conversion or exchange rights and customary offer to repurchase rights for
transactions of such type (in each case, as determined by the Company in good
faith), (b) is convertible into, or exchangeable for, shares of common stock of
the Company (or other securities or property following a merger event,
reclassification or other change of the common stock of the Company), cash or a
combination thereof (such amount of cash determined by reference to the price of
the Company’s common stock or such other securities or property), and cash in
lieu of fractional shares of common stock of the Company, (c) is on terms
reasonably acceptable to the Administrative Agent and (d) is permitted to be
incurred under Section 7.03(y).

“Permitted Convertible Notes Call Transaction” means any Permitted Bond Hedge
Transaction and any Permitted Warrant Transaction.

“Permitted Liens” means any Lien permitted to be outstanding pursuant to
Section 7.01.

“Permitted Pari Passu Secured Refinancing Debt” means any secured Indebtedness
incurred by any Borrower in the form of one or more series of senior secured
loans or notes; provided that (i) such Indebtedness is secured by the Collateral
on a pari passu basis (but without regard to the control of remedies) with the
Obligations and is not secured by any property or assets of the Company or any
Subsidiary other than the Collateral and the security agreements relating to
such Indebtedness are substantially the same as or more favorable to the Loan
Parties than the Collateral Documents (with such differences as are reasonably
satisfactory to the Administrative Agent), (ii) such Indebtedness is not at any
time guaranteed by any Person other than a Guarantor, (iii) a Senior
Representative acting on behalf of the holders of such Indebtedness shall have
become party to or otherwise subject to the provisions of a First Lien
Intercreditor Agreement; provided further that if such Indebtedness is the
initial Permitted Pari Passu Secured Refinancing Debt incurred by such Borrower,
then such Borrower, the Administrative Agent and the Senior Representative for
such Indebtedness shall have executed and delivered a First Lien Intercreditor
Agreement and (iv) in the case of any notes, such Indebtedness does not mature
or have scheduled amortization or payments of principal (other than customary
offers to repurchase upon a change of control, asset sale or event of loss and a
customary acceleration right after an event of default) prior to the date that
is the Latest Maturity Date at the time such Indebtedness is incurred or issued.

 

38



--------------------------------------------------------------------------------

“ Permitted PIPE Transaction” means the issuance of Indebtedness or common
and/or preferred stock of the Company (other than Disqualified Equity Interests)
in one or more private investment in public equity transactions on terms
reasonably acceptable to the Administrative Agent; provided, to the extent
constituting Indebtedness, such Indebtedness is permitted to be incurred under
Section 7.03(y).

“Permitted Ratio Debt” means any unsecured or subordinated unsecured
Indebtedness incurred by the Company and any Subsidiary, so long as the Company
and its Subsidiaries shall be in Pro Forma Compliance with the Financial
Covenant; provided, such Indebtedness (i) will not mature prior to the date that
is ninety-one (91) days after the Latest Maturity Date at the time of the
issuance of such Indebtedness, (ii) will not have mandatory prepayment or
mandatory amortization, redemption, sinking fund or similar prepayments (other
than asset sale and change of control mandatory offers to repurchase customary
for high-yield debt securities) prior to the date that is ninety-one (91) days
after the Latest Maturity Date at the time of the issuance of such Indebtedness
and (iii) that is incurred by Subsidiaries that are Non-Loan Parties, after
giving Pro Forma Effect to such incurrence, the aggregate amount of Indebtedness
of Non-Loan Parties incurred pursuant to Section 7.03(x) and then outstanding
shall not exceed the greater of (x) $55,000,000 and (y) 2.0% of Total Assets.

“Permitted Refinancing” means, with respect to any Person, any modification,
refinancing, refunding, renewal, extension or replacement of any Indebtedness of
such Person; provided that (a) the principal amount (or accreted value, if
applicable) thereof does not exceed the principal amount (or accreted value, if
applicable) of the Indebtedness so modified, refinanced, refunded, renewed,
extended or replaced except by an amount equal to unpaid accrued interest and
premium thereon plus other reasonable amount paid, and fees and expenses
reasonably incurred, in connection with such modification, refinancing,
refunding, renewal, extension or replacement and by an amount equal to any
existing commitments unutilized thereunder, (b) other than with respect to a
Permitted Refinancing in respect of Indebtedness permitted pursuant to
Section 7.03(e), such modification, refinancing, refunding, renewal, extension
or replacement has a final maturity equal to or later than the final maturity of
the Indebtedness being modified, refinanced, refunded, renewed, extended or
replaced (or, if earlier, the date that is 91 days after the Latest Maturity
Date), and has a Weighted Average Life to Maturity no shorter than the remaining
Weighted Average Life to Maturity of, the Indebtedness being modified,
refinanced, refunded, renewed, extended or replaced (as originally in effect
prior to any amortization or prepayments thereof), (c) other than with respect
to a Permitted Refinancing in respect of Indebtedness permitted pursuant to
Section 7.03(e), at the time thereof, no Event of Default shall have occurred
and be continuing, and (d) (i) to the extent such Indebtedness being modified,
refinanced, refunded, renewed, extended or replaced is subordinated in right of
payment to the Obligations (or the Liens securing such Indebtedness were
originally contractually subordinated to the Liens securing the Collateral
pursuant to the Collateral Documents), such modification, refinancing,
refunding, renewal, extension or replacement is subordinated in right of payment
to the Obligations (or the Liens securing such Indebtedness shall be
subordinated to the Liens securing the Collateral pursuant to the Collateral
Documents) on terms at least as favorable to the Lenders as those contained in
the documentation governing the Indebtedness being modified, refinanced,
refunded, renewed, extended or replaced, (ii) other than with respect to a
Permitted Refinancing in respect of Indebtedness permitted pursuant to
Section 7.03(e), the terms and conditions (including, if applicable, as to
collateral but excluding as to subordination, interest rate and redemption
premium) of any such modified, refinanced, refunded, renewed, extended or
replaced Indebtedness, taken as a whole, are not materially less favorable to
the Loan Parties or the Lenders than the terms and conditions of this Agreement;
provided that a certificate of a Responsible Officer delivered to the
Administrative Agent at least five (5) Business Days prior to the incurrence of
such Indebtedness, together with a reasonably detailed description of the
material terms and conditions of such Indebtedness or drafts of the
documentation relating thereto, stating that the Borrowers have determined in
good faith that such terms and conditions satisfy the foregoing requirement
shall be conclusive evidence that such terms and conditions satisfy the
foregoing requirement unless the

 

39



--------------------------------------------------------------------------------

Administrative Agent notifies the Borrowers within such five (5) Business Day
period that it disagrees with such determination (including a reasonable
description of the basis upon which it disagrees) and (iii) such modification,
refinancing, refunding, renewal, extension or replacement is incurred by the
Person who is the obligor of the Indebtedness being modified, refinanced,
refunded, renewed, extended or replaced and is guaranteed only by those Persons
that are guarantors of the Indebtedness being modified, refinanced, refunded,
renewed, extended or replaced.

“Permitted Unsecured Refinancing Debt” means unsecured Indebtedness incurred by
any Borrower in the form of one or more series of senior unsecured notes or
loans; provided that such Indebtedness (i) in the case of any notes, does not
mature or have scheduled amortization payments of principal or payments of
principal and is not subject to mandatory redemption, repurchase, prepayment or
sinking fund obligations (except customary asset sale, event of loss or change
of control provisions that provide for the prior repayment in full of the Loans
and the other Obligations), in each case prior to the Latest Maturity Date at
the time such Indebtedness is incurred and (ii) is not at any time guaranteed by
any Person other than a Guarantor.

“ Permitted Warrant Transaction” means any call option, warrant or right to
purchase (or substantively equivalent derivative transaction) on the Company’s
common stock sold by the Company substantially concurrently with any purchase by
the Company of a related Permitted Bond Hedge Transaction.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any “employee benefit plan” (as such term is defined in
Section 3(3) of ERISA) established or contributed to by any Loan Party or, with
respect to any such plan that is subject to Section 412 of the Code or
Section 302 or Title IV of ERISA, any ERISA Affiliate.

“Principal L/C Issuer” means Wells Fargo and any L/C Issuer that has issued
Letters of Credit having an aggregate Outstanding Amount in excess of $500,000.

“Pro Forma Basis”, “Pro Forma Compliance” and “Pro Forma Effect” mean, with
respect to compliance with any test or covenant or calculation of any ratio
hereunder, the determination or calculation of such test, covenant or ratio
(including in connection with Specified Transactions) in accordance with
Section 1.11.

“Pro Rata Share” means, with respect to each Lender at any time, a fraction
(expressed as a percentage, carried out to the ninth decimal place), the
numerator of which is the amount of the Commitment and, if applicable and
without duplication, Term Loans of such Lender under the applicable Facility or
Facilities at such time and the denominator of which is the amount of the
Aggregate Commitments of all Lenders under the applicable Facility or Facilities
at such time and, if applicable and without duplication, Term Loans of all
Lenders under the applicable Facility or Facilities at such time; provided that,
in the case of a Revolving Credit Facility, if such Commitment has been
terminated, then the Pro Rata Share of each Lender shall be determined based on
the Pro Rata Share of such Lender immediately prior to such termination and
after giving effect to any subsequent assignments made pursuant to the terms
hereof.

“Projections” has the meaning specified in Section 6.01(c).

 

40



--------------------------------------------------------------------------------

“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.

“Qualified Equity Interests” means any Equity Interests that are not
Disqualified Equity Interests.

“Recipient” means (a) the Administrative Agent, (b) any Lender, (c) any L/C
Issuer and (d) the Swing Line Lender.

“Refinanced Debt” has the meaning specified in the definition of Credit
Agreement Refinancing Indebtedness.

“Refinancing Amendment” means an amendment to this Agreement executed by each of
(a) the Borrowers, (b) the Administrative Agent, (c) each Additional Refinancing
Lender and (d) each Lender that agrees to provide any portion of Other Term
Loans, Other Term Loan Commitments, Other Revolving Credit Commitments or Other
Revolving Credit Loans incurred pursuant thereto, in accordance with
Section 2.16.

“Refinancing Series” means all Other Term Loans or Other Term Loan Commitments
that are established pursuant to the same Refinancing Amendment (or any
subsequent Refinancing Amendment to the extent such Refinancing Amendment
expressly provides that the Other Term Loans or Other Term Loan Commitments
provided for therein are intended to be a part of any previously established
Refinancing Series) and that provide for the same All-In Yield and amortization
schedule.

“Register” has the meaning specified in Section 10.07(d).

“Regulation D” shall mean Regulation D of the FRB as from time to time in effect
and any successor to all or a portion thereof establishing reserve requirements.

“Replacement Rate” has the meaning specified in Section 3.03(b).

“Reportable Event” means any of the events set forth in Section 4043(c) of ERISA
or the regulations issued thereunder, other than events for which the thirty
(30) day notice period has been waived.

“Request for Credit Extension” means (a) with respect to a Borrowing, conversion
or continuation of Term Loans or Revolving Credit Loans, a Committed Loan
Notice, (b) with respect to an L/C Credit Extension, a Letter of Credit
Application, and (c) with respect to a Swing Line Loan, a Swing Line Loan
Notice.

“Required Facility Lenders” means, as of any date of determination, with respect
to one or more Facilities, Lenders having more than 50% of the sum of (a) the
Total Outstandings under such Facility or Facilities (with the aggregate amount
of each Lender’s risk participation and funded participation in L/C Obligations
and Swing Line Loans, as applicable, under such Facility or Facilities being
deemed “held” by such Lender for purposes of this definition) and (b) the
aggregate unused Commitments under such Facility or Facilities; provided that
the unused Commitments of, and the portion of the Total Outstandings under such
Facility or Facilities held or deemed held by, any Defaulting Lender shall be
excluded for purposes of making a determination of the Required Facility
Lenders.

“Required Lenders” means, as of any date of determination, Lenders having more
than 50% of the sum of the (a) Total Outstandings (with the aggregate amount of
each Lender’s risk participation and funded participation in L/C Obligations and
Swing Line Loans being deemed “held” by such Lender for

 

41



--------------------------------------------------------------------------------

purposes of this definition), (b) aggregate unused Term Commitments and
(c) aggregate unused Revolving Credit Commitments, provided that the unused
Commitments of, and the portion of the Total Outstandings held or deemed held
by, any Defaulting Lender shall be excluded for purposes of making a
determination of Required Lenders.

“ Resolution Authority” means an EEA Resolution Authority or, with respect to
any UK Financial Institution, a UK Resolution Authority.

“Responsible Officer” means the chief executive officer, president, vice
president, chief financial officer, treasurer or assistant treasurer or other
similar officer of a Loan Party and, as to any document delivered on the Closing
Date, any secretary or assistant secretary of a Loan Party. Any document
delivered hereunder that is signed by a Responsible Officer of a Loan Party
shall be conclusively presumed to have been authorized by all necessary
corporate, partnership and/or other action on the part of such Loan Party and
such Responsible Officer shall be conclusively presumed to have acted on behalf
of such Loan Party.

“Restaurant LP” means a Domestic Subsidiary which is organized as a limited
partnership (or similar entity) (a) in which either a Borrower or a Wholly Owned
Subsidiary is a general partner and (b) which operates a restaurant that it owns
or leases. As of the Closing Date and except as set forth on Schedule 1.01E, all
of the Restaurant LP’s are Wholly Owned Subsidiaries, and, in the case of the
ones that are Domestic Subsidiaries and not Excluded Concept Subsidiaries, are
Guarantors.

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interest of the Company
or any Subsidiary, or any payment (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, defeasance, acquisition, cancellation or
termination of any such Equity Interest, or on account of any return of capital
to any Borrower’s stockholders, partners or members (or the equivalent Persons
thereof).

“Returns” means, with respect to any Investment, any repayments, interest,
returns, profits, distributions, proceeds, fees and similar amounts actually
received in cash or Cash Equivalents (or actually converted into cash or Cash
Equivalents) by the Company or any of its Subsidiaries; provided that, with
respect to each of Sections 7.02(c), 7.02(i)(B) and 7.02(l), the aggregate
amount of repayments, interest, returns, profits, distributions, proceeds, fees
and similar amounts constituting Returns shall not exceed the original amount of
all Investments made pursuant to each such Section.

“Revolver Extension Request” has the meaning specified in Section 2.14(b).

“Revolver Extension Series” has the meaning specified in Section 2.14(b).

“Revolving Commitment Increase” has the meaning specified in Section 2.15(a).

“Revolving Credit Borrowing” means a borrowing consisting of simultaneous
Revolving Credit Loans of the same Type and, in the case of Eurocurrency Rate
Loans, having the same Interest Period made by each of the Revolving Credit
Lenders pursuant to Section 2.01 or under any Incremental Amendment, Extension
Amendment or Refinancing Amendment.

“Revolving Credit Commitment” means, as to each Revolving Credit Lender, its
obligation to (a) make Revolving Credit Loans to the Borrowers pursuant to
Section 2.01(b), (b) purchase participations in L/C Obligations in respect of
Letters of Credit and (c) purchase participations in Swing Line Loans, in an
aggregate principal amount at any one time outstanding not to exceed the amount
set forth opposite such Lender’s name on Schedule 2.01 under the caption
“Revolving Credit Commitment” or in the Assignment

 

42



--------------------------------------------------------------------------------

and Assumption Agreement pursuant to which such Lender becomes a party hereto,
as applicable, as such amount may be adjusted from time to time in accordance
with this Agreement (including Section 2.15 and Section 10.07(b)). The aggregate
Revolving Credit Commitments of all Revolving Credit Lenders on the Closing Date
shall be $1,000,000,000, as such amount may be adjusted from time to time in
accordance with the terms of this Agreement.

“Revolving Credit Exposure” means, at any time, as to each Revolving Credit
Lender, the sum of the outstanding principal amount of such Revolving Credit
Lender’s Revolving Credit Loans at such time and its Pro Rata Share of the L/C
Obligations and the Swing Line Obligations at such time.

“Revolving Credit Facility” means, at any time, the aggregate amount of the
Revolving Credit Lenders’ Revolving Credit Commitments at such time.

“Revolving Credit Lender” means, at any time, any Lender that has a Revolving
Credit Commitment at such time or, if the Revolving Credit Commitments have been
terminated, which has outstanding Revolving Credit Loans or other Revolving
Credit Exposure at such time.

“Revolving Credit Loan” has the meaning specified in Section 2.01(b).

“Revolving Credit Note” means, as the context requires, a promissory note of
each Borrower payable to any Revolving Credit Lender or its registered assigns,
in substantially the form of Exhibit C-2 evidencing the aggregate Indebtedness
of the Borrowers to such Revolving Credit Lender resulting from the Revolving
Credit Loans made by such Revolving Credit Lender.

“S&P” means Standard & Poor’s Financial Services LLC, a part of McGraw-Hill
Financial, and any successor thereto.

“Same Day Funds” means, with respect to disbursements and payments, immediately
available funds in Dollars.

“Sanctioned Country” means, at any time, a country or territory which is the
subject or target of any Sanctions.

“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury, the U.S. Department of
State, the European Union or Her Majesty’s Treasury of the United Kingdom and
(b) any other Person resident, located or organized in a Sanctioned Country or
owned or controlled (as determined by applicable law) by any Person that is a
Sanctioned Person.

“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the U.S. government, including
those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State, or (b) the European
Union or Her Majesty’s Treasury of the United Kingdom.

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

“Secured Hedge Agreement” means any Swap Contract permitted under Article VII
that is entered into by and between any Loan Party or any Subsidiary and any
Hedge Bank.

“Secured Obligations” has the meaning specified in the Security Agreement.

 

43



--------------------------------------------------------------------------------

“Secured Parties” means, collectively, the Administrative Agent, the Collateral
Agent, the Lenders, the Hedge Banks, the Cash Management Banks, the Supplemental
Administrative Agent and each co-agent or sub-agent appointed by the
Administrative Agent from time to time pursuant to Section 9.01(c).

“Securities Act” means the Securities Act of 1933, as amended.

“Security Agreement” means, collectively, the Amended and Restated Security
Agreement executed by the Loan Parties, substantially in the form of Exhibit G
(as the same may be amended, restated, supplemented or otherwise modified from
time to time), together with each other security agreement supplement executed
and delivered pursuant to Section 6.11.

“Security Agreement Supplement” has the meaning specified in the Security
Agreement.

“Senior Representative” means, with respect to any series of Permitted Pari
Passu Secured Refinancing Debt, the trustee, administrative agent, collateral
agent, security agent or similar agent under the indenture or agreement pursuant
to which such Indebtedness is issued, incurred or otherwise obtained, as the
case may be, and each of their successors in such capacities.

“ Short-Term Revolving Credit Commitments” has the meaning specified in Section
2.15(i).

“ Short-Term Revolving Credit Loans” has the meaning specified in Section
2.15(i).

“ Short-Term Term Loan Commitments” has the meaning specified in Section
2.15(i).

“ Short-Term Term Loans” has the meaning specified in Section 2.15(i).

“Solvent” and “Solvency” mean, with respect to any Person on any date of
determination, that on such date (a) the fair value of the property of such
Person is greater than the total amount of liabilities, including contingent
liabilities, of such Person, (b) the present fair salable value of the assets of
such Person is not less than the amount that will be required to pay the
probable liability of such Person on its debts as they become absolute and
matured, (c) such Person does not intend to, and does not believe that it will,
incur debts or liabilities beyond such Person’s ability to pay such debts and
liabilities as they mature and (d) such Person is not engaged in business or a
transaction, and is not about to engage in business or a transaction, for which
such Person’s property would constitute an unreasonably small capital. The
amount of contingent liabilities at any time shall be computed as the amount
that, in the light of all the facts and circumstances existing at such time,
represents the amount that can reasonably be expected to become an actual or
matured liability.

“SPC” has the meaning specified in Section 10.07(h).

“Specified Default” means any Event of Default under Section 8.01(a), (f) or
(g).

“Specified Proceeds” means contributions made to the common equity of the
Company in cash.

“Specified Transaction” means (i) any Permitted Acquisition, (ii) any
Disposition that results in a Subsidiary ceasing to be a Subsidiary of any
Borrower, (iii) any Investment constituting an acquisition of assets
constituting a business unit, line of business or division of, or all or
substantially all of the Equity Interests of, another Person, (iv) any
Disposition of a business unit, line of business or division of a Borrower or a
Subsidiary, in each case whether by merger, consolidation, amalgamation or
otherwise or (v) any incurrence or repayment of Indebtedness (other than
Indebtedness incurred or repaid under any revolving credit facility or line of
credit, unless such Indebtedness (x) has been permanently repaid and has

 

44



--------------------------------------------------------------------------------

not been replaced or (y) the proceeds therefrom are used for other than working
capital purposes or general corporate purposes in the ordinary course of
business), Restricted Payment, Revolving Commitment Increase or Incremental Term
Loan that by the terms of this Agreement requires such test to be calculated on
a “Pro Forma Basis” or after giving “Pro Forma Effect.”

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person. Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of
the Company.

“Subsidiary Guarantor” means, collectively, the Subsidiaries of each Borrower
that are required to guarantee the Obligations pursuant to the Collateral and
Guarantee Requirement.

“Successor Company” has the meaning specified in Section 7.04(d).

“Supplemental Administrative Agent” has the meaning specified in Section 9.13
and “Supplemental Administrative Agents” shall have the corresponding meaning.

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.

“Swap Obligation” means, with respect to any Guarantor, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of section 1a(47) of the Commodity Exchange Act.

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contract has been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contract, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).

“Swing Line Borrowing” means a borrowing of a Swing Line Loan pursuant to
Section 2.04.

“Swing Line Facility” means the revolving credit facility made available by the
Swing Line Lender pursuant to Section 2.04.

 

45



--------------------------------------------------------------------------------

“Swing Line Lender” means Wells Fargo, in its capacity as provider of Swing Line
Loans, or any successor swing line lender hereunder.

“Swing Line Loan” has the meaning specified in Section 2.04(a).

“Swing Line Loan Notice” means a notice of a Swing Line Borrowing pursuant to
Section 2.04(b), which, if in writing, shall be substantially in the form of
Exhibit B.

“Swing Line Note” means a promissory note of each Borrower payable to any Swing
Line Lender or its registered assigns, in substantially the form of Exhibit C-3,
evidencing the aggregate Indebtedness of the Borrowers to such Swing Line Lender
resulting from the Swing Line Loans made by such Swing Line Lender.

“Swing Line Obligations” means, as at any date of determination, the aggregate
principal amount of all Swing Line Loans outstanding.

“Swing Line Sublimit” means an amount equal to the lesser of (a) $50,000,000 and
(b) the aggregate amount of the Revolving Credit Commitments. The Swing Line
Sublimit is part of, and not in addition to, the Revolving Credit Commitments.

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

“Term Borrowing” means a borrowing consisting of simultaneous Term Loans of the
same Type and, in the case of Eurocurrency Rate Loans, having the same Interest
Period made by each of the Term Lenders pursuant to Section 2.01 or under any
Incremental Amendment, Extension Amendment or Refinancing Amendment.

“Term Commitments” means, as to each Term Lender, its obligation to make the
Initial Term Loan to the Borrowers pursuant to Section 2.01(a) in an aggregate
amount not to exceed the amount specified opposite such Lender’s name in
Schedule 2.01 hereto under the caption “Term Commitment” or in the Assignment
and Assumption Agreement pursuant to which such Term Lender becomes a party
hereto, as applicable, as such commitment may be (a) reduced from time to time
pursuant to Section 2.06 and (b) reduced or increased from time to time pursuant
to (i) assignments by or to such Term Lender pursuant to an Assignment and
Assumption Agreement, (ii) an Incremental Amendment, (iii) a Refinancing
Amendment or (iv) an Extension. The initial amount of each Term Lender’s
Commitment is specified in Schedule 2.01 hereto under the caption “Term
Commitment” or, otherwise, in the Assignment and Assumption Agreement,
Incremental Amendment, Refinancing Amendment or Extension Amendment, pursuant to
which such Lender shall have assumed its Loans or Commitment, as the case may
be. The initial aggregate amount of the Term Commitments is $500,000,000.

“Term Facility” means any Facility consisting of Term Loans and/or Term
Commitments.

“Term Lender” means, at any time, any Lender that has a Term Commitment or an
outstanding Term Loan at such time.

“Term Loan” means the Initial Term Loan, or any Incremental Term Loan, any
Extended Term Loan or any Other Term Loan, as the context may require.

“Term Loan Extension Request” has the meaning specified in Section 2.14(a).

 

46



--------------------------------------------------------------------------------

“Term Loan Extension Series” has the meaning specified in Section 2.14(a).

“Term Loan Increase” has the meaning specified in Section 2.15(a).

“Term Note” means, as the context requires (including with respect to any
Incremental Term Loan of the same Class), a promissory note of each Borrower
payable to any Term Lender or its registered assigns, in substantially the form
of Exhibit C-1 evidencing the aggregate Indebtedness of the Borrowers to such
Term Lender resulting from the Term Loans made by such Term Lender.

“Test Period” means, for any determination under this Agreement, the four
consecutive fiscal quarters of the Company then last ended.

“Threshold Amount” means $50,000,000.

“Total Assets” means, as of any date of determination, the total assets of the
Company and its Subsidiaries on a consolidated basis in accordance with GAAP, as
shown on the most recent balance sheet of the Company delivered pursuant to
Section 6.01(a) or (b) (and, in the case of any determination relating to any
incurrence of Indebtedness or any Investment or other acquisition, on a Pro
Forma Basis including any property or assets being acquired in connection
therewith); it being understood that, for purposes of determining compliance of
a transaction with any restriction set forth in Article VII that is based upon a
specified percentage of Total Assets, compliance of such transaction with the
applicable restriction shall be determined solely with reference to Total Assets
as determined above in this definition as of the date of such transaction.

“Total Net Leverage Ratio” means, with respect to any Test Period, the ratio of
(a) Consolidated Total Debt as of the last day of such Test Period to
(b) Consolidated EBITDA for such Test Period; provided that, for purposes of
calculating the Total Net Leverage Ratio for the Test Periods beginning on and
after March 28, 2021, Consolidated Total Debt shall not include the principal
amount of any outstanding Permitted Convertible Notes. Notwithstanding the
foregoing, for purposes of calculating the Total Net Leverage Ratio for the Test
Periods ending March 28, 2021, June 27, 2021 and September 26, 2021,
Consolidated EBITDA for such Test Periods shall be deemed to be (i) for the Test
Period ending March 28, 2021, Consolidated EBITDA for the fiscal quarter ending
on such date divided by 34.1%, (ii) for the Test Period ending June 27, 2021,
Consolidated EBITDA for the two consecutive fiscal quarters ending on such date
divided by 58.5%, and (iii) for the Test Period ending September 26, 2021,
Consolidated EBITDA for the three consecutive fiscal quarters ending on such
date divided by 77.0%.

“Total Outstandings” means, at any time, the aggregate Outstanding Amount of all
Loans and all L/C Obligations at such time.

“Transaction” means the borrowings hereunder on the Closing Date, the
refinancing of the Existing Credit Agreement, the consummation of any other
transactions in connection with the foregoing, and the payment of the fees and
expenses incurred in connection with any of the foregoing, each as in effect on
the Closing Date, and the application of proceeds therefrom.

“Transaction Expenses” means any fees or expenses incurred or paid by any
Borrower or any Subsidiary in connection with the Transaction, this Agreement
and the other Loan Documents and the transactions contemplated hereby and
thereby.

“Type” means, with respect to a Loan, its character as a Base Rate Loan or a
Eurocurrency Rate Loan.

 

47



--------------------------------------------------------------------------------

“ UK Financial Institution” means any BRRD Undertaking (as such term is defined
under the PRA Rulebook (as amended from time to time) promulgated by the United
Kingdom Prudential Regulation Authority) or any person falling within IFPRU 11.6
of the FCA Handbook (as amended from time to time) promulgated by the United
Kingdom Financial Conduct Authority, which includes certain credit institutions
and investment firms, and certain affiliates of such credit institutions or
investment firms.

“UK Resolution Authority” means the Bank of England or any other public
administrative authority having responsibility for the resolution of any UK
Financial Institution.

“Unaudited Financial Statements” means the unaudited consolidated balance sheets
and related statements of income, stockholders’ equity and cash flows of the
Company and its Subsidiaries, as may have been restated prior to the Closing
Date, for each fiscal quarter ended after December 31, 2013 and at least forty
five (45) days before the Closing Date, prepared in accordance with GAAP.

“Uniform Commercial Code” and “UCC” mean the Uniform Commercial Code as the same
may from time to time be in effect in the State of New York or the Uniform
Commercial Code (or similar code or statute) of another jurisdiction, to the
extent it may be required to apply to any item or items of Collateral.

“United States” and “U.S.” mean the United States of America.

“Unreimbursed Amount” has the meaning specified in Section 2.03(c)(i).

“U.S. Person” means any Person that is a “United States person” as defined in
Section 7701(a)(30) of the Code.

“U.S. Tax Compliance Certificate” has the meaning specified in Section 3.01(g).

“Weighted Average Life to Maturity” means, when applied to any Indebtedness at
any date, the number of years obtained by dividing: (i) the sum of the products
obtained by multiplying (a) the amount of each then remaining installment,
sinking fund, serial maturity or other required payments of principal, including
payment at final maturity, in respect thereof, by (b) the number of years
(calculated to the nearest one-twelfth) that will elapse between such date and
the making of such payment; by (ii) the then outstanding principal amount of
such Indebtedness.

“Wells Fargo” means Wells Fargo Bank, National Association and any successor
thereto by merger, consolidation or otherwise.

“Wholly Owned” means, with respect to a Subsidiary of a Person, a Subsidiary of
such Person all of the outstanding Equity Interests of which (other than
(a) director’s qualifying shares and (b) shares issued to foreign nationals to
the extent required by applicable Law) are owned by such Person and/or by one or
more wholly owned Subsidiaries of such Person.

“Withholding Agent” means each Borrower and the Administrative Agent.

“Write-Down and Conversion Powers” means, (a) with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule and (b) with respect to the United Kingdom, any powers of
the applicable Resolution Authority under the Bail-In Legislation to cancel,
reduce, modify or change the form of a liability of any UK Financial Institution
or any contract or instrument under which that liability arises, to convert all
or part of that liability into shares, securities or obligations of that person
or any other

 

48



--------------------------------------------------------------------------------

person, to provide that any such contract or instrument is to have effect as if
a right had been exercised under it or to suspend any obligation in respect of
that liability or any of the powers under that Bail-In Legislation that are
related to or ancillary to any of those powers.

Section 1.02 Other Interpretive Provisions. With reference to this Agreement and
each other Loan Document, unless otherwise specified herein or in such other
Loan Document:

(a) The meanings of defined terms are equally applicable to the singular and
plural forms of the defined terms.

(b) (i) The words “herein”, “hereto”, “hereof” and “hereunder” and words of
similar import when used in any Loan Document shall refer to such Loan Document
as a whole and not to any particular provision thereof.

(ii) Article, Section, Exhibit and Schedule references are to the Loan Document
in which such reference appears.

(iii) The term “including” is by way of example and not limitation.

(iv) The term “documents” includes any and all instruments, documents,
agreements, certificates, notices, reports, financial statements and other
writings, however evidenced, whether in physical or electronic form.

(c) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including”; the words “to” and
“until” each mean “to but excluding”; and the word “through” means “to and
including”.

(d) Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.

(e) For purposes of determining compliance with any Section of Article VII, in
the event that any Lien, Investment, Indebtedness, Disposition, Restricted
Payment, Affiliate transaction, Contractual Obligation, or prepayment of
Indebtedness meets the criteria of one or more of the categories of transactions
permitted pursuant to any clause of such Sections, such transaction (or portion
thereof) at any time, shall be permitted under one or more of such clauses as
determined by the Company in its sole discretion at such time.

Section 1.03 Accounting Terms. All accounting terms not specifically or
completely defined herein shall be construed in conformity with, and all
financial data (including financial ratios and other financial calculations)
required to be submitted pursuant to this Agreement shall be prepared in
conformity with GAAP, except as otherwise specifically prescribed herein.
Notwithstanding the foregoing, for purposes of determining compliance with any
covenant contained herein (including, without limitation, any financial
covenant), any lease that is treated as an operating lease for purposes of GAAP
as of the Closing Date shall not be treated as Indebtedness and shall continue
to be treated as an operating lease (and any future lease that would be treated
as an operating lease for purposes of GAAP as of the Closing Date shall be
similarly treated). For the avoidance of doubt, and without limitation of the
foregoing, Permitted Convertible Notes shall at all times prior to the
repurchase, conversion or payment thereof be valued at the full stated principal
amount thereof and shall not include any reduction or appreciation in value of
the shares and/or cash deliverable upon conversion thereof.

 

49



--------------------------------------------------------------------------------

Section 1.04 Rounding. Any financial ratios required to be maintained by the
Company pursuant to this Agreement (or required to be satisfied in order for a
specific action to be permitted under this Agreement) shall be calculated by
dividing the appropriate component by the other component, carrying the result
to one place more than the number of places by which such ratio is expressed
herein and rounding the result up or down to the nearest number (with a
rounding-up if there is no nearest number).

Section 1.05 References to Agreements, Laws, Etc. Unless otherwise expressly
provided herein, (a) references to Organization Documents, agreements (including
the Loan Documents) and other contractual instruments shall be deemed to include
all subsequent amendments, restatements, amendments and restatements,
extensions, supplements and other modifications thereto, but only to the extent
that such amendments, restatements, amendments and restatements, extensions,
supplements and other modifications are permitted by any Loan Document; and
(b) references to any Law shall include all statutory and regulatory provisions
consolidating, amending, replacing, supplementing or interpreting such Law.

Section 1.06 Times of Day. Unless otherwise specified, all references herein to
times of day shall be references to Eastern time (daylight or standard, as
applicable).

Section 1.07 Timing of Payment of Performance. When the payment of any
obligation or the performance of any covenant, duty or obligation is stated to
be due or performance required on a day which is not a Business Day, the date of
such payment (other than as described in the definition of Interest Period) or
performance shall extend to the immediately succeeding Business Day.

Section 1.08 Currency Equivalents Generally. Any amount specified in this
Agreement (other than in Articles II, IX and X) or any of the other Loan
Documents to be in Dollars shall also include the equivalent of such amount in
any currency other than Dollars, such equivalent amount to be determined at the
rate of exchange quoted by the Reuters World Currency Page for the applicable
currency at 11:00 a.m. (London time) on such day (or, in the event such rate
does not appear on any Reuters World Currency Page, by reference to such other
publicly available service for displaying exchange rates as may be agreed upon
by the Administrative Agent and each Borrower, or, in the absence of such
agreement, such rate shall instead be the arithmetic average of the spot rates
of exchange of the Administrative Agent in the market where its foreign currency
exchange operations in respect of such currency are then being conducted, at or
about 10:00 a.m. (New York City time) on such date for the purchase of Dollars
for delivery two (2) Business Days later). Notwithstanding the foregoing, for
purposes of determining compliance with Sections 7.01, 7.02 and 7.03 with
respect to any amount of Indebtedness or Investment in a currency other than
Dollars, no Default shall be deemed to have occurred solely as a result of
changes in rates of exchange occurring after the time such Indebtedness or
Investment is incurred; provided that, for the avoidance of doubt, the foregoing
provisions of this Section 1.08 shall otherwise apply to such Sections,
including with respect to determining whether any Indebtedness or Investment may
be incurred at any time under such Sections.

Section 1.09 Change of Currency. Each provision of this Agreement shall be
subject to such reasonable changes of construction as the Administrative Agent
may from time to time specify with each Borrower’s consent to appropriately
reflect a change in currency of any country and any relevant market conventions
or practices relating to such change in currency.

Section 1.10 Cumulative Growth Amount Transactions. If more than one action
occurs on any given date the permissibility of the taking of which is determined
hereunder by reference to the amount of the Cumulative Growth Amount immediately
prior to the taking of such action, the permissibility of the taking of such
action shall be determined independently and in no event may any two or more
such actions be treated as occurring simultaneously.

 

50



--------------------------------------------------------------------------------

Section 1.11 Pro Forma and Other Calculations. (a) Notwithstanding anything to
the contrary herein, financial ratios and tests, including the Consolidated
Senior Secured Net Leverage Ratio and the Total Net Leverage Ratio shall be
calculated in the manner prescribed by this Section 1.11; provided, that
notwithstanding anything to the contrary in clauses (b), (c), (d) or (e) of this
Section 1.11, when calculating the Total Net Leverage Ratio for purposes of the
definition of “Applicable Rate” and Section 7.10 (other than for the purpose of
determining pro forma compliance with Section 7.10), the events described in
this Section 1.11 that occurred subsequent to the end of the applicable Test
Period shall not be given pro forma effect. In addition, whenever a financial
ratio or test is to be calculated on a pro forma basis, the reference to “Test
Period” for purposes of calculating such financial ratio or test shall be deemed
to be a reference to, and shall be based on, the most recently ended Test Period
for which financial statements of the Company have been delivered to the Lenders
pursuant to Section 6.01(a) or (b) (it being understood that for purposes of
determining pro forma compliance with Section 7.10, if no Test Period with an
applicable level cited in Section 7.10 has passed, the applicable level shall be
the level for the first Test Period cited in Section 7.10 with an indicated
level).

(b) For purposes of calculating any financial ratio or test (or Total Assets),
Specified Transactions (with any incurrence or repayment of any Indebtedness in
connection therewith to be subject to clause (d) of this Section 1.11) that have
been made (i) during the applicable Test Period or (ii) if applicable as
described in clause (a) above, subsequent to such Test Period and prior to or
simultaneously with the event for which the calculation of any such ratio is
made shall be calculated on a pro forma basis assuming that all such Specified
Transactions (and any increase or decrease in Consolidated EBITDA and the
component financial definitions used therein attributable to any Specified
Transaction) had occurred on the first day of the applicable Test Period (or, in
the case of Total Assets, on the last day of the applicable Test Period).

(c) Whenever pro forma effect is to be given to a Specified Transaction, the pro
forma calculations shall be made in good faith by a responsible financial or
accounting officer of the Company and may include, for the avoidance of doubt,
the amount of “run-rate” cost savings, operating expense reductions and
synergies projected by the Company in good faith to be realized as a result of
specified actions taken, committed to be taken or expected to be taken
(calculated on a pro forma basis as though such cost savings, operating expense
reductions and synergies had been realized on the first day of such period and
as if such cost savings, operating expense reductions and synergies were
realized during the entirety of such period and “run-rate” means the full
recurring benefit for a period that is associated with any action taken,
committed to be taken or expected to be taken (including any savings expected to
result from the elimination of a public target’s compliance costs with public
company requirements) net of the amount of actual benefits realized during such
period from such actions, and any such adjustments shall be included in the
initial pro forma calculations of such financial ratios or tests and during any
subsequent Test Period in which the effects thereof are expected to be realized)
relating to such Specified Transaction; provided that (A) such amounts are
reasonably identifiable and factually supportable in the good faith judgment of
the Company, (B) such actions are taken, committed to be taken or with respect
to which substantial steps have been taken or are expected in good faith to be
taken no later than eighteen (18) months after the date of such Specified
Transaction, (C) no amounts shall be added to the extent duplicative of any
amounts that are otherwise added back in computing Consolidated EBITDA (or any
other components thereof), whether through a pro forma adjustment or otherwise,
with respect to such period and (D) any increase to Consolidated EBITDA as a
result of cost savings, operating expense reductions and synergies pursuant to
this Section 1.11(c) shall be subject to the limitation set forth in the further
proviso of clause (xi) of the definition of “Consolidated EBITDA”.

 

51



--------------------------------------------------------------------------------

(d) In the event that (w) any Borrower or any Subsidiary incurs (including by
assumption or guarantees) or repays (including by redemption, repayment,
retirement or extinguishment) any Indebtedness (other than Indebtedness incurred
or repaid under any revolving credit facility unless such Indebtedness (a) has
been permanently repaid and not replaced or (b) the proceeds therefrom are used
for other than working capital purposes or general corporate purposes in the
ordinary course of business), (x) any Borrower or any Subsidiary issues,
repurchases or redeems Disqualified Equity Interests or (y) any Subsidiary
issues, repurchases or redeems preferred stock, (i) during the applicable Test
Period or (ii) subsequent to the end of the applicable Test Period and prior to
or simultaneously with the event for which the calculation of any such ratio is
made, then such financial ratio or test shall be calculated giving pro forma
effect to such incurrence or repayment of Indebtedness, or such issuance or
redemption of Disqualified Equity Interests or preferred stock, in each case to
the extent required, as if the same had occurred on the last day of the
applicable Test Period.

(e) Interest on a Capitalized Lease Obligation shall be deemed to accrue at an
interest rate reasonably determined by a Responsible Officer of the Company to
be the rate of interest implicit in such Capitalized Lease Obligation in
accordance with GAAP. Interest on Indebtedness that may optionally be determined
at an interest rate based upon a factor of a prime or similar rate, a
Eurocurrency interbank offered rate, or other rate, shall be determined to have
been based upon the rate actually chosen, or if none, then based upon such
optional rate chosen as any Borrower or Subsidiary may designate.

Section 1.12 Limited Condition Acquisitions. In the event that the Company
notifies the Administrative Agent in writing that any proposed acquisition is a
Limited Condition Acquisition and that the Company wishes to test the conditions
to such acquisition and the availability of the Incremental Term Loans that is
to be used to finance such acquisition in accordance with this Section 1.12,
then, so long as agreed to by the lenders providing such Incremental Term Loan,
the following provisions shall apply:

(a) any condition to such acquisition or such Incremental Term Loan that
requires that no Default or Event of Default shall have occurred and be
continuing at the time of such acquisition or the incurrence of such Incremental
Term Loan, shall be satisfied if (i) no Default or Event of Default shall have
occurred and be continuing at the time of the execution of the definitive
purchase agreement, merger agreement or other acquisition agreement governing
such acquisition and (ii) no Event of Default under any of Sections 8.01(a),
8.01(f) or 8.01(g) shall have occurred and be continuing both immediately before
and immediately after giving effect to such acquisition and any Indebtedness
incurred in connection therewith (including such Incremental Term Loan);

(b) any condition to such acquisition or such Incremental Term Loan that the
representations and warranties in this Agreement and the other Loan Documents
shall be true and correct in all material respects (except to the extent any
such representation and warranty is qualified by materiality or reference to
Material Adverse Effect, in which case, such representation and warranty shall
be true and correct in all respects) at the time of such acquisition or the
incurrence of such Incremental Term Loan shall be subject to customary “SunGard”
or other customary applicable “certain funds” conditionality provisions
(including, without limitation, a condition that the representations and
warranties under the relevant agreements relating to such Limited Condition
Acquisition as are material to the lenders providing such Incremental Term Loan
shall be true and correct, but only to the extent that the Company or its
applicable Subsidiary has the right to terminate its obligations under such
agreement as a result of a breach of such representations and warranties or the
failure of those representations and warranties to be true and correct), so long
as all representations and warranties in this Agreement and the other Loan
Documents are true and correct in all material respects (except to the extent
any such representation

 

52



--------------------------------------------------------------------------------

and warranty is qualified by materiality or reference to Material Adverse
Effect, in which case, such representation and warranty shall be true and
correct in all respects) at the time of execution of the definitive purchase
agreement, merger agreement or other acquisition agreement governing such
acquisition;

(c) any financial ratio test or condition, may upon the written election of the
Company delivered to the Administrative Agent on or prior to the date of
execution of the definitive agreement for such acquisition, be tested either
(i) upon the execution of the definitive agreement with respect to such Limited
Condition Acquisition or (ii) upon the consummation of the Limited Condition
Acquisition and related incurrence of Indebtedness, in each case, after giving
effect to the relevant Limited Condition Acquisition and related incurrence of
Indebtedness, on a Pro Forma Basis; provided that the failure to deliver a
notice under this Section 1.12(c) on or prior to the date of execution of the
definitive agreement for such Limited Condition Acquisition shall be deemed an
election to test the applicable financial ratio under subclause (ii) of this
Section 1.12(c); and

(d) if the Company has made an election with respect to any Limited Condition
Acquisition to test a financial ratio test or condition at the time specified in
clause (c)(i) of this Section, then, except as provided in the next sentence, in
connection with any subsequent calculation of any ratio or basket on or
following the relevant date of execution of the definitive agreement with
respect to such Limited Condition Acquisition and prior to the earlier of
(i) the date on which such Limited Condition Acquisition is consummated or
(ii) the date that the definitive agreement for such Limited Condition
Acquisition is terminated or expires without consummation of such Limited
Condition Acquisition, any such ratio or basket shall be required to be
satisfied (x) on a Pro Forma Basis assuming such Limited Condition Acquisition
and other transactions in connection therewith (including the incurrence or
assumption of Indebtedness) have been consummated and (y) assuming such Limited
Condition Acquisition and other transactions in connection therewith (including
the incurrence or assumption of Indebtedness) have not been consummated.
Notwithstanding the foregoing, any calculation of a ratio in connection with
determining the Applicable Rate and determining whether or not the Borrower is
in compliance with the requirements of Section 7.10 shall, in each case be
calculated assuming such Limited Condition Acquisition and other transactions in
connection therewith (including the incurrence or assumption of Indebtedness)
have not been consummated.

The foregoing provisions shall apply with similar effect during the pendency of
multiple Limited Condition Acquisitions such that each of the possible scenarios
is separately tested. Notwithstanding anything to the contrary herein, in no
event shall there be more than two Limited Condition Acquisitions at any time
outstanding.

Section 1.13 Rates. The Administrative Agent does not warrant or accept
responsibility for, and shall not have any liability with respect to, the
administration, submission or any other matter related to the rates in the
definition of “Eurocurrency Rate” or with respect to any rate that is an
alternative or replacement for or successor to any such rate (including, without
limitation, any Replacement Rate).

Section 1.14 Divisions. For all purposes under the Loan Documents, in connection
with any division or plan of division under Delaware law (or any comparable
event under a different jurisdiction’s laws): (a) if any asset, right,
obligation or liability of any Person becomes the asset, right, obligation or
liability of a different Person, then it shall be deemed to have been
transferred from the original Person to the subsequent Person, and (b) if any
new Person comes into existence, such new Person shall be deemed to have been
organized on the first date of its existence by the holders of its Equity
Interests at such time.

 

53



--------------------------------------------------------------------------------

ARTICLE II

THE COMMITMENTS AND CREDIT EXTENSIONS

Section 2.01 The Loans.

(a) The Term Borrowing. Subject to the terms and conditions set forth herein,
each Term Lender severally agrees to make to the Borrowers a single loan
denominated in Dollars in a principal amount equal to such Term Lender’s Term
Commitment on the Closing Date. Amounts borrowed under this Section 2.01(a) and
repaid or prepaid may not be reborrowed. Term Loans may be Base Rate Loans or
Eurocurrency Rate Loans, as further provided herein.

(b) The Revolving Credit Borrowings. Subject to the terms and conditions set
forth herein, each Revolving Credit Lender severally agrees to make loans
denominated in Dollars to the Borrowers (each such loan, a “Revolving Credit
Loan”) from time to time, on any Business Day from and including the Closing
Date until the Maturity Date for the Revolving Credit Facility, in an aggregate
principal amount not to exceed at any time outstanding the amount of such
Revolving Credit Lender’s Revolving Credit Commitment; provided that after
giving effect to any Revolving Credit Borrowing, the aggregate Outstanding
Amount of the Revolving Credit Loans of any Revolving Credit Lender, plus such
Revolving Credit Lender’s Pro Rata Share of the Outstanding Amount of all L/C
Obligations, plus such Revolving Credit Lender’s Pro Rata Share of the
Outstanding Amount of all Swing Line Loans shall not exceed such Revolving
Credit Lender’s Revolving Credit Commitment. Within the limits of each Revolving
Credit Lender’s Revolving Credit Commitment, and subject to the other terms and
conditions hereof, the Borrowers may borrow under this Section 2.01(b), prepay
under Section 2.05, and reborrow under this Section 2.01(b). Revolving Credit
Loans may be Base Rate Loans or Eurocurrency Rate Loans, as further provided
herein.

Section 2.02 Borrowings, Conversions and Continuations of Loans. (a) Each Term
Borrowing, each Revolving Credit Borrowing, each conversion of Term Loans or
Revolving Credit Loans from one Type to the other, and each continuation of
Eurocurrency Rate Loans shall be made upon the applicable Borrower’s irrevocable
notice to the Administrative Agent, which may be given by telephone. Each such
notice must be received by the Administrative Agent not later than 12:00 p.m.
(i) three (3) Business Days prior to the requested date of any Borrowing or
continuation of Eurocurrency Rate Loans or any conversion of Base Rate Loans to
Eurocurrency Rate Loans, and (ii) one (1) Business Day before the requested date
of any Borrowing of Base Rate Loans or conversion of any Eurocurrency Rate Loans
to Base Rate Loans. Each telephonic notice by the applicable Borrower pursuant
to this Section 2.02(a) must be confirmed promptly by delivery to the
Administrative Agent of a written Committed Loan Notice, appropriately completed
and signed by a Responsible Officer of such Borrower. Each Borrowing of,
conversion to or continuation of Eurocurrency Rate Loans shall be in a principal
amount of $1,000,000 or a whole multiple of $500,000 in excess thereof. Except
as provided in Sections 2.03(c) and 2.04(c), each Borrowing of or conversion to
Base Rate Loans shall be in a principal amount of $500,000 or a whole multiple
of $100,000 in excess thereof. Each Committed Loan Notice (whether telephonic or
written) shall specify (i) whether the applicable Borrower is requesting a Term
Borrowing, a Revolving Credit Borrowing, a conversion of Term Loans or Revolving
Credit Loans from one Type to the other, or a continuation of Eurocurrency Rate
Loans, (ii) the requested date of the Borrowing, conversion or continuation, as
the case may be (which shall be a Business Day), (iii) the principal amount of
Loans to be borrowed, converted or continued, (iv) the Type of Loans to be
borrowed or to which existing Term Loans or Revolving Credit Loans are to be
converted, and (v) if applicable, the duration of the Interest Period with
respect thereto. If the applicable Borrower fails to specify a Type of Loan in a
Committed Loan Notice or fails to give a timely notice requesting a conversion
or continuation, then the applicable Term Loans or

 

54



--------------------------------------------------------------------------------

Revolving Credit Loans shall be made as, or converted to, Base Rate Loans. Any
such automatic conversion to Base Rate Loans shall be effective as of the last
day of the Interest Period then in effect with respect to the applicable
Eurocurrency Rate Loans. If the applicable Borrower requests a Borrowing of,
conversion to, or continuation of Eurocurrency Rate Loans in any such Committed
Loan Notice, but fails to specify an Interest Period, it will be deemed to have
specified an Interest Period of one (1) month.

(b) Following receipt of a Committed Loan Notice, the Administrative Agent shall
promptly notify each Lender of the amount of its Pro Rata Share of the
applicable Class of Loans, and if no timely notice of a conversion or
continuation is provided by the applicable Borrower, the Administrative Agent
shall notify each Lender of the details of any automatic conversion to Base Rate
Loans or continuation described in Section 2.02(a). In the case of each
Borrowing, each Appropriate Lender shall make the amount of its Loan available
to the Administrative Agent in Same Day Funds at the Administrative Agent’s
Office not later than 1:00 p.m., in each case on the Business Day specified in
the applicable Committed Loan Notice. Upon satisfaction of the applicable
conditions set forth in Section 4.02 (and, if such Borrowing is the initial
Credit Extension, Section 4.01), the Administrative Agent shall make all funds
so received available to the Borrowers in like funds as received by the
Administrative Agent either by (i) crediting the account of the Borrowers on the
books of the Administrative Agent with the amount of such funds or (ii) wire
transfer of such funds, in each case in accordance with instructions provided to
(and reasonably acceptable to) the Administrative Agent by the applicable
Borrower; provided that if, on the date the Committed Loan Notice with respect
to such Borrowing is given by the such Borrower, there are Swing Line Loans or
L/C Borrowings outstanding, then the proceeds of such Borrowing shall be
applied, first, to the payment in full of any such L/C Borrowings, second, to
the payment in full of any such Swing Line Loans, and third, to the Borrowers as
provided above.

(c) Except as otherwise provided herein, a Eurocurrency Rate Loan may be
continued or converted only on the last day of an Interest Period for such
Eurocurrency Rate Loan unless the Borrowers pay the amount due, if any, under
Section 3.05 in connection therewith. During the existence of an Event of
Default, the Administrative Agent or the Required Lenders may require that no
Loans may be converted to or continued as Eurocurrency Rate Loans.

(d) The Administrative Agent shall promptly notify the Borrowers and the Lenders
of the interest rate applicable to any Interest Period for Eurocurrency Rate
Loans upon determination of such interest rate. The determination of the
Eurocurrency Rate by the Administrative Agent shall be conclusive in the absence
of manifest error. At any time that Base Rate Loans are outstanding, the
Administrative Agent shall notify the Borrowers and the Lenders of any change in
the Administrative Agent’s prime rate used in determining the Base Rate promptly
following the public announcement of such change.

(e) After giving effect to all Term Borrowings, all Revolving Credit Borrowings,
all conversions of Term Loans or Revolving Credit Loans from one Type to the
other, and all continuations of Term Loans or Revolving Credit Loans as the same
Type, there shall not be more than ten (10) Interest Periods in effect (or such
greater number as may be acceptable to the Administrative Agent).

(f) The failure of any Lender to make the Loan to be made by it as part of any
Borrowing shall not relieve any other Lender of its obligation, if any,
hereunder to make its Loan on the date of such Borrowing, but no Lender shall be
responsible for the failure of any other Lender to make the Loan to be made by
such other Lender on the date of any Borrowing.

 

55



--------------------------------------------------------------------------------

(g) Unless the Administrative Agent shall have received notice from a Lender
prior to the date of any Borrowing, or in the case of any Borrowing of Base Rate
Loans, prior to 1:00 p.m. on the date of such Borrowing, that such Lender will
not make available to the Administrative Agent such Lender’s Pro Rata Share or
other applicable share provided for under this Agreement of such Borrowing, the
Administrative Agent may assume that such Lender has made such Pro Rata Share or
other applicable share provided for under this Agreement available to the
Administrative Agent on the date of such Borrowing in accordance with paragraph
(b) above, and the Administrative Agent may, in reliance upon such assumption,
make available to the Borrowers on such date a corresponding amount. If the
Administrative Agent shall have so made funds available, then, to the extent
that such Lender and the Borrowers severally agree to repay to the
Administrative Agent forthwith on demand such corresponding amount together with
interest thereon, for each day from the date such amount is made available to
the Borrowers until the date such amount is repaid to the Administrative Agent
at (i) in the case of the Borrowers, the interest rate applicable at the time to
the Loans comprising such Borrowing and (ii) in the case of such Lender, the
Federal Funds Rate, plus any administrative, processing or similar fees
customarily charged by the Administrative Agent in accordance with the
foregoing. A certificate of the Administrative Agent submitted to any Lender
with respect to any amounts owing under this Section 2.02(g) shall be conclusive
in the absence of manifest error. If the Borrowers and such Lender shall pay
such interest to the Administrative Agent for the same or an overlapping period,
the Administrative Agent shall promptly remit to the Borrowers the amount of
such interest paid by the Borrowers for such period. If such Lender pays its
share of the applicable Borrowing to the Administrative Agent, then the amount
so paid shall constitute such Lender’s Loan included in such Borrowing. Any
payment by the Borrowers shall be without prejudice to any claim the Borrowers
may have against a Lender that shall have failed to make such payment to the
Administrative Agent.

Section 2.03 Letters of Credit.

(a) The Letter of Credit Commitment.

(i) On and after the Closing Date, the Existing Letters of Credit for purposes
hereof will be deemed to have been issued on the Closing Date under the
Revolving Credit Facility. Subject to the terms and conditions set forth herein,
(A) each L/C Issuer agrees, in reliance upon the agreements of the other
Revolving Credit Lenders set forth in this Section 2.03, (1) from time to time
on any Business Day during the period from and including the Closing Date until
the Letter of Credit Expiration Date, to issue Letters of Credit denominated in
Dollars on a sight basis for the account of the Borrowers (provided that any
Letter of Credit may be for the benefit of any Subsidiary of any Borrower) and
to amend or renew Letters of Credit previously issued by it, in accordance with
Section 2.03(b), and (2) to honor drafts under the Letters of Credit and (B) the
Revolving Credit Lenders severally agree to participate in Letters of Credit
issued pursuant to this Section 2.03; provided that no L/C Issuer shall be
obligated to make any L/C Credit Extension with respect to any Letter of Credit,
and no Lender shall be obligated to participate in any Letter of Credit if as of
the date of such L/C Credit Extension, (x) the Revolving Credit Exposure of any
Lender would exceed such Lender’s Revolving Credit Commitment, (y) the L/C
Commitment of any L/C Issuer would exceed such L/C Issuer’s L/C Commitment or
(z) the Outstanding Amount of the L/C Obligations would exceed the Letter of
Credit Sublimit. Within the foregoing limits, and subject to the terms and
conditions hereof, each Borrower’s ability to obtain Letters of Credit shall be
fully revolving, and accordingly each Borrower may, during the foregoing period,
obtain Letters of Credit to replace Letters of Credit that have expired or that
have been drawn upon and reimbursed.

 

56



--------------------------------------------------------------------------------

(ii) An L/C Issuer shall be under no obligation to issue any Letter of Credit
if:

(A) any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain such L/C Issuer from issuing
such Letter of Credit, or any Law applicable to such L/C Issuer or any directive
(whether or not having the force of law) from any Governmental Authority with
jurisdiction over such L/C Issuer shall prohibit, or direct that such L/C Issuer
refrain from, the issuance of letters of credit generally or such Letter of
Credit in particular or shall impose upon such L/C Issuer with respect to such
Letter of Credit any restriction, reserve or capital requirement (for which such
L/C Issuer is not otherwise compensated hereunder) not in effect on the Closing
Date, or shall impose upon such L/C Issuer any unreimbursed loss, cost or
expense which was not applicable on the Closing Date (for which such L/C Issuer
is not otherwise compensated hereunder);

(B) subject to Section 2.03(b)(iii), the expiry date of such requested Letter of
Credit would occur more than twelve months after the date of issuance or last
renewal, unless the Required Lenders have approved such expiry date;

(C) the expiry date of such requested Letter of Credit would occur after the
Letter of Credit Expiration Date, unless all the Revolving Credit Lenders have
approved such expiry date;

(D) the issuance of such Letter of Credit would violate any Laws binding upon
such L/C Issuer; or

(E) any Revolving Credit Lender is a Defaulting Lender at such time, unless such
L/C Issuer has entered into arrangements reasonably satisfactory to it and the
Borrowers to eliminate such L/C Issuer’s risk (after giving effect to
Section 2.17(a)) with respect to the participation in Letters of Credit by such
Defaulting Lender, including by cash collateralizing such Defaulting Lender’s
Pro Rata Share of the L/C Obligations.

(iii) An L/C Issuer shall be under no obligation to amend any Letter of Credit
if (A) such L/C Issuer would have no obligation at such time to issue such
Letter of Credit in its amended form under the terms hereof, or (B) the
beneficiary of such Letter of Credit does not accept the proposed amendment to
such Letter of Credit.

(b) Procedures for Issuance and Amendment of Letters of Credit; Auto-Renewal
Letters of Credit.

(i) Each Letter of Credit shall be issued or amended, as the case may be, upon
the request of any Borrower delivered to an L/C Issuer (with a copy to the
Administrative Agent) in the form of a Letter of Credit Application,
appropriately completed and signed by a Responsible Officer of the relevant
Borrower. Such Letter of Credit Application must be received by the relevant L/C
Issuer and the Administrative Agent not later than 12:00 p.m. at least two
(2) Business Days prior to the proposed issuance date or date of amendment, as
the case may be; or, in each case, such later date and time as the relevant L/C
Issuer may agree in a particular instance in its sole discretion. In the case of
a request for an initial issuance of a Letter of Credit, such Letter of Credit
Application shall specify in form and detail reasonably satisfactory to the
relevant L/C Issuer: (a) the proposed

 

57



--------------------------------------------------------------------------------

issuance date of the requested Letter of Credit (which shall be a Business Day);
(b) the amount thereof; (c) the expiry date thereof; (d) the name and address of
the beneficiary thereof; (e) the documents to be presented by such beneficiary
in case of any drawing thereunder; (f) the full text of any certificate to be
presented by such beneficiary in case of any drawing thereunder; and (g) such
other matters as the relevant L/C Issuer may reasonably request. In the case of
a request for an amendment of any outstanding Letter of Credit, such Letter of
Credit Application shall specify in form and detail reasonably satisfactory to
the relevant L/C Issuer (1) the Letter of Credit to be amended; (2) the proposed
date of amendment thereof (which shall be a Business Day); (3) the nature of the
proposed amendment; and (4) such other matters as the relevant L/C Issuer may
reasonably request.

(ii) Promptly after receipt of any Letter of Credit Application, the relevant
L/C Issuer will confirm with the Administrative Agent (by telephone or in
writing) that the Administrative Agent has received a copy of such Letter of
Credit Application from any Borrower and, if not, such L/C Issuer will provide
the Administrative Agent with a copy thereof. Upon receipt by the relevant L/C
Issuer of confirmation from the Administrative Agent that the requested issuance
or amendment is permitted in accordance with the terms hereof, then, subject to
the terms and conditions hereof, such L/C Issuer shall, on the requested date,
issue a Letter of Credit for the account of the relevant Borrower or enter into
the applicable amendment, as the case may be. Immediately upon the issuance of
each Letter of Credit, each Revolving Credit Lender shall be deemed to, and
hereby irrevocably and unconditionally agrees to, purchase from the relevant L/C
Issuer a risk participation in such Letter of Credit in an amount equal to the
product of such Lender’s Pro Rata Share times the amount of such Letter of
Credit.

(iii) If any Borrower so requests in any applicable Letter of Credit
Application, the relevant L/C Issuer shall agree to issue a Letter of Credit
that has automatic renewal provisions (each, an “Auto-Renewal Letter of
Credit”); provided that any such Auto-Renewal Letter of Credit must permit the
relevant L/C Issuer to prevent any such renewal at least once in each twelve
month period (commencing with the date of issuance of such Letter of Credit) by
giving prior notice to the beneficiary thereof not later than a day (the
“Nonrenewal Notice Date”) in each such twelve month period to be agreed upon at
the time such Letter of Credit is issued. Unless otherwise directed by the
relevant L/C Issuer, the relevant Borrower shall not be required to make a
specific request to the relevant L/C Issuer for any such renewal. Once an
Auto-Renewal Letter of Credit has been issued, the Lenders shall be deemed to
have authorized (but may not require) the relevant L/C Issuer to permit the
renewal of such Letter of Credit at any time to an expiry date not later than
the Letter of Credit Expiration Date; provided that the relevant L/C Issuer
shall not permit any such renewal if (A) the relevant L/C Issuer has determined
that it would have no obligation at such time to issue such Letter of Credit in
its renewed form under the terms hereof (by reason of the provisions of
Section 2.03(a)(ii) or otherwise), or (B) it has received notice (which may be
by telephone or in writing) on or before the day that is five (5) Business Days
before the Nonrenewal Notice Date from the Administrative Agent, any Revolving
Credit Lender or the relevant Borrower that one or more of the applicable
conditions specified in Section 4.02 is not then satisfied.

(iv) Promptly after its delivery of any Letter of Credit or any amendment to a
Letter of Credit to an advising bank with respect thereto or to the beneficiary
thereof, the relevant L/C Issuer will also deliver to the relevant Borrower and
the Administrative Agent a true and complete copy of such Letter of Credit or
amendment.

 

58



--------------------------------------------------------------------------------

(c) Drawings and Reimbursements; Funding of Participations.

(i) Upon receipt from the beneficiary of any Letter of Credit of any notice of a
drawing under such Letter of Credit, the relevant L/C Issuer shall notify
promptly the relevant Borrower and the Administrative Agent thereof. Not later
than 11:00 a.m. on the second Business Day following any payment by an L/C
Issuer under a Letter of Credit (each such date, an “Honor Date”), the Borrowers
shall reimburse such L/C Issuer through the Administrative Agent in an amount
equal to the amount of such drawing, together with interest on the amount so
paid or disbursed by such L/C Issuer, to the extent not reimbursed on the date
of such payment of disbursement. If the Borrowers do not reimburse such L/C
Issuer by such time, the Administrative Agent shall promptly notify each
Appropriate Lender of the Honor Date, the amount of the unreimbursed drawing
(the “Unreimbursed Amount”), and the amount of such Appropriate Lender’s Pro
Rata Share thereof. In such event, the Borrowers shall be deemed to have
requested a Revolving Credit Borrowing of Base Rate Loans to be disbursed on the
Honor Date in an amount equal to the Unreimbursed Amount, without regard to the
minimum and multiples specified in Section 2.02 for the principal amount of Base
Rate Loans but subject to the amount of the unutilized portion of the Revolving
Credit Commitments of the Appropriate Lenders and the conditions set forth in
Section 4.02 (other than the delivery of a Committed Loan Notice). Any notice
given by an L/C Issuer or the Administrative Agent pursuant to this
Section 2.03(c)(i) may be given by telephone if immediately confirmed in
writing; provided that the lack of such an immediate confirmation shall not
affect the conclusiveness or binding effect of such notice.

(ii) Each Appropriate Lender (including any Appropriate Lender acting as an L/C
Issuer) shall upon any notice pursuant to Section 2.03(c)(i) make funds
available to the Administrative Agent for the account of the relevant L/C
Issuer, in Dollars, at the Administrative Agent’s Office for payments in an
amount equal to its Pro Rata Share of the Unreimbursed Amount not later than
1:00 p.m. on the Business Day specified in such notice by the Administrative
Agent, whereupon, subject to the provisions of Section 2.03(c)(iii), each
Appropriate Lender that so makes funds available shall be deemed to have made a
Base Rate Loan to the Borrowers in such amount. The Administrative Agent shall
remit the funds so received to the relevant L/C Issuer.

(iii) With respect to any Unreimbursed Amount that is not fully refinanced by a
Revolving Credit Borrowing of Base Rate Loans because the conditions set forth
in Section 4.02 cannot be satisfied or for any other reason, the Borrowers shall
be deemed to have incurred from the relevant L/C Issuer an L/C Borrowing in the
amount of the Unreimbursed Amount that is not so refinanced, which L/C Borrowing
shall be due and payable on demand (together with interest) and shall bear
interest at the Default Rate. In such event, each Appropriate Lender’s payment
to the Administrative Agent for the account of the relevant L/C Issuer pursuant
to Section 2.03(c)(ii) shall be deemed payment in respect of its participation
in such L/C Borrowing and shall constitute an L/C Advance from such Lender in
satisfaction of its participation obligation under this Section 2.03.

(iv) Until each Appropriate Lender funds its Revolving Credit Loan or L/C
Advance pursuant to this Section 2.03(c) to reimburse the relevant L/C Issuer
for any amount drawn under any Letter of Credit, interest in respect of such
Lender’s Pro Rata Share of such amount shall be solely for the account of the
relevant L/C Issuer.

 

59



--------------------------------------------------------------------------------

(v) Each Revolving Credit Lender’s obligation to make Revolving Credit Loans or
L/C Advances to reimburse an L/C Issuer for amounts drawn under Letters of
Credit, as contemplated by this Section 2.03(c), shall be absolute and
unconditional and shall not be affected by any circumstance, including (A) any
setoff, counterclaim, recoupment, defense or other right which such Lender may
have against the relevant L/C Issuer, any Borrower or any other Person for any
reason whatsoever; (B) the occurrence or continuance of a Default, or (C) any
other occurrence, event or condition, whether or not similar to any of the
foregoing; provided that each Revolving Credit Lender’s obligation to make
Revolving Credit Loans pursuant to this Section 2.03(c) is subject to the
conditions set forth in Section 4.02 (other than delivery by the Company of a
Committed Loan Notice). No such making of an L/C Advance shall relieve or
otherwise impair the obligation of the Borrowers to reimburse the relevant L/C
Issuer for the amount of any payment made by such L/C Issuer under any Letter of
Credit, together with interest as provided herein.

(vi) If any Revolving Credit Lender fails to make available to the
Administrative Agent for the account of the relevant L/C Issuer any amount
required to be paid by such Lender pursuant to the foregoing provisions of this
Section 2.03(c) by the time specified in Section 2.03(c)(ii), such L/C Issuer
shall be entitled to recover from such Lender (acting through the Administrative
Agent), on demand, such amount with interest thereon for the period from the
date such payment is required to the date on which such payment is immediately
available to such L/C Issuer at a rate per annum equal to the Federal Funds Rate
from time to time in effect. A certificate of the relevant L/C Issuer submitted
to any Revolving Credit Lender (through the Administrative Agent) with respect
to any amounts owing under this Section 2.03(c)(vi) shall be conclusive absent
manifest error.

(d) Repayment of Participations.

(i) If, at any time after an L/C Issuer has made a payment under any Letter of
Credit and has received from any Revolving Credit Lender such Lender’s L/C
Advance in respect of such payment in accordance with Section 2.03(c), the
Administrative Agent receives for the account of such L/C Issuer any payment in
respect of the related Unreimbursed Amount or interest thereon (whether directly
from the Borrowers or otherwise, including proceeds of Cash Collateral applied
thereto by the Administrative Agent), the Administrative Agent will distribute
to such Lender its Pro Rata Share thereof (appropriately adjusted, in the case
of interest payments, to reflect the period of time during which such Lender’s
L/C Advance was outstanding) in the same funds as those received by the
Administrative Agent.

(ii) If any payment received by the Administrative Agent for the account of an
L/C Issuer pursuant to Section 2.03(c)(i) is required to be returned under any
of the circumstances described in Section 10.06 (including pursuant to any
settlement entered into by such L/C Issuer in its discretion), each Appropriate
Lender shall pay to the Administrative Agent for the account of such L/C Issuer
its Pro Rata Share thereof on demand of the Administrative Agent, plus interest
thereon from the date of such demand to the date such amount is returned by such
Lender, at a rate per annum equal to the Federal Funds Rate from time to time in
effect.

(e) Obligations Absolute. The obligation of the Borrowers to reimburse the
relevant L/C Issuer for each drawing under each Letter of Credit issued by it
and to repay each L/C

 

60



--------------------------------------------------------------------------------

Borrowing shall be absolute, unconditional and irrevocable, and shall be paid
strictly in accordance with the terms of this Agreement under all circumstances,
including the following:

(i) any lack of validity or enforceability of such Letter of Credit, this
Agreement, or any other agreement or instrument relating thereto;

(ii) the existence of any claim, counterclaim, setoff, defense or other right
that any Loan Party may have at any time against any beneficiary or any
transferee of such Letter of Credit (or any Person for whom any such beneficiary
or any such transferee may be acting), the relevant L/C Issuer or any other
Person, whether in connection with this Agreement, the transactions contemplated
hereby or by such Letter of Credit or any agreement or instrument relating
thereto, or any unrelated transaction;

(iii) any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit;

(iv) any payment by the relevant L/C Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by the relevant L/C Issuer
under such Letter of Credit to any Person purporting to be a trustee in
bankruptcy, debtor-in-possession, assignee for the benefit of creditors,
liquidator, receiver or other representative of or successor to any beneficiary
or any transferee of such Letter of Credit, including any arising in connection
with any proceeding under any Debtor Relief Law;

(v) any exchange, release or nonperfection of any Collateral, or any release or
amendment or waiver of or consent to departure from the Guaranty or any other
guarantee, for all or any of the Obligations any Loan Party in respect of such
Letter of Credit; or

(vi) any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, any Loan Party;

provided that the foregoing shall not excuse any L/C Issuer from liability to
any Borrower to the extent of any direct damages (as opposed to special,
punitive, indirect or consequential damages, claims in respect of which are
waived by each Borrower to the extent permitted by applicable Law) suffered by
such Borrower that are caused by such L/C Issuer’s gross negligence or willful
misconduct (in each case, as determined by a court of competent jurisdiction in
a final and non-appealable judgment) when determining whether drafts and other
documents presented under a Letter of Credit comply with the terms thereof.

(f) Role of L/C Issuers. Each Lender and each Borrower agree that, in paying any
drawing under a Letter of Credit, the relevant L/C Issuer shall not have any
responsibility to obtain any document (other than any draft, demand, certificate
or other document expressly required by the Letter of Credit) or to ascertain or
inquire as to the validity or accuracy of any such document or the authority of
the Person executing or delivering any such document. None of the L/C Issuers,
any Agent-Related Person nor any of the respective correspondents, participants
or assignees of any L/C Issuer shall be liable to any Lender for (i) any action
taken or omitted in connection herewith at the request or with the approval of
the Lenders or the Required Lenders, as applicable;

 

61



--------------------------------------------------------------------------------

(ii) any action taken or omitted in the absence of gross negligence or willful
misconduct; or (iii) the due execution, effectiveness, validity or
enforceability of any document or instrument related to any Letter of Credit or
Letter of Credit Application. Each Borrower hereby assumes all risks of the acts
or omissions of any beneficiary or transferee with respect to its use of any
Letter of Credit; provided that this assumption is not intended to, and shall
not, preclude such Borrower’s pursuing such rights and remedies as it may have
against the beneficiary or transferee at law or under any other agreement. None
of the L/C Issuers, any Agent-Related Person, nor any of the respective
correspondents, participants or assignees of any L/C Issuer, shall be liable or
responsible for any of the matters described in clauses (i) through (vi) of
Section 2.03(e); provided that anything in such clauses to the contrary
notwithstanding, any Borrower may have a claim against an L/C Issuer, and such
L/C Issuer may be liable to such Borrower, to the extent, but only to the
extent, of any direct, as opposed to special, punitive, indirect, consequential
or exemplary damages suffered by such Borrower which such Borrower proves were
caused by such L/C Issuer’s willful misconduct or gross negligence or such L/C
Issuer’s willful or grossly negligent failure to pay under any Letter of Credit
after the presentation to it by the beneficiary of a draft, demand, certificate
or other document strictly complying with the terms and conditions of a Letter
of Credit (in each case, as determined by a court of competent jurisdiction in a
final and non-appealable judgment). In furtherance and not in limitation of the
foregoing, each L/C Issuer may accept documents that appear on their face to be
in order, without responsibility for further investigation, regardless of any
notice or information to the contrary, and no L/C Issuer shall be responsible
for the validity or sufficiency of any instrument transferring or assigning or
purporting to transfer or assign a Letter of Credit or the rights or benefits
thereunder or proceeds thereof, in whole or in part, which may prove to be
invalid or ineffective for any reason.

(g) Cash Collateral. (i) If any Event of Default occurs and is continuing and
the Administrative Agent or the Required Lenders, as applicable, require the
Borrowers to Cash Collateralize the L/C Obligations pursuant to Section 8.02(c)
or (ii) an Event of Default set forth under Section 8.01(f) occurs and is
continuing, then the Borrowers shall Cash Collateralize the then Outstanding
Amount of all L/C Obligations (in an amount equal to such Outstanding Amount
determined as of the date of such Event of Default), and shall do so not later
than 2:00 p.m. on (x) in the case of the immediately preceding clause (i),
(1) the Business Day that the Borrowers receive notice thereof, if such notice
is received on such day prior to 12:00 Noon, or (2) if clause (1) above does not
apply, the Business Day immediately following the day that the Borrowers receive
such notice and (y) in the case of the immediately preceding clause (ii), the
Business Day on which an Event of Default set forth under Section 8.01(f) occurs
or, if such day is not a Business Day, the Business Day immediately succeeding
such day. For purposes hereof, “Cash Collateralize” means to pledge and deposit
with or deliver to the Administrative Agent, for the benefit of the relevant L/C
Issuer and the Lenders, as collateral for the L/C Obligations, cash or deposit
account balances (“Cash Collateral”) pursuant to documentation in form and
substance reasonably satisfactory to the Administrative Agent and the relevant
L/C Issuer (which documents are hereby consented to by the Lenders). Derivatives
of such term have corresponding meanings. Each Borrower hereby grants to the
Administrative Agent, for the benefit of the L/C Issuers and the Lenders, a
security interest in all such cash, deposit accounts and all balances therein
and all proceeds of the foregoing. Cash Collateral shall be maintained in
blocked accounts at the Administrative Agent and may be invested in readily
available Cash Equivalents. If at any time the Administrative Agent determines
that any funds held as Cash Collateral are subject to any right or claim of any
Person other than the Administrative Agent (on behalf of the Secured Parties) or
that the total amount of such funds is less than the aggregate Outstanding
Amount of all L/C Obligations, the Borrowers will, forthwith upon demand by the
Administrative Agent, pay to the Administrative Agent, as additional funds to be
deposited and held in the deposit accounts at the Administrative Agent as
aforesaid, an amount

 

62



--------------------------------------------------------------------------------

equal to the excess of (a) such aggregate Outstanding Amount over (b) the total
amount of funds, if any, then held as Cash Collateral that the Administrative
Agent reasonably determines to be free and clear of any such right and claim.
Upon the drawing of any Letter of Credit for which funds are on deposit as Cash
Collateral, such funds shall be applied, to the extent permitted under
applicable Law, to reimburse the relevant L/C Issuer. To the extent the amount
of any Cash Collateral exceeds the then Outstanding Amount of such L/C
Obligations and so long as no Event of Default has occurred and is continuing,
the excess shall be refunded to the Borrowers. To the extent any Event of
Default giving rise to the requirement to Cash Collateralize any Letter of
Credit pursuant to this Section 2.03(g) is cured or otherwise waived by the
Required Lenders, then so long as no other Event of Default has occurred and is
continuing, all Cash Collateral pledged to Cash Collateralize such Letter of
Credit shall be refunded to the Borrowers.

(h) Letter of Credit Fees. The Borrowers shall pay to the Administrative Agent,
for the account of each Revolving Credit Lender in accordance with its Pro Rata
Share, a Letter of Credit fee for each Letter of Credit issued pursuant to this
Agreement equal to the Applicable Rate times the daily maximum amount then
available to be drawn under such Letter of Credit (determined without regard to
whether any conditions to drawing could then be met). Such Letter of Credit fees
shall be computed on a quarterly basis in arrears. Such Letter of Credit fees
shall be due and payable in Dollars on the first Business Day after the end of
each March, June, September and December, commencing with the first such date to
occur after the issuance of such Letter of Credit, on the Letter of Credit
Expiration Date and thereafter on demand. If there is any change in the
Applicable Rate during any quarter, the daily maximum amount of each Letter of
Credit shall be computed and multiplied by the Applicable Rate separately for
each period during such quarter that such Applicable Rate was in effect.

(i) Fronting Fee and Documentary and Processing Charges Payable to L/C Issuers.
The relevant Borrower shall pay directly to each L/C Issuer, for its own
account, a fronting fee with respect to each Letter of Credit issued by it equal
to 0.125% per annum of the daily maximum amount then available to be drawn under
such Letter of Credit (determined without regard to whether any conditions to
drawing could then be met). Such fronting fees shall be (x) computed on a
quarterly basis in arrears and (y) due and payable on the first Business Day
after the end of each March, June, September and December, commencing with the
first such date to occur after the issuance of such Letter of Credit, on the
Letter of Credit Expiration Date and thereafter on demand. In addition, the
relevant Borrower shall pay directly to each L/C Issuer for its own account the
customary issuance, presentation, amendment and other processing fees, and other
standard costs and charges, of such L/C Issuer relating to letters of credit as
from time to time in effect. Such customary fees and standard costs and charges
are due and payable within ten (10) Business Days of demand and are
nonrefundable.

(j) Conflict with Letter of Credit Application. Notwithstanding anything else to
the contrary in this Agreement, in the event of any conflict between the terms
hereof and the terms of any Letter of Credit Application, the terms hereof shall
control.

(k) Addition of an L/C Issuer. A Revolving Credit Lender may become an
additional L/C Issuer hereunder pursuant to a written agreement among each
Borrower, the Administrative Agent and such Revolving Credit Lender. The
Administrative Agent shall notify the Revolving Credit Lenders of any such
additional L/C Issuer.

(l) Provisions Related to Extended Revolving Credit Commitments. If the Letter
of Credit Expiration Date in respect of any tranche of Revolving Credit
Commitments occurs prior to the expiry date of any Letter of Credit, then (i) if
consented to by the L/C Issuer which issued such

 

63



--------------------------------------------------------------------------------

Letter of Credit, if one or more other tranches of Revolving Credit Commitments
in respect of which the Letter of Credit Expiration Date shall not have so
occurred are then in effect, such Letters of Credit for which consent has been
obtained shall automatically be deemed to have been issued (including for
purposes of the obligations of the Revolving Credit Lenders to purchase
participations therein and to make Revolving Credit Loans and payments in
respect thereof pursuant to Sections 2.03(c) and (d)) under (and ratably
participated in by Revolving Credit Lenders pursuant to) the Revolving Credit
Commitments in respect of such non-terminating tranches up to an aggregate
amount not to exceed the aggregate principal amount of the unutilized Revolving
Credit Commitments thereunder at such time (it being understood that no partial
face amount of any Letter of Credit may be so reallocated) and (ii) to the
extent not reallocated pursuant to immediately preceding clause (i) and unless
provisions reasonably satisfactory to the applicable L/C Issuer for the
treatment of such Letter of Credit as a letter of credit under a successor
credit facility have been agreed upon, the applicable Borrower shall, on or
prior to the applicable Maturity Date, cause all such Letters of Credit to be
replaced and returned to the applicable L/C Issuer undrawn and marked
“cancelled” or to the extent that the applicable Borrower is unable to so
replace and return any Letter(s) of Credit, such Letter(s) of Credit shall be
secured by a “back to back” letter of credit reasonably satisfactory to the
applicable L/C Issuer or the Borrowers shall Cash Collateralize any such Letter
of Credit in accordance with Section 2.03(g). Commencing with the Maturity Date
of any tranche of Revolving Credit Commitments, the sublimit for Letters of
Credit shall be agreed solely with the L/C Issuer.

(m) Reporting of Letter of Credit Information and L/C Commitment. At any time
that there is an L/C Issuer that is not also the financial institution acting as
Administrative Agent, then (a) on the last Business Day of each calendar month,
(b) on each date that a Letter of Credit is amended, terminated or otherwise
expires, (c) on each date that a Letter of Credit is issued or the expiry date
of a Letter of Credit is extended, and (d) upon the request of the
Administrative Agent, each L/C Issuer (or, in the case of clauses (b), (c) or
(d) of this Section, the applicable L/C Issuer) shall deliver to the
Administrative Agent a report setting forth in form and detail reasonably
satisfactory to the Administrative Agent information (including, without
limitation, any reimbursement, cash collateral, or termination in respect of
Letters of Credit issued by such L/C Issuer) with respect to each Letter of
Credit issued by such L/C Issuer that is outstanding hereunder. In addition,
each L/C Issuer shall provide notice to the Administrative Agent of its L/C
Commitment, or any change thereto, promptly upon it becoming an L/C Issuer or
making any change to its L/C Commitment. No failure on the part of any L/C
Issuer to provide such information pursuant to this Section 2.03(m) shall limit
the obligations of any Borrower or any Revolving Credit Lender hereunder with
respect to its reimbursement and participation obligations hereunder.

Section 2.04 Swing Line Loans.

(a) The Swing Line. Subject to the terms and conditions set forth herein, the
Swing Line Lender agrees to make loans (each such loan, a “Swing Line Loan”) to
the Borrowers from time to time on any Business Day from and including the
Closing Date until the Maturity Date for the Revolving Credit Facility in an
aggregate amount not to exceed at any time outstanding the amount of the Swing
Line Sublimit, notwithstanding the fact that such Swing Line Loans, when
aggregated with the Pro Rata Share of the Outstanding Amount of Revolving Credit
Loans and L/C Obligations of the Lender acting as Swing Line Lender, may exceed
the amount of such Lender’s Revolving Credit Commitment; provided that (i) after
giving effect to any Swing Line Loan, the aggregate Outstanding Amount of the
Revolving Credit Loans of any Lender, plus such Lender’s Pro Rata Share of the
Outstanding Amount of all L/C Obligations, plus such Lender’s Pro Rata Share of
the Outstanding Amount of all Swing Line Loans shall not exceed such Lender’s
Revolving Credit Commitment then in effect and (ii) notwithstanding the
foregoing, the Swing

 

64



--------------------------------------------------------------------------------

Line Lender shall not be obligated to make any Swing Line Loans at a time when a
Revolving Credit Lender is a Defaulting Lender, unless the Swing Line Lender has
entered into arrangements reasonably satisfactory to it and the Borrowers to
eliminate the Swing Line Lender’s risk with respect to the Defaulting Lender’s
participation in such Swing Line Loans, including by cash collateralizing such
Defaulting Lender’s Pro Rata Share of the outstanding amount of Swing Line
Loans; provided further that, the Borrowers shall not use the proceeds of any
Swing Line Loan to refinance any outstanding Swing Line Loan. Within the
foregoing limits, and subject to the other terms and conditions hereof, the
Borrowers may borrow under this Section 2.04, prepay under Section 2.05, and
reborrow under this Section 2.04. Each Swing Line Loan shall be a Base Rate
Loan. Swing Line Loans shall only be denominated in Dollars. Immediately upon
the making of a Swing Line Loan, each Revolving Credit Lender shall be deemed
to, and hereby irrevocably and unconditionally agrees to, purchase from the
Swing Line Lender a risk participation in such Swing Line Loan in an amount
equal to the product of such Lender’s Pro Rata Share times the amount of such
Swing Line Loan.

(b) Borrowing Procedures. Each Swing Line Borrowing shall be made upon the
applicable Borrower’s irrevocable notice to the Swing Line Lender and the
Administrative Agent, which may be given by telephone. Each such notice must be
received by the Swing Line Lender and the Administrative Agent not later than
12:00 p.m. on the requested borrowing date, and shall specify (i) the amount to
be borrowed, which shall be a minimum of $100,000 or a whole multiple of
$100,000 in excess thereof, and (ii) the requested borrowing date, which shall
be a Business Day. Each such telephonic notice must be confirmed promptly by
delivery to the Swing Line Lender and the Administrative Agent of a written
Swing Line Loan Notice, appropriately completed and signed by a Responsible
Officer of the applicable Borrower. Promptly after receipt by the Swing Line
Lender of any telephonic Swing Line Loan Notice, the Swing Line Lender will
confirm with the Administrative Agent (by telephone or in writing) that the
Administrative Agent has also received such Swing Line Loan Notice and, if not,
the Swing Line Lender will notify the Administrative Agent (by telephone or in
writing) of the contents thereof. Unless the Swing Line Lender has received
notice (by telephone or in writing) from the Administrative Agent (including at
the request of any Revolving Credit Lender) prior to 2:00 p.m. on the date of
the proposed Swing Line Borrowing (A) directing the Swing Line Lender not to
make such Swing Line Loan as a result of the limitations set forth in the
proviso to the first sentence of Section 2.04(a), or (B) that one or more of the
applicable conditions specified in Section 4.02 is not then satisfied, then,
subject to the terms and conditions hereof, the Swing Line Lender will, not
later than 3:00 p.m. on the borrowing date specified in such Swing Line Loan
Notice, make the amount of its Swing Line Loan available to the applicable
Borrower.

(c) Refinancing of Swing Line Loans.

(i) The Swing Line Lender at any time in its sole and absolute discretion may
request, on behalf of each Borrower (which hereby irrevocably authorizes the
Swing Line Lender to so request on its behalf), that each Revolving Credit
Lender make a Base Rate Loan in an amount equal to such Lender’s Pro Rata Share
of the amount of Swing Line Loans then outstanding. Such request shall be made
in writing (which written request shall be deemed to be a Committed Loan Notice
for purposes hereof) and in accordance with the requirements of Section 2.02,
without regard to the minimum and multiples specified therein for the principal
amount of Base Rate Loans, but subject to the unutilized portion of the
aggregate Revolving Credit Commitments and the conditions set forth in
Section 4.02. The Swing Line Lender shall furnish the Borrowers with a copy of
the applicable Committed Loan Notice promptly after delivering such notice to
the Administrative Agent. Each Revolving Credit Lender shall make an amount
equal to its Pro Rata Share of the

 

65



--------------------------------------------------------------------------------

amount specified in such Committed Loan Notice available to the Administrative
Agent in Same Day Funds for the account of the Swing Line Lender at the
Administrative Agent’s Office not later than 1:00 p.m. on the day specified in
such Committed Loan Notice, whereupon, subject to Section 2.04(c)(ii), each
Revolving Credit Lender that so makes funds available shall be deemed to have
made a Base Rate Loan to the Borrowers in such amount. The Administrative Agent
shall remit the funds so received to the Swing Line Lender.

(ii) If for any reason any Swing Line Loan cannot be refinanced by such a
Revolving Credit Borrowing in accordance with Section 2.04(c)(i), the request
for Base Rate Loans submitted by the Swing Line Lender as set forth herein shall
be deemed to be a request by the Swing Line Lender that each of the Revolving
Credit Lenders fund its risk participation in the relevant Swing Line Loan and
each Revolving Credit Lender’s payment to the Administrative Agent for the
account of the Swing Line Lender pursuant to Section 2.04(c)(i) shall be deemed
payment in respect of such participation.

(iii) If any Revolving Credit Lender fails to make available to the
Administrative Agent for the account of the Swing Line Lender any amount
required to be paid by such Lender pursuant to the foregoing provisions of this
Section 2.04(c) by the time specified in Section 2.04(c)(i), the Swing Line
Lender shall be entitled to recover from such Lender (acting through the
Administrative Agent), on demand, such amount with interest thereon for the
period from the date such payment is required to the date on which such payment
is immediately available to the Swing Line Lender at a rate per annum equal to
the Federal Funds Rate from time to time in effect. A certificate of the Swing
Line Lender submitted to any Lender (through the Administrative Agent) with
respect to any amounts owing under this clause (iii) shall be conclusive absent
manifest error.

(iv) Each Revolving Credit Lender’s obligation to make Revolving Credit Loans or
to purchase and fund risk participations in Swing Line Loans pursuant to this
Section 2.04(c) shall be absolute and unconditional and shall not be affected by
any circumstance, including (A) any setoff, counterclaim, recoupment, defense or
other right which such Lender may have against the Swing Line Lender, any
Borrower or any other Person for any reason whatsoever, (B) the occurrence or
continuance of a Default, or (C) any other occurrence, event or condition,
whether or not similar to any of the foregoing; provided that each Revolving
Credit Lender’s obligation to make Revolving Credit Loans pursuant to this
Section 2.04(c) is subject to the conditions set forth in Section 4.02. No such
funding of risk participations shall relieve or otherwise impair the obligation
of the Borrowers to repay Swing Line Loans, together with interest as provided
herein.

(d) Repayment of Participations.

(i) At any time after any Revolving Credit Lender has purchased and funded a
risk participation in a Swing Line Loan, if the Swing Line Lender receives any
payment on account of such Swing Line Loan, the Swing Line Lender will
distribute to such Lender its Pro Rata Share of such payment (appropriately
adjusted, in the case of interest payments, to reflect the period of time during
which such Lender’s risk participation was funded) in the same funds as those
received by the Swing Line Lender.

(ii) If any payment received by the Swing Line Lender in respect of principal or
interest on any Swing Line Loan is required to be returned by the Swing Line
Lender under any of the circumstances described in Section 10.06 (including
pursuant to any

 

66



--------------------------------------------------------------------------------

settlement entered into by the Swing Line Lender in its discretion), each
Revolving Credit Lender shall pay to the Swing Line Lender its Pro Rata Share
thereof on demand of the Administrative Agent, plus interest thereon from the
date of such demand to the date such amount is returned, at a rate per annum
equal to the Federal Funds Rate. The Administrative Agent will make such demand
upon the request of the Swing Line Lender.

(e) Interest for Account of Swing Line Lender. The Swing Line Lender shall be
responsible for invoicing the Borrowers for interest on the Swing Line Loans.
Until each Revolving Credit Lender funds its Base Rate Loan or risk
participation pursuant to this Section 2.04 to refinance such Lender’s Pro Rata
Share of any Swing Line Loan, interest in respect of such Pro Rata Share shall
be solely for the account of the Swing Line Lender.

(f) Payments Directly to Swing Line Lender. The Borrowers shall make all
payments of principal and interest in respect of the Swing Line Loans directly
to the Swing Line Lender.

(g) Provisions Related to Extended Revolving Credit Commitments. If the Maturity
Date shall have occurred in respect of any tranche of Revolving Credit
Commitments (the “Expiring Credit Commitment”) at a time when another tranche or
tranches of Revolving Credit Commitments is or are in effect with a longer
Maturity Date (each a “Non-Expiring Credit Commitment” and collectively, the
“Non-Expiring Credit Commitments”), then with respect to each outstanding Swing
Line Loan, if consented to by the Swing Line Lender, on the earliest occurring
Maturity Date such Swing Line Loan shall be deemed reallocated to the tranche or
tranches of the Non-Expiring Credit Commitments on a pro rata basis; provided
that (x) to the extent that the amount of such reallocation would cause the
aggregate credit exposure to exceed the aggregate amount of such Non-Expiring
Credit Commitments, immediately prior to such reallocation (after giving effect
to any repayments of Revolving Credit Loans and any reallocation of Letter of
Credit participations as contemplated in Section 2.03(l)) the amount of Swing
Line Loans to be reallocated equal to such excess shall be repaid and
(y) notwithstanding the foregoing, if a Specified Default has occurred and is
continuing, the Borrowers shall still be obligated to pay Swing Line Loans
allocated to the Revolving Credit Lenders holding the Expiring Credit
Commitments at the Maturity Date of the Expiring Credit Commitment or if the
Loans have been accelerated prior to the maturity date of the Expiring Credit
Commitment. Commencing with the Maturity Date of any tranche of Revolving Credit
Commitments, the sublimit for Swing Line Loans shall be agreed solely with the
Swing Line Lender.

Section 2.05 Prepayments.

(a) Optional.

(i) Except as otherwise provided below in this Section 2.05(a), the Borrowers
may, upon notice from a Borrower to the Administrative Agent, at any time or
from time to time voluntarily prepay Term Loans and Revolving Credit Loans in
whole or in part without premium or penalty; provided that (1) such notice must
be received by the Administrative Agent not later than 12:00 p.m. (A) three
(3) Business Days prior to any date of prepayment of Eurocurrency Rate Loans and
(B) on the date of prepayment of Base Rate Loans; (2) any prepayment of
Eurocurrency Rate Loans shall be in a principal amount of $1,000,000 or a whole
multiple of $500,000 in excess thereof; and (3) any prepayment of Base Rate
Loans shall be in a principal amount of $500,000 or a whole multiple of $100,000
in excess thereof or, in each case, if less, the entire principal amount thereof
then outstanding. Each such notice shall specify the date and amount of such
prepayment, the Class(es) and Type(s) of Loans to be prepaid and in the case of
a prepayment of Term

 

67



--------------------------------------------------------------------------------

Loans, the manner in which the Borrowers elect to have such prepayment applied
to the remaining repayments thereof; provided that in the event such notice
fails to specify the manner in which the respective prepayment of Term Loans
shall be applied to repayments thereof required pursuant to Section 2.07(a),
such prepayment of Term Loans shall be applied in direct order of maturity to
repayments thereof required pursuant to Section 2.07(a). The Administrative
Agent will promptly notify each Appropriate Lender of its receipt of each such
notice, and of the amount of such Lender’s Pro Rata Share of such prepayment. If
such notice is given by a Borrower, the Borrowers shall make such prepayment and
the payment amount specified in such notice shall be due and payable on the date
specified therein. Any prepayment of a Eurocurrency Rate Loan shall be
accompanied by all accrued interest thereon, together with any additional
amounts required pursuant to Section 3.05. Each prepayment of the Loans pursuant
to this Section 2.05(a) shall be paid to the Appropriate Lenders in accordance
with their respective Pro Rata Shares.

(ii) The Borrowers may, upon notice to the Swing Line Lender (with a copy to the
Administrative Agent), at any time or from time to time, voluntarily prepay
Swing Line Loans in whole or in part without premium or penalty; provided that
(1) such notice must be received by the Swing Line Lender and the Administrative
Agent not later than 12:00 p.m. on the date of the prepayment, and (2) any such
prepayment shall be in a minimum principal amount of $100,000 or a whole
multiple of $100,000 in excess thereof or, if less, the entire principal amount
thereof then outstanding. Each such notice shall specify the date and amount of
such prepayment. If such notice is given by a Borrower, the Borrowers shall make
such prepayment and the payment amount specified in such notice shall be due and
payable on the date specified therein.

(iii) Notwithstanding anything to the contrary contained in this Agreement, the
applicable Borrower may rescind any notice of prepayment under
Section 2.05(a)(i) or 2.05(a)(ii) if such prepayment would have resulted from a
refinancing in total of a Facility, which refinancing shall not be consummated
or shall otherwise be delayed.

(b) Mandatory.

(i) Within five (5) Business Days after financial statements have been delivered
pursuant to Section 6.01(a) and the related Compliance Certificate has been
delivered pursuant to Section 6.02(b), the Borrowers shall cause to be prepaid
Term Loans in an aggregate principal amount equal to (A) 50% of Excess Cash
Flow, if any, for the fiscal year covered by such financial statements
(commencing with the fiscal year ending December 3026, 20182021 (for the
avoidance of doubt, this Section 2.05(b)(i) shall not apply to fiscal year
ending December 27, 2020)) minus (B) the sum of (without duplication) (1) all
voluntary prepayments of Term Loans during such fiscal year (excluding any
voluntary prepayments of Term Loans made during such fiscal year that reduced
the amount required to be prepaid pursuant to this Section 2.05(b)(i) in the
prior fiscal year) or after year-end and prior to when such Excess Cash Flow
prepayment is due and (2) all voluntary prepayments of Revolving Credit Loans
during such fiscal year (excluding any voluntary prepayments of Revolving Credit
Loans made during such fiscal year that reduced the amount required to be
prepaid pursuant to this Section 2.05(b)(i) in the prior fiscal year) or after
year-end and prior to when such Excess Cash Flow prepayment is due to the extent
the Revolving Credit Commitments are permanently reduced by the amount of such
payments, but in the case of each of the immediately preceding clauses (1) and
(2), to the extent such prepayments are funded with Internally Generated Cash;
provided that

 

68



--------------------------------------------------------------------------------

no payment of any Term Loans shall be required under this Section 2.05(b)(i) if
the Consolidated Senior Secured Net Leverage Ratio as of the last day of the
fiscal year covered by such financial statements was less than or equal to
3.50:1.00.

(ii) (A) If (x) the Company or any Subsidiary Disposes of any property or assets
(other than any Disposition of any property or assets permitted by
Section 7.05(a), (b), (c), (d) (to the extent constituting a Disposition by any
Subsidiary to a Loan Party), (e), (g), (h), (i), (j), (l), (n), (o) or (p)) or
(y) any Casualty Event occurs, which in the aggregate results in the realization
or receipt by the Company or such Subsidiary of Net Cash Proceeds, the Borrowers
shall cause to be prepaid on or prior to the date which is ten (10) Business
Days after the date of the realization or receipt of such Net Cash Proceeds,
Term Loans in an aggregate principal amount equal to 100% of all Net Cash
Proceeds received; provided that, if at the time that any such prepayment would
be required, any Borrower is required to offer to repurchase Permitted Pari
Passu Secured Refinancing Debt (or any Indebtedness pursuant to a Permitted
Refinancing in respect thereof that is secured on a pari passu basis with the
Obligations) pursuant to the terms of the documentation governing such
Indebtedness with such Net Cash Proceeds, (such Permitted Pari Passu Secured
Refinancing Debt (or any Indebtedness pursuant to a Permitted Refinancing in
respect thereof) required to be offered to be so repurchased, “Other Applicable
Indebtedness”), then the Borrowers may apply such Net Cash Proceeds on a pro
rata basis (determined on the basis of the aggregate outstanding principal
amount of the Term Loans and Other Applicable Indebtedness at such time;
provided, further that the portion of such net proceeds allocated to the Other
Applicable Indebtedness shall not exceed the amount of such net proceeds
required to be allocated to the Other Applicable Indebtedness pursuant to the
terms thereof, and the remaining amount, if any, of such net proceeds shall be
allocated to the Term Loans in accordance with the terms hereof) to the
prepayment of the Term Loans and to the repurchase or prepayment of Other
Applicable Indebtedness, and the amount of prepayment of the Term Loans that
would have otherwise been required pursuant to this Section 2.05(b)(ii)(A) shall
be reduced accordingly; provided, further, that to the extent the holders of
Other Applicable Indebtedness decline to have such Indebtedness repurchased or
prepaid, the declined amount shall promptly (and in any event within ten
(10) Business Days after the date of such rejection) be applied to prepay the
Term Loans in accordance with the terms hereof; provided, further that no such
prepayment shall be required pursuant to this Section 2.05(b)(ii) with respect
to such portion of such Net Cash Proceeds that such Borrower shall have, on or
prior to such date, given written notice to the Administrative Agent of its
intent to reinvest in accordance with Section 2.05(b)(ii)(B) but only so long as
such Borrower is not otherwise required to pay (or make an offer to pay) any
Other Applicable Indebtedness with such Net Cash Proceeds (which notice may only
be provided if no Event of Default has occurred and is then continuing);
provided, further that no payment of any Term Loans shall be required under this
Section 2.05(b)(ii) if, on the date of such Disposition, the Consolidated Senior
Secured Net Leverage Ratio is less than 3.50:1.00 as of the last day of the Test
Period most recently ended for which financial statements have been delivered to
the Lenders under Section 6.01(a) and (b), after giving effect to any such
Disposition on a Pro Forma Basis;

 

69



--------------------------------------------------------------------------------

(B) With respect to any Net Cash Proceeds realized or received with respect to
any Disposition (other than any Disposition specifically excluded from the
application of Section 2.05(b)(ii)(A)) or any Casualty Event, at the option of
the applicable Borrower, such Borrower may reinvest all or any portion of such
Net Cash Proceeds in assets useful for its business or its Subsidiaries within
(x) twelve (12) months following receipt of such Net Cash Proceeds or (y) if
such Borrower enters into a legally binding commitment to reinvest such Net Cash
Proceeds within twelve (12) months following receipt thereof, within the later
of (a) one hundred and eighty (180) days following the date of such legally
binding commitment and (b) twelve (12) months following receipt of such Net Cash
Proceeds; provided that (i) so long as an Event of Default shall have occurred
and be continuing, such Borrower (x) shall not be permitted to make any such
reinvestments (other than pursuant to a legally binding commitment that such
Borrower entered into at a time when no Event of Default is continuing) and
(y) shall not be required to apply such Net Cash Proceeds which have been
previously applied to prepay Revolving Credit Loans to the prepayment of Term
Loans until such time as the relevant investment period has expired and no Event
of Default is continuing and (ii) if any Net Cash Proceeds are no longer
intended to be or cannot be so reinvested (whether because the applicable
reinvestment period has expired or otherwise) at any time after delivery of a
notice of reinvestment election, an amount equal to any such Net Cash Proceeds
shall be applied within five (5) Business Days after such Borrower reasonably
determines that such Net Cash Proceeds are no longer intended to be or cannot be
so reinvested to the prepayment of the Term Loans as set forth in this
Section 2.05.

(iii) (A) If the Company or any Subsidiary incurs or issues any Indebtedness
(Ax) not expressly permitted to be incurred or issued pursuant to any clause of
Section 7.03 or (By) that constitute Credit Agreement Refinancing Indebtedness,
the Borrowers shall cause to be prepaid Term Loans in an aggregate principal
amount equal to 100% of all Net Cash Proceeds received therefrom on or prior to
the date which is five (5) Business Days after the receipt of such Net Cash
Proceeds, (B) if, during the Covenant Relief Period, the Company or any
Subsidiary incurs or issues any Indebtedness that is secured on a pari passu
basis with the Secured Obligations (other than any Short-Term Term Loans,
Revolving Commitment Increase or other Incremental Term Loan not in the form of
a term loan “B” or similar form of institutional term loan), the Borrower shall
cause to be prepaid Term Loans in an aggregate principal amount equal to 50% of
all Net Cash Proceeds received therefrom on or prior to the date which is five
(5) Business Days after the receipt of such Net Cash Proceeds, or (C) if, during
the Covenant Relief Period, the Company or any Subsidiary incurs or issues any
Indebtedness that is unsecured or secured on a junior basis with the Secured
Obligations (other than any Permitted PIPE Transaction or Permitted Convertible
Notes), the Borrowers shall cause to be prepaid Term Loans in an aggregate
principal amount equal to 25% of all Net Cash Proceeds received therefrom on or
prior to the date which is five (5) Business Days after the receipt of such Net
Cash Proceeds.

(iv) If for any reason the aggregate Revolving Credit Exposures at any time
exceeds the aggregate Revolving Credit Commitments then in effect, the Borrowers
shall promptly prepay or cause to be promptly prepaid Revolving Credit Loans and
Swing Line Loans and/or Cash Collateralize the L/C Obligations in an aggregate
amount equal to such excess; provided that the Borrowers shall not be required
to Cash Collateralize the L/C

 

70



--------------------------------------------------------------------------------

Obligations pursuant to this Section 2.05(b)(iv) unless after the prepayment in
full of the Revolving Credit Loans and Swing Line Loans, such aggregate
Outstanding Amount exceeds the aggregate Revolving Credit Commitments then in
effect.

(v) Each prepayment of Term Loans pursuant to this Section 2.05(b) shall be
applied ratably between the Initial Term Loans and (unless otherwise agreed by
the applicable Incremental Lenders) any Incremental Term Loans to reduce in
direct order of maturity the remaining scheduled principal installments of the
Initial Term Loans (and, as determined by the Borrowers and the applicable
Incremental Lenders, to reduce the remaining scheduled principal installments of
any Incremental Term Loans) required pursuant to Section 2.07(a), and shall be
paid to the Appropriate Lenders in accordance with their respective Pro Rata
Shares. Any prepayment of a Eurocurrency Rate Loan pursuant to this
Section 2.05(b) shall be accompanied by all accrued interest thereon.

(vi) Notwithstanding any other provisions of this Section 2.05, (i) to the
extent that any of or all the Net Cash Proceeds of any Disposition by a Foreign
Subsidiary (“Foreign Disposition”), the Net Cash Proceeds of any Casualty Event
from a Foreign Subsidiary (a “Foreign Casualty Event”), the Net Cash Proceeds
from the issuance of Indebtedness of a Foreign Subsidiary described in
Section 2.05(b)(iii)(B) (a “Foreign Debt Issuance”) or Excess Cash Flow
attributable to Foreign Subsidiaries are prohibited or delayed by applicable
local law from being repatriated to the United States, the portion of such Net
Cash Proceeds or Excess Cash Flow so affected will not be required to be applied
to repay Term Loans at the times provided in this Section 2.05(b) but may be
retained by the applicable Foreign Subsidiary so long, but only so long, as the
applicable local law will not permit repatriation to the United States (each
Borrower hereby agreeing to use commercially reasonable efforts to cause the
applicable Foreign Subsidiary to promptly take all actions reasonably required
by the applicable local law to permit such repatriation), and once such
repatriation of any of such affected Net Cash Proceeds or Excess Cash Flow is
permitted under the applicable local law, such repatriation will be promptly
effected and an amount equal to such repatriated Net Cash Proceeds or Excess
Cash Flow will be promptly (and in any event not later than two (2) Business
Days after such repatriation) applied (net of additional taxes payable or
reserved against as a result thereof) to the repayment of the Term Loans
pursuant to this Section 2.05(b) to the extent provided herein and (ii) to the
extent that the Borrowers have determined in good faith that repatriation of any
of or all the Net Cash Proceeds of any Foreign Disposition or any Foreign
Casualty Event or Foreign Debt Issuance or Excess Cash Flow attributable to
Foreign Subsidiaries would have material adverse tax consequences with respect
to such Net Cash Proceeds or Excess Cash Flow, such Net Cash Proceeds or Excess
Cash Flow so affected will not be required to be applied to repay Term Loans at
the times provided in this Section 2.05(b) but may be retained by the applicable
Foreign Subsidiary until such time as it may repatriate such amount without
incurring such material adverse tax consequences (at which time such amount
shall be repatriated to the Borrowers and applied to repay the Term Loans).

(c) Funding Losses, Etc. All prepayments under this Section 2.05 shall be made
together with, in the case of any such prepayment of a Eurocurrency Rate Loan on
a date prior to the last day of an Interest Period therefor, any amounts owing
in respect of such Eurocurrency Rate Loan pursuant to Section 3.05.
Notwithstanding any of the other provisions of Section 2.05(b), so long as no
Event of Default shall have occurred and be continuing, if any prepayment of
Eurocurrency Rate Loans is required to be made under Section 2.05(b) (but
excluding prepayments required under clause (iv) of Section 2.05(b)), prior to
the last day of the Interest Period therefor,

 

71



--------------------------------------------------------------------------------

in lieu of making any payment pursuant to Section 2.05(b) in respect of any such
Eurocurrency Rate Loan prior to the last day of the Interest Period therefor,
the Borrowers may, in their sole discretion, deposit the amount of any such
prepayment otherwise required to be made thereunder into a Cash Collateral
Account until the last day of such Interest Period, at which time the
Administrative Agent shall be authorized (without any further action by or
notice to or from any Borrower or any other Loan Party) to apply such amount to
the prepayment of such Loans in accordance with Section 2.05(b). Upon the
occurrence and during the continuance of any Event of Default, the
Administrative Agent shall also be authorized (without any further action by or
notice to or from any Borrower or any other Loan Party) to apply such amount to
the prepayment of the outstanding Loans in accordance with Section 2.05(b) and
the Borrowers shall be responsible for any amounts owing in respect of any
Eurocurrency Rate Loan pursuant to Section 3.05.

Section 2.06 Termination or Reduction of Commitments.

(a) Optional. The Company may, upon written notice to the Administrative Agent,
terminate the unused Commitments of any Class, or from time to time permanently
reduce the unused Commitments of any Class; provided that (i) any such notice
shall be received by the Administrative Agent at least three (3) Business Days
prior to the date of termination or reduction, (ii) any such partial reduction
shall be in an aggregate amount of $500,000 or any whole multiple of $100,000 in
excess thereof and (iii) if, after giving effect to any reduction of the
Revolving Credit Commitments, the Letter of Credit Sublimit or the Swing Line
Sublimit exceeds the amount of the Revolving Credit Facility, such sublimit
shall be automatically reduced by the amount of such excess. The amount of any
such Revolving Credit Commitment reduction shall not be applied to the Letter of
Credit Sublimit or the Swing Line Sublimit unless otherwise specified by the
Company or as otherwise provided in the immediately preceding sentence.
Notwithstanding the foregoing, the Company may rescind or postpone any notice of
termination of the Commitments if such termination would have resulted from a
refinancing in total of a Facility, which refinancing shall not be consummated
or otherwise shall be delayed.

(b) Mandatory. The Term Commitment of each Term Lender shall be automatically
and permanently reduced to $0 upon the making of such Term Lender’s Term Loans
pursuant to Section 2.01(a). The Revolving Credit Commitment of each Revolving
Credit Lender shall automatically and permanently terminate on the Maturity Date
for the Revolving Credit Facility; provided that (x) the foregoing shall not
release any Revolving Credit Lender from any liability it may have for its
failure to fund Revolving Credit Loans, L/C Advances or participations in Swing
Line Loans that were required to be funded by it on or prior to such Maturity
Date and (y) the foregoing will not release any Revolving Credit Lender from any
obligation to fund its portion of L/C Advances or participations in Swing Line
Loans with respect to Letters of Credit issued or Swing Line Loans made prior to
such Maturity Date.

(c) Application of Commitment Reductions; Payment of Fees. The Administrative
Agent will promptly notify the Lenders of any termination or reduction of unused
portions of the Letter of Credit Sublimit, the Swing Line Sublimit or the unused
Commitments of any Class under this Section 2.06. Upon any reduction of unused
Commitments of any Class, the Commitment of each Lender of such Class shall be
reduced by such Lender’s Pro Rata Share of the amount by which such Commitments
are reduced (other than the termination of the Commitment of any Lender as
provided in Section 3.07). All commitment fees accrued until the effective date
of any termination of the Aggregate Commitments shall be paid on the effective
date of such termination.

 

72



--------------------------------------------------------------------------------

Section 2.07 Repayment of Loans.

(a) Term Loan.

(i) The Borrowers shall repay to the Administrative Agent for the ratable
account of the Term Lenders (A) in consecutive quarterly installments on the
last day of each fiscal quarter of the Company, commencing with April 1, 2018,
the aggregate outstanding principal amount of the Term Loan as set forth below
(which payments shall be reduced as a result of the application of prepayments
in accordance with the order of priority set forth in Section 2.05):

 

FISCAL YEAR

   PAYMENT DATE    PRINCIPAL
INSTALLMENT
($)

2018

  

April 1, 2018

   $6,250,000   

July 1, 2018

   $6,250,000   

September 30, 2018

   $6,250,000   

December 30, 2018

   $6,250,000

2019

  

March 31, 2019

   $6,250,000   

June 30, 2019

   $6,250,000   

September 29, 2019

   $6,250,000   

December 29, 2019

   $6,250,000

2020

  

March 29, 2020

   $6,250,000   

June 28, 2020

   $6,250,000   

September 27, 2020

   $6,250,000   

December 27, 2020

   $6,250,000

2021

  

March 28, 2021

   $9,375,000   

June 27, 2021

   $9,375,000   

September 26, 2021

   $9,375,000   

December 26, 2021

   $9,375,000

2022

  

March 27, 2022

   $12,500,000   

June 26, 2022

   $12,500,000   

September 25, 2022

   $12,500,000   

Maturity Date for
Term Loans

   The aggregate
outstanding principal
amount of all Term
Loans

and (B) on the Maturity Date for the Term Loans, the aggregate principal amount
of all Term Loans outstanding on such date.

(ii) The amount of any such payment set forth in clause (i) above shall be
adjusted to account for the addition of any Incremental Term Loans, Extended
Term Loans or Other Term Loans to contemplate (A) the reduction in the aggregate
principal amount of any Term Loans that were paid down in connection with the
incurrence of such Incremental Term Loans, Extended Term Loans or Other Term
Loans, and (B) any increase to payments to the extent and as required pursuant
to the terms of any applicable Incremental Amendment, Extension Amendment or
Refinancing Amendment.

 

73



--------------------------------------------------------------------------------

(b) Revolving Credit Loans. The Borrowers shall repay to the Administrative
Agent for the ratable account of the Appropriate Lenders on the Maturity Date
for the Revolving Credit Facility the aggregate principal amount of all of their
Revolving Credit Loans outstanding on such date.

(c) Swing Line Loans. The Borrowers shall repay their Swing Line Loans on the
earlier to occur of (i) the date five (5) Business Days after such Swing Line
Loan is made and (ii) the Maturity Date for the Revolving Credit Facility.

Section 2.08 Interest. (a) Subject to the provisions of Section 2.08(b),
(i) each Eurocurrency Rate Loan shall bear interest on the outstanding principal
amount thereof for each Interest Period at a rate per annum equal to the
Eurocurrency Rate for such Interest Period plus the Applicable Rate; (ii) each
Base Rate Loan shall bear interest on the outstanding principal amount thereof
from the applicable Borrowing date at a rate per annum equal to the Base Rate
plus the Applicable Rate; and (iii) each Swing Line Loan shall bear interest on
the outstanding principal amount thereof from the applicable Borrowing date at a
rate per annum equal to the Base Rate plus the Applicable Rate for Revolving
Credit Loans.

(b) The Borrowers shall pay interest on past due amounts hereunder at a
fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by applicable Laws. Accrued and unpaid interest on
past due amounts (including interest on past due interest) shall be due and
payable upon demand.

(c) Interest on each Loan shall be due and payable in arrears on each Interest
Payment Date applicable thereto and at such other times as may be specified
herein. Interest hereunder shall be due and payable in accordance with the terms
hereof before and after judgment, and before and after the commencement of any
proceeding under any Debtor Relief Law.

(d) All computations of interest hereunder shall be made in accordance with
Section 2.10.

Section 2.09 Fees. In addition to certain fees described in Sections 2.03(h) and
(i):

(a) Commitment Fee. The Borrowers shall pay to the Administrative Agent for the
account of each Revolving Credit Lender in accordance with its Pro Rata Share, a
commitment fee equal to the Applicable Rate with respect to commitment fees
times the actual daily amount by which the aggregate Revolving Credit Commitment
exceeds the sum of (A) Outstanding Amount of Revolving Credit Loans (for the
avoidance of doubt, excluding any Swing Line Loans) and (B) the Outstanding
Amount of L/C Obligations; provided that any commitment fee accrued with respect
to any of the Revolving Credit Commitments of a Defaulting Lender during the
period prior to the time such Lender became a Defaulting Lender and unpaid at
such time shall not be payable by the Borrowers so long as such Lender shall be
a Defaulting Lender except to the extent that such commitment fee shall
otherwise have been due and payable by the Borrowers prior to such time; and
provided, further, that no commitment fee shall accrue on any of the Revolving
Credit Commitments of a Defaulting Lender so long as such Lender shall be a
Defaulting Lender. The commitment fee shall accrue at all times from the Closing
Date until the Maturity Date for the Revolving Credit Facility, including at any
time during which one or more of the conditions in Article IV is not met, and
shall be due and payable quarterly in arrears on the last Business Day of each
March, June, September and December, commencing with the first such date to
occur after the Closing Date, and on the Maturity Date for the Revolving Credit
Facility. The commitment fee shall be calculated quarterly in arrears, and if
there is any change in the Applicable Rate during any

 

74



--------------------------------------------------------------------------------

quarter, the actual daily amount shall be computed and multiplied by the
Applicable Rate separately for each period during such quarter that such
Applicable Rate was in effect.

(b) Other Fees. The Borrower shall pay to the Agents such fees as shall have
been separately agreed upon in writing in the amounts and at the times so
specified. Such fees shall be fully earned when paid and shall not be refundable
for any reason whatsoever (except as expressly agreed between the Borrowers and
the applicable Agent).

Section 2.10 Computation of Interest and Fees. All computations of interest for
Base Rate Loans when the Base Rate is determined by the Administrative Agent’s
“prime rate” shall be made on the basis of a year of three hundred and
sixty-five (365) days (or three hundred and sixty six (366) days, as the case
may be) and actual days elapsed. All other computations of fees and interest
shall be made on the basis of a three hundred and sixty (360) day year and
actual days elapsed. Interest shall accrue on each Loan for the day on which the
Loan is made, and shall not accrue on a Loan, or any portion thereof, for the
day on which the Loan or such portion is paid; provided that any Loan that is
repaid on the same day on which it is made shall, subject to Section 2.12(a),
bear interest for one (1) day. In computing interest on any Loan, the first day
of an Interest Period applicable to such Loan or, with respect to a Base Rate
Loan being converted from a Eurocurrency Rate Loan, the date of conversion of
such Eurocurrency Rate Loan to such Base Rate Loan, as the case may be, shall be
included, and the expiration date of an Interest Period applicable to such Loan
or, with respect to a Base Rate Loan being converted to a Eurocurrency Rate
Loan, the date of conversion of such Base Rate Loan to such Eurocurrency Rate
Loan, as the case may be, shall be excluded. Each determination by the
Administrative Agent of an interest rate or fee hereunder shall be conclusive
and binding for all purposes, absent manifest error.

Section 2.11 Evidence of Indebtedness. (a) The Credit Extensions made by each
Lender shall be evidenced by one or more accounts or records maintained by such
Lender and evidenced by one or more entries in the Register maintained by the
Administrative Agent, acting solely for purposes of Treasury Regulation
Section 5f.103-1(c), as agent for each Borrower, in each case in the ordinary
course of business. The accounts or records maintained by the Administrative
Agent and each Lender shall be prima facie evidence absent manifest error of the
amount of the Credit Extensions made by the Lenders to the Borrowers and the
interest and payments thereon. Any failure to so record or any error in doing so
shall not, however, limit or otherwise affect the obligation of each Borrower
hereunder to pay any amount owing with respect to the Obligations. In the event
of any conflict between the accounts and records maintained by any Lender and
the accounts and records of the Administrative Agent in respect of such matters,
the accounts and records of the Administrative Agent shall control in the
absence of manifest error. Upon the request of any Lender made through the
Administrative Agent, each Borrower shall execute and deliver to such Lender
(through the Administrative Agent) a Note payable to such Lender, which shall
evidence such Lender’s Loans in addition to such accounts or records. Each
Lender may attach schedules to its Note and endorse thereon the date, Type (if
applicable), amount and maturity of its Loans and payments with respect thereto.

(b) In addition to the accounts and records referred to in Section 2.11(a), each
Lender and the Administrative Agent shall maintain in accordance with its usual
practice accounts or records and, in the case of the Administrative Agent,
entries in the Register in accordance with the provisions of Section 10.07(d),
evidencing the purchases and sales by such Lender of participations in Letters
of Credit and Swing Line Loans. In the event of any conflict between the
accounts and records maintained by the Administrative Agent in the Register and
the accounts and records of any Lender in respect of such matters, the Register
shall control in the absence of manifest error.

(c) Entries made in good faith by the Administrative Agent in the Register, and
by each Lender in its account or accounts pursuant to Sections 2.11(a) and (b),
shall be prima facie evidence of the amount of principal and interest due and
payable or to become due and payable

 

75



--------------------------------------------------------------------------------

from the Borrowers to, in the case of the Register, each Lender and, in the case
of such account or accounts, such Lender, under this Agreement and the other
Loan Documents, absent manifest error; provided that the failure of the
Administrative Agent or such Lender to make an entry, or any finding that an
entry is incorrect, in the Register or such account or accounts shall not limit
or otherwise affect the obligations of the Borrowers under this Agreement and
the other Loan Documents.

Section 2.12 Payments Generally. (a) All payments to be made by the Borrowers
shall be made without condition or deduction for any counterclaim, defense,
recoupment or setoff. Except as otherwise expressly provided herein, all
payments by the Borrowers hereunder shall be made to the Administrative Agent,
for the account of the respective Lenders to which such payment is owed, at the
applicable Administrative Agent’s Office in Dollars and in Same Day Funds not
later than 2:00 p.m. on the date specified herein. The Administrative Agent will
promptly distribute to each Lender its Pro Rata Share (or other applicable share
as provided herein) of such payment in like funds as received by wire transfer
to such Lender’s Lending Office. All payments received by the Administrative
Agent after 2:00 p.m. shall in each case be deemed received on the next
succeeding Business Day and any applicable interest or fee shall continue to
accrue.

(b) If any payment to be made by the Borrowers shall come due on a day other
than a Business Day, payment shall be made on the next following Business Day,
and such extension of time shall be reflected in computing interest or fees, as
the case may be; provided that, if such extension would cause payment of
interest on or principal of Eurocurrency Rate Loans to be made in the next
succeeding calendar month, such payment shall be made on the immediately
preceding Business Day.

(c) Unless the Company or any Lender has notified the Administrative Agent,
prior to the date any payment is required to be made by it to the Administrative
Agent hereunder, that the Borrowers or such Lender, as the case may be, will not
make such payment, the Administrative Agent may assume that the Borrowers or
such Lender, as the case may be, has timely made such payment and may (but shall
not be so required to), in reliance thereon, make available a corresponding
amount to the Person entitled thereto. If and to the extent that such payment
was not in fact made to the Administrative Agent in Same Day Funds, then:

(i) if the Borrowers failed to make such payment, each Lender shall forthwith on
demand repay to the Administrative Agent the portion of such assumed payment
that was made available to such Lender in Same Day Funds, together with interest
thereon in respect of each day from and including the date such amount was made
available by the Administrative Agent to such Lender to the date such amount is
repaid to the Administrative Agent in Same Day Funds at the Federal Funds Rate
from time to time in effect; and

(ii) if any Lender failed to make such payment, such Lender shall forthwith on
demand pay to the Administrative Agent the amount thereof in Same Day Funds,
together with interest thereon for the period from the date such amount was made
available by the Administrative Agent to the Borrowers to the date such amount
is recovered by the Administrative Agent (the “Compensation Period”) at a rate
per annum equal to the applicable Federal Funds Rate from time to time in
effect. When such Lender makes payment to the Administrative Agent (together
with all accrued interest thereon), then such payment amount (excluding the
amount of any interest which may have accrued and been paid in respect of such
late payment) shall constitute such Lender’s Loan included in the applicable
Borrowing. If such Lender does not pay such amount forthwith upon the

 

76



--------------------------------------------------------------------------------

Administrative Agent’s demand therefor, the Administrative Agent may make a
demand therefor upon the Borrowers, and the Borrowers shall pay such amount to
the Administrative Agent, together with interest thereon for the Compensation
Period at a rate per annum equal to the rate of interest applicable to the
applicable Borrowing. Nothing herein shall be deemed to relieve any Lender from
its obligation to fulfill its Commitment or to prejudice any rights which the
Administrative Agent or any Borrower may have against any Lender as a result of
any default by such Lender hereunder.

A notice of the Administrative Agent to any Lender or any Borrower with respect
to any amount owing under this Section 2.12(c) shall be conclusive, absent
manifest error.

(d) If any Lender makes available to the Administrative Agent funds for any Loan
to be made by such Lender as provided in the foregoing provisions of this
Article II, and such funds are not made available to the Borrowers by the
Administrative Agent because the conditions to the applicable Credit Extension
set forth in Article IV are not satisfied or waived in accordance with the terms
hereof, the Administrative Agent shall promptly return such funds (in like funds
as received from such Lender) to such Lender, without interest.

(e) The obligations of the Lenders hereunder to make Loans and to fund
participations in Letters of Credit and Swing Line Loans are several and not
joint. The failure of any Lender to make any Loan or to fund any such
participation on any date required hereunder shall not relieve any other Lender
of its corresponding obligation to do so on such date, and no Lender shall be
responsible for the failure of any other Lender to so make its Loan or purchase
its participation.

(f) Nothing herein shall be deemed to obligate any Lender to obtain the funds
for any Loan in any particular place or manner or to constitute a representation
by any Lender that it has obtained or will obtain the funds for any Loan in any
particular place or manner.

(g) Whenever any payment received by the Administrative Agent under this
Agreement or any of the other Loan Documents is insufficient to pay in full all
amounts due and payable to the Administrative Agent and the Lenders under or in
respect of this Agreement and the other Loan Documents on any date, such payment
shall be distributed by the Administrative Agent and applied by the
Administrative Agent and the Lenders in the order of priority set forth in
Section 8.04. If the Administrative Agent receives funds for application to the
Obligations of the Loan Parties under or in respect of the Loan Documents under
circumstances for which the Loan Documents do not specify the manner in which
such funds are to be applied, the Administrative Agent may, but shall not be
obligated to, elect to distribute such funds to each of the Lenders in
accordance with such Lender’s Pro Rata Share of the sum of (a) the Outstanding
Amount of all Loans outstanding at such time and (b) the Outstanding Amount of
all L/C Obligations outstanding at such time, in repayment or prepayment of such
of the outstanding Loans or other Obligations then owing to such Lender.

(h) The Borrowers shall be jointly and severally liable for the Obligations. The
obligations of each Borrower hereunder are independent of the obligations of any
other Borrower and a separate action or actions may be brought and prosecuted
against each Borrower whether or not action is brought against any other
Borrower and whether or not any other Borrower be joined in any such action or
actions. The Administrative Agent and the other Secured Parties may in
accordance with the terms of the Loan Documents, at their election, exercise any
right or remedy available to them against any Borrower, without affecting or
impairing in any way the liability of any other Borrower hereunder except to the
extent the Obligations have been indefeasibly paid in full in cash. To the
fullest extent permitted by applicable Law, each Borrower waives any defense

 

77



--------------------------------------------------------------------------------

arising out of any such election even though such election operates, pursuant to
applicable Law, to impair or to extinguish any right of reimbursement or
subrogation or other right or remedy of such Borrower against the other
Borrower.

Section 2.13 Sharing of Payments. If, other than as expressly provided elsewhere
herein, any Lender shall obtain on account of the Loans made by it, or the
participations in L/C Obligations and Swing Line Loans held by it, any payment
(whether voluntary, involuntary, through the exercise of any right of setoff, or
otherwise) in excess of its ratable share (or other share contemplated
hereunder) thereof, such Lender shall immediately (a) notify the Administrative
Agent of such fact, and (b) purchase from the other Lenders such participations
in the Loans made by them and/or such subparticipations in the participations in
L/C Obligations or Swing Line Loans held by them, as the case may be, as shall
be necessary to cause such purchasing Lender to share the excess payment in
respect of such Loans or such participations, as the case may be, pro rata with
each of them; provided that if all or any portion of such excess payment is
thereafter recovered from the purchasing Lender under any of the circumstances
described in Section 10.06 (including pursuant to any settlement entered into by
the purchasing Lender in its discretion), such purchase shall to that extent be
rescinded and each other Lender shall repay to the purchasing Lender the
purchase price paid therefor, together with an amount equal to such paying
Lender’s ratable share (according to the proportion of (i) the amount of such
paying Lender’s required repayment to (ii) the total amount so recovered from
the purchasing Lender) of any interest or other amount paid or payable by the
purchasing Lender in respect of the total amount so recovered, without further
interest thereon. For the avoidance of doubt, the provisions of this paragraph
shall not be construed to apply to (A) any payment made by the Borrowers
pursuant to and in accordance with the express terms of this Agreement as in
effect from time to time (including the application of funds arising from the
existence of a Defaulting Lender) or (B) any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans to any assignee or participant permitted hereunder. The Borrowers agree
that any Lender so purchasing a participation from another Lender may, to the
fullest extent permitted by applicable Law, exercise all its rights of payment
(including the right of setoff, but subject to Section 10.09) with respect to
such participation as fully as if such Lender were the direct creditor of the
Borrowers in the amount of such participation. The Administrative Agent will
keep records (which shall be conclusive and binding in the absence of manifest
error) of participations purchased under this Section 2.13 and will in each case
notify the Lenders following any such purchases or repayments. Each Lender that
purchases a participation pursuant to this Section 2.13 shall from and after
such purchase have the right to give all notices, requests, demands, directions
and other communications under this Agreement with respect to the portion of the
Obligations purchased to the same extent as though the purchasing Lender were
the original owner of the Obligations purchased.

Section 2.14 Extension of Term Loans; Extension of Revolving Credit Loans.

(a) Extension of Term Loans. The Borrowers may at any time and from time to time
request that all or a portion of the Term Loans of a given Class (each, an
“Existing Term Loan Tranche”) be amended to extend the scheduled Maturity
Date(s) with respect to all or a portion of any principal amount of such Term
Loans (any such Term Loans which have been so amended, “Extended Term Loans” and
the Term Commitments relating thereto, the “Extended Term Loan Commitments”) and
to provide for other terms consistent with this Section 2.14. In order to
establish any Extended Term Loans, the Company shall provide a notice to the
Administrative Agent (who shall provide a copy of such notice to each of the
Lenders under the applicable Existing Term Loan Tranche) (each, a “Term Loan
Extension Request”) setting forth the proposed terms of the Extended Term Loans
to be established, which shall (x) be identical as offered to each Lender under
such Existing Term Loan Tranche (including as to the proposed interest rates and
fees payable, but excluding any arrangement, structuring or other fees payable
in connection therewith that are not generally shared with all relevant Lenders)
and offered pro rata to each Lender under

 

78



--------------------------------------------------------------------------------

such Existing Term Loan Tranche and (y) be identical to the Term Loans under the
Existing Term Loan Tranche from which such Extended Term Loans are intended to
be amended, except that: (i) all or any of the scheduled amortization payments
of principal of the Extended Term Loans may be delayed to later dates than the
scheduled amortization payments of principal of the Term Loans of such Existing
Term Loan Tranche, to the extent provided in the applicable Extension Amendment;
provided, however, that at no time shall there be Classes of Term Loans
hereunder (including Other Term Loans, Incremental Term Loans and Extended Term
Loans) which have more than three (3) different Maturity Dates (unless otherwise
consented to by the Administrative Agent); (ii) the All-In Yield with respect to
the Extended Term Loans (whether in the form of interest rate margin, upfront
fees, original issue discount or otherwise) may be different from the All-In
Yield for the Term Loans of such Existing Term Loan Tranche, in each case, to
the extent provided in the applicable Extension Amendment; (iii) the Extension
Amendment may provide for other covenants and terms that apply solely to any
period after the Latest Maturity Date that is in effect on the effective date of
the Extension Amendment (immediately prior to the establishment of such Extended
Term Loans); and (iv) Extended Term Loans may have call protection as may be
agreed by the Borrowers and the Lenders thereof; provided that no Extended Term
Loans may be optionally prepaid prior to the date on which all Term Loans with
an earlier final stated maturity (including Term Loans under the Existing Term
Loan Tranche from which they were amended) are repaid in full, unless such
optional prepayment of principal is accompanied by a pro rata optional
prepayment of such other Term Loans; provided, however, that (A) no Default
shall have occurred and be continuing at the time a Term Loan Extension Request
is delivered to Lenders, (B) in no event shall the Maturity Date of any Extended
Term Loans of a given Term Loan Extension Series at the time of establishment
thereof be earlier than the then Latest Maturity Date of any other Term Loans
hereunder, (C) the Weighted Average Life to Maturity of any Extended Term Loans
of a given Term Loan Extension Series at the time of establishment thereof shall
be no shorter than the remaining Weighted Average Life to Maturity of any
Existing Term Loan Tranche (as originally in effect prior to any amortization or
prepayments thereto), (D) any such Extended Term Loans (and the Liens securing
the same) shall be permitted by the terms of the First Lien Intercreditor
Agreement (to the extent any First Lien Intercreditor Agreement is then in
effect), (E) all documentation in respect of such Extension Amendment shall be
consistent with the foregoing and (F) any Extended Term Loans may participate on
a pro rata basis or less than a pro rata basis (but not greater than a pro rata
basis) in any voluntary or mandatory repayments or prepayments of principal
hereunder, in each case as specified in the respective Term Loan Extension
Request. Any Extended Term Loans amended pursuant to any Term Loan Extension
Request shall be designated a series (each, a “Term Loan Extension Series”) of
Extended Term Loans for all purposes of this Agreement; provided that any
Extended Term Loans amended from an Existing Term Loan Tranche may, to the
extent provided in the applicable Extension Amendment, be designated as an
increase in any previously established Term Loan Extension Series with respect
to such Existing Term Loan Tranche (in which case scheduled amortization with
respect thereto shall be proportionately increased). Each request for a Term
Loan Extension Series of Extended Term Loans proposed to be incurred under this
Section 2.14 shall be in an aggregate principal amount that is not less than
$25,000,000 (it being understood that the actual principal amount thereof
provided by the applicable Lenders may be lower than such minimum amount).

(b) Extension of Revolving Credit Commitments. The Borrowers may, at any time
and from time to time request that all or a portion of the Revolving Credit
Commitments (and related Revolving Credit Loans and other related extensions of
credit) of a given Class (each, an “Existing Revolver Tranche”) be amended to
extend the scheduled Maturity Date(s) with respect to all or a portion of such
Revolving Credit Commitments (any such Revolving Credit Commitments which have
been so amended, “Extended Revolving Credit Commitments” and the

 

79



--------------------------------------------------------------------------------

revolving loans thereunder, “Extended Revolving Credit Loans”) and to provide
for other terms consistent with this Section 2.14. In order to establish any
Extended Revolving Credit Commitments, the Company shall provide a notice to the
Administrative Agent (who shall provide a copy of such notice to each of the
Lenders under the applicable Existing Revolver Tranche) (each, a “Revolver
Extension Request”) setting forth the proposed terms of the Extended Revolving
Credit Commitments to be established, which shall (x) be identical as offered to
each Lender under such Existing Revolver Tranche (including as to the proposed
interest rates and fees payable, but excluding any arrangement, structuring or
other fees payable in connection therewith that are not generally shared with
all relevant Lenders) and offered pro rata to each Lender under such Existing
Revolver Tranche and (y) be identical to the Revolving Credit Commitments under
the Existing Revolver Tranche from which such Extended Revolving Credit
Commitments are to be amended, except that: (i) the Maturity Date of the
Extended Revolving Credit Commitments may be delayed to a later date than the
Maturity Date of the Revolving Credit Commitments of such Existing Revolver
Tranche, to the extent provided in the applicable Extension Amendment; provided,
however, that at no time shall there be Classes of Revolving Credit Commitments
hereunder (including Other Revolving Credit Commitments and Extended Revolving
Credit Commitments) which have more than three (3) different Maturity Dates
(unless otherwise consented to by the Administrative Agent); (ii) the All-In
Yield with respect to extensions of credit under the Extended Revolving Credit
Commitments (whether in the form of interest rate margin, upfront fees or
otherwise) may be different than the All-In Yield for extensions of credit under
the Revolving Credit Commitments of such Existing Revolver Tranche, in each
case, to the extent provided in the applicable Extension Amendment; (iii) the
Extension Amendment may provide for other covenants and terms that apply solely
to any period after the Latest Maturity Date that is in effect on the effective
date of the Extension Amendment (immediately prior to the establishment of such
Extended Revolving Credit Commitments); and (iv) all borrowings under the
applicable Revolving Credit Commitments (i.e., the Existing Revolver Tranche and
the Extended Revolving Credit Commitments of the applicable Revolver Extension
Series) and repayments and commitment reductions thereunder shall be made on a
pro rata basis (except for (I) payments of interest and fees at different rates
on Extended Revolving Credit Commitments (and related outstandings) and (II)
repayments and commitment reductions required upon the Maturity Date of the
non-extending Revolving Credit Commitments) and all Swing Line Loans and Letters
of Credit shall be participated on a pro rata basis by all Lenders with
Revolving Credit Commitments (subject to the provisions of Sections 2.03(l) and
2.04(g)); provided, further, that (A) no Default shall have occurred and be
continuing at the time a Revolver Extension Request is delivered to Lenders,
(B) in no event shall the Maturity Date of any Extended Revolving Credit
Commitments of a given Revolver Extension Series at the time of establishment
thereof be earlier than the then Latest Maturity Date of any other Revolving
Credit Commitments hereunder, (C) any such Extended Revolving Credit Commitments
(and the Liens securing the same) shall be permitted by the terms of the First
Lien Intercreditor Agreement (to the extent any First Lien Intercreditor
Agreement is then in effect) and (D) all documentation in respect of such
Extension Amendment shall be consistent with the foregoing. Any Extended
Revolving Credit Commitments amended pursuant to any Revolver Extension Request
shall be designated a series (each, a “Revolver Extension Series”) of Extended
Revolving Credit Commitments for all purposes of this Agreement; provided that
any Extended Revolving Credit Commitments amended from an Existing Revolver
Tranche may, to the extent provided in the applicable Extension Amendment, be
designated as an increase in any previously established Revolver Extension
Series with respect to such Existing Revolver Tranche. Each Revolver Extension
Series of Extended Revolving Credit Commitments incurred under this Section 2.14
shall be in an aggregate amount that is not less than $25,000,000.

 

80



--------------------------------------------------------------------------------

(c) Extension Request. The Company shall provide the applicable Extension
Request at least five (5) Business Days prior to the date on which Lenders under
the Existing Term Loan Tranche or Existing Revolver Tranche, as applicable, are
requested to respond, and shall agree to such procedures, if any, as may be
established by, or acceptable to, the Administrative Agent, in each case acting
reasonably to accomplish the purposes of this Section 2.14. No Lender shall have
any obligation to agree to have any of its Term Loans of any Existing Term Loan
Tranche amended into Extended Term Loans or any of its Revolving Credit
Commitments amended into Extended Revolving Credit Commitments, as applicable,
pursuant to any Extension Request. Any Lender holding a Loan under an Existing
Term Loan Tranche wishing to have all or a portion of its Term Loans under the
Existing Term Loan Tranche subject to such Extension Request amended into
Extended Term Loans (each, an “Extending Term Lender”) and any Revolving Credit
Lender wishing to have all or a portion of its Revolving Credit Commitments
under the Existing Revolver Tranche subject to such Extension Request amended
into Extended Revolving Credit Commitments (each, an “Extending Revolving Credit
Lender”), as applicable, shall notify the Administrative Agent (each, an
“Extension Election”) on or prior to the date specified in such Extension
Request of the amount of its Term Loans under the Existing Term Loan Tranche or
Revolving Credit Commitments under the Existing Revolver Tranche, as applicable,
which it has elected to request be amended into Extended Term Loans or Extended
Revolving Credit Commitments, as applicable (subject to any minimum denomination
requirements imposed by the Administrative Agent). In the event that the
aggregate principal amount of Term Loans under the Existing Term Loan Tranche or
Revolving Credit Commitments under the Existing Revolver Tranche, as applicable,
in respect of which applicable Term Lenders or Revolving Credit Lenders, as the
case may be, shall have accepted the relevant Extension Request exceeds the
amount of Extended Term Loans or Extended Revolving Credit Commitments, as
applicable, requested to be extended pursuant to the Extension Request, Term
Loans or Revolving Credit Commitments, as applicable, subject to Extension
Elections shall be amended to Extended Term Loans or Revolving Credit
Commitments, as applicable, on a pro rata basis (subject to rounding by the
Administrative Agent, which shall be conclusive) based on the aggregate
principal amount of Term Loans or Revolving Credit Commitments, as applicable,
included in each such Extension Election.

(d) Extension Amendment. Extended Term Loans and Extended Revolving Credit
Commitments shall be established pursuant to one or more amendments (each, an
“Extension Amendment”) to this Agreement among each Borrower, the other Loan
Parties, the Administrative Agent and each Extending Term Lender or Extending
Revolving Credit Lender, as applicable, providing an Extended Term Loan or
Extended Revolving Credit Commitment, as applicable, thereunder, which shall be
consistent with the provisions set forth in Sections 2.14(a) or (b) above,
respectively (but which shall not require the consent of any other Lender) and
otherwise reasonably satisfactory to the Administrative Agent. The Commitments
to provide Extended Term Loans or Extended Revolving Credit Commitments, as
applicable, shall become effective on the date specified in the applicable
Extension Amendment, subject to the satisfaction of each of the conditions set
forth in Section 4.02 (which, for the avoidance of doubt, shall not require
compliance with the Financial Covenant for any Extended Term Loans) and such
other conditions as may be specified in the applicable Extension Amendment and,
to the extent reasonably requested by the Administrative Agent, receipt by the
Administrative Agent of (i) legal opinions, board resolutions and officers’
certificates consistent with those delivered on the Closing Date (conformed as
appropriate) other than changes to such legal opinions resulting from a change
in law, change in fact or change to counsel’s form of opinion reasonably
satisfactory to the Administrative Agent and (ii) reaffirmation agreements
and/or such amendments to the Collateral Documents as may be reasonably
requested by the Administrative Agent in order to ensure that the Extended Term
Loans or Extended Revolving Credit Commitments, as applicable, are provided with
the benefit of the

 

81



--------------------------------------------------------------------------------

applicable Loan Documents. The Administrative Agent shall promptly notify each
Lender as to the effectiveness of each Extension Amendment. Each of the parties
hereto hereby (A) agrees that this Agreement and the other Loan Documents may be
amended pursuant to an Extension Amendment, without the consent of any other
Lenders, to the extent (but only to the extent) necessary to (i) reflect the
existence and terms of the Extended Term Loans or Extended Revolving Credit
Commitments, as applicable, incurred pursuant thereto, (ii) modify the scheduled
repayments set forth in Section 2.07 with respect to any Existing Term Loan
Tranche subject to an Extension Election to reflect a reduction in the principal
amount of the Term Loans thereunder in an amount equal to the aggregate
principal amount of the Extended Term Loans amended pursuant to the applicable
Extension (with such amount to be applied ratably to reduce scheduled repayments
of such Term Loans required pursuant to Section 2.07), (iii) modify the
prepayments set forth in Section 2.05 to reflect the existence of the Extended
Term Loans and the application of prepayments with respect thereto and
(iv) effect such other amendments to this Agreement and the other Loan Documents
as may be necessary or appropriate, in the reasonable opinion of the
Administrative Agent and the Borrowers, to effect the provisions of this
Section 2.14, and the Required Lenders (by executing and delivering the
Extension Amendment and thereby binding themselves and all successors and
assigns) hereby expressly and irrevocably, for the benefit of all parties
hereto, authorize the Administrative Agent to enter into any such Extension
Amendment and (B) consent to the transactions contemplated by this Section 2.14
(including, for the avoidance of doubt, payment of interest, fees or premiums in
respect of any Extended Term Loans or Extended Revolving Credit Commitments on
such terms as may be set forth in the relevant Extension Amendment.

(e) No Prepayment. No conversion or extension of Loans or Commitments pursuant
to any Extension Amendment in accordance with this Section 2.14 shall constitute
a voluntary or mandatory payment or prepayment for purposes of this Agreement.

Section 2.15 Incremental Borrowings.

(a) Incremental Commitments. The Company may at any time or from time to time
after the Closing Date, by notice to the Administrative Agent (an “Incremental
Loan Request”), request (A) one or more new commitments which may be of the same
Class as any outstanding Term Loans (a “Term Loan Increase”) or a new Class of
term loans (collectively with any Term Loan Increase, the “Incremental Term
Commitments”) and/or (B) one or more increases in the amount of the Revolving
Credit Commitments (a “Revolving Commitment Increase”, and collectively with any
Incremental Term Commitments, the “Incremental Commitments”), whereupon the
Administrative Agent shall promptly deliver a copy to each of the Lenders.

(b) Incremental Loans. Any Incremental Term Loans effected through the
establishment of one or more new Term Loans made on an Incremental Facility
Closing Date shall be designated a separate Class of Incremental Term Loans for
all purposes of this Agreement. On any Incremental Facility Closing Date on
which any Incremental Term Commitments of any Class are effected (including
through any Term Loan Increase), subject to the satisfaction of the terms and
conditions in this Section 2.15, (i) each Incremental Term Lender of such Class
shall make a Loan to the Borrowers (an “Incremental Term Loan”) in an amount
equal to its Incremental Term Commitment of such Class and (ii) each Incremental
Term Lender of such Class shall become a Lender hereunder with respect to the
Incremental Term Commitment of such Class and the Incremental Term Loans of such
Class made pursuant thereto. On any Incremental Facility Closing Date on which
any Revolving Commitment Increase is effected, subject to the satisfaction of
the terms and conditions in this Section 2.15, (i) each Incremental Revolving
Credit Lender shall make its Revolving Credit Commitment available to the
Borrowers and (ii) each Incremental Revolving

 

82



--------------------------------------------------------------------------------

Credit Lender shall become a Lender hereunder with respect to its portion of the
Revolving Commitment Increase. Notwithstanding the foregoing, Incremental Term
Loans may have identical terms to any of the Term Loans and be treated as the
same Class as any of such Term Loans.

(c) Incremental Loan Request. Each Incremental Loan Request from the Company
pursuant to this Section 2.15 shall set forth the requested amount and proposed
terms of the relevant Incremental Term Loans or Revolving Commitment Increase.
Incremental Term Loans may be made, and Revolving Commitment Increases may be
provided, by any existing Lender (but no existing Lender will have an obligation
to make any Incremental Commitment, nor will the Borrowers have any obligation
to approach any existing Lenders to provide any Incremental Commitment) or by
any other bank or other financial institution or other institutional lenders
(any such other bank, other financial institution or other institutional lenders
being called an “Additional Lender”) (each such existing Lender or Additional
Lender providing such Commitment or Loan, an “Incremental Revolving Credit
Lender” or “Incremental Term Lender,” as applicable, and, collectively, the
“Incremental Lenders”); provided that the Administrative Agent, each Swing Line
Lender and each L/C Issuer shall have consented (not to be unreasonably withheld
or delayed) to such Additional Lender’s making such Incremental Term Loans or
providing such Revolving Commitment Increase to the extent such consent, if any,
would be required under Section 10.07(b) for an assignment of Loans or Revolving
Credit Commitments, as applicable, to such Additional Lender.

(d) Effectiveness of Incremental Amendment. The effectiveness of any Incremental
Amendment, and the Incremental Commitments thereunder, shall be subject to the
satisfaction on the date thereof (the “Incremental Facility Closing Date”) of
each of the following conditions, which in the case of an Incremental Term Loan
to be used to finance a Limited Condition Acquisition, shall be subject to
Section 1.12:

(i) no Default or Event of Default shall exist after giving effect to such
Incremental Commitments;

(ii) the representations and warranties of each Loan Party set forth in Article
V and in each other Loan Document shall be true and correct in all material
respects on and as of the Incremental Facility Closing Date with the same effect
as though made on and as of such date, except to the extent such representations
and warranties expressly relate to an earlier date, in which case they shall be
true and correct in all material respects as of such earlier date; provided that
any representation and warranty that is qualified as to “materiality,” “Material
Adverse Effect” or similar language shall be true and correct (after giving
effect to any qualification therein) in all respects on such respective dates;

(iii) each Incremental Term Commitment shall be in an aggregate principal amount
that is not less than $25,000,000 and shall be in an increment of $1,000,000
(provided that such amount may be less than $25,000,000 if such amount
represents all remaining availability under the limit set forth in the next
sentence) and each Revolving Commitment Increase shall be in an aggregate
principal amount that is not less than $10,000,000 and shall be in an increment
of $1,000,000 (provided that such amount may be less than $10,000,000 if such
amount represents all remaining availability under the limit set forth in the
next sentence);

(iv) the aggregate principal amount of the Incremental Term Loans and the
Revolving Commitment Increases (together with the aggregate amount of
Incremental

 

83



--------------------------------------------------------------------------------

Equivalent Debt incurred pursuant to Section 7.03(s)) incurred after the Closing
Date shall not exceed (A) $425,000,000 in the aggregate pursuant to this clause
(A) or (B) at its option, up to an amount of Incremental Term Loans or Revolving
Commitment Increases (and Incremental Equivalent Debt) so long as the
Consolidated Senior Secured Net Leverage Ratio is no more than 3.50:1.00 as of
the last day of the Test Period most recently ended for which financial
statements have been delivered to the Lenders under Section 6.01(a) and (b),
after giving effect to any such incurrence on a Pro Forma Basis (but without
giving effect to any use of the proceeds thereof to repay or prepay any
revolving Indebtedness, including under the Revolving Credit Facility), and, in
each case, with respect to any Revolving Commitment Increase, assuming a
borrowing of the maximum amount of Loans available thereunder (such amounts
under this clause (A) and (B), the “Available Incremental Amount”);

(v) (A) to the extent reasonably requested by the Administrative Agent, the
receipt by the Administrative Agent of (i) legal opinions, board resolutions and
officers’ certificates consistent with those delivered on the Closing Date
(conformed as appropriate) (other than changes to such legal opinions resulting
from a change in law, change in fact or change to counsel’s form of opinion
reasonably satisfactory to the Administrative Agent) and (ii) reaffirmation
agreements and/or such amendments to the Collateral Documents as may be
reasonably requested by the Administrative Agent in order to ensure that the
Incremental Term Loans or Incremental Commitments, as applicable, are provided
with the benefit of the applicable Loan Documents, and (B) to the extent
provided in the applicable Incremental Amendment, such other conditions as the
Borrowers and the Lenders providing such Incremental Commitments may agree; and

(vi) the Company and its Subsidiaries shall be in Pro Forma Compliance with the
Financial Covenant after giving effect to such Incremental Commitments.

(e) Required Terms. The terms, provisions and documentation of the Incremental
Term Loans and Incremental Term Commitments of any Class shall be as agreed
between the Borrowers and the applicable Incremental Lenders providing such
Incremental Commitments, and except as otherwise set forth herein, to the extent
not identical to the Term Loans, each existing on the Incremental Facility
Closing Date, shall be consistent with clauses (i) through (iii) below, as
applicable, and otherwise as reasonably satisfactory to Administrative Agent
(but in no event shall any such Incremental Facility have covenants and defaults
materially more restrictive (taken as a whole) than those under this Agreement
except for covenants and defaults applicable only to periods after the Latest
Maturity Date at the time of such Incremental Facility Closing Date); provided
that in the case of a Term Loan Increase, the terms, provisions and
documentation shall be identical (other than with respect to upfront fees,
original issue discount or similar fees) to the applicable Term Loans being
increased, as existing on the Incremental Facility Closing Date. In any event:

(i) the Incremental Term Loans:

(A) shall rank (I) pari passu in right of payment and (II) pari passu in right
of security with the Revolving Credit Loans and the Term Loans,

(B) as of the Incremental Facility Closing Date, shall not have a Maturity Date
earlier than the Maturity Date with respect to the Term Loans (prior to giving
effect to any extensions thereof occurring after the Maturity Date),

 

84



--------------------------------------------------------------------------------

(C) shall have an amortization schedule as determined by the Borrowers and the
applicable new Lenders, provided that, as of the Incremental Facility Closing
Date, such Incremental Term Loans, except for any Short-Term Term Loans, shall
have a Weighted Average Life to Maturity not shorter than the remaining Weighted
Average Life to Maturity of the Term Loans (as originally in effect prior to any
amortization or prepayments thereto) on the date of incurrence of such
Incremental Term Loans,

(D) shall have, subject to clause (e)(iii) below, an Applicable Rate and,
subject to clauses (e)(i)(B) and (e)(i)(C) above, amortization determined by the
Borrowers and the applicable Incremental Term Lenders,

(E) shall have fees determined by the Borrowers and the applicable Incremental
Term Loan arranger(s),

(F) with respect to any Incremental Term Loans structured as term B loans, may
include such “most favored nation” pricing protections and a lower minimum
assignment amount than is required under Section 10.07(b)(ii)(A), as determined
by the Borrowers and the applicable Lenders,

(G) may participate on a pro rata basis or less than pro rata basis (but not on
a greater than pro rata basis) in any voluntary or mandatory prepayments of
principal of Term Loans hereunder, as specified in the applicable Incremental
Amendment, including, for the avoidance of doubt, on a less than pro rata basis
permitting the Borrowers to repay any earlier maturing Term Loans prior to the
repayment of the applicable Incremental Term Loans, and

(H) may not be (x) secured by any assets other than Collateral or (y) guaranteed
by any Person other than a Guarantor;

(ii) except for any Short-Term Revolving Credit Commitments, the terms,
provisions and documentation of any Revolving Commitment Increase shall be
identical to the Revolving Credit Commitments being increased, as existing on
the Incremental Facility Closing Date; provided that the Borrowers and the
applicable new Lenders may agree to higher interest rates, upfront fees and
Eurocurrency Rate or Base Rate floors in each applicable Incremental Amendment
if the interest rate margins, upfront fees and Eurocurrency Rate or Base Rate
floors with respect to the existing Revolving Credit Commitments are increased
so as to cause the then applicable interest rate, upfront fees, and Eurocurrency
Rate or Base Rate floors under this Agreement on such Revolving Credit
Commitments to equal the interest rate, upfront fees, and Eurocurrency Rate or
Base Rate floors then applicable to the Revolving Commitment Increase; and

(iii) except for any Short-Term Term Loans, the All-In Yield applicable to the
Incremental Term Loans of each Class shall be determined by the Borrowers and
the applicable new Lenders and shall be set forth in each applicable Incremental
Amendment; provided, however, that the All-In Yield applicable to any
Incremental Term Loans that are structured as term A loans (each, an
“Incremental Term A Loan”) shall not be greater than the applicable All-In Yield
payable pursuant to the terms of this Agreement as amended through the date of
such calculation with respect to the Initial Term Loan plus 50 basis points per
annum unless, (x) if the Incremental Amendment provides for a new Class of
Incremental Term A Loan, the interest rate (together with, as provided in the
proviso

 

85



--------------------------------------------------------------------------------

below, the Eurocurrency Rate or Base Rate floor) with respect to the Initial
Term Loan is increased so as to cause the then applicable All-In Yield under
this Agreement on the Initial Term Loan to equal the All-In Yield then
applicable to the Incremental Term A Loan minus 50 basis points; provided that
any increase in All-In Yield to the Incremental Term Loan due to the application
of a Eurocurrency Rate or Base Rate floor on any Incremental Term A Loan shall
be effected solely through an increase in (or implementation of, as applicable)
any Eurocurrency Rate or Base Rate floor applicable to the Initial Term Loan or
(y) if the Incremental Amendment provides for a Term Loan Increase to the
Initial Term Loan, the Borrowers pay upfront fees to the Lenders with respect to
the Initial Term Loan in an aggregate amount so as to cause the then applicable
All-In Yield under this Agreement on the Initial Term Loan to equal the All-In
Yield then applicable to the Term Loan Increase to the Initial Term Loan minus
50 basis points.

(f) Incremental Amendment. Commitments in respect of Incremental Term Loans
shall become Commitments (or in the case of a Revolving Commitment Increase, an
increase in such Lender’s applicable Revolving Credit Commitment), under this
Agreement pursuant to an amendment (an “Incremental Amendment”) to this
Agreement and, as appropriate, the other Loan Documents, executed by each
Borrower, each Incremental Lender providing such Commitments and the
Administrative Agent. The Incremental Amendment may, without the consent of any
other Loan Party, Agent or Lender, effect such amendments to this Agreement and
the other Loan Documents as may be necessary or appropriate, in the reasonable
opinion of the Administrative Agent and the Borrowers, to effect the provisions
of this Section 2.15. The Borrowers will use the proceeds of the Incremental
Term Loans and Revolving Commitment Increases for any purpose not prohibited by
this Agreement. No Lender shall be obligated to provide any Incremental Term
Loans or Revolving Commitment Increase unless it so agrees.

(g) Reallocation of Revolving Credit Exposure. Upon any Incremental Facility
Closing Date on which any Revolving Commitment Increase is effected pursuant to
this Section 2.15, (a) each of the Revolving Credit Lenders shall assign to each
of the Incremental Revolving Credit Lenders, and each of the Incremental
Revolving Credit Lenders shall purchase from each of the Revolving Credit
Lenders, at the principal amount thereof, such interests in the Revolving Credit
Loans outstanding on such Incremental Facility Closing Date as shall be
necessary in order that, after giving effect to all such assignments and
purchases, such Revolving Credit Loans will be held by existing Revolving Credit
Lenders and Incremental Revolving Credit Lenders ratably in accordance with
their Revolving Credit Commitments after giving effect to such Revolving
Commitment Increase, (b) each Revolving Commitment Increase shall be deemed for
all purposes a Revolving Credit Commitment and each Loan made thereunder shall
be deemed, for all purposes, a Revolving Credit Loan and (c) each Incremental
Revolving Credit Lender shall become a Lender with respect to such Revolving
Commitment Increase and all matters relating thereto. The Administrative Agent
and the Lenders hereby agree that the minimum borrowing and prepayment
requirements in Section 2.02 and 2.05(a) of this Agreement shall not apply to
the transactions effected pursuant to the immediately preceding sentence.

(h) This Section 2.15 shall supersede any provisions in Section 2.13 or 10.01 to
the contrary.

(i) Short-Term Incremental Commitments. Notwithstanding anything to contrary
contained in this Section 2.15, solely during the one year period following the
First Amendment Effective Date, the Borrowers may request and incur (i) one
tranche of Incremental Term Loan Commitments with a maturity date that is
earlier than the Maturity Date with respect to the Term Loans (“Short-Term Term
Loan Commitments” and any Incremental Term Loans thereunder,

 

86



--------------------------------------------------------------------------------

“Short-Term Term Loans”) or (ii) one new series of revolving credit commitments
that are separate from the Revolving Credit Commitments with a maturity date
that is earlier than the Maturity Date with respect to the Revolving Credit
Commitments (“Short-Term Revolving Credit Commitments” and the loans thereunder,
“Short-Term Revolving Credit Loans”), in an aggregate initial principal amount
for all such Short-Term Term Loan Commitments, Short-Term Term Loans and
Short-Term Revolving Credit Commitments not to exceed the lesser of
(x) $100,000,000 and (y) the Available Incremental Amount, subject to the
following:

(i) Lenders. Short-Term Term Loan Commitments may only be made by, and
Short-Term Revolving Credit Commitments may be provided by, one or more existing
Lenders as of the First Amendment Effective Date and may not be made by any
Additional Lenders.

(ii) Short-Term Term Loans. Any Short-Term Term Loan Commitments and Short-Term
Term Loans shall be subject to the same terms and conditions for Incremental
Term Loan Commitments and Incremental Term Loans set forth in this Section 2.15;
provided that (A) Short-Term Term Commitments and Short-Term Term Loans may have
a maturity date that is earlier than the Maturity Date with respect to the Term
Loans and a Weighted Average Life to Maturity shorter than the remaining
Weighted Average Life to Maturity of the Term Loans and (B) the terms of
Section 2.15(e)(iii) shall not be applicable to any such Short-Term Term
Commitments and Short-Term Term Loans.

(iii) Short-Term Revolving Credit Commitments. Any Short-Term Revolving Credit
Commitments and Short-Term Revolving Credit Loans shall be designated as a
separate Class of commitments and loans and shall not be part of the Revolving
Credit Commitments or Revolving Credit Loans. The pricing, fees, maturity and
other immaterial terms of the Short-Term Revolving Credit Commitments and
Short-Term Revolving Credit Loans may be different and shall be determined by
the Borrower and the Lenders thereunder. The Borrowers may, in their discretion,
elect to draw and prepay loans under the Revolving Credit Commitments and the
Short-Term Revolving Credit Commitments. Except as set forth in this
Section 2.15(i), the terms and conditions applicable to the Revolving Credit
Commitments, Revolving Credit Loans and Revolving Credit Borrowings, as
applicable, set forth in this Agreement shall apply to any Short-Term Revolving
Credit Commitments and Short-Term Revolving Credit Loans as if they were
Revolving Credit Commitments, Revolving Credit Loans or Revolving Credit
Borrowings, as applicable, mutatis mutandis. Except as set forth in this
Section 2.15(i), any Short-Term Revolving Credit Commitments shall be subject to
the terms and conditions applicable to Revolving Credit Increases set forth in
this Section 2.15.

For the avoidance of doubt, in calculating the Available Incremental Amount for
all purposes under this Agreement, (x) Incremental Term Loans shall include any
Short-Term Loan Commitments and Short-Term Loans and (y) the Revolving
Commitment Increases shall include any Short-Term Revolving Credit Commitments.

Section 2.16 Refinancing Amendments. (a) On one or more occasions after the
Closing Date, the Borrowers may obtain, from any Lender or any Additional
Refinancing Lender, Credit Agreement Refinancing Indebtedness in respect of all
or any portion of any Class of Term Loans and the Revolving Credit Loans (or
unused Revolving Credit Commitments) then outstanding under this Agreement
(which for purposes of this clause (a) will be deemed to include any then
outstanding Extended Term Loans, Other Term Loans or Incremental Term Loans), in
the form of Other Term Loans, Other Term Loan Commitments, Other Revolving
Credit Commitments or Other Revolving Credit Loans pursuant to a

 

87



--------------------------------------------------------------------------------

Refinancing Amendment; provided that notwithstanding anything to the contrary in
this Section 2.16 or otherwise, (1) the borrowing and repayment (except for
(A) payments of interest and fees at different rates on Other Revolving Credit
Commitments (and related outstandings), (B) repayments required upon the
Maturity Date of the Other Revolving Credit Commitments and (C) repayment of
principal made in connection with a permanent repayment and termination of
commitments (subject to clause (3) below)) of Loans with respect to Other
Revolving Credit Commitments after the date of obtaining any Other Revolving
Credit Commitments shall be made on a pro rata basis with all other Revolving
Credit Commitments, (2) subject to the provisions of Section 2.03(l) and
Section 2.04(g) to the extent dealing with Swing Line Loans and Letters of
Credit which mature or expire after a Maturity Date when there exist Extended
Revolving Credit Commitments with a longer Maturity Date, all Swing Line Loans
and Letters of Credit shall be participated on a pro rata basis by all Lenders
with Commitments in accordance with their percentage of the Revolving Credit
Commitments (and except as provided in Section 2.03(l) and Section 2.04(g),
without giving effect to changes thereto on an earlier Maturity Date with
respect to Swing Line Loans and Letters of Credit theretofore incurred or
issued), (3) the permanent repayment of Revolving Credit Loans with respect to,
and termination of, Other Revolving Credit Commitments after the date of
obtaining any Other Revolving Credit Commitments shall be made on a pro rata
basis with all other Revolving Credit Commitments, except that the Borrowers
shall be permitted to permanently repay and terminate commitments of any such
Class on a better than a pro rata basis as compared to any other Class with a
later Maturity Date than such Class and (4) assignments and participations of
Other Revolving Credit Commitments and Other Revolving Credit Loans shall be
governed by the same assignment and participation provisions applicable to
Revolving Credit Commitments and Revolving Credit Loans.

(b) The effectiveness of any Refinancing Amendment shall be subject to the
satisfaction on the date thereof of each of the conditions set forth in
Section 4.02 (which, for the avoidance of doubt, shall not require compliance
with Section 7.10 for any incurrence of Other Term Loans) and, to the extent
reasonably requested by the Administrative Agent, receipt by the Administrative
Agent of (i) customary legal opinions, board resolutions and officers’
certificates consistent with those delivered on the Closing Date (conformed as
appropriate) other than changes to such legal opinions resulting from a change
in law, change in fact or change to counsel’s form of opinion reasonably
satisfactory to the Administrative Agent and (ii) reaffirmation agreements
and/or such amendments to the Collateral Documents as may be reasonably
requested by the Administrative Agent in order to ensure that such Credit
Agreement Refinancing Indebtedness is provided with the benefit of the
applicable Loan Documents.

(c) Each issuance of Credit Agreement Refinancing Indebtedness under
Section 2.16(a) shall be in an aggregate principal amount that is (x) not less
than $25,000,000 and (y) an integral multiple of $1,000,000 in excess thereof.

(d) Each of the parties hereto hereby agrees that this Agreement and the other
Loan Documents may be amended pursuant to a Refinancing Amendment, without the
consent of any other Lenders, to the extent (but only to the extent) necessary
to (i) reflect the existence and terms of the Credit Agreement Refinancing
Indebtedness incurred pursuant thereto and (ii) effect such other amendments to
this Agreement and the other Loan Documents as may be necessary or appropriate,
in the reasonable opinion of the Administrative Agent and the Borrowers, to
effect the provisions of this Section 2.16, and the Required Lenders hereby
expressly authorize the Administrative Agent to enter into any such Refinancing
Amendment.

 

88



--------------------------------------------------------------------------------

Section 2.17 Defaulting Lenders.

(a) Adjustments. Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Law:

(i) Waivers and Amendments. That Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in Section 10.01.

(ii) Reallocation of Payments. Any payment of principal, interest, fees or other
amounts received by the Administrative Agent for the account of that Defaulting
Lender (whether voluntary or mandatory, at maturity, pursuant to Article VIII or
otherwise) shall be applied at such time or times as may be determined by the
Administrative Agent as follows: first, to the payment of any amounts owing by
that Defaulting Lender to the Administrative Agent hereunder; second, to the
payment on a pro rata basis of any amounts owing by that Defaulting Lender to
the L/C Issuer or Swing Line Lender hereunder; third, if so determined by the
Administrative Agent or requested by the L/C Issuer or Swing Line Lender, to be
held as Cash Collateral for future funding obligations of that Defaulting Lender
of any participation in any Swing Line Loan or Letter of Credit; fourth, as the
Company may request (so long as no Default has occurred and is continuing), to
the funding of any Loan in respect of which that Defaulting Lender has failed to
fund its portion thereof as required by this Agreement, as determined by the
Administrative Agent; fifth, if so determined by the Administrative Agent and
the Borrowers, to be held in a non-interest bearing deposit account and released
in order to (x) satisfy obligations of that Defaulting Lender to fund Loans
under this Agreement or (y) Cash Collateralize the L/C Issuer’s future funding
obligations with respect to such Defaulting Lender with respect to future
Letters of Credit issued under this Agreement; sixth, to the payment of any
amounts owing to the Lenders, the L/C Issuer or Swing Line Lender as a result of
any judgment of a court of competent jurisdiction obtained by any Lender, the
L/C Issuer or Swing Line Lender against that Defaulting Lender as a result of
that Defaulting Lender’s breach of its obligations under this Agreement;
seventh, so long as no Default or Event of Default has occurred and is
continuing, to the payment of any amounts owing to any Borrower as a result of
any judgment of a court of competent jurisdiction obtained by such Borrower
against that Defaulting Lender as a result of that Defaulting Lender’s breach of
its obligations under this Agreement; and eighth, to that Defaulting Lender or
as otherwise directed by a court of competent jurisdiction; provided that if
(x) such payment is a payment of the principal amount of any Loans or L/C
Borrowings in respect of which that Defaulting Lender has not fully funded its
appropriate share and (y) such Loans or L/C Borrowings were made at a time when
the conditions set forth in Section 4.02 were satisfied or waived, such payment
shall be applied solely to pay the Loans of, and L/C Borrowings owed to, all
Non-Defaulting Lenders on a pro rata basis prior to being applied to the payment
of any Loans of, or L/C Borrowings owed to, that Defaulting Lender. Any
payments, prepayments or other amounts paid or payable to a Defaulting Lender
that are applied (or held) to pay amounts owed by a Defaulting Lender or to post
Cash Collateral pursuant to this Section 2.17(a)(ii) shall be deemed paid to and
redirected by that Defaulting Lender, and each Lender irrevocably consents
hereto.

(iii) Certain Fees. That Defaulting Lender (x) shall not be entitled to receive
any commitment fee pursuant to Section 2.09(a) for any period during which that
Lender is a Defaulting Lender (and the Borrowers shall not be required to pay
any such fee that

 

89



--------------------------------------------------------------------------------

otherwise would have been required to have been paid to that Defaulting Lender)
and (y) shall be limited in its right to receive Letter of Credit fees as
provided in Section 2.03(h) to the extent allocable to its Pro Rata Share of the
stated amount of Letters of Credit for which it has provided Cash Collateral.
With respect to any commitment fee or Letter of Credit fee not required to be
paid to any Defaulting Lender pursuant to the foregoing clauses (x) or (y), the
Borrowers shall (1) pay to each Non-Defaulting Lender that portion of any such
fee otherwise payable to such Defaulting Lender with respect to such Defaulting
Lender’s participation in L/C Obligations or Swing Line Loans that has been
reallocated to such Non-Defaulting Lender pursuant to clause (iv) below, (2) pay
to the L/C Issuer and Swing Line Lender, as applicable, the amount of any such
fee otherwise payable to such Defaulting Lender to the extent allocable to the
L/C Issuer’s or Swing Line Lender’s future funding obligations with respect to
any portion of such Defaulting Lender’s participation in L/C Obligations or
Swing Line Loans that has not been reallocated to non-Defaulting Lenders or cash
collateralized pursuant to this Section 2.17(a), and (3) not be required to pay
the remaining amount of any such fee.

(iv) Reallocation of Pro Rata Share to Reduce Fronting Exposure. During any
period in which there is a Defaulting Lender, for purposes of computing the
amount of the obligation of each Non-Defaulting Lender to acquire, refinance or
fund participations in Letters of Credit or Swing Line Loans pursuant to
Sections 2.03 and 2.04, the “Pro Rata Share” of each Non-Defaulting Lender’s
Revolving Credit Loans and L/C Obligations shall be computed without giving
effect to the Commitment of that Defaulting Lender; provided that (i) each such
reallocation shall be given effect only if, at the date the applicable Lender
becomes a Defaulting Lender, no Default has occurred and is continuing; and
(ii) the aggregate obligation of each Non-Defaulting Lender to acquire,
refinance or fund participations in Letters of Credit and Swing Line Loans shall
not exceed the positive difference, if any, of (1) the Commitment of that
Non-Defaulting Lender minus (2) the aggregate Outstanding Amount of the Loans of
that Non-Defaulting Lender. Subject to Section 10.23, no reallocation hereunder
shall constitute a waiver or release of any claim of any party hereunder against
a Defaulting Lender arising from that Lender having become a Defaulting Lender,
including any claim of a Non-Defaulting Lender as a result of such
Non-Defaulting Lender’s increased exposure following such reallocation.

(v) Cash Collateral, Repayment of Swing Line Loans. If the reallocation
described in clause (iv) above cannot, or can only partially, be effected, the
Borrowers shall, without prejudice to any right or remedy available to it
hereunder or under law, (x) first, repay Swing Line Loans in an amount equal to
the Swing Line Lender’s future funding obligations and (y) second, Cash
Collateralize the L/C Issuer’s future funding obligations.

(b) Defaulting Lender Cure. If each Borrower, the Administrative Agent, the
Swing Line Lender and each L/C Issuer agree in writing in their sole discretion
that a Defaulting Lender should no longer be deemed to be a Defaulting Lender,
the Administrative Agent will so notify the parties hereto, whereupon as of the
effective date specified in such notice and subject to any conditions set forth
therein (which may include arrangements with respect to any Cash Collateral),
that Lender will, to the extent applicable, purchase that portion of outstanding
Loans of the other Lenders or take such other actions as the Administrative
Agent may determine to be necessary to cause the Revolving Credit Loans of the
applicable Facility and funded and unfunded participations in Letters of Credit
and Swing Line Loans to be held on a pro rata basis by the Lenders in accordance
with their Pro Rata Share of the applicable Facility (without giving effect to
Section 2.17(a)(iv)), whereupon that Lender will cease to be a Defaulting
Lender; provided that no

 

90



--------------------------------------------------------------------------------

adjustments will be made retroactively with respect to fees accrued or payments
made by or on behalf of the Borrowers while that Lender was a Defaulting Lender;
and provided, further, that except to the extent otherwise expressly agreed by
the affected parties, no change hereunder from Defaulting Lender to Lender will
constitute a waiver or release of any claim of any party hereunder arising from
that Lender’s having been a Defaulting Lender.

ARTICLE III

TAXES, INCREASED COSTS PROTECTION AND ILLEGALITY

Section 3.01 Taxes. (a) For purposes of this Section 3.01, the term “Lender”
includes each L/C Issuer and the Swing Line Lender.

(b) Any and all payments by or on account of any obligation of any Borrower (the
term Borrower under this Article III being deemed to include any Subsidiary for
whose account a Letter of Credit is issued) under any Loan Document shall be
made without deduction or withholding for any Taxes, except as required by
applicable Law. If any applicable Law requires the deduction or withholding of
any Tax from any such payment by a Withholding Agent, then the applicable
Withholding Agent shall be entitled to make such deduction or withholding and
shall timely pay the full amount deducted or withheld to the relevant
Governmental Authority in accordance with applicable Law and, if such Tax is an
Indemnified Tax, then the sum payable by the Borrowers shall be increased as
necessary so that after such deduction or withholding has been made (including
such deductions and withholdings applicable to additional sums payable under
this Section 3.01) the applicable Recipient receives an amount equal to the sum
it would have received had no such deduction or withholding been made.

(c) The Borrowers shall timely pay to the relevant Governmental Authority in
accordance with applicable Law any Other Taxes imposed on the Borrowers, and
shall timely pay or reimburse any Recipient, as the case may be, for any Other
Taxes paid or payable by such Recipient upon written demand (accompanied by a
certificate complying with the requirements set forth in clause (d) below)
therefor.

(d) Each Borrower shall severally indemnify each Recipient, within 10 Business
Days after written demand (accompanied by a certificate complying with the
requirements set forth below) therefor, for the full amount of any Indemnified
Taxes (including Indemnified Taxes imposed or asserted on or attributable to
amounts payable under this Section 3.01) payable or paid by such Recipient or
required to be withheld or deducted from a payment to such Recipient whether or
not such Indemnified Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate setting forth in reasonable
detail a description of such Indemnified Taxes and the amount of such payment or
liability for Indemnified Taxes delivered to the Borrowers by a Lender (with a
copy to the Administrative Agent), or by the Administrative Agent on its own
behalf or on behalf of a Lender, shall be conclusive absent manifest error.

(e) Each Lender shall severally indemnify the Administrative Agent, within 10
Business Days after demand therefor, for (i) any Indemnified Taxes attributable
to such Lender (but only to the extent that the Borrowers have not already
indemnified the Administrative Agent for such Indemnified Taxes and without
limiting the obligation of the Borrowers to do so), (ii) any Taxes attributable
to such Lender’s failure to comply with the provisions of Section 10.07(e)
relating to the maintenance of a Participant Register and (iii) any Excluded
Taxes attributable to such Lender, in each case, that are payable or paid by the
Administrative Agent in connection with any Loan Document, and any reasonable
expenses arising therefrom or with respect thereto,

 

91



--------------------------------------------------------------------------------

whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph (e).

(f) As soon as practicable after any payment of Taxes by the Borrowers to a
Governmental Authority pursuant to this Section 3.01, the Borrowers shall
deliver to the Administrative Agent the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
the return reporting such payment or other evidence of such payment reasonably
satisfactory to the Administrative Agent.

(g) (i) any Lender that is a U.S. Person and the Administrative Agent (if such
Agent is a U.S. Person) shall deliver to the Borrowers and the Administrative
Agent on or prior to the date on which such Recipient becomes a Recipient under
this Agreement (and from time to time thereafter upon the reasonable request of
any Borrower or the Administrative Agent), executed originals of IRS Form W-9
(or any successor form) certifying that such Recipient is exempt from U.S.
federal backup withholding Tax;

(ii) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrowers and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time upon
the reasonable request of any Borrower or the Administrative Agent), whichever
of the following is applicable:

(A) in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, duly executed originals of IRS Form W-8BEN or
W-8BEN-E (or any successor form) establishing an exemption from, or reduction
of, U.S. federal withholding Tax pursuant to the “interest” article of such tax
treaty and (y) with respect to any other applicable payments under any Loan
Document, IRS Form W-8BEN or W-8BEN-E (or any successor form) establishing an
exemption from, or reduction of, U.S. federal withholding Tax pursuant to the
“business profits” or “other income” article of such tax treaty;

(B) duly executed originals of IRS Form W-8ECI (or any successor form);

(C) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) or 871(h) of the Code, (x) a duly
executed certificate substantially in the form of Exhibit J-1 to the effect that
such Foreign Lender is not a “bank” within the meaning of Section 881(c)(3)(A)
of the Code, a “10 percent shareholder” of any Borrower within the meaning of
Section 881(c)(3)(B) of the Code, or a “controlled foreign corporation”
described in Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance
Certificate”) and (y) duly executed originals of IRS Form W-8BEN or W-8BEN-E (or
any successor form); or

 

92



--------------------------------------------------------------------------------

(D) to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY (or any successor form), accompanied by IRS Form
W-8ECI, IRS Form W-8BEN or W-8BEN-E, a duly executed U.S. Tax Compliance
Certificate substantially in the form of Exhibit J-2 or Exhibit J-3, IRS Form
W-9, and/or successor forms thereof or other certification documents from each
beneficial owner, as applicable; provided that if the Foreign Lender is a
partnership and one or more direct or indirect partners of such Foreign Lender
are claiming the portfolio interest exemption, such Foreign Lender may provide a
duly executed U.S. Tax Compliance Certificate substantially in the form of
Exhibit J-4 on behalf of each such direct and indirect partner;

(iii) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrowers and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time upon
the reasonable request of any Borrower or the Administrative Agent), executed
originals of any other form prescribed by applicable law as a basis for claiming
exemption from or a reduction in U.S. federal withholding Tax, duly completed,
together with such supplementary documentation as may be prescribed by
applicable Law to permit the Borrowers or the Administrative Agent to determine
the withholding or deduction required to be made; and

(iv) if a payment made to a Recipient under any Loan Document would be subject
to U.S. federal withholding Tax imposed by FATCA if such Recipient were to fail
to comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Recipient shall deliver to the Borrowers and the Administrative Agent at the
time or times prescribed by law and at such time or times reasonably requested
by any Borrower or the Administrative Agent such documentation prescribed by
applicable law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code)
and such additional documentation reasonably requested by any Borrower or the
Administrative Agent as may be necessary for the Borrowers and the
Administrative Agent to comply with their obligations under FATCA and to
determine that such Recipient has complied with such Recipient’s obligations
under FATCA or to determine the amount to deduct and withhold from such payment.
Solely for purposes of this clause (iv), “FATCA” shall include any amendments
made to FATCA after the date of this Agreement.

Each Recipient agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrowers and the Administrative
Agent in writing of its legal inability to do so.

(h) If any Recipient determines, in its reasonable discretion exercised in good
faith, that it has received a refund or overpayment credit in respect of any
Taxes as to which it has been indemnified pursuant to this Section 3.01
(including by the payment of additional amounts pursuant to this Section 3.01),
it shall pay to the indemnifying party an amount equal to such refund or credit
(but only to the extent of indemnity payments made under this Section 3.01 with
respect to the Taxes giving rise to such refund or credit), net of all
out-of-pocket expenses (including Taxes) of such indemnified party and without
interest (other than any interest paid by the relevant Governmental Authority
with respect to such refund or credit). Such indemnifying party, upon the
request of such indemnified party, shall repay to such indemnified party the
amount paid over pursuant to this paragraph (h) (plus any penalties, interest or
other charges imposed by the relevant Governmental Authority) in the event that
such indemnified party is required to repay such refund

 

93



--------------------------------------------------------------------------------

or credit to such Governmental Authority. Notwithstanding anything to the
contrary in this paragraph (h), in no event will the indemnified party be
required to pay any amount to an indemnifying party pursuant to this paragraph
(h) the payment of which would place the indemnified party in a less favorable
net after-Tax position than the indemnified party would have been in if the Tax
subject to indemnification and giving rise to such refund or credit had not been
deducted, withheld or otherwise imposed and the indemnification payments or
additional amounts with respect to such Tax had never been paid. This paragraph
shall not be construed to require any indemnified party to make available its
Tax returns (or any other information relating to its Taxes that it deems
confidential) to the indemnifying party or any other Person.

(i) Each Lender agrees that, upon the occurrence of any event giving rise to the
operation of Section 3.01(b) with respect to such Lender it will, if requested
by any Borrower, use commercially reasonable efforts (subject to such Lender’s
overall internal policies of general application and legal and regulatory
restrictions) to designate another Lending Office for any Loan or Letter of
Credit affected by such event; provided that such efforts are made on terms
that, in the sole judgment of such Lender, cause such Lender and its Lending
Office(s) to suffer no economic, legal or regulatory disadvantage, and provided,
further, that nothing in this Section 3.01(i) shall affect or postpone any of
the Obligations of the Borrowers or the rights of such Lender pursuant to
Section 3.01(b).

Section 3.02 Illegality. If any Lender determines that any Law has made it
unlawful, or that any Governmental Authority has asserted that it is unlawful,
for any Lender or its applicable Lending Office to make, maintain or fund
Eurocurrency Rate Loans, or to determine or charge interest rates based upon the
Eurocurrency Rate, then, on notice thereof by such Lender to the Borrowers
through the Administrative Agent, any obligation of such Lender to make or
continue Eurocurrency Rate Loans or to convert Base Rate Loans to Eurocurrency
Rate Loans shall be suspended until such Lender notifies the Administrative
Agent and the Borrowers that the circumstances giving rise to such determination
no longer exist. Upon receipt of such notice, the Borrowers shall upon demand
from such Lender (with a copy to the Administrative Agent), prepay or, if
applicable, convert all Eurocurrency Rate Loans of such Lender to Base Rate
Loans, either on the last day of the Interest Period therefor, if such Lender
may lawfully continue to maintain such Eurocurrency Rate Loans to such day, or
promptly, if such Lender may not lawfully continue to maintain such Eurocurrency
Rate Loans. Upon any such prepayment or conversion, the Borrowers shall also pay
accrued interest on the amount so prepaid or converted and all amounts due, if
any, in connection with such prepayment or conversion under Section 3.05. Each
Lender agrees to designate a different Lending Office if such designation will
avoid the need for such notice and will not, in the good faith judgment of such
Lender, otherwise be materially disadvantageous to such Lender.

Section 3.03 Inability to Determine Rates. (a) Unless and until a Replacement
Rate is implemented in accordance with clause (b) below, if the Required Lenders
determine that for any reason adequate and reasonable means do not exist for
determining the Eurocurrency Rate for any requested Interest Period with respect
to a proposed Eurocurrency Rate Loan, or that the Eurocurrency Rate for any
requested Interest Period with respect to a proposed Eurocurrency Rate Loan does
not adequately and fairly reflect the cost to such Lenders of funding such Loan,
or that Dollar deposits are not being offered to banks in the applicable
interbank eurodollar market for the applicable amount and the Interest Period of
such Eurocurrency Rate Loan, the Administrative Agent will promptly so notify
the Company and each Lender. Thereafter, the obligation of the Lenders to make
or maintain Eurocurrency Rate Loans shall be suspended until the Administrative
Agent (upon the instruction of the Required Lenders) revokes such notice. Upon
receipt of such notice, the Company may revoke any pending request for a
Borrowing of, conversion to or continuation of Eurocurrency Rate Loans or,
failing that, will be deemed to have converted such request into a request for a
Borrowing of Base Rate Loans in the amount specified therein.

 

94



--------------------------------------------------------------------------------

(b) Notwithstanding anything to the contrary in Section 3.03(a) above, if the
Required Lenders have made the determination (such determination to be
conclusive absent manifest error) that (i) the circumstances described in
Section 3.03(a) have arisen, (ii) any applicable interest rate specified herein
is no longer a widely recognized benchmark rate for newly originated loans in
the U.S. syndicated loan market in the applicable currency or (iii) the
applicable supervisor or administrator (if any) of any applicable interest rate
specified herein or any Governmental Authority having or purporting to have
jurisdiction over the Administrative Agent has made a public statement
identifying a specific date after which any applicable interest rate specified
herein shall no longer be used for determining interest rates for loans in the
U.S. syndicated loan market in the applicable currency, then the Administrative
Agent may, to the extent practicable (in consultation with the Company and as
determined by the Administrative Agent to be generally in accordance with
similar situations in other transactions in which it is serving as
administrative agent or otherwise consistent with market practice generally),
establish a replacement interest rate (the “Replacement Rate”), in which case,
the Replacement Rate shall, subject to the next two sentences, replace such
applicable interest rate for all purposes under the Loan Documents unless and
until (A) an event described in Section 3.02 or Section 3.03(a) occurs with
respect to the Replacement Rate or (B) the Administrative Agent (or the Required
Lenders through the Administrative Agent) notifies the Borrower that the
Replacement Rate does not adequately and fairly reflect the cost to the Lenders
of funding the Loans bearing interest at the Replacement Rate. In connection
with the establishment and application of the Replacement Rate, this Agreement
and the other Loan Documents shall be amended solely with the consent of the
Administrative Agent and the Company, as may be necessary or appropriate, in the
opinion of the Administrative Agent, to effect the provisions of this
Section 3.03(b). Notwithstanding anything to the contrary in this Agreement or
the other Loan Documents (including, without limitation, Section 10.01), such
amendment shall become effective without any further action or consent of any
other party to this Agreement so long as the Administrative Agent shall not have
received, within five (5) Business Days of the delivery of such amendment to the
Lenders, written notice from Lenders constituting Required Lenders stating in
each case that such Lender objects to such amendment (which such notice shall
note with specificity the particular provisions of the amendment to which such
Lender objects). To the extent the Replacement Rate is approved by the
Administrative Agent in connection with this clause (b), the Replacement Rate
shall be applied in a manner consistent with market practice; provided that, in
each case, to the extent such market practice is not administratively feasible
for the Administrative Agent, such Replacement Rate shall be applied as
otherwise reasonably determined by the Administrative Agent (it being understood
that any such modification by the Administrative Agent shall not require the
consent of, or consultation with, any of the Lenders).

Section 3.04 Increased Cost and Reduced Return; Capital Adequacy; Reserves on
Eurocurrency Rate Loans. (a) If any Lender reasonably determines that as a
result of the introduction of or any change in or in the interpretation of any
Law, in each case after the Closing Date, or such Lender’s compliance therewith,
there shall be any increase in the cost to such Lender of agreeing to make or
making, funding or maintaining Eurocurrency Rate Loans or (as the case may be)
issuing or participating in Letters of Credit, or a reduction in the amount
received or receivable by such Lender in connection with any of the foregoing
(including any Taxes (other than (i) Indemnified Taxes or (ii) Excluded Taxes)
on its loans, loan principal, letters of credit, commitments, or other
obligations, or its deposits, reserves, other liabilities or capital
attributable thereto and excluding for purposes of this Section 3.04(a) any such
increased costs or reduction in amount resulting from reserve requirements
contemplated by Section 3.04(c)), then from time to time within fifteen
(15) days after demand by such Lender setting forth in reasonable detail such
increased costs (with a copy of such demand to the Administrative Agent given in
accordance with Section 3.06), the Borrowers shall pay to such Lender such
additional amounts as will compensate such Lender for such increased cost or
reduction. Notwithstanding anything herein to the contrary, for all purposes
under

 

95



--------------------------------------------------------------------------------

this Agreement, (x) the Dodd-Frank Wall Street Reform and Consumer Protection
Act and all requests, rules, guidelines or directives thereunder or issued in
connection therewith or in implementation thereof and (y) all requests, rules,
guidelines or directives promulgated by the Bank for International Settlements,
the Basel Committee on Banking Supervision (or any successor or similar
authority) or the United States or foreign regulatory authorities, in each case
pursuant to Basel III, shall in each case be deemed to be a change in Law after
the Closing Date, regardless of the date enacted, adopted or issued.

(b) If any Lender determines that the introduction of any Law regarding capital
adequacy or liquidity requirements or any change therein or in the
interpretation thereof, in each case after the Closing Date, or compliance by
such Lender (or its Lending Office) therewith, has the effect of reducing the
rate of return on the capital of such Lender or any corporation controlling such
Lender as a consequence of such Lender’s obligations hereunder (taking into
consideration its policies with respect to capital adequacy and such Lender’s
desired return on capital), then from time to time upon demand of such Lender
setting forth in reasonable detail the charge and the calculation of such
reduced rate of return (with a copy of such demand to the Administrative Agent
given in accordance with Section 3.06), the Borrowers shall pay to such Lender
such additional amounts as will compensate such Lender for such reduction within
fifteen (15) days after receipt of such demand.

(c) The Borrowers shall pay to each Lender, (i) as long as such Lender shall be
required to maintain reserves with respect to liabilities or assets consisting
of or including Eurocurrency funds or deposits, additional interest on the
unpaid principal amount of each Eurocurrency Rate Loan equal to the actual costs
of such reserves allocated to such Loan by such Lender (as determined by such
Lender in good faith, which determination shall be conclusive in the absence of
manifest error), and (ii) as long as such Lender shall be required to comply
with any reserve ratio requirement or analogous requirement of any other central
banking or financial regulatory authority imposed in respect of the maintenance
of the Commitments or the funding of the Eurocurrency Rate Loans, such
additional costs (expressed as a percentage per annum and rounded upwards, if
necessary, to the nearest five decimal places) equal to the actual costs
allocated to such Commitment or Loan by such Lender (as determined by such
Lender in good faith, which determination shall be conclusive absent manifest
error) which in each case shall be due and payable on each date on which
interest is payable on such Loan, provided the Borrowers shall have received at
least fifteen (15) days’ prior notice (with a copy to the Administrative Agent)
of such additional interest or cost from such Lender. If a Lender fails to give
notice fifteen (15) days prior to the relevant Interest Payment Date, such
additional interest or cost shall be due and payable fifteen (15) days from
receipt of such notice.

(d) Failure or delay on the part of any Lender to demand compensation pursuant
to this Section 3.04 shall not constitute a waiver of such Lender’s right to
demand such compensation except to the extent set forth in the first sentence of
Section 3.06(b).

(e) If any Lender requests compensation under this Section 3.04, then such
Lender will, if requested by any Borrower, use commercially reasonable efforts
to designate another Lending Office for any Loan or Letter of Credit affected by
such event; provided that such efforts are made on terms that, in the reasonable
judgment of such Lender, cause such Lender and its Lending Office(s) to suffer
no material economic, legal or regulatory disadvantage, and provided, further,
that nothing in this Section 3.04(e) shall affect or postpone any of the
Obligations of the Borrowers or the rights of such Lender pursuant to
Section 3.04(a), (b), (c) or (d).

Section 3.05 Funding Losses. Upon written demand of any Lender (with a copy to
the Administrative Agent) from time to time, which demand shall set forth in
reasonable detail the basis for

 

96



--------------------------------------------------------------------------------

requesting such amount, the Borrowers shall promptly compensate such Lender for
and hold such Lender harmless from any loss, cost or expense actually incurred
by it as a result of:

(i) any continuation, conversion, payment or prepayment of any Loan other than a
Base Rate Loan on a day other than the last day of the Interest Period for such
Loan; or

(ii) any failure by any Borrower (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or convert any Loan other
than a Base Rate Loan on the date or in the amount notified by such Borrower;

including any loss or expense (excluding loss of anticipated profits) arising
from the liquidation or reemployment of funds obtained by it to maintain such
Loan or from fees payable to terminate the deposits from which such funds were
obtained.

For purposes of calculating amounts payable by the Borrowers to the Lenders
under this Section 3.05, each Lender shall be deemed to have funded each
Eurocurrency Rate Loan made by it at the Eurocurrency Rate for such Loan by a
matching deposit or other borrowing in the London interbank eurodollar market
for a comparable amount and for a comparable period, whether or not such
Eurocurrency Rate Loan was in fact so funded.

Section 3.06 Matters Applicable to All Requests for Compensation. (a) Any Agent
or Lender claiming compensation under this Article III shall deliver a
certificate to the Borrowers setting forth the additional amount or amounts to
be paid to it hereunder which shall be conclusive in the absence of manifest
error. In determining such amount, such Agent or such Lender may use any
reasonable averaging and attribution methods.

(b) With respect to any Lender’s claim for compensation under Section 3.01,
3.02, 3.03 or 3.04, the Borrowers shall not be required to compensate such
Lender for any amount incurred more than one hundred and eighty (180) days prior
to the date that such Lender notifies the Borrowers of the event that gives rise
to such claim; provided that, if the circumstance giving rise to such claim is
retroactive, then such 180-day period referred to above shall be extended to
include the period of retroactive effect thereof. If any Lender requests
compensation by the Borrowers under Section 3.04, the Company may, by notice to
such Lender (with a copy to the Administrative Agent), suspend the obligation of
such Lender to make or continue from one Interest Period to another Eurocurrency
Rate Loans, or to convert Base Rate Loans into Eurocurrency Rate Loans, until
the event or condition giving rise to such request ceases to be in effect (in
which case the provisions of Section 3.06(c) shall be applicable); provided that
such suspension shall not affect the right of such Lender to receive the
compensation so requested.

(c) If the obligation of any Lender to make or continue from one Interest Period
to another any Eurocurrency Rate Loan, or to convert Base Rate Loans into
Eurocurrency Rate Loans shall be suspended pursuant to Section 3.06(b) hereof,
such Lender’s Eurocurrency Rate Loans shall be automatically converted into Base
Rate Loans on the last day(s) of the then current Interest Period(s) for such
Eurocurrency Rate Loans (or, in the case of an immediate conversion required by
Section 3.02, on such earlier date as required by Law) and, unless and until
such Lender gives notice as provided below that the circumstances specified in
Section 3.01, 3.02, 3.03 or 3.04 hereof that gave rise to such conversion no
longer exist:

(i) to the extent that such Lender’s Eurocurrency Rate Loans have been so
converted, all payments and prepayments of principal that would otherwise be
applied to

 

97



--------------------------------------------------------------------------------

such Lender’s Eurocurrency Rate Loans shall be applied instead to its Base Rate
Loans; and

(ii) all Loans that would otherwise be made or continued from one Interest
Period to another by such Lender as Eurocurrency Rate Loans shall be made or
continued instead as Base Rate Loans, and all Base Rate Loans of such Lender
that would otherwise be converted into Eurocurrency Rate Loans shall remain as
Base Rate Loans.

(d) If any Lender gives notice to the Borrowers (with a copy to the
Administrative Agent) that the circumstances specified in Section 3.01, 3.02,
3.03 or 3.04 hereof that gave rise to the conversion of such Lender’s
Eurocurrency Rate Loans pursuant to this Section 3.06 no longer exist (which
such Lender agrees to do promptly upon such circumstances ceasing to exist) at a
time when Eurocurrency Rate Loans made by other Lenders are outstanding, such
Lender’s Base Rate Loans shall be automatically converted, on the first day(s)
of the next succeeding Interest Period(s) for such outstanding Eurocurrency Rate
Loans, to the extent necessary so that, after giving effect thereto, all Loans
held by the Lenders holding Eurocurrency Rate Loans and by such Lender are held
pro rata (as to principal amounts, interest rate basis, and Interest Periods) in
accordance with their respective Commitments.

Section 3.07 Replacement of Lenders under Certain Circumstances. (a) If at any
time (i) the Borrowers become obligated to pay additional amounts or indemnity
payments described in Section 3.01 or Section 3.04 as a result of any condition
described in such Sections or any Lender ceases to make Eurocurrency Rate Loans
as a result of any condition described in Section 3.02 or Section 3.04, (ii) any
Lender becomes a Defaulting Lender or (iii) any Lender becomes a Non-Consenting
Lender, then the Company may, on five (5) Business Days’ prior written notice to
the Administrative Agent and such Lender, (x) replace such Lender by causing
such Lender to (and such Lender shall be obligated to) assign pursuant to
Section 10.07(b) (with the assignment fee to be paid by the Borrowers in such
instance) all of its rights and obligations under this Agreement to one or more
Eligible Assignees; provided that neither the Administrative Agent nor any
Lender shall have any obligation to the Borrowers to find a replacement Lender
or other such Person; and provided, further, that (A) in the case of any such
assignment resulting from a claim for compensation under Section 3.04 or
payments required to be made pursuant to Section 3.01, such assignment will
result in a reduction in such compensation or payments and (B) in the case of
any such assignment resulting from a Lender becoming a Non-Consenting Lender,
the applicable Eligible Assignees shall have agreed to, and shall be sufficient
(together with all other consenting Lenders) to cause the adoption of, the
applicable departure, waiver or amendment of the Loan Documents; or
(y) terminate the Commitment of such Lender or L/C Issuer, as the case may be,
and (1) in the case of a Lender (other than an L/C Issuer), repay all
Obligations of the Borrowers owing to such Lender relating to the Loans and
participations held by such Lender as of such termination date and (2) in the
case of an L/C Issuer, repay all Obligations of the Borrowers owing to such L/C
Issuer relating to the Loans and participations held by the L/C Issuer as of
such termination date and cancel or backstop on terms satisfactory to such L/C
Issuer any Letters of Credit issued by it; provided that in the case of any such
termination of a Non-Consenting Lender such termination shall be sufficient
(together with all other consenting Lenders) to cause the adoption of the
applicable departure, waiver or amendment of the Loan Documents and such
termination shall be in respect of any applicable Facility only in the case of
clause (i) or, with respect to a Class vote, clause (iii).

(b) Any Lender being replaced pursuant to Section 3.07(a) above shall
(i) execute and deliver an Assignment and Assumption Agreement with respect to
such Lender’s Commitment and outstanding Loans and participations in L/C
Obligations and Swing Line Loans, and (ii) deliver any Notes evidencing such
Loans to the Borrowers or Administrative Agent. Pursuant to such Assignment and
Assumption Agreement, (A) the assignee Lender shall acquire all or a portion, as

 

98



--------------------------------------------------------------------------------

the case may be, of the assigning Lender’s Commitment and outstanding Loans and
participations in L/C Obligations and Swing Line Loans, (B) all obligations of
the Borrowers owing to the assigning Lender relating to the Loans and
participations so assigned shall be paid in full by the assignee Lender to such
assigning Lender concurrently with such Assignment and Assumption Agreement and
(C) upon such payment and, if so requested by the assignee Lender, delivery to
the assignee Lender of the appropriate Note or Notes executed by each Borrower,
the assignee Lender shall become a Lender hereunder and the assigning Lender
shall cease to constitute a Lender hereunder with respect to such assigned
Loans, Commitments and participations, except with respect to indemnification
provisions under this Agreement, which shall survive as to such assigning
Lender. In connection with any such replacement, if any such Non-Consenting
Lender or Defaulting Lender does not execute and deliver to the Administrative
Agent a duly executed Assignment and Assumption Agreement reflecting such
replacement within five (5) Business Days of the date on which the assignee
Lender executes and delivers such Assignment and Assumption Agreement to such
Non-Consenting Lender or Defaulting Lender, then such Non-Consenting Lender or
Defaulting Lender shall be deemed to have executed and delivered such Assignment
and Assumption Agreement without any action on the part of the Non-Consenting
Lender or Defaulting Lender.

(c) Notwithstanding anything to the contrary contained above, any Lender that
acts as an L/C Issuer may not be replaced hereunder at any time that it has any
Letter of Credit outstanding hereunder unless arrangements reasonably
satisfactory to such L/C Issuer (including the furnishing of a back-up standby
letter of credit in form and substance, and issued by an issuer, reasonably
satisfactory to such L/C Issuer or the depositing of cash collateral into a cash
collateral account in amounts and pursuant to arrangements reasonably
satisfactory to such L/C Issuer) have been made with respect to each such
outstanding Letter of Credit and the Lender that acts as the Administrative
Agent may not be replaced hereunder except in accordance with the terms of
Section 9.09.

(d) In the event that (i) any Borrower or the Administrative Agent has requested
that the Lenders consent to a departure or waiver of any provisions of the Loan
Documents or agree to any amendment thereto, (ii) the consent, waiver or
amendment in question requires the agreement of all affected Lenders in
accordance with the terms of Section 10.01 or all the Lenders with respect to a
certain Class of the Loans and (iii) the Required Lenders (or, in the case of a
consent, waiver or amendment involving all affected Lenders of a certain
Facility, the Required Facility Lenders) have agreed to such consent, waiver or
amendment, then any Lender who does not agree to such consent, waiver or
amendment shall be deemed a “Non-Consenting Lender”.

Section 3.08 Survival. All of the Borrowers’ obligations under this Article III
shall survive termination of the Aggregate Commitments and repayment of all
other Obligations hereunder.

ARTICLE IV

CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

Section 4.01 Conditions of Initial Credit Extension. The obligation of each
Lender to close this Agreement and make its initial Credit Extension hereunder
or participate in the initial Letters of Credit, if any, is subject to the
satisfaction of each of the following conditions precedent:

(a) Executed Loan Documents. This Agreement, a Revolving Credit Note in favor of
each Revolving Credit Lender requesting a Revolving Credit Note, a Term Note in
favor of each Term Lender requesting a Term Note, a Swing Line Note in favor of
the Swing Line Lender (in each case, if requested thereby), the Collateral
Documents and the Guaranty, together with any

 

99



--------------------------------------------------------------------------------

other applicable Loan Documents, shall have been duly authorized, executed and
delivered to the Administrative Agent by the parties thereto, shall be in full
force and effect and no Default or Event of Default shall exist hereunder or
thereunder.

(b) Closing Certificates; Etc. The Administrative Agent shall have received each
of the following in form and substance reasonably satisfactory to the
Administrative Agent.

(i) Officer’s Certificate. A certificate from a Responsible Officer of the
Company to the effect that (A) all representations and warranties of the Loan
Parties contained in this Agreement and the other Loan Documents are true and
correct in all material respects; provided that, any representation and warranty
that is qualified as to “materiality,” “Material Adverse Effect” or similar
language shall be true and correct in all respects; (B) none of the Loan Parties
is in violation of any of the covenants contained in this Agreement and the
other Loan Documents; (C) after giving effect to the Transactions, no Default or
Event of Default has occurred and is continuing; (D) since December 31, 2016, no
event has occurred or condition arisen, either individually or in the aggregate,
that has had or could reasonably be expected to have a Material Adverse Effect;
and (E) each of the Loan Parties, as applicable, has satisfied each of the
conditions set forth in Section 4.01 and Section 4.02.

(ii) Certificate of Secretary of each Loan Party. A certificate of a Responsible
Officer of each Loan Party certifying as to the incumbency and genuineness of
the signature of each officer of such Loan Party executing Loan Documents to
which it is a party and certifying that attached thereto is a true, correct and
complete copy of (A) the articles or certificate of incorporation or formation
(or equivalent), as applicable, of such Loan Party and all amendments thereto,
certified as of a recent date by the appropriate Governmental Authority in its
jurisdiction of incorporation, organization or formation (or equivalent), as
applicable, (B) the bylaws or other governing document of such Loan Party as in
effect on the Closing Date, (C) resolutions duly adopted by the board of
directors (or other governing body) of such Loan Party authorizing and approving
the transactions contemplated hereunder and the execution, delivery and
performance of this Agreement and the other Loan Documents to which it is a
party, and (D) each certificate required to be delivered pursuant to
Section 4.01(b)(iii).

(iii) Certificates of Good Standing. Certificates as of a recent date of the
good standing of each Loan Party under the laws of its jurisdiction of
incorporation, organization or formation (or equivalent), as applicable, and, to
the extent requested by the Administrative Agent, each other jurisdiction where
such Loan Party is qualified to do business.

(iv) Opinions of Counsel. Opinions of counsel to the Loan Parties addressed to
the Administrative Agent and the Lenders with respect to the Loan Parties, the
Loan Documents and such other matters as the Administrative Agent shall request
(which such opinions shall expressly permit reliance by permitted successors and
assigns of the Administrative Agent and the Lenders).

(c) Personal Property Collateral.

(i) Filings and Recordings. The Administrative Agent shall have received all
filings and recordations that are necessary to perfect the security interests of
the Administrative Agent, on behalf of the Secured Parties, in the Collateral
and the

 

100



--------------------------------------------------------------------------------

Administrative Agent shall have received evidence reasonably satisfactory to the
Administrative Agent that upon such filings and recordations such security
interests constitute valid and perfected first priority Liens thereon (subject
to Permitted Liens).

(ii) Pledged Collateral. The Administrative Agent shall have received
(A) original stock certificates or other certificates evidencing the
certificated Equity Interests pledged pursuant to the Collateral Documents,
together with an undated stock power for each such certificate duly executed in
blank by the registered owner thereof and (B) each original promissory note
pledged pursuant to the Collateral Documents together with an undated allonge
for each such promissory note duly executed in blank by the holder thereof.

(iii) Lien Search. The Administrative Agent shall have received the results of a
Lien search (including a search as to judgments, bankruptcy, tax and
intellectual property matters), in form and substance reasonably satisfactory
thereto, made against the Loan Parties under the Uniform Commercial Code (or
applicable judicial docket) as in effect in each jurisdiction in which filings
or recordations under the Uniform Commercial Code should be made to evidence or
perfect security interests in all assets of such Loan Party, indicating among
other things that the assets of each such Loan Party are free and clear of any
Lien (except for Permitted Liens).

(iv) Property and Liability Insurance. The Administrative Agent shall have
received, in each case in form and substance reasonably satisfactory to the
Administrative Agent, evidence of property, business interruption and liability
insurance covering each Loan Party, evidence of payment of all insurance
premiums for the current policy year of each policy (with appropriate
endorsements naming the Administrative Agent as lender’s loss payee (and
mortgagee, as applicable) on all policies for property hazard insurance and as
additional insured on all policies for liability insurance), and if requested by
the Administrative Agent, copies of such insurance policies.

(v) Intellectual Property. The Administrative Agent shall have received security
agreements duly executed by the applicable Loan Parties for all federally
registered copyrights, copyright applications, patents, patent applications,
trademarks and trademark applications included in the Collateral, in each case
in proper form for filing with the U.S. Patent and Trademark Office or U.S.
Copyright Office, as applicable.

(vi) Other Collateral Documentation. The Administrative Agent shall have
received any documents reasonably requested thereby or as required by the terms
of the Security Documents to evidence its security interest in the Collateral
(including, without limitation, account control agreements for each deposit
account and securities account included within the Collateral).

(d) Consents; Defaults.

(i) Governmental and Third Party Approvals. The Loan Parties shall have received
all material governmental, shareholder and third party consents and approvals
necessary (or any other material consents as determined in the reasonable
discretion of the Administrative Agent) in connection with the transactions
contemplated by this Agreement and the other Loan Documents and all applicable
waiting periods shall have expired without any action being taken by any Person
that could reasonably be expected to restrain, prevent or impose any material
adverse conditions on any of the Loan Parties or such other transactions or that
could seek or threaten any of the foregoing, and no law or regulation

 

101



--------------------------------------------------------------------------------

shall be applicable which in the reasonable judgment of the Administrative Agent
could reasonably be expected to have such effect.

(ii) No Injunction, Etc. No action, proceeding or investigation shall have been
instituted, or to the knowledge of Company, threatened or proposed before any
Governmental Authority to enjoin, restrain, or prohibit, or to obtain
substantial damages in respect of, or which is related to or arises out of this
Agreement or the other Loan Documents or the consummation of the transactions
contemplated hereby or thereby, that could reasonably be expected to have a
Material Adverse Effect.

(e) Financial Matters.

(i) Financial Projections. The Administrative Agent shall have received pro
forma consolidated financial statements for the Company and its Subsidiaries,
and projections prepared by management of the Company, of balance sheets, income
statements and cash flow statements on a quarterly basis for the first year
following the Closing Date and on an annual basis for each year thereafter
during the term of the Facilities, which shall not be inconsistent with any
financial information or projections previously delivered to the Administrative
Agent.

(ii) Solvency Certificate. The Company shall have delivered to the
Administrative Agent a certificate, in form and substance satisfactory to the
Administrative Agent, and certified as accurate by the chief financial officer
of the Company, that after giving effect to the Transactions, the Borrowers and
the Guarantors (taken as a whole) are Solvent.

(iii) Payment at Closing. The Borrowers shall have paid or made arrangements to
pay contemporaneously with closing (A) to the Administrative Agent, the Joint
Lead Arrangers and the Lenders the fees set forth or referenced in Section 2.09
and any other accrued and unpaid fees or commissions due hereunder, (B) all
fees, charges and disbursements of counsel to the Administrative Agent (directly
to such counsel if requested by the Administrative Agent) to the extent accrued
and unpaid prior to or on the Closing Date, plus such additional amounts of such
fees, charges and disbursements as shall constitute its reasonable estimate of
such fees, charges and disbursements incurred or to be incurred by it through
the closing proceedings (provided that such estimate shall not thereafter
preclude a final settling of accounts between the Borrowers and the
Administrative Agent) and (C) to any other Person such amount as may be due
thereto in connection with the transactions contemplated hereby, including all
taxes, fees and other charges in connection with the execution, delivery,
recording, filing and registration of any of the Loan Documents.

(f) Miscellaneous.

(i) Notice of Account Designation. The Administrative Agent shall have received
a notice of account designation specifying the account or accounts to which the
proceeds of any Loans made on or after the Closing Date are to be disbursed.

(ii) Existing Indebtedness. All existing Indebtedness of the Company and its
Subsidiaries (including Indebtedness under the Existing Credit Agreement but
excluding Indebtedness permitted pursuant to Section 7.03) shall be refinanced,
and the

 

102



--------------------------------------------------------------------------------

Administrative Agent shall have received pay-off letters in form and substance
satisfactory to it in connection therewith.

(iii) PATRIOT Act, etc. Each Borrower and each of the Guarantors shall have
provided to the Administrative Agent and the Lenders, at least five (5) Business
Days prior to the Closing Date, the documentation and other information
requested at least ten (10) Business Days prior to the Closing Date by the
Administrative Agent in order to comply with requirements of any Anti-Money
Laundering Laws, including, without limitation, the Act and any applicable “know
your customer” rules and regulations.

(iv) Other Documents. All opinions, certificates and other instruments and all
proceedings in connection with the transactions contemplated by this Agreement
shall be satisfactory in form and substance to the Administrative Agent. The
Administrative Agent shall have received copies of all other documents,
certificates and instruments reasonably requested thereby, with respect to the
transactions contemplated by this Agreement.

Without limiting the generality of the provisions of Section 9.03, for purposes
of determining compliance with the conditions specified in this Section 4.01,
the Administrative Agent and each Lender that has signed this Agreement shall be
deemed to have consented to, approved or accepted or to be satisfied with, each
document or other matter required thereunder to be consented to or approved by
or acceptable or satisfactory to a Lender unless the Administrative Agent shall
have received notice from such Lender prior to the proposed Closing Date
specifying its objection thereto.

Section 4.02 Conditions to All Credit Extensions. The obligation of each Lender
to honor any Request for Credit Extension (other than a Committed Loan Notice
requesting only a conversion of Loans to the other Type, or a continuation of
Eurocurrency Rate Loans) is subject to the following conditions precedent, which
in the case of an Incremental Term Loan to be used to finance a Limited
Condition Acquisition, shall be subject to Section 1.12:

(a) The representations and warranties of each Borrower and each other Loan
Party contained in Article V and in any other Loan Document shall be true and
correct in all material respects on and as of the date of such Credit Extension;
provided that, to the extent that such representations and warranties
specifically refer to an earlier date, they shall be true and correct in all
material respects as of such earlier date; provided, further, that, any
representation and warranty that is qualified as to “materiality,” “Material
Adverse Effect” or similar language shall be true and correct in all respects on
such respective dates.

(b) No Default shall exist, or would result from such proposed Credit Extension
or from the application of the proceeds therefrom.

(c) The Administrative Agent and, if applicable, the relevant L/C Issuer or the
Swing Line Lender shall have received a Request for Credit Extension in
accordance with the requirements hereof.

Each Request for Credit Extension (other than a Committed Loan Notice requesting
only a conversion of Loans to the other Type or a continuation of Eurocurrency
Rate Loans) submitted by the Company shall be deemed to be a representation and
warranty that the conditions specified in Sections 4.02(a) and (b) have been
satisfied on and as of the date of the applicable Credit Extension.

 

103



--------------------------------------------------------------------------------

ARTICLE V

REPRESENTATIONS AND WARRANTIES

Each Borrower represents and warrants to the Agents and the Lenders that:

Section 5.01 Existence, Qualification and Power; Compliance with Laws. Each Loan
Party and each of its Subsidiaries (a) is a Person duly organized or formed,
validly existing and in good standing under the Laws of the jurisdiction of its
incorporation or organization, (b) has all requisite power and authority to
(i) own or lease its assets and carry on its business and (ii) execute, deliver
and perform its obligations under the Loan Documents to which it is a party,
(c) is duly qualified and in good standing under the Laws of each jurisdiction
where its ownership, lease or operation of properties or the conduct of its
business requires such qualification, (d) is in compliance with all Laws,
orders, writs, injunctions and orders and (e) has all requisite governmental
licenses, authorizations, consents and approvals to operate its business as
currently conducted; except in each case referred to in clause (c), (d) or
(e) above, to the extent that failure to do so, either individually or in the
aggregate, could not reasonably be expected to have a Material Adverse Effect.
No Loan Party nor any Subsidiary thereof is an EEAAffected Financial
Institution.

Section 5.02 Authorization; No Contravention. The execution, delivery and
performance by each Loan Party of each Loan Document to which such Person is a
party, and the consummation of the Transaction, are within such Loan Party’s
corporate or other powers, have been duly authorized by all necessary corporate
or other organizational action, and do not and will not (a) contravene the terms
of any of such Person’s Organization Documents, (b) conflict with or result in
any breach or contravention of, or the creation of any Lien under (other than as
permitted by Section 7.01), or require any payment to be made under (i) (x) any
Junior Financing Documentation and any other indenture, mortgage, deed of trust
or loan agreement evidencing Indebtedness in an aggregate principal amount in
excess of the Threshold Amount or (y) any Contractual Obligation to which such
Person is a party or affecting such Person or the properties of such Person or
any of its Subsidiaries or (ii) any material order, injunction, writ or decree
of any Governmental Authority or any arbitral award to which such Person or its
property is subject; or (c) violate any material Law; except with respect to any
conflict, breach or contravention or payment (but not creation of Liens)
referred to in clause (b)(i)(y) above, to the extent that such conflict, breach,
contravention or payment, either individually or in the aggregate, could not
reasonably be expected to have a Material Adverse Effect.

Section 5.03 Governmental Authorization; Other Consents. No approval, consent,
exemption, authorization, or other action by, or notice to, or filing with, any
Governmental Authority or any other Person is necessary or required in
connection with (a) the execution, delivery or performance by, or enforcement
against, any Loan Party of this Agreement or any other Loan Document, or for the
consummation of the Transaction, (b) the grant by any Loan Party of the Liens
granted by it pursuant to the Collateral Documents, (c) the perfection or
maintenance of the Liens created under the Collateral Documents (including the
priority thereof) or (d) the exercise by the Administrative Agent or any Lender
of its rights under the Loan Documents or the remedies in respect of the
Collateral pursuant to the Collateral Documents, except for (i) filings
necessary to perfect the Liens on the Collateral granted by the Loan Parties in
favor of the Secured Parties, (ii) the approvals, consents, exemptions,
authorizations, actions, notices and filings which have been duly obtained,
taken, given or made and are in full force and effect, and (iii) those
approvals, consents, exemptions, authorizations or other actions, notices or
filings, the failure of which to obtain or make, either individually or in the
aggregate, could not reasonably be expected to have a Material Adverse Effect.

Section 5.04 Binding Effect. This Agreement and each other Loan Document has
been duly executed and delivered by each Loan Party that is party thereto. This
Agreement and each other Loan

 

104



--------------------------------------------------------------------------------

Document constitutes a legal, valid and binding obligation of such Loan Party,
enforceable against each Loan Party that is party thereto in accordance with its
terms, subject to Debtor Relief Laws, general principles of equity (whether
considered in a proceeding in equity or law) and an implied covenant of good
faith and fair dealing.

Section 5.05 Financial Statements; No Material Adverse Effect. (a) The Audited
Financial Statements and the Unaudited Financial Statements fairly present in
all material respects the financial condition of the Company and its
Subsidiaries as of the dates thereof and their results of operations for the
period covered thereby in accordance with GAAP consistently applied throughout
the periods covered thereby, except as otherwise expressly noted therein
(subject, in the case of the Unaudited Financial Statements, to normal year-end
audit adjustments and the absence of footnotes).

(b) Since December 31, 2016, there has been no event or circumstance, either
individually or in the aggregate, that has had or could reasonably be expected
to have a Material Adverse Effect.

(c) The forecasts of consolidated balance sheets, income statements and cash
flow statements of the Company and its Subsidiaries for each fiscal years 2018
through 2022, copies of which have been furnished to the Administrative Agent
prior to the Closing Date in a form reasonably satisfactory to it, have been
prepared in good faith on the basis of the assumptions stated therein, which
assumptions were believed to be reasonable at the time of preparation of such
forecasts, it being understood that actual results may vary from such forecasts
and that such variations may be material.

(d) As of the Closing Date, neither any Borrower nor any Subsidiary has any
Indebtedness or other obligations or liabilities, direct or contingent (other
than (i) such liabilities as are set forth in the financial statements described
in clause (a) of this Section 5.05, (ii) obligations arising under the Loan
Documents or otherwise permitted under Article VII and (iii) liabilities
incurred in the ordinary course of business) that, either individually or in the
aggregate, have had or could reasonably be expected to have a Material Adverse
Effect.

Section 5.06 Litigation. Except as set forth on Schedule 5.06, there are no
actions, suits, proceedings, claims or disputes pending or, to the knowledge of
any Borrower, threatened in writing or contemplated, at law, in equity, in
arbitration or before any Governmental Authority, by or against the Company or
any of its Subsidiaries or against any of their properties or revenues that,
either individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect.

Section 5.07 No Default. Neither any Borrower nor any Subsidiary is in default
under or with respect to, or a party to, any Contractual Obligation that could,
either individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.

Section 5.08 Ownership of Property; Liens. Each Borrower and each of its
Subsidiaries has good record and marketable title in fee simple to, or valid
leasehold interests in, or easements or other limited property interests in, all
real property necessary in the ordinary conduct of its business, free and clear
of all Liens except for minor defects in title that do not materially interfere
with its ability to conduct its business or to utilize such assets for their
intended purposes and Liens permitted by Section 7.01 and except where the
failure to have such title could not reasonably be expected to have, either
individually or in the aggregate, a Material Adverse Effect.

Section 5.09 Environmental Compliance. (a) There are no claims, actions, suits,
or proceedings alleging potential liability or responsibility for violation of,
or otherwise relating to, any

 

105



--------------------------------------------------------------------------------

Environmental Law that could, either individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.

(b) Except as could not reasonably be expected to have, either individually or
in the aggregate, a Material Adverse Effect: (i) none of the properties
currently or formerly owned, leased or operated by the Company or any of the
Company’s Subsidiaries is listed or proposed for listing on the NPL or on the
CERCLIS or any analogous foreign, state or local list or is adjacent to any such
property; (ii) there are no and never have been any underground or aboveground
storage tanks or any surface impoundments, septic tanks, pits, sumps or lagoons
in which Hazardous Materials are being or have been treated, stored or disposed
on any property currently owned, leased or operated by the Company or any of the
Company’s Subsidiaries or, to its knowledge, on any property formerly owned or
operated by the Company or any of the Company’s Subsidiaries; (iii) there is no
asbestos or asbestos-containing material on any property currently owned or
operated by the Company or any of the Company’s Subsidiaries; and (iv) Hazardous
Materials have not been released, discharged or disposed of by any Person on any
property currently or formerly owned, leased or operated by the Company or any
of the Company’s Subsidiaries and Hazardous Materials have not otherwise been
released, discharged or disposed of by the Company or any of the Company’s
Subsidiaries at any other location.

(c) The properties owned, leased or operated by the Company or any of the
Company’s Subsidiaries do not contain any Hazardous Materials in amounts or
concentrations which (i) constitute, or constituted a violation of, (ii) require
remedial action under, or (iii) could reasonably be expected to give rise to
liability under, Environmental Laws, which violations, remedial actions and
liabilities, either individually or in the aggregate, could reasonably be
expected to result in a Material Adverse Effect.

(d) None of the Company or any of the Company’s Subsidiaries is undertaking, and
has not completed, either individually or together with other potentially
responsible parties, any investigation or assessment or remedial or response
action relating to any actual or threatened release, discharge or disposal of
Hazardous Materials at any site, location or operation, either voluntarily or
pursuant to the order of any Governmental Authority or the requirements of any
Environmental Law except for such investigation or assessment or remedial or
response action that, either individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect.

(e) All Hazardous Materials generated, used, treated, handled or stored at, or
transported to or from, any property currently or formerly owned or operated by
the Company or any of the Company’s Subsidiaries have been disposed of in a
manner not reasonably expected to result, either individually or in the
aggregate, in a Material Adverse Effect.

(f) Except as could not reasonably be expected to result, either individually or
in the aggregate, in a Material Adverse Effect, none of the Company or any of
the Company’s Subsidiaries has contractually assumed any liability or obligation
under or relating to any Environmental Law.

Section 5.10 Taxes. Except as could not, either individually or in the
aggregate, reasonably be expected to result in a Material Adverse Effect, each
Borrower and each Borrower’s Subsidiaries have filed all Federal and other tax
returns and reports required to be filed by them, and have paid all Federal and
state and other taxes, assessments, fees and other governmental charges levied
or imposed upon them or their properties, income or assets otherwise due and
payable, except those (a) which are not overdue by more

 

106



--------------------------------------------------------------------------------

than thirty (30) days or (b) which are being contested in good faith by
appropriate proceedings diligently conducted and for which adequate reserves
have been provided in accordance with GAAP.

Section 5.11 ERISA Compliance. (a) Except as could not, either individually or
in the aggregate, reasonably be expected to result in a Material Adverse Effect,
each Plan is in compliance in with the applicable provisions of ERISA, the Code
and other Federal or state Laws.

(b) (i) No ERISA Event has occurred during the five year period prior to the
date on which this representation is made or deemed made with respect to any
Pension Plan; (ii) neither any Loan Party nor any ERISA Affiliate has incurred,
or reasonably expects to incur, any liability under Title IV of ERISA with
respect to any Pension Plan (other than premiums due and not delinquent under
Section 4007 of ERISA); (iii) neither any Loan Party nor any ERISA Affiliate has
incurred, or reasonably expects to incur, any liability (and no event has
occurred which, with the giving of notice under Section 4219 of ERISA, would
result in such liability) under Sections 4201 or 4243 of ERISA with respect to a
Multiemployer Plan; and (iv) neither any Loan Party nor any ERISA Affiliate has
engaged in a transaction that could be subject to Sections 4069 or 4212(c) of
ERISA, except, with respect to each of the foregoing clauses of this
Section 5.11(b), as could not reasonably be expected, either individually or in
the aggregate, to result in a Material Adverse Effect.

(c) There are no pending or, to the knowledge of any Loan Party, threatened
claims, actions or lawsuits, or action by any Governmental Authority, with
respect to any Plan that could reasonably be expected to have a Material Adverse
Effect. To the knowledge of each Borrower, there has been no prohibited
transaction or violation of any fiduciary duty under ERISA with respect to any
Plan that has resulted or could reasonably be expected to result in a Material
Adverse Effect.

(d) As of the Closing Date, each Borrower is not and will not be using “plan
assets” (within the meaning of 29 CFR § 2510.3-101, as modified by Section 3(42)
of ERISA) of one or more Benefit Plans in connection with the Loans, the Letters
of Credit or the Commitments.

Section 5.12 Subsidiaries; Equity Interests. As of the Closing Date, (a) neither
Borrower has any Subsidiaries other than those specifically disclosed in
Schedule 5.12, (b) all of the outstanding Equity Interests in each Borrower and
in the material Subsidiaries of each Borrower have been validly issued, are
fully paid and nonassessable and (c) all Equity Interests owned by each Borrower
and the Subsidiary Guarantors are (in each case) owned free and clear of all
Liens except (i) those created under the Collateral Documents and (ii) any
nonconsensual Lien that is permitted under Section 7.01. As of the Closing Date,
Schedule 5.12 (a) sets forth the name and jurisdiction of each Borrower and each
Subsidiary of each Borrower, (b) sets forth the ownership interest of each
Borrower and any other Subsidiary of any Borrower in each Borrower and in each
Subsidiary of each Borrower (excluding any Restaurant LP set forth on Schedule
1.01E and any Employment Participation Subsidiary), including the percentage of
such ownership and (c) identifies each Subsidiary of each Borrower, the Equity
Interests of which are required to be pledged on the Closing Date pursuant to
the Collateral and Guarantee Requirement.

Section 5.13 Margin Regulations; Investment Company Act. (a) No Borrower is
engaged nor will engage, principally or as one of its important activities, in
the business of purchasing or carrying Margin Stock, or extending credit for the
purpose of purchasing or carrying Margin Stock, and no proceeds of any
Borrowings or drawings under any Letter of Credit will be used for the purpose
of purchasing or carrying Margin Stock or any other any purpose that violates
Regulation U.

 

107



--------------------------------------------------------------------------------

(b) None of any Borrower, any Person Controlling any Borrower, or any Subsidiary
is or is required to be registered as an “investment company” under the
Investment Company Act of 1940.

Section 5.14 Disclosure. No report, financial statement, certificate or other
written information furnished by or on behalf of any Loan Party to any Agent or
any Lender in connection with the transactions contemplated hereby and the
negotiation of this Agreement or delivered hereunder or any other Loan Document
(as modified or supplemented by other information so furnished) when taken as a
whole contains any material misstatement of fact or omits to state any material
fact necessary to make the statements therein, in the light of the circumstances
under which they were made, not materially misleading; provided that, with
respect to projected financial information and pro forma financial information,
each Borrower represents only that such information was prepared in good faith
based upon assumptions believed to be reasonable at the time of preparation; it
being understood that such projections may vary from actual results and that
such variances may be material.

Section 5.15 Intellectual Property; Licenses, Etc. Each Borrower and each of its
Subsidiaries own, license or possess the right to use, all of the trademarks,
service marks, trade names, domain names, copyrights, patents, patent rights,
licenses, technology, software, know-how, database rights, right of privacy and
publicity, and all other intellectual property rights (collectively, “IP
Rights”) that are necessary for the operation of their respective businesses as
currently conducted, and, without conflict with the rights of any Person, except
to the extent such conflicts, either individually or in the aggregate, could not
reasonably be expected to have a Material Adverse Effect. The operation of the
respective businesses of any Borrower or any Subsidiary as currently conducted
does not infringe upon, misuse, misappropriate or violate any rights held by any
Person, except for such infringements, misuses, misappropriations or violations
which could not, either individually or in the aggregate, reasonably be expected
to have a Material Adverse Effect. No claim or litigation regarding any IP
Rights is pending or threatened in writing against any Borrower or any of its
Subsidiaries, which, either individually or in the aggregate, could reasonably
be expected to have a Material Adverse Effect.

Section 5.16 Solvency. On the Closing Date after giving effect to the
Transaction, the Loan Parties, on a consolidated basis, are Solvent.

Section 5.17 Subordination of Junior Financing. The Obligations are “Senior
Debt,” “Senior Indebtedness,” “Guarantor Senior Debt” or “Senior Secured
Financing” (or any comparable term) under, and as defined in, any Junior
Financing Documentation that is (or is required to be) subordinated to the
Obligations.

Section 5.18 Labor Matters. Except as could not, either individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect: (a) there
are no strikes or other labor disputes against the Company or any of the
Company’s Subsidiaries pending or, to the knowledge of any Borrower, threatened;
(b) hours worked by and payment made to employees of each of the Company or any
of the Company’s Subsidiaries have not been in violation of the Fair Labor
Standards Act or any other applicable Laws dealing with such matters; and
(c) all payments due from the Company or any of the Company’s Subsidiaries on
account of employee health and welfare insurance have been paid or accrued as a
liability on the books of the relevant party.

Section 5.19 Perfection, Etc. All filings and other actions necessary or
desirable to perfect and protect the Lien in the Collateral created under the
Collateral Documents (except for such actions that the Security Agreement
specifically excepts the Borrowers from performing) have been or will, within
the required time periods under the Collateral Documents, be duly made or taken
or otherwise provided for and are (or so will be) in full force and effect, and
the Collateral Documents create in favor of the Administrative

 

108



--------------------------------------------------------------------------------

Agent for the benefit of the Secured Parties a valid and, together with such
filings and other actions, perfected first priority Lien in the Collateral to
the extent required by the Collateral Documents, securing the payment of the
Secured Obligations, subject only to Permitted Liens.

Section 5.20 Anti-Money Laundering Laws, Anti-Corruption Laws and Sanctions.
(a) To the extent applicable, each of the Company and the Company’s Subsidiaries
is in compliance, in all material respects, with (i) Sanctions, including the
Trading with the Enemy Act, as amended, and each of the foreign assets control
regulations of the United States Treasury Department (31 CFR Subtitle B, Chapter
V, as amended) and any other enabling legislation or executive order relating
thereto and (ii) Anti-Money Laundering Laws.

(b) (i) No part of the proceeds of the Loans (or any Letters of Credit) will be
used directly or, to the knowledge of the Company and the Company’s
Subsidiaries, indirectly, (A) for any payments to any governmental official or
employee, political party, official of a political party, candidate for
political office, or anyone else acting in an official capacity, in order to
obtain, retain or direct business or obtain any improper advantage, in violation
of the United States Foreign Corrupt Practices Act of 1977, as amended (the
“FCPA”) or (B) except as would not reasonably be expected to have a Material
Adverse Effect, in violation of any other Anti-Corruption Laws and (ii) the
Company and each of the Company’s Subsidiaries and, to the knowledge of the
Company or any of the Company’s Subsidiaries, their respective directors,
officers and employees, are currently in compliance with (A) the FCPA in all
material respects and (B) except as would not reasonably be expected to have a
Material Adverse Effect, any other Anti-Corruption Laws.

(c) (i) None of the Company or any of the Company’s Subsidiaries will directly
or, to the knowledge of the Company or any of the Company’s Subsidiaries,
indirectly, use the proceeds of the Loans in violation of applicable Sanctions
or otherwise knowingly make available such proceeds to any Person for the
purpose of financing the activities of any Sanctioned Person, except to the
extent licensed, exempted or otherwise approved by a competent governmental body
responsible for enforcing such Sanctions, (ii) none of the Company or any of the
Company’s Subsidiaries or to the knowledge of the Company or any of the
Company’s Subsidiaries, their respective directors, officers or employees or, to
the knowledge of any Borrower, any controlled Affiliate any Borrower or any of
the Company’s Subsidiaries that will act in any capacity in connection with or
benefit from any Facility, is a Sanctioned Person and (iii) none of the Company
or any of the Company’s Subsidiaries or, to the knowledge of the Company or any
of the Company’s Subsidiaries, their respective directors, officers and
employees, are in violation of applicable Sanctions in any material respect.

ARTICLE VI

AFFIRMATIVE COVENANTS

So long as any Lender shall have any Commitment hereunder, or any Loan or other
Obligation hereunder (other than (i) contingent indemnification obligations as
to which no claim has been asserted and (ii) Cash Management Obligations and
Obligations under Secured Hedge Agreements) shall remain unpaid or unsatisfied,
or any Letter of Credit shall remain outstanding (unless the Outstanding Amount
of the L/C Obligations related thereto has been Cash Collateralized,
back-stopped by a letter of credit reasonably satisfactory to the applicable L/C
Issuer or deemed reissued under another agreement reasonably acceptable to the
applicable L/C Issuer), each Borrower shall, and shall (except in the case of
the covenants set forth in Sections 6.01, 6.02 and 6.03) cause each Subsidiary
to:

 

109



--------------------------------------------------------------------------------

Section 6.01 Financial Statements. Deliver to the Administrative Agent for
prompt further distribution to each Lender:

(a) As soon as available, but in any event within ninety (90) days after the end
of each fiscal year of the Company beginning with the 2017 fiscal year, a
consolidated balance sheet of the Company and its Subsidiaries as at the end of
such fiscal year, and the related consolidated statements of income or
operations, stockholders’ equity and cash flows for such fiscal year, setting
forth in each case in comparative form the figures for the previous fiscal year,
all in reasonable detail and prepared in accordance with GAAP, audited and
accompanied by a report and opinion of PricewaterhouseCoopers LLP or any other
independent registered public accounting firm of nationally recognized standing,
which report and opinion (i) shall be prepared in accordance with Public Company
Oversight Board (“PCAOB”) or American Institute of Certified Public Accountants
(“AICPA”) auditing standards, as applicable, and (ii) shall not be subject to
any “going concern” or like qualification or exception or any qualification or
exception as to the scope of such audit (except as may be required as a result
of (x) a prospective Event of Default with respect to the Financial Covenant or
(y) the impending maturity of the Loans hereunder).

(b) As soon as available, but in any event within forty-five (45) days after the
end of each of the first three (3) fiscal quarters of each fiscal year of the
Company, a consolidated balance sheet of the Company and its Subsidiaries as at
the end of such fiscal quarter, and the related (x) consolidated statements of
income or operations for such fiscal quarter and for the portion of the fiscal
year then ended and (y) consolidated statements of cash flows for the portion of
the fiscal year then ended, setting forth in each case in comparative form the
figures for the corresponding fiscal quarter of the previous fiscal year and the
corresponding portion of the previous fiscal year, all in reasonable detail and
certified by a Responsible Officer of the Company as fairly presenting in all
material respects the financial condition, results of operations, stockholders’
equity and cash flows of the Company and its Subsidiaries in accordance with
GAAP, subject only to normal year-end audit adjustments and the absence of
footnotes; andprovided that the foregoing financial statements for the fiscal
quarter ending March 29, 2020 shall be delivered by June 22, 2020 so long as a
draft balance sheet and income statement are delivered within forty-five
(45) days after the end of such fiscal quarter.

(c) As soon as available, and in any event no later than ninety (90) days after
the end of each fiscal year of the Company, a detailed consolidated budget for
the following fiscal year (including a projected consolidated balance sheet of
the Company and its Subsidiaries as of the end of the following fiscal year, the
related consolidated statements of projected cash flow and projected income and
a summary of the material underlying assumptions applicable thereto)
(collectively, the “Projections”).

(d) As soon as available, and in any event no later than five (5) Business Days
after the end of each fiscal month of the Company ending during the period
beginning on the First Amendment Effective Date and ending on March 31, 2021
(i) a reasonably detailed calculation of Liquidity as of such fiscal month end
and (ii) a report of both the brand level same store sales and consolidated same
stores sales for the fiscal month immediately preceding such date, in form and
substance consistent with the Company’s reporting of same store sales in its
quarterly public earnings releases.

Notwithstanding the foregoing, the obligations in paragraphs (a) and (b) of this
Section 6.01 may be satisfied with respect to financial information of the
Company and its Subsidiaries by furnishing the Company’s Form 10-K or 10-Q, as
applicable, filed with the SEC; provided that, to the extent such information is
in lieu of information required to be provided under Section 6.01(a), such
materials are, to

 

110



--------------------------------------------------------------------------------

the extent applicable, accompanied by a report and opinion of
PricewaterhouseCoopers LLP or any other independent registered public accounting
firm of nationally recognized standing, which report and opinion (x) shall be
prepared in accordance with PCAOB or AICPA auditing standards, as applicable,
and (y) shall not be subject to any “going concern” or like qualification or
exception or any qualification or exception as to the scope of such audit
(except as may be required as a result of (x) a prospective Event of Default
with respect to the Financial Covenant or (y) the impending maturity of the
Loans hereunder).

Section 6.02 Certificates; Other Information. Deliver to the Administrative
Agent for prompt further distribution to each Lender:

(a) no later than five (5) days after the delivery of the financial statements
referred to in Section 6.01(a), a certificate of its independent registered
public accounting firm certifying such financial statements and stating that in
making the examination necessary therefor no knowledge was obtained of any Event
of Default under Section 7.10 or, if any such Event of Default shall exist,
stating the nature and status of such event;

(b) no later than five (5) days after the delivery of the financial statements
referred to in Section 6.01(a) and 6.01(b), a duly completed Compliance
Certificate signed by a Responsible Officer of the Company; provided that the
Compliance Certificate for the fiscal quarter ending March 29, 2020 shall be
delivered no later than five (5) days after delivery of the financial statements
for such fiscal quarter in accordance with the proviso in Section 6.1(b) so long
as a draft Compliance Certificate is delivered no later than forty-five
(45) days after the end of such fiscal quarter;

(c) promptly after the same are publicly available, copies of all annual,
regular, periodic and special reports and registration statements which the
Company or OSI files with the SEC or with any Governmental Authority that may be
substituted therefor (other than amendments to any registration statement (to
the extent such registration statement, in the form it became effective, is
delivered), exhibits to any registration statement and, if applicable, any
registration statement on Form S-8) and in any case not otherwise required to be
delivered to the Administrative Agent pursuant hereto;

(d) promptly after the furnishing thereof, copies of any material requests or
material notices received by any Loan Party (other than in the ordinary course
of business) from, or material statements or material reports furnished to, any
holder of debt securities of any Loan Party or of any of its Subsidiaries
pursuant to the terms of any (i) Credit Agreement Refinancing Indebtedness,
(ii) any Incremental Equivalent Debt, (iii) any unsecured Indebtedness, (iv) any
Indebtedness that is secured on a junior basis to the Obligations or (v) any
Junior Financing Documentation, in the case of preceding clauses (iii), (iv) and
(v), in a principal amount greater than the Threshold Amount and (in each case)
not otherwise required to be furnished to the Lenders pursuant to any other
clause of this Section 6.02;

(e) together with the delivery of each Compliance Certificate pursuant to
Section 6.02(b) solely with respect to financial statements delivered pursuant
to Section 6.01(a), (i) a report setting forth the information required by
Section 3.03(c) of the Security Agreement or confirming that there has been no
change in such information since the Closing Date (or, if later, the date of the
last such report), (ii) a description of each event, condition or circumstance
during the last fiscal year covered by such Compliance Certificate requiring a
mandatory prepayment under Section 2.05(b) and (iii) an updated list of each
Subsidiary as of the date of delivery of such Compliance Certificate (or
confirming that there has been no change in such information since the Closing
Date or the date of the last such update); and

 

111



--------------------------------------------------------------------------------

(f) promptly, such additional information regarding the business, legal,
financial or corporate affairs of any Loan Party or any Subsidiary, or
compliance with the terms of the Loan Documents, as the Administrative Agent or
any Lender through the Administrative Agent may from time to time reasonably
request.

Documents required to be delivered pursuant to Section 6.01(a) or (b) or
Section 6.02(c) or (d) (to the extent any such documents are included in
materials otherwise filed with the SEC) may be delivered electronically and if
so delivered, shall be deemed to have been delivered on the date (i) on which
the Company posts such documents, or provides a link thereto on the Company’s
website on the Internet at the website address listed on Schedule 10.02; or
(ii) on which such documents are posted on the Company’s behalf on
IntraLinks/IntraAgency or another relevant website, if any, to which each Lender
and the Administrative Agent have access (whether a commercial, third-party
website or whether sponsored by the Administrative Agent); provided that:
(i) upon written request by the Administrative Agent, the Company shall deliver
paper copies of such documents to the Administrative Agent for further
distribution to each Lender until a written request to cease delivering paper
copies is given by the Administrative Agent and (ii) the Company shall notify
(which may be by facsimile or electronic mail) the Administrative Agent of the
posting of any such documents and provide to the Administrative Agent by
electronic mail electronic versions (i.e., soft copies) of such documents.
Notwithstanding anything contained herein, in every instance the Company shall
be required to provide paper copies of the Compliance Certificates required by
Section 6.02(b) to the Administrative Agent. Each Lender shall be solely
responsible for timely accessing posted documents or requesting delivery of
paper copies of such documents from the Administrative Agent and maintaining its
copies of such documents. For purposes of this Section 6.02, paper copies shall
include copies delivered by facsimile transmission or electronically (such as
“tif’, “pdf’ or similar file formats delivered by email).

Section 6.03 Notices. Promptly after obtaining knowledge thereof, notify the
Administrative Agent:

(a) of the occurrence of any Default;

(b) of the filing or commencement of, or any threat or notice of intention of
any person to file or commence, any action, suit, litigation or proceeding,
whether at law or in equity by or before any Governmental Authority against any
Borrower or any of their respective Subsidiaries or the occurrence of any ERISA
Event that, in each case, could reasonably be expected to result in a Material
Adverse Effect; and

(c) any event, condition, change, circumstance or matter that, either
individually or in the aggregate, has resulted or could reasonably be expected
to result in a Material Adverse Effect.

Each notice pursuant to this Section shall be accompanied by a written statement
of a Responsible Officer of the Company (x) that such notice is being delivered
pursuant to Section 6.03(a) or (b) (as applicable) and (y) setting forth details
of the occurrence referred to therein and stating what action the Company has
taken and proposes to take with respect thereto.

Section 6.04 Payment of Taxes. Pay, discharge or otherwise satisfy as the same
shall become due and payable, all of its obligations and liabilities in respect
of taxes, assessments and governmental charges or levies imposed upon it or upon
its income or profits or in respect of its property, except in each case, to the
extent the failure to pay or discharge the same, either individually or in the
aggregate, could not reasonably be expected to have a Material Adverse Effect.

 

112



--------------------------------------------------------------------------------

Section 6.05 Preservation of Existence, Etc. (a) Preserve, renew and maintain in
full force and effect its legal existence under the Laws of the jurisdiction of
its organization except in a transaction permitted by Section 7.04 or 7.05 and
(b) take all reasonable action to maintain all rights, privileges (including its
good standing), permits, licenses and franchises necessary or desirable in the
normal conduct of its business except (i) to the extent that failure to do so
could not, either individually or in the aggregate, reasonably be expected to
have a Material Adverse Effect or (ii) pursuant to a transaction permitted by
Section 7.04 or 7.05.

Section 6.06 Maintenance of Properties. Except if the failure to do so could
not, either individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect, (a) maintain, preserve and protect all of its
properties and equipment necessary in the operation of its business in good
working order, repair and condition, ordinary wear and tear excepted and
casualty or condemnation excepted, and (b) make all necessary renewals,
replacements, modifications, improvements, upgrades, extensions and additions
thereof or thereto in accordance with prudent industry practice.

Section 6.07 Maintenance of Insurance. (a) Maintain with financially sound and
reputable insurance companies, insurance with respect to its properties and
business against loss or damage of the kinds customarily insured against by
Persons engaged in the same or similar business, of such types and in such
amounts (after giving effect to any self-insurance reasonable and customary for
similarly situated Persons engaged in the same or similar businesses as the
Borrowers and their respective Subsidiaries or otherwise consistent with past
practices) as are customarily carried under similar circumstances by such other
Persons.

(b) All such insurance shall (i) provide that the insurer affording coverage
will endeavor to mail 30 days written notice of cancellation of such insurance
coverage to the Collateral Agent (in the case of property and liability
insurance), (ii) name the Collateral Agent as mortgagee (in the case of property
insurance) or additional insured on behalf of the Secured Parties (in the case
of liability insurance) or lender’s loss payee (in the case of property
insurance), as applicable and (iii) be reasonably satisfactory in all other
respects to the Administrative Agent.

(c) With respect to each Mortgaged Property, (i) obtain flood insurance in such
total amount as the Administrative Agent or the Required Lenders may from time
to time reasonably require, if at any time the area in which any improvements
located on any Mortgaged Property is designated a “flood hazard area” in any
Flood Insurance Rate Map published by the Federal Emergency Management Agency
(or any successor agency), and otherwise comply with The National Flood
Insurance Reform Act of 1994, the National Flood Insurance Program as set forth
in the Flood Disaster Protection Act of 1973, as amended from time to time, and
the rules and regulations promulgated thereunder or as otherwise required by the
Administrative Agent or any Lender, (ii) furnish to the Administrative Agent
evidence of the renewal (and payment of renewal premiums therefor) of all such
policies prior to the expiration or lapse thereof, and (iii) furnish to the
Administrative Agent prompt written notice of any re-designation of any such
Mortgaged Property into or out of a flood hazard area.

Section 6.08 Compliance with Laws. Comply with the requirements of all Laws and
all orders, writs, injunctions and decrees applicable to it or to its business
or property, except if the failure to comply therewith could not, either
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.

Section 6.09 Books and Records. Maintain proper books of record and account, in
which entries that are full, true and correct in all material respects and are
in conformity with GAAP consistently

 

113



--------------------------------------------------------------------------------

applied shall be made of all material financial transactions and matters
involving the assets and business of each Borrower or each Subsidiary, as the
case may be.

Section 6.10 Inspection Rights. Permit representatives and independent
contractors of the Administrative Agent and each Lender to visit and inspect any
of its properties, to examine its corporate, financial and operating records,
and make copies thereof or abstracts therefrom, and to discuss its affairs,
finances and accounts with its directors, officers, and independent public
accountants (subject to such independent public accountants’ customary policies
and procedures), all at the reasonable expense of the Borrowers and at such
reasonable times during normal business hours and as often as may be reasonably
desired, upon reasonable advance notice to the Borrowers; provided that, only
the Administrative Agent on behalf of the Lenders may exercise rights of the
Administrative Agent and the Lenders under this Section 6.10 and the
Administrative Agent shall not exercise such rights more often than two
(2) times during any calendar year absent the existence of an Event of Default
and only one (1) such time shall be at the Borrowers’ expense; provided,
further, that during the continuance of an Event of Default, the Administrative
Agent (or any of its respective representatives or independent contractors) may
do any of the foregoing at the expense of the Borrowers at any time during
normal business hours and upon reasonable advance notice. The Administrative
Agent shall give the Borrowers the opportunity to participate in any discussions
with the Borrowers’ independent public accountants. Notwithstanding anything to
the contrary in this Section 6.10, none of the Borrowers or any of their
respective Subsidiaries will be required to disclose, permit the inspection,
examination or making copies or abstracts of, or discussion of, any document,
information or other matter that (a) constitutes non-financial trade secrets or
non-financial proprietary information, (b) in respect of which disclosure to the
Administrative Agent or any Lender (or their respective representatives or
contractors) is prohibited by Law or any binding agreement or (c) is subject to
attorney-client or similar privilege or constitutes attorney work product.

Section 6.11 Covenant to Guarantee Obligations and Give Security. At the
Borrowers’ expense, take all action necessary or reasonably requested by the
Administrative Agent to ensure that the Collateral and Guarantee Requirement
continues to be satisfied, including:

(a) upon the formation or acquisition (including by division) of any new direct
or indirect Wholly Owned Domestic Subsidiary (in each case, other than an
Excluded Subsidiary) by any Loan Party:

(i) within thirty (30) days after such formation or acquisition (including by
division) or such longer period as the Administrative Agent may agree in its
discretion:

(A) cause each such Subsidiary that is required to become a Guarantor under the
Collateral and Guarantee Requirement to furnish to the Administrative Agent a
description of the Material Real Properties owned by such Subsidiary, in detail
reasonably satisfactory to the Administrative Agent;

(B) cause (x) each such Subsidiary that is required to become a Guarantor
pursuant to the Collateral and Guarantee Requirement to duly execute and deliver
to the Administrative Agent or the Collateral Agent (as appropriate) Guaranty
Supplements and Mortgages with respect to the Material Real Properties which are
identified to the Administrative Agent pursuant to Section 6.11(a)(i)(A),
Security Agreement Supplements, a counterpart of the Intercompany Note and other
security agreements and documents (including, with respect to such Mortgages,
the documents listed in Section 6.13(b)), as reasonably requested by and in form
and substance reasonably satisfactory to the Administrative Agent (consistent
with the Mortgages, Security Agreement and other security agreements

 

114



--------------------------------------------------------------------------------

in effect on the Closing Date), in each case granting Liens required by the
Collateral and Guarantee Requirement and (y) each direct or indirect parent of
each such Subsidiary that is required to be a Guarantor pursuant to the
Collateral and Guarantee Requirement to duly execute and deliver to the
Administrative Agent such Security Agreement Supplements and other security
agreements as reasonably requested by and in form and substance reasonably
satisfactory to the Administrative Agent (consistent with the Security
Agreements in effect on the Closing Date), in each case granting Liens required
by the Collateral and Guarantee Requirement;

(C) (x) cause each such Subsidiary that is required to become a Guarantor
pursuant to the Collateral and Guarantee Requirement to deliver any and all
certificates representing Equity Interests (to the extent certificated) that are
required to be pledged pursuant to the Collateral and Guarantee Requirement,
accompanied by undated stock powers or other appropriate instruments of transfer
executed in blank and instruments evidencing the intercompany Indebtedness held
by such Subsidiary and required to be pledged pursuant to the Collateral
Documents, indorsed in blank to the Collateral Agent and (y) cause each direct
or indirect parent of such Subsidiary that is (or is required to be) a Guarantor
pursuant to the Collateral and Guarantee Requirement to deliver any and all
certificates representing the outstanding Equity Interests (to the extent
certificated) of such Subsidiary that are required to be pledged pursuant to the
Collateral and Guarantee Requirement, accompanied by undated stock powers or
other appropriate instruments of transfer executed in blank and instruments
evidencing the intercompany Indebtedness issued by such Subsidiary and required
to be pledged in accordance with the Collateral Documents, indorsed in blank to
the Collateral Agent;

(D) take and cause such Subsidiary and each direct or indirect parent of such
Subsidiary that is required to become a Guarantor pursuant to the Collateral and
Guarantee Requirement to take whatever action (including the recording of
Mortgages, the filing of Uniform Commercial Code financing statements and
delivery of stock and membership interest certificates) may be necessary in the
reasonable opinion of the Administrative Agent to vest in the Administrative
Agent (or in any representative of the Administrative Agent designated by it)
valid Liens required by the Collateral and Guarantee Requirement, enforceable
against all third parties in accordance with their terms, subject to Debtor
Relief Laws, general principles of equity (whether considered in a proceeding in
equity or at law) and an applied covenant of good faith and fair dealing,

(ii) within thirty (30) days after the request therefor by the Administrative
Agent, deliver to the Administrative Agent a signed copy of an opinion,
addressed to the Administrative Agent and the other Secured Parties, of counsel
for the Loan Parties reasonably acceptable to the Administrative Agent as to
such matters set forth in this Section 6.11(a) as the Administrative Agent may
reasonably request, and

(iii) as promptly as practicable after the request therefor by the
Administrative Agent, deliver to the Administrative Agent with respect to each
parcel of Material Real Property that is owned by such Subsidiary, any existing
title reports, surveys or environmental assessment reports.

 

115



--------------------------------------------------------------------------------

(b) each Borrower shall obtain the security interests, Guarantees and related
items required by the Collateral Documents on or prior to the Closing Date; and
after the Closing Date, promptly following (x) the acquisition of any material
personal property by any Loan Party or (y) the acquisition of any owned Material
Real Property by any Loan Party, such personal property or owned Material Real
Property shall not already be subject to a perfected Lien pursuant to the
Collateral and Guarantee Requirement, the Company shall give notice thereof to
the Administrative Agent and promptly thereafter shall cause such assets to be
subjected to a Lien to the extent required by the Collateral and Guarantee
Requirement and will take, or cause the relevant Loan Party to take, such
actions as shall be necessary or reasonably requested by the Administrative
Agent to grant and perfect or record such Lien, including, as applicable, the
actions referred to in Section 6.13(b) with respect to real property.

Section 6.12 Compliance with Environmental Laws. Except, in each case, to the
extent that the failure to do so could not, either individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect: comply, and
take all reasonable actions to cause all lessees and other Persons operating or
occupying its properties to comply with all applicable Environmental Laws and
Environmental Permits; obtain and renew all Environmental Permits necessary for
its operations and properties; and, in each case to the extent required by
Environmental Laws, conduct any investigation, study, sampling and testing, and
undertake any cleanup, removal, remedial or other action necessary to remove and
clean up all Hazardous Materials from any of its properties, in accordance with
the requirements of all Environmental Laws.

Section 6.13 Further Assurances. (a) Promptly upon reasonable request by the
Administrative Agent (i) correct any material defect or error that may be
discovered in the execution, acknowledgment, filing or recordation of any
Collateral Document or other document or instrument relating to any Collateral,
and (ii) do, execute, acknowledge, deliver, record, re-record, file, re-file,
register and re-register any and all such further acts, deeds, certificates,
assurances and other instruments as the Administrative Agent may reasonably
request from time to time in order to carry out more effectively the purposes of
the Collateral Documents (subject to the limitations set forth therein and in
the definition of Collateral and Guarantee Requirement).

(b) In the case of any Material Real Property referred to in
Section 6.11(a)(i)(A) or 6.11(b)(y), the Company shall provide the
Administrative Agent with (i) written notice at least forty-five (45) days prior
to the pledge of such Material Real Property as Collateral (and the
Administrative Agent shall promptly provide notice to the Lenders after receipt
of such notice from the Company) and (ii) Mortgages with respect to such owned
Material Real Property within ninety (90) days of the acquisition thereof (as
such date may be extended by the Administrative Agent) together with:

(A) evidence that counterparts of the Mortgages have been duly executed,
acknowledged and delivered and are in form suitable for filing or recording in
all filing or recording offices that the Administrative Agent may deem
reasonably necessary or desirable in order to create a valid and subsisting
perfected Lien on the property and/or rights described therein in favor of the
Administrative Agent or the Collateral Agent (as appropriate) for the benefit of
the Secured Parties and that all filing and recording taxes and fees have been
paid or otherwise provided for in a manner reasonably satisfactory to the
Administrative Agent;

(B) fully paid American Land Title Association Lender’s Extended Coverage title
insurance policies or the equivalent or other form available in each applicable
jurisdiction (the “Mortgage Policies”) in form and substance, with

 

116



--------------------------------------------------------------------------------

endorsements and in amount, reasonably acceptable to the Administrative Agent
(not to exceed the value of the real properties covered thereby), issued,
coinsured and reinsured by title insurers reasonably acceptable to the
Administrative Agent, insuring the Mortgages to be valid subsisting Liens on the
property described therein, free and clear of all defects and encumbrances,
subject to Permitted Liens, and providing for such other affirmative insurance
(including endorsements for future advances under the Loan Documents) and such
coinsurance and direct access reinsurance as the Administrative Agent may
reasonably request;

(C) opinions of local counsel for the Loan Parties in states in which such real
properties are located, with respect to the enforceability and perfection of the
Mortgages and any related fixture filings in form and substance reasonably
satisfactory to the Administrative Agent;

(D) (1) standard flood hazard determination forms and (2) if any Material Real
Property is located in a special flood hazard area, (x) notices to (and
confirmations of receipt by) the Company as to the existence of a special flood
hazard and, if applicable, the unavailability of flood hazard insurance under
the National Flood Insurance Program and (y) evidence of applicable flood
insurance, if available, in each case in such form, on such terms and in such
amounts as required by The National Flood Insurance Reform Act of 1994, the
Federal Flood Disaster Protection Act and rules and regulations promulgated
thereunder or as otherwise required by the Administrative Agent or any Lender;
and

(E) such other evidence that all other actions that the Administrative Agent may
reasonably deem necessary or desirable in order to create valid and subsisting
Liens on the property described in the Mortgages has been taken;

provided that the Administrative Agent shall not enter into, accept or record
any Mortgage in respect of such Material Real Property until the Administrative
Agent shall have received written confirmation from each Lender that flood
insurance compliance has been completed by such Lender with respect to such
Material Real Property (such written confirmation not to be unreasonably
withheld or delayed). If at any time any real property is pledged as Collateral
hereunder, any increase, extension or renewal of Loans under this Agreement (as
may be amended, restated, supplemented or otherwise modified from time to time)
shall be subject to flood insurance due diligence and flood insurance compliance
reasonably satisfactory to the Administrative Agent and each Lender.

Section 6.14 Use of Proceeds. Use the proceeds of any Borrowing (a) on the
Closing Date, whether directly or indirectly, to refinance certain existing
Indebtedness under the Existing Credit Agreement and to pay fees and expenses
incurred in connection with such refinancing and the Transaction, and (b) after
the Closing Date, use the proceeds of any Borrowing for any purpose not
otherwise prohibited under this Agreement, including for general corporate
purposes (including Permitted Acquisitions) and working capital needs.

Section 6.15 Compliance with Anti-Corruption Laws, Beneficial Ownership
Regulation, Anti-Money Laundering Laws and Sanctions. Each Borrower will
maintain(a) Maintain in effect and enforce policies and procedures designed to
ensure compliance in all material respects by, to the extent applicable, each
Borrower, each Borrower’s Subsidiaries and their respective directors, officers,
employees and agents with Anti-Corruption Laws, Anti-Money Laundering Laws and
applicable Sanctions, (b) notify the Administrative Agent and each Lender that
previously received a Beneficial Ownership Certification (or a certification
that the applicable Borrower qualifies for an express exclusion to the “legal
entity

 

117



--------------------------------------------------------------------------------

customer” definition under the Beneficial Ownership Regulation) of any change in
the information provided in the Beneficial Ownership Certification that would
result in a change to the list of beneficial owners identified therein (or, if
applicable, the Borrower ceasing to fall within an express exclusion to the
definition of “legal entity customer” under the Beneficial Ownership Regulation)
and (c) promptly upon the reasonable request of the Administrative Agent or any
Lender, provide the Administrative Agent or directly to such Lender, as the case
may be, any information or documentation requested by it for purposes of
complying with the Beneficial Ownership Regulation.

ARTICLE VII

NEGATIVE COVENANTS

So long as any Lender shall have any Commitment hereunder, or any Loan or other
Obligation hereunder (other than (i) contingent indemnification obligations as
to which no claim has been asserted and (ii) Cash Management Obligations and
Obligations under Secured Hedge Agreements) shall remain unpaid or unsatisfied,
or any Letter of Credit shall remain outstanding (unless the Outstanding Amount
of the L/C Obligations related thereto has been Cash Collateralized, back
stopped by a letter of credit reasonably satisfactory to the applicable L/C
Issuer or deemed reissued under another agreement reasonably acceptable to the
applicable L/C Issuer), the Borrowers shall not, nor shall they permit any of
their Subsidiaries to, directly or indirectly:

Section 7.01 Liens. Create, incur, assume or suffer to exist any Lien upon any
of its property, assets or revenues, whether now owned or hereafter acquired,
other than the following:

(a) Liens pursuant to any Loan Document;

(b) Liens existing on the Closing Date and listed on Schedule 7.01(b) and any
modifications, replacements, renewals, refinancings or extensions thereof;
provided that (i) the Lien does not extend to any additional property other than
(A) after-acquired property that is affixed or incorporated into the property
covered by such Lien or financed or refinanced by Indebtedness permitted under
Section 7.03, and (B) proceeds and products thereof, and (ii) the renewal,
extension or refinancing of the obligations secured or benefited by such Liens,
to the extent constituting Indebtedness, is permitted by Section 7.03;

(c) Liens for taxes, assessments or governmental charges which are not overdue
for a period of more than thirty (30) days or which are being contested in good
faith and by appropriate actions diligently conducted, if adequate reserves with
respect thereto are maintained on the books of the applicable Person in
accordance with GAAP;

(d) statutory or common law Liens of landlords, carriers, warehousemen,
mechanics, materialmen, repairmen, construction contractors or other like Liens
arising in the ordinary course of business which secure amounts not overdue for
a period of more than thirty (30) days or if more than thirty (30) days overdue,
are unfiled and no other action has been taken to enforce such Lien or which are
being contested in good faith and by appropriate actions diligently conducted,
if adequate reserves with respect thereto are maintained on the books of the
applicable Person in accordance with GAAP;

(e) (i) pledges or deposits in the ordinary course of business in connection
with workers’ compensation, unemployment insurance and other social security
legislation and (ii) pledges and deposits in the ordinary course of business
securing liability for reimbursement or indemnification obligations of
(including obligations in respect of letters of credit or bank

 

118



--------------------------------------------------------------------------------

guarantees for the benefit of) insurance carriers providing property, casualty
or liability insurance to any Borrower or any Subsidiary;

(f) deposits to secure the performance of bids, trade contracts, governmental
contracts and leases (other than Indebtedness), statutory obligations, surety,
stay, customs and appeal bonds, performance bonds and other obligations of a
like nature (including those to secure health, safety and environmental
obligations) incurred in the ordinary course of business;

(g) easements, rights-of-way, restrictions, encroachments, protrusions and other
similar encumbrances and minor title defects or minor irregularities affecting
real property which, in the aggregate, do not in any case materially interfere
with the ordinary conduct of the business of any Borrower or any Subsidiary or
the use of the property for its intended purpose;

(h) Liens securing judgments for the payment of money not constituting an Event
of Default under Section 8.01(h);

(i) Liens securing Indebtedness permitted under Section 7.03(e); provided that
(i) such Liens attach concurrently with or within two hundred and seventy
(270) days after the acquisition, repair, replacement, construction or
improvement (as applicable) of the property subject to such Liens (including
reconstruction, refurbishment, renovation and development of real property),
(ii) such Liens do not at any time encumber any property other than the property
financed by such Indebtedness, replacements thereof and additions and accessions
to such property and the proceeds and the products thereof and customary
security deposits related thereto and (iii) with respect to Capitalized Leases,
such Liens do not at any time extend to or cover any assets (except for
additions and accessions to such assets, replacements and products thereof and
customary security deposits) other than the assets subject to such Capitalized
Leases; provided that individual financings of equipment provided by one lender
may be cross collateralized to other financings of equipment provided by such
lender;

(j) leases, licenses, subleases or sublicenses granted to others in the ordinary
course of business which do not interfere in any material respect with the
business of any Borrower or any Subsidiary or secure any Indebtedness;

(k) Liens (i) in favor of customs and revenue authorities arising as a matter of
law to secure payment of customs duties in connection with the importation of
goods in the ordinary course of business and (ii) on specific items of inventory
or other goods and proceeds thereof of any Person securing such Person’s
obligations in respect of bankers’ acceptances or letters of credit issued or
created for the account of such person to facilitate the purchase, shipment or
storage of such inventory or such goods in the ordinary course of business;

(l) (i) Liens (i) of a collection bank arising under Section 4-208 of the
Uniform Commercial Code on items in the course of collection and (ii) in favor
of a banking or other financial institution arising as a matter of law or under
customary general terms and conditions encumbering deposits or other funds
maintained with a financial institution (including the right of set-off) and
which are within the general parameters customary in the banking industry or
arising pursuant to such banking institution’s general terms and conditions;

(m) Liens (i) on cash advances in favor of the seller of any property to be
acquired in an Investment or other acquisition permitted pursuant to this
Agreement to be applied against the purchase price for such Investment or other
acquisition, and (ii) consisting of an agreement to Dispose of any property in a
Disposition permitted under Section 7.05, in each case, solely to the

 

119



--------------------------------------------------------------------------------

extent such Investment or other acquisition or Disposition, as the case may be,
would have been permitted on the date of the creation of such Lien;

(n) Liens (i) on property of any Subsidiary that is not a Loan Party and (ii) on
the Liquor Licenses and Equity Interests of Liquor License Subsidiaries, which
Liens secure Indebtedness permitted under Section 7.03;

(o) Liens in favor of a Borrower or a Subsidiary securing Indebtedness permitted
under Section 7.03(d); provided that to the extent that such Indebtedness is
required to be subordinated pursuant to Section 7.03(d), any Lien on Collateral
securing such Indebtedness shall be subordinated to the Liens securing the
Obligations on terms and conditions reasonably satisfactory to the
Administrative Agent;

(p) Liens (x) existing on property at the time of its acquisition or existing on
the property of any Person at the time such Person becomes a Subsidiary, in each
case after the Closing Date and the replacement, extension or renewal of any
Lien permitted by this clause (p) upon or in the same property previously
subject thereto in connection with the replacement, extension or renewal
(without increase in the amount or any change in any direct or contingent
obligor) of the Indebtedness secured thereby and (y) placed upon the Equity
Interests, property or assets of any Subsidiary or its Subsidiaries acquired
pursuant to a Permitted Acquisition to secure Indebtedness incurred pursuant to
Section 7.03(g)(B) in connection with such Permitted Acquisition; provided that,
(i) in the case of clause (x), such Lien was not created in contemplation of
such acquisition or such Person becoming a Subsidiary, (ii) in the case of
clause (x), such Lien does not extend to or cover any other assets or property
(other than the proceeds or products thereof and other than after-acquired
property subjected to a Lien securing Indebtedness and other obligations
incurred prior to such time and which Indebtedness and other obligations are
permitted hereunder that require, pursuant to their terms at such time, a pledge
of after-acquired property, it being understood that such requirement shall not
be permitted to apply to any property to which such requirement would not have
applied but for such acquisition), and (iii) in the case of clauses (x) and (y),
the Indebtedness secured thereby is permitted under Section 7.03(e), (g) or (j);

(q) any interest or title of a lessor, sublessor, licensor or sublicensor or
secured by a lessor’s, sublessor’s, licensor’s or sublicensor’s interest under
leases (other than Capitalized Leases), subleases, licenses or sublicenses
entered into by any Borrower or any of its Subsidiaries in the ordinary course
of business;

(r) Liens arising out of conditional sale, title retention, consignment or
similar arrangements for sale of goods entered into by any Borrower or any of
its Subsidiaries in the ordinary course of business;

(s) Liens deemed to exist in connection with Investments in repurchase
agreements under Section 7.02; provided that such Liens do not extend to any
assets other than those that are the subject of such repurchase agreement;

(t) Liens that are contractual rights of set-off (i) relating to the
establishment of depository relations with banks not given in connection with
the issuance of Indebtedness, (ii) relating to pooled deposit or sweep accounts
of any Borrower or any Subsidiary to permit satisfaction of overdraft or similar
obligations incurred in the ordinary course of business of the Borrowers and
their respective Subsidiaries or (iii) relating to purchase orders and other
agreements entered into with customers of any Borrower or any Subsidiary in the
ordinary course of business;

 

120



--------------------------------------------------------------------------------

(u) Liens solely on any cash earnest money deposits made by any Borrower or any
of its Subsidiaries in connection with any letter of intent or purchase
agreement permitted hereunder;

(v) Liens arising from precautionary UCC financing statement filings regarding
operating leases entered into in the ordinary course of business;

(w) Liens on insurance policies and the proceeds thereof securing the financing
of the premiums with respect thereto;

(x) ground leases in respect of real property on which facilities or equipment
owned or leased by any Borrower or any of its Subsidiaries are located;

(y) Liens encumbering reasonable and customary initial deposits and margin
deposits and similar Liens attaching to commodity trading accounts or other
brokerage accounts incurred in the ordinary course of business and not for
speculative purposes;

(z) other Liens securing Indebtedness and other obligations of any Borrower and
its Subsidiaries in an aggregate outstanding principal amount not to exceed the
greater of (i) $100,000,000 and (ii) 3.0% of Total Assets;

(aa) Liens on the Collateral securing obligations in respect of Permitted Pari
Passu Secured Refinancing Debt and any Permitted Refinancing of any of the
foregoing; provided that any such Liens securing any Refinanced Debt in respect
of Permitted Pari Passu Secured Refinancing Debt are subject to a First Lien
Intercreditor Agreement; and

(bb) Liens securing obligations in respect of Indebtedness permitted under
Section 7.03(s).

Section 7.02 Investments. Make or hold any Investments, except:

(a) Investments by a Borrower or a Subsidiary in assets that were Cash
Equivalents when such Investment was made;

(b) loans or advances to (A) officers, directors, consultants and employees of
the Borrowers and their respective Subsidiaries (i) for reasonable and customary
business-related travel, entertainment, relocation and analogous ordinary
business purposes, (ii) in connection with such Person’s purchase of Equity
Interests of the Company (provided that the amount of such loans and advances
shall be contributed to the Borrowers in cash as common equity) and (iii) for
purposes not described in the foregoing clauses (i) and (ii), in an aggregate
principal amount outstanding not to exceed $5,000,000 (determined without regard
to any write-downs or writeoffs), and (B) restaurant employees of Employment
Participation Subsidiaries to fund such employees purchase of Equity Interests
of an Employment Participation Subsidiary in the ordinary course of business;

(c) Investments (i) by any Borrower or any Subsidiary in any Loan Party, (ii) by
any Subsidiary that is not a Loan Party in any other such Subsidiary that is
also not a Loan Party, and (iii) by any Borrower or any Subsidiary Guarantor
(A) in any Non-Loan Party, provided that the aggregate amount of such
Investments pursuant to this Section 7.02(c)(iii)(A) (together with, but without
duplication, the aggregate consideration paid by any Borrower or any Subsidiary
Guarantor in respect of Permitted Acquisitions of Persons that do not become
Loan Parties (or acquisition of assets not owned by a Borrower, a Subsidiary
Guarantor or a Person that will become a Subsidiary Guarantor) pursuant to
Section 7.02(i)(B)) shall not exceed the greater of (1) $170,000,000 and (2)

 

121



--------------------------------------------------------------------------------

6.0% of Total Assets plus an amount equal to the aggregate Returns in respect of
such Investments, and (B) in any Foreign Subsidiary consisting of a contribution
of Equity Interests of any other Foreign Subsidiary held directly by such
Borrower or such Subsidiary Guarantor and if the Foreign Subsidiary to which
such contribution is made is not a Wholly Owned Foreign Subsidiary, such
contribution shall be in exchange for Indebtedness, Equity Interests (including
increases in capital accounts) or a combination thereof of the Foreign
Subsidiary to which such contribution is made, provided that the Equity
Interests of a Wholly Owned Foreign Subsidiary only may be contributed to
another Wholly Owned Foreign Subsidiary under this sub-clause (B), and
(C) constituting Guarantees of Indebtedness or other monetary obligations of
Non-Loan Parties owing to any Loan Party;

(d) Investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit in the
ordinary course of business, and Investments received in satisfaction or partial
satisfaction thereof from financially troubled account debtors and other credits
to suppliers in the ordinary course of business;

(e) Investments consisting of Liens, Indebtedness, fundamental changes,
Dispositions and Restricted Payments permitted under Sections 7.01, 7.03, 7.04,
7.05, 7.06 and 7.12, respectively;

(f) Investments (i) existing or contemplated on the Closing Date and set forth
on Schedule 7.02(f) and any modification, replacement, renewal, reinvestment or
extension thereof and (ii) existing on the Closing Date by any Borrower or any
Subsidiary in any Borrower or any other Subsidiary and any modification,
exchange in kind, renewal or extension thereof; provided that (x) the amount of
the original Investment is not increased except by the terms of such Investment
or as otherwise permitted by this Section 7.02 and (y) any Investment in the
form of Indebtedness of any Loan Party owed to any Subsidiary that is not a Loan
Party shall be subject to the subordination terms set forth in the Intercompany
Note;

(g) Investments in Swap Contracts permitted under Section 7.03;

(h) (i) promissory notes and other noncash consideration received in connection
with Dispositions permitted by Section 7.05 and (ii) Investments received solely
from (x) equity contributions to any Borrower and (y) distributions to the
Borrowers and their respective Subsidiaries from Persons that are not
Subsidiaries; provided that, with respect to each Investment described in this
clause (h)(ii):

(A) any Subsidiary acquired as a result of such Investment and the Subsidiaries
of such acquired Subsidiary shall, to the extent required under the Collateral
and Guarantee Requirement and Section 6.11, become a Guarantor and comply with
the requirements of Section 6.11, within the times specified therein;

(B) after giving effect to such Investment, the Borrowers and their respective
Subsidiaries shall be in compliance with Section 7.07; and

(C) immediately before and immediately after giving Pro Forma Effect to any such
Investment, no Default shall have occurred and be continuing and (2) immediately
after giving effect to such Investment, the Company and its Subsidiaries shall
be in Pro Forma Compliance with the Financial Covenant, such compliance to be
determined on the basis of the financial information most recently delivered to
the Administrative Agent and the Lenders pursuant to Section

 

122



--------------------------------------------------------------------------------

6.01(a) or (b) as though such Investment had been consummated as of the first
day of the fiscal period covered thereby;

(i) the purchase or other acquisition of all or substantially all of the assets
of a Person or any Equity Interests in a Person that is or becomes a Subsidiary
(including as a result of a merger or consolidation) or division or line of
business of a Person (or any subsequent Investment made in a Person, division or
line of business of business previously acquired in a Permitted Acquisition), in
a single transaction or a series of related transactions (each, a “Permitted
Acquisition”), if immediately after giving effect thereto:

(A) any such newly created or acquired Subsidiary and the Subsidiaries of such
created or acquired Subsidiary shall, to the extent required under the
Collateral and Guarantee Requirement and Section 6.11, become a Guarantor and
comply with the requirements of Section 6.11, within the times specified
therein;

(B) the aggregate amount of consideration paid by any Borrower or any Subsidiary
Guarantor in respect of acquisitions of Persons that do not become Loan Parties
(or acquisition of assets not owned by a Borrower, a Subsidiary Guarantor or a
Person that will become a Subsidiary Guarantor) pursuant to this
Section 7.02(i)(B) (together with, but without duplication, the aggregate amount
of all Investments in Non-Loan Parties pursuant to Section 7.02(c)(iii)(A))
shall not exceed the greater of (1) $170,000,000 and (2) 6.0% of Total Assets
plus an amount equal to the aggregate Returns in respect of such Investments;

(C) after giving effect to such purchase or acquisition, the Borrowers and their
respective Subsidiaries shall be in compliance with Section 7.07; and

(D) (1) immediately before and immediately after giving Pro Forma Effect to any
such purchase or other acquisition (which, in the case of a Limited Condition
Acquisition, shall be tested on the date of execution of the definitive
agreement for such purchase or other acquisition and not on the closing date
thereof), no Default shall have occurred and be continuing and (2) immediately
after giving effect to such purchase or other acquisition (and any concurrent
Disposition), the Borrowers and their respective Subsidiaries shall be in Pro
Forma Compliance with the Financial Covenant, such compliance to be determined
on the basis of the financial information most recently delivered to the
Administrative Agent and the Lenders pursuant to Section 6.01(a) or (b) as
though such purchase or other acquisition (and any concurrent Disposition) had
been consummated as of the first day of the fiscal period covered thereby
(which, in the case of a Limited Condition Acquisition, shall be tested on the
date of execution of the definitive agreement for such purchase or other
acquisition and not on the closing date thereof); and

(j) Investments in the ordinary course of business consisting of Article 3 of
the Uniform Commercial Code endorsements for collection or deposit and Article 4
of the Uniform Commercial Code customary trade arrangements with customers
consistent with past practices;

(k) Investments (including debt obligations and Equity Interests) received in
connection with the bankruptcy or reorganization of suppliers and customers or
in settlement of delinquent obligations of, or other disputes with, customers
and suppliers arising in the ordinary

 

123



--------------------------------------------------------------------------------

course of business or upon the foreclosure with respect to any secured
Investment or other transfer of title with respect to any secured Investment;

(l) so long as no Default has occurred and is continuing or would result
therefrom, other Investments that do not exceed the greater of (i) $170,000,000
and (ii) 6.0% of Total Assets plus an amount equal to the aggregate Returns in
respect of such Investments;

(m) so long as immediately after giving effect to any such Investment, no
Default has occurred and is continuing, other Investments in an amount not to
exceed the Cumulative Growth Amount immediately prior to the time of the making
of such Investment;

(n) advances of payroll payments to employees in the ordinary course of
business;

(o) Investments to the extent that payment for such Investments is made solely
with capital stock of the Company;

(p) Investments of a Subsidiary acquired after the Closing Date or of a
corporation merged into any Borrower or merged or consolidated with a Subsidiary
in accordance with Section 7.04 after the Closing Date, to the extent that such
Investments were not made in contemplation of or in connection with such
acquisition, merger or consolidation and were in existence on the date of such
acquisition, merger or consolidation;

(q) Guarantees by any Borrower or any Subsidiary of leases (other than
Capitalized Leases) or of other obligations of any Borrower or any Subsidiary
otherwise permitted hereunder that do not constitute Indebtedness, in each case
entered into in the ordinary course of business;

(r) Investments consisting of licensing of intellectual property pursuant to
joint marketing arrangements with other Persons so long as such licensing
arrangements do not limit in any material respect the Collateral Agent’s
security interest (if any) in the intellectual property so licensed;

(s) Investments made by any Subsidiary that is not a Loan Party to the extent
such Investments are financed with the proceeds received by such Subsidiary from
an Investment in such Subsidiary otherwise permitted under this Section 7.02;

(t) so long as no Default shall have occurred and be continuing or would result
therefrom, the Borrowers may make additional Investments with the proceeds of
Excluded Contributions;

(u) the purchase or other acquisition from former or current employees of
limited partnership interests of one or more Employment Participation
Subsidiaries, in an aggregate amount not to exceed $15,000,000; and

(v) intercompany Investments (including the creation of intercompany
Indebtedness and/or the prepayment of existing intercompany Indebtedness,
together with the related Investments and Guarantees of such Indebtedness)
relating to the transfer of cash from the Asian operations of the Borrowers and
their Subsidiaries in an aggregate outstanding amount of such Investments
pursuant to this Section 7.02(v) not to exceed $40,000,000; and

(w) any Permitted Convertible Notes Call Transaction.

 

124



--------------------------------------------------------------------------------

Any Investment that exceeds the limits of any particular clause set forth above
may be allocated amongst more than one of such clauses to permit the incurrence
or maintenance of such Investment to the extent such excess is permitted as an
Investment under such other clauses (including, without limitation, permitting
the aggregate consideration limitation in clause (i)(B) above to be exceeded to
the extent such excess is treated as, and permitted by, an Investment under any
other available clause).

Notwithstanding the foregoing, Investments pursuant to Sections 7.02(c)(iii),
(i), (l), (m), (t) (u) and (v) may not be made during the Covenant Relief
Period; provided that additional Investments in Foreign Subsidiaries of the
Company may be made pursuant to Section 7.02(c)(iii) (if permitted by such
section) during the Covenant Relief Period in an aggregate amount not to exceed
$27,500,000.

Section 7.03 Indebtedness. Create, incur, assume or suffer to exist any
Indebtedness, except:

(a) Indebtedness of the Company and its Subsidiaries under the Loan Documents;

(b) Indebtedness (i) outstanding on the Closing Date and listed on Schedule
7.03(b) and any Permitted Refinancing thereof and (ii) intercompany Indebtedness
outstanding on the Closing Date;

(c) Guarantees by the Company and its Subsidiaries in respect of Indebtedness of
the Company or any Subsidiary otherwise permitted hereunder; provided that
(A) no Guarantee by any Subsidiary of any Junior Financing shall be permitted
unless such Subsidiary shall have also provided a Guarantee of the Obligations
substantially on the terms set forth in the Guaranty, (B) if the Indebtedness
being Guaranteed is subordinated to the Obligations, such Guarantee shall be
subordinated to the Guarantee of the Obligations on terms at least as favorable
to the Lenders as those contained in the subordination of such Indebtedness and
(C) any Guarantee of any Incremental Equivalent Debt, any Credit Agreement
Refinancing Indebtedness or any Permitted Ratio Debt (or any Permitted
Refinancing in respect thereof) shall only be permitted if it meets the
requirements of the respective definitions (and component definitions) thereof
and clause (s), (t) or (x) of this Section 7.03, as applicable;

(d) Indebtedness of the Company or any Subsidiary owing to the Company or any
other Subsidiary, to the extent permitted by Section 7.02; provided that all
such Indebtedness of any Loan Party owed to any Person that is not a Loan Party
shall be subject to the subordination terms set forth in the Intercompany Note;

(e) (i) Attributable Indebtedness and other Indebtedness (including Capitalized
Leases) of the Company and its Subsidiaries financing the acquisition,
construction, repair, replacement or improvement of fixed or capital assets
(including reconstruction, refurbishment, renovation and development of real
property); provided that such Indebtedness is incurred concurrently with or
within two hundred and seventy (270) days after the applicable acquisition,
construction, repair, replacement or improvement, (ii) Attributable Indebtedness
of the Company and its Subsidiaries arising out of sale-leaseback transactions
permitted by Section 7.05(f) and (iii) any Permitted Refinancing of any
Indebtedness set forth in the immediately preceding clauses (i) and (ii);

(f) Indebtedness in respect of Swap Contracts designed to hedge against interest
rates, foreign exchange rates risks or commodities pricing incurred in the
ordinary course of business and not for speculative purposes;

 

125



--------------------------------------------------------------------------------

(g) Indebtedness of the Company or any Subsidiary (A) assumed in connection with
any Permitted Acquisition (provided that such Indebtedness is not incurred in
contemplation of such Permitted Acquisition) or (B) incurred to finance a
Permitted Acquisition and, in the case of either (A) or (B), any Permitted
Refinancing thereof; provided, (x) no Default shall exist or result therefrom
and (y) if such Indebtedness is (1) secured on a pari passu basis with or senior
to (in the case of clause (A)) the Obligations, the Company and its Subsidiaries
will be in Pro Forma Compliance with a Consolidated Senior Secured Net Leverage
Ratio of no greater than 3.50:1.00 and (2) unsecured, the Company and its
Subsidiaries will be in Pro Forma Compliance with the Financial Covenant;
provided, further, in the case of clause (B) above, such Indebtedness (i) will
not mature prior to the date that is ninety-one (91) days after the Latest
Maturity Date at the time of the issuance of such Indebtedness, (ii) will not
have mandatory prepayment or mandatory amortization prepayments (other than
asset sale and change of control mandatory offers to repurchase customary for
high-yield debt securities) prior to the date that is ninety-one (91) days after
the Latest Maturity Date at the time of the issuance of such Indebtedness (other
than, in the case of clause (1) of this proviso, for annual nominal amortization
payments not to exceed 1% of the original aggregate principal amount of such
Indebtedness), (iii) in the case of clause (1) of this proviso, shall be subject
to a First Lien Intercreditor Agreement, (iv) if incurred by a Non-Loan Party,
shall not exceed in aggregate principal amount for all Indebtedness of Non-Loan
Parties incurred pursuant to this clause (g) the greater of (i) $55,000,000 and
(ii) 2.0% of Total Assets at any time outstanding, (v) in the case of clause
(A) above, such Indebtedness is secured only by Liens permitted pursuant to
Section 7.01(p)(x), and (vi) in the case of clause (B) above, the terms and
conditions of such Indebtedness are not materially more restrictive (taken as a
whole) in respect to the Company and its Subsidiaries than those set forth in
this Agreement;

(h) Indebtedness representing deferred compensation to employees of the Company
and its Subsidiaries incurred in the ordinary course of business;

(i) Indebtedness consisting of promissory notes (A) issued by any Loan Party to
current or former officers, directors, consultants and employees, their
respective estates, heirs, permitted transferees, spouses or former spouses to
finance the purchase or redemption of Equity Interests of the Company permitted
by Section 7.06; provided that (i) such Indebtedness shall be subordinated in
right of payment to the Obligations on terms reasonably satisfactory to the
Administrative Agent and (ii) the aggregate amount of all cash payments (whether
principal or interest) made by the Loan Parties in respect of such notes in any
calendar year, when combined with the aggregate amount of Restricted Payments
made pursuant to Section 7.06(f) in such calendar year, shall not exceed
$40,000,000, provided that any unused amounts in any calendar year may be
carried over to succeeding calendar years, so long as the aggregate amount of
all cash payments made in respect of such notes in any calendar year (after
giving effect to such carry forward), when aggregated with the aggregate amount
of Restricted Payments made pursuant to Section 7.06(f) in such calendar year
(after giving effect to such carry forward), shall not exceed $50,000,000;
provided, further, that such amount in any calendar year may be increased by an
amount not to exceed the remainder of (x) the sum of (1) the amount of Net Cash
Proceeds of issuances of Equity Interests to the extent that such Net Cash
Proceeds shall have been actually received by OSI through a capital contribution
of such Net Cash Proceeds by the Company (and to the extent not used to make an
Investment pursuant to Section 7.02(m) or (t), prepay Junior Financings pursuant
to Section 7.12(a)(v), or make a Restricted Payment pursuant to Section 7.06(f)
or counted towards the Cumulative Growth Amount), in each case to employees,
directors, officers, members of management or consultants of any Borrower (or
any direct or indirect parent of OSI) or of its Subsidiaries that occurs after
the Closing Date plus (2) the net cash proceeds of key man life insurance
policies received by the Company or any of its Subsidiaries after the Closing

 

126



--------------------------------------------------------------------------------

Date less (y) the aggregate amount of all cash payments made in respect of any
promissory notes pursuant to this Section 7.03(i) after the Closing Date with
the net cash proceeds described in preceding clause (x) (2) less (z) the
aggregate amount of all Restricted Payments made after the Closing Date in
reliance on the last proviso appearing in Section 7.06(f), and (B) issued by
Employment Participation Subsidiaries to current or former restaurant employees,
and development partners of Employment Participation Subsidiaries as
consideration in respect of repurchases, redemptions or acquisitions of Equity
Interests in Employment Participation Subsidiaries permitted under
Section 7.06(i) in the ordinary course of business and consistent with past
practice;

(j) Indebtedness incurred by the Borrowers or their respective Subsidiaries in a
Permitted Acquisition, any other Investment expressly permitted hereunder or any
Disposition, in any such case solely constituting indemnification obligations or
obligations in respect of purchase price or other similar adjustments;

(k) Indebtedness consisting of obligations of the Company or its Subsidiaries
under deferred compensation or other similar arrangements incurred by such
Person in connection with the Transaction and Permitted Acquisitions or any
other Investment expressly permitted hereunder;

(l) Cash Management Obligations and other Indebtedness in respect of netting
services, overdraft protections and similar arrangements in each case in
connection with deposit accounts;

(m) Indebtedness of the Company and its Subsidiaries in an aggregate principal
amount not to exceed the greater of (i) $170,000,000 and (ii) 6.0% of Total
Assets at any time outstanding;

(n) Indebtedness consisting of (a) the financing of insurance premiums or
(b) take-or-pay obligations contained in supply arrangements, in each case, in
the ordinary course of business;

(o) Indebtedness incurred by the Company or any of its Subsidiaries in respect
of letters of credit, bank guarantees, bankers’ acceptances or similar
instruments issued or created in the ordinary course of business, including in
respect of workers compensation claims, health, disability or other employee
benefits or property, casualty or liability insurance or self-insurance or other
Indebtedness with respect to reimbursement-type obligations regarding workers
compensation claims; provided that any reimbursement obligations in respect
thereof are reimbursed within 30 days following the incurrence thereof;

(p) obligations in respect of performance, bid, stay, custom, appeal and surety
bonds and other obligations of a like nature and performance and completion
guarantees and similar obligations provided by any Borrower or any of its
Subsidiaries or obligations in respect of letters of credit, bank guarantees or
similar instruments related thereto, in each case in the ordinary course of
business or consistent with past practices;

(q) Indebtedness of the Borrowers and their respective Subsidiaries supported by
a Letter of Credit, in a principal amount not to exceed the face amount of such
Letter of Credit;

(r) unsecured Indebtedness of the Borrowers and their respective Subsidiaries in
the form of letters of credit, in an aggregate outstanding principal amount not
to exceed $50,000,000;

(s) Indebtedness of any Borrower in respect of one or more series of senior
secured first lien notes or unsecured term loans or notes that are issued in a
public offering, Rule 144A or

 

127



--------------------------------------------------------------------------------

other private placement, or a bridge financing in lieu of the foregoing that
otherwise converts into permanent Incremental Equivalent Debt (as defined
below), that are issued or made in lieu of Incremental Term Commitments pursuant
to an indenture or a note purchase agreement or otherwise (the “Incremental
Equivalent Debt”); provided that (i) the aggregate principal amount of all
Incremental Equivalent Debt issued pursuant to this Section 7.03(s) shall not,
together with all Revolving Commitment Increases and/or Incremental Term
Commitments incurred after the Closing Date, exceed the Available Incremental
Amount (provided that, if such Incremental Equivalent Debt is unsecured, the
incurrence of any such Indebtedness pursuant to clause (B) of the definition of
Available Incremental Amount shall be subject to the Company’s compliance with
the Financial Covenant as of the last day of the Test Period most recently ended
for which financial statements have been delivered to the Lenders under
Section 6.01(a) and (b), after giving effect to such incurrence on a Pro Forma
Basis, in lieu of the Consolidated Senior Secured Net Leverage Ratio test set
forth in such clause (B)), (ii) no Default shall have occurred and be continuing
or would exist immediately after giving effect to such incurrence, (iii) as of
the date of determination, such Incremental Equivalent Debt shall not mature
earlier than the Maturity Date with respect to the Term Loans (prior to giving
effect to any extensions thereof occurring after the Maturity Date), (iv) the
documentation with respect to such Incremental Equivalent Debt contains no
mandatory prepayment, repurchase or redemption provisions prior to the Latest
Maturity Date then in effect except with respect to change of control, asset
sale and casualty event mandatory offers to purchase and customary acceleration
rights after an event of default that are customary for financings of such type,
(v) such Incremental Equivalent Debt may participate on a pro rata basis or less
than pro rata basis (but not on a greater than pro rata basis (other than
pursuant to asset sale and change of control provisions customary for high-yield
debt securities)) in any voluntary or mandatory prepayments of Term Loans
hereunder, as specified in the applicable Incremental Amendment, (vi) such
Incremental Equivalent Debt shall not be subject to any Guarantee by any Person
other than a Loan Party, (vii) if such Incremental Equivalent Debt is secured,
the obligations in respect thereof shall not be secured by any Lien on any asset
of the Company or any Subsidiary other than any asset constituting Collateral,
(viii) if such Incremental Equivalent Debt is secured, the security agreements
relating to such Incremental Equivalent Debt shall be substantially the same as
the Collateral Documents (with such differences as are reasonably satisfactory
to the Administrative Agent), (ix) if such Incremental Equivalent Debt is
secured on a pari passu basis with the Obligations, then such Incremental
Equivalent Debt shall be subject to a First Lien Intercreditor Agreement, and
(x) the documentation with respect to any Incremental Equivalent Debt shall
contain terms and conditions not materially more restrictive (taken as a whole)
in respect of the Company and its Subsidiaries than those set forth in this
Agreement;

(t) Credit Agreement Refinancing Indebtedness;

(u) unsecured Indebtedness of the Company or any Subsidiary in an aggregate
principal amount not to exceed the amount of Net Cash Proceeds of issuances of,
or contributions in respect of, Equity Interests of the Company (other than
proceeds of issuances of Disqualified Equity Interests) after the Closing Date
to the extent that such Net Cash Proceeds shall have been actually received by
OSI (through a capital contribution of such Net Cash Proceeds by the Company to
OSI) on or prior to such date of determination and to the extent not used to
make payments under Section 7.03(i), make Investments pursuant to
Section 7.02(t), make Restricted Payments pursuant to Section 7.06(f) or (h), or
count towards the Cumulative Growth Amount; provided, (i) such Indebtedness will
not mature prior to the date that is ninety-one (91) days after the then Latest
Maturity Date at the time of the issuance of such Indebtedness, (ii) such
Indebtedness will not have mandatory prepayment or mandatory amortization,
redemption, sinking fund or similar prepayments prior to the date that is
ninety-one (91) days after the then Latest Maturity Date at the

 

128



--------------------------------------------------------------------------------

time of the issuance of such Indebtedness, (iii) no Default shall have occurred
and be continuing or would exist immediately after giving effect to such
incurrence and (iv) the terms and conditions of such Indebtedness shall be not
materially more restrictive (taken as a whole) in respect of the Company and its
Subsidiaries than those set forth in this Agreement;

(v) Indebtedness of Foreign Subsidiaries in an aggregate principal amount not to
exceed $100,000,000 at any time outstanding;

(w) all premiums (if any), interest (including post-petition interest), fees,
expenses, charges and additional or contingent interest on obligations described
in clauses (a) through (v) above; and

(x) so long as no Default exists or would result therefrom, Permitted Ratio Debt
and Permitted Refinancings thereof;

(y) so long as no Default exists or would result therefrom, unsecured
Indebtedness in the form of Permitted PIPE Transactions and Permitted
Convertible Notes in an aggregate outstanding principal amount under this clause
(y) not to exceed $250,000,000; provided that such Indebtedness (i) will not
mature prior to the date that is ninety-one (91) days after the Latest Maturity
Date at the time of the issuance of such Indebtedness and (ii) will not have
mandatory prepayment or mandatory amortization, redemption, sinking fund or
similar prepayments (other than fundamental change offers to repurchase
customary for such Indebtedness or customary early conversion rights at the
option of a holder) prior to the date that is ninety-one (91) days after the
Latest Maturity Date at the time of the issuance of such Indebtedness; and

(z) any Indebtedness pursuant to any Permitted Convertible Notes Call
Transaction.

For purposes of determining compliance with Section 7.03, in the event that an
item of Indebtedness (or any portion thereof) at any time, whether at the time
of incurrence or upon the application of all or a portion of the proceeds
thereof or subsequently, meets the criteria of more than one of the categories
of permitted Indebtedness described in Section 7.03(a) through (xz) above, the
Company, in its sole discretion, will classify and may subsequently reclassify
such item of Indebtedness (or any portion thereof) in any one or more of the
types of Indebtedness described in Section 7.03(a) through (xz) and will only be
required to include the amount and type of such Indebtedness in such of the
above clauses as determined by the Company at such time. The Company will be
entitled to divide and classify an item of Indebtedness in more than one of the
types of Indebtedness described in Section 7.03(a) through (xz). Notwithstanding
the foregoing, Indebtedness incurred (a) under the Loan Documents, any
Incremental Commitments and any Incremental Term Loans shall only be classified
as incurred under Section 7.03(a), (b) as Credit Agreement Refinancing
Indebtedness shall only be classified as incurred under Section 7.03(t) and
(c) as Incremental Equivalent Debt shall only be classified as incurred under
Section 7.03(s).

For purposes of determining compliance with any Dollar-denominated restriction
on the incurrence of Indebtedness, the Dollar-equivalent principal amount of
Indebtedness denominated in a foreign currency shall be calculated based on the
relevant currency exchange rate in effect on the date such Indebtedness was
incurred, in the case of term debt, or first committed or first incurred
(whichever yields the lower Dollar equivalent), in the case of revolving credit
debt; provided that if such Indebtedness is incurred to refinance other
Indebtedness denominated in a foreign currency, and such refinancing would cause
the applicable Dollar-denominated restriction to be exceeded if calculated at
the relevant currency exchange rate in effect on the date of such refinancing,
such U.S. dollar-denominated restriction shall be deemed not to have been
exceeded so long as the principal amount of such refinancing Indebtedness does
not exceed (i) the principal amount of such Indebtedness being refinanced plus
(ii) the aggregate amount of fees, underwriting

 

129



--------------------------------------------------------------------------------

discounts, premiums (including tender premiums) and other costs and expenses
(including original issue discount, upfront fees or similar fees) incurred in
connection with such refinancing.

The accrual of interest or dividends, the accretion of accreted value, the
accretion or amortization of original issue discount, and the payment of
interest or dividends in the form of additional Indebtedness as the case may be,
of the same class, accretion or amortization of original issue discount and
increases in the amount of Indebtedness solely as a result of fluctuations in
the exchange rate of currencies, will, in each case, not be deemed to be an
incurrence of Indebtedness for purposes of this Section 7.03. The principal
amount of any Indebtedness incurred to refinance other Indebtedness, if incurred
in a different currency from the Indebtedness being refinanced, shall be
calculated based on the currency exchange rate applicable to the currencies in
which such respective Indebtedness is denominated that is in effect on the date
of such refinancing. The principal amount of any non-interest bearing
Indebtedness or other discount security constituting Indebtedness at any date
shall be the principal amount thereof that would be shown on a balance sheet of
the Company dated such date prepared in accordance with GAAP.

Section 7.04 Fundamental Changes. Merge, dissolve, liquidate, consolidate with
or into another Person (including by division), or Dispose of (whether in one
transaction or in a series of transactions) all or substantially all of its
assets (whether now owned or hereafter acquired) to or in favor of any Person,
except that:

(a) any Subsidiary may merge with (i) any Borrower (including a merger, the sole
purpose of which is to reorganize such Borrower into a new jurisdiction);
provided, that (x) such Borrower shall be the continuing or surviving Person and
(y) such merger does not result in such Borrower ceasing to be incorporated
under the Laws of the United States, any state thereof or the District of
Columbia, or (ii) any one or more other Subsidiaries; provided that when any
Subsidiary that is a Loan Party is merging with another Subsidiary, a Loan Party
shall be the continuing or surviving Person;

(b) (i) any Subsidiary that is not a Loan Party may merge or consolidate with or
into any other Subsidiary that is not a Loan Party and (ii) any Subsidiary may
liquidate or dissolve or change its legal form (subject, (x) in the case of any
change of legal form, to any such Subsidiary that is a Guarantor remaining a
Guarantor and (y) in the case of a liquidation or distribution of a Loan Party,
the assets of such Loan Party are transferred to a Loan Party and the security
interests of the Collateral Agent in the assets so transferred remain perfected
at least to the same extent that such security interests were perfected
immediately prior thereto) if the Company determines in good faith that such
action is in the best interests of the Company and its Subsidiaries and such
change is not materially disadvantageous to the Lenders;

(c) any Subsidiary may Dispose of all or substantially all of its assets (upon
voluntary liquidation or otherwise) to any Borrower or to another Subsidiary;
provided that if the transferor in such a transaction is a Guarantor or a
Borrower, then (i) the transferee must either be a Borrower or a Guarantor or
(ii) to the extent constituting an Investment, such Investment must be a
permitted Investment in or Indebtedness of a Subsidiary which is not a Loan
Party in accordance with Sections 7.02 and 7.03, respectively;

(d) at any time after the Covenant Relief Period has ended and so long as no
Default exists or would result therefrom, the Company may merge or consolidate
with any other Person; provided that (i) the Company shall be the continuing or
surviving corporation or (ii) if the Person formed by or surviving any such
merger or consolidation is not the Company (any such Person, the “Successor
Company”), (A) the Successor Company shall be an entity organized or existing
under the laws of the United States, any state thereof or the District of
Columbia, (B) the Successor

 

130



--------------------------------------------------------------------------------

Company shall expressly assume all the obligations of the Company under this
Agreement and the other Loan Documents to which the Company is a party pursuant
to a supplement hereto or thereto in form reasonably satisfactory to the
Administrative Agent, (C) OSI, unless it is the other party to such merger or
consolidation, shall have confirmed that its obligations under this Agreement
shall remain unchanged, (D) each Guarantor, unless it is the other party to such
merger or consolidation, shall have by a supplement to the Guaranty confirmed
that its Guarantee shall apply to the Successor Company’s obligations under this
Agreement, (E) each Guarantor, unless it is the other party to such merger or
consolidation, shall have by a supplement to the Security Agreement confirmed
that its obligations thereunder shall apply to the Successor Company’s
obligations under this Agreement, (F) each mortgagor of a Mortgaged Property,
unless it is the other party to such merger or consolidation, shall have by an
amendment to or restatement of the applicable Mortgage confirmed that its
obligations thereunder shall apply to the Successor Company’s obligations under
this Agreement, (G) immediately after giving effect to such merger or
consolidation, the Successor Company and the Subsidiaries shall be in Pro Forma
Compliance with the Financial Covenant, such compliance to be determined on the
basis of the financial information most recently delivered to the Administrative
Agent and the Lenders pursuant to Section 6.01(a) or (b) as though such merger
or consolidation had been consummated as of the first day of the fiscal period
covered thereby and evidenced by a certificate from the chief financial officer
of the Successor Company demonstrating such compliance calculation in reasonable
detail, and (H) the Company shall have delivered to the Administrative Agent an
officer’s certificate and an opinion of counsel, each stating that such merger
or consolidation and such supplement to this Agreement or any Collateral
Document comply with this Agreement; provided, further, that if the foregoing
are satisfied, the Successor Company will succeed to, and be substituted for,
the Company under this Agreement;

(e) so long as no Default exists or would result therefrom, any Subsidiary may
merge with any other Person in order to effect an Investment permitted pursuant
to Section 7.02; provided that the continuing or surviving Person shall be a
Subsidiary, which together with each of its Subsidiaries, shall have complied
with the requirements of Section 6.11; and

(f) so long as no Default exists or would result therefrom, a merger,
dissolution, liquidation, consolidation or Disposition, the purpose of which is
to effect a Disposition permitted pursuant to Section 7.05.

Section 7.05 Dispositions. Make any Disposition, except:

(a) (x) Dispositions of obsolete or worn out property and assets, whether now
owned or hereafter acquired, in the ordinary course of business,
(y) Dispositions of property or assets no longer used or useful in the conduct
of the business of the Borrowers and their respective Subsidiaries and
(z) Dispositions to landlords of improvements made to leased real property
pursuant to customary terms of leases entered into in the ordinary course of
business;

(b) Dispositions of inventory and assets of de minimus value, in any case in the
ordinary course of business;

(c) Dispositions of property in the ordinary course of business to the extent
that (x) such property is exchanged for credit against the purchase price of
similar replacement property or (y) the proceeds of such Disposition are
promptly applied to the purchase price of such replacement property;

(d) Dispositions of property to a Borrower or to a Subsidiary; provided that if
the transferor of such property is a Borrower or a Guarantor, (i) the transferee
thereof must either be a

 

131



--------------------------------------------------------------------------------

Guarantor or a Borrower or (ii) to the extent such transaction constitutes an
Investment, such transaction is permitted under Section 7.02;

(e) Dispositions permitted by Sections 7.04 and 7.06, Investments permitted by
Section 7.02, Liens permitted by Section 7.01 and, Dispositions of Equity
Interests in Employment Participation Subsidiaries to restaurant employees of,
and development partners with, the Borrowers and their respective Subsidiaries
and Dispositions in connection with a Permitted PIPE Transaction and the
Permitted Convertible Notes;

(f) Dispositions of property (other than IP Collateral) for cash pursuant to
sale-leaseback transactions; provided that (i) with respect to such property
owned by the Borrowers and their respective Subsidiaries on the Closing Date,
the Fair Market Value of all property so Disposed of after the Closing Date
shall not exceed $35,000,000, and (ii) with respect to such property acquired by
any Borrower or any Subsidiary after the Closing Date, the applicable
sale-leaseback transaction occurs within two hundred and seventy (270) days
after the acquisition or construction (as applicable) of such property or any
material repair, replacement or improvement thereof (including reconstruction,
refurbishment, renovation and development of real property);

(g) Dispositions of Cash Equivalents;

(h) Dispositions or discounts without recourse of accounts receivable in
connection with the compromise or collection thereof and not as part of a
financing transaction;

(i) (1) leases, subleases, licenses or sublicenses, in each case which do not
materially interfere with the business of the Borrowers and their respective
Subsidiaries, taken as a whole; and (2) Dispositions of intellectual property
that do not materially interfere with the business of any Borrower or any of its
Subsidiaries;

(j) transfers of property subject to Casualty Events upon receipt of the Net
Cash Proceeds of such Casualty Event;

(k) Dispositions of property not otherwise permitted under this Section 7.05;
provided that (i) the Company and its Subsidiaries shall be in Pro Forma
Compliance with the Financial Covenant, (ii) at the time of such Disposition
(other than any such Disposition made pursuant to a legally binding commitment
entered into at a time when no Default has occurred and is continuing), no
Default shall have occurred and is continuing or would result from such
Disposition, and (iii) with respect to any Disposition (or series of related
Dispositions) pursuant to this clause (k) for a purchase price in excess of
$5,000,000, the Company or a Subsidiary shall receive not less than 75% of such
consideration in the form of cash or Cash Equivalents (in each case, free and
clear of all Liens at the time received, other than nonconsensual Liens
permitted by Section 7.01 and Liens permitted by Section 7.01(l) and clauses
(i) and (ii) of Section 7.01(t)); provided, however, that for the purposes of
this clause (iii), (A) any liabilities (as shown on the Company’s or such
Subsidiary’s most recent balance sheet provided hereunder or in the footnotes
thereto) of the Company or such Subsidiary (other than liabilities that are by
their terms subordinated to the payment in cash of the Obligations) that are
assumed by the transferee with respect to the applicable Disposition and for
which the Company and all of its Subsidiaries shall have been validly released
by all applicable creditors in writing, (B) any securities received by the
Company or such Subsidiary from such transferee that are converted by the
Company or such Subsidiary into cash (to the extent of the cash received) within
180 days following the closing of the applicable Disposition and (C) any
Designated Non-Cash Consideration received by the Company or such Subsidiary in
respect of such Disposition having an aggregate Fair Market Value, taken
together with all other Designated

 

132



--------------------------------------------------------------------------------

Non-Cash Consideration received pursuant to this clause (C) that is at that time
outstanding, not in excess of the greater of (1) $40,000,000 and (2) 1.5% of
Total Assets, with the Fair Market Value of each item of Designated Non-Cash
Consideration being measured at the time received and without giving effect to
subsequent changes in value, shall be deemed to be cash;

(l) Dispositions of Excluded Real Property;

(m) Dispositions of Investments in joint ventures to the extent required by, or
made pursuant to customary buy/sell arrangements between, the joint venture
parties set forth in joint venture arrangements and similar binding
arrangements;

(n) to the extent allowable under Section 1031 of the Code (or comparable or
successor provision), any exchange of like property (excluding any boot thereon
permitted by such provision) for use in any business conducted by the Borrowers
or any of their respective Subsidiaries that is not in contravention of
Section 7.07;

(o) the unwinding of any Swap Contract; and

(p) any swap of assets (other than Cash Equivalents) in exchange for assets of
the same type in the ordinary course of business of comparable or greater value
or usefulness to the business of the Borrowers and their respective Subsidiaries
taken as a whole, as determined in good faith by the management of the Company;
and

(q) the settlement or early termination of any Permitted Bond Hedge Transaction
and the settlement or early termination of any related Permitted Warrant
Transactions.

provided that any Disposition of any property pursuant to this Section 7.05
(except pursuant to Sections 7.05(a)(y), (a)(z), (d), (e), (j) and (o) and
except for Dispositions from a Loan Party to another Loan Party), shall be for
no less than the Fair Market Value of such property at the time of such
Disposition. To the extent any Collateral is Disposed of as expressly permitted
by this Section 7.05 to any Person other than the Company or any Subsidiary,
such Collateral shall be sold free and clear of the Liens created by the Loan
Documents, and the Administrative Agent or the Collateral Agent, as applicable,
shall be authorized to take any actions deemed appropriate in order to effect
the foregoing.

Section 7.06 Restricted Payments. Declare or make, directly or indirectly, any
Restricted Payment, except:

(a) each Subsidiary may make Restricted Payments to the Borrowers and to other
Subsidiaries (and, in the case of a Restricted Payment by a non-Wholly Owned
Subsidiary, to any Borrower and any other Subsidiary and to each other owner of
Equity Interests of such Subsidiary based on their relative ownership interests
of the relevant class of Equity Interests);

(b) each Borrower and each Subsidiary may declare and make dividend payments or
other distributions payable solely in the Equity Interests (other than
Disqualified Equity Interests not otherwise permitted by Section 7.03) of such
Person;

(c) each Borrower and each Subsidiary may make distributions to joint venture
partners in Brazil to the extent that such amounts are structured to serve as a
component of compensation providing more favorable tax treatment than salary and
are deducted in determining Consolidated Net Income;

 

133



--------------------------------------------------------------------------------

(d) to the extent constituting Restricted Payments, the Borrowers and their
respective Subsidiaries may enter into and consummate transactions expressly
permitted by any provision of Section 7.04 or 7.08 (other than Sections 7.08(d)
and (e));

(e) repurchases of Equity Interests in any Borrower or any Subsidiary deemed to
occur upon exercise of stock options or warrants if such Equity Interests
represent a portion of the exercise price of such options or warrants;

(f) the Company may make Restricted Payments for the repurchase, retirement or
other acquisition or retirement for value of Equity Interests of the Company by
any future, present or former employee, consultant or director of the Company or
any of its Subsidiaries; provided that the aggregate amount of Restricted
Payments made pursuant to this clause (f) in any calendar year, when combined
with the aggregate amount of all cash payments (whether principal or interest)
made by the Loan Parties in respect of any promissory notes pursuant to
Section 7.03(i) in such calendar year, shall not exceed $40,000,000, provided
that any unused amounts in any calendar year may be carried over to succeeding
calendar years, so long as the aggregate amount of all Restricted Payments made
pursuant to this Section 7.06(f) in any calendar year (after giving effect to
such carry forward), when aggregated with the aggregate amount of all cash
payments made in respect of promissory notes pursuant to Section 7.03(i) in such
calendar year (after giving effect to such carry forward), shall not exceed
$50,000,000; provided that any cancellation of Indebtedness owing to the Company
in connection with and as consideration for a repurchase of Equity Interests of
the Company shall not be deemed to constitute a Restricted Payment for purposes
of this clause (f); provided, further, that such amount in any calendar year may
be increased by an amount not to exceed the remainder of (x) the sum of (1) the
amount of Net Cash Proceeds of issuances of Equity Interests (other than
proceeds from the issuance of Disqualified Equity Interests) to the extent that
such Net Cash Proceeds shall have been actually received by the Borrower through
a capital contribution of such Net Cash Proceeds by the Company (and to the
extent not used to make an Investment pursuant to Section 7.02(m) or (t), a
payment pursuant to Section 7.03(i), a prepayment of Junior Financings pursuant
to Section 7.12(a)(v) or a Restricted Payment pursuant to Section 7.06(f) or
(h)), in each case to employees, directors, officers, members of management or
consultants of the Company or of its Subsidiaries that occurs after the Closing
Date plus (2) the net cash proceeds of key man life insurance policies received
by the Company or any of its Subsidiaries after the Closing Date less (y) the
aggregate amount of all Restricted Payments made after the Closing Date with the
net cash proceeds described in preceding clause (x) (2) less (z) the aggregate
amount of all cash payments made in respect of any promissory notes pursuant to
Section 7.03(i) after the Closing Date in reliance on the last proviso appearing
in Section 7.03(i);

(g) cash payments in lieu of the issuance of fractional shares or interests in
connection with the exercise of warrants, options or other rights or securities
convertible into or exchangeable for Equity Interests of the Company; provided,
that any such cash payment shall not be for the purpose of evading the
limitation of this covenant (as determined in good faith by the board of
directors of the Company);

(h) so long as no Default shall have occurred and be continuing or would result
therefrom, the Borrowers may make additional Restricted Payments with the
proceeds of Excluded Contributions;

(i) repurchases, redemptions and other acquisitions of Equity Interests in
Employment Participation Subsidiaries held by current or former restaurant
employees of, and development partners with, the Company or any of its
Subsidiaries;

 

134



--------------------------------------------------------------------------------

(j) so long as, (i) on a Pro Forma Basis, the Total Net Leverage Ratio is no
greater than 3.50:1.00 and (ii) no Default shall have occurred and be continuing
or would result therefrom, the Borrowers may make additional Restricted
Payments; and

(k) so long as, on the date of declaration thereof, (i) no Default shall have
occurred and be continuing or would result therefrom and (ii) immediately after
giving effect to such Restricted Payment, the Company and its Subsidiaries shall
be in Pro Forma Compliance with the Financial Covenant, any Borrower may declare
and pay regular quarterly dividends (excluding any special or one-time
dividends) that have been approved by such Borrower’s board of directors;

(l) (i) cash interest or dividends in connection with a Permitted PIPE
Transaction and (ii) payment-in-kind (PIK) interest or dividends in connection
with a Permitted PIPE Transaction;

(m) convert or exchange any Permitted Convertible Notes in accordance with its
terms into shares of Qualified Equity Interests of the Company and make a
payment of cash in lieu of fractional shares of the Company’s Qualified Equity
Interests deliverable upon any such conversion or exchange; and

(n) (i) any payments in connection with a Permitted Bond Hedge Transaction and
(ii) the settlement of any related Permitted Warrant Transaction (1) by delivery
of shares of the Company’s common stock upon settlement thereof or (2) by
(A) set-off against the related Permitted Bond Hedge Transaction or (B) payment
of an early termination amount thereof in common stock upon any early
termination thereof.

Notwithstanding the foregoing, Restricted Payments pursuant to Sections 7.06(f),
(h), (j) and (k) may not be made during the Covenant Relief Period.

Section 7.07 Change in Nature of Business. Engage in any material line of
business substantially different from those lines of business conducted by the
Borrowers and their respective Subsidiaries on the Closing Date or any business
reasonably related or ancillary thereto.

Section 7.08 Transactions with Affiliates. Enter into any transaction of any
kind with any Affiliate of any Borrower, whether or not in the ordinary course
of business, other than (a) transactions between or among Loan Parties and/or
Subsidiaries or any entity that becomes a Subsidiary as a result of such
transaction in each case to the extent that such transactions are not otherwise
prohibited by this Agreement, (b) on terms substantially as favorable to such
Borrower or such Subsidiary as would be obtainable by such Borrower or such
Subsidiary at the time in a comparable arm’s-length transaction with a Person
other than an Affiliate, (c) consummation of the Transaction, including the
payment of fees and expenses related to the Transaction, (d) Restricted Payments
permitted under Section 7.06, (e) loans and other transactions by the Borrowers
and their respective Subsidiaries to the extent permitted under this Article
VII, (f) employment, consulting and severance arrangements between the Borrowers
and their respective Subsidiaries and their respective officers and employees in
the ordinary course of business and transactions pursuant to stock option plans
and employee or director benefit plans and arrangements, (g) payments by the
Borrowers and their respective Subsidiaries pursuant to the tax sharing
agreements among the Borrowers and their respective Subsidiaries on customary
terms to the extent attributable to the ownership or operations of the Borrowers
and their respective Subsidiaries, (h) the payment of customary fees and
reasonable out of pocket costs and expenses to, and indemnities provided on
behalf of, directors, officers, consultants and employees of the Company and its
Subsidiaries in the ordinary course of business to the extent attributable to
the ownership or operation of the Company and its Subsidiaries, (i) transactions
pursuant to permitted agreements in existence on the Closing Date and set forth
on Schedule 7.08 or any amendment thereto or replacement thereof to the extent
such an amendment or replacement is not adverse

 

135



--------------------------------------------------------------------------------

to the Lenders in any material respect, (j) transactions with suppliers, joint
venture partners or purchasers or sellers of goods or services, in each case in
the ordinary course of business and otherwise in compliance with the terms of
this Agreement which are fair to the Company and its Subsidiaries, in the
reasonable determination of the board of directors of the Company or the senior
management thereof, or are on terms at least as favorable as would reasonably
have been obtained at such time from an unaffiliated party and, (k) transactions
in which the Company or any of its Subsidiaries, as the case may be, delivers to
the Administrative Agent a letter from an Independent Financial Advisor stating
that such transaction is fair to the Company or such Subsidiary from a financial
point of view or meets the requirements of Section 7.08(b) and (l) participation
by any Affiliate of the Borrowers in a Permitted PIPE Transaction and/or
Affiliates of the Borrowers purchasing and holding Permitted Convertible Notes.

Section 7.09 Burdensome Agreements. Enter into or permit to exist any
Contractual Obligation (other than this Agreement or any other Loan Document)
that limits the ability of (a) any Subsidiary that is not a Guarantor to make
Restricted Payments, intercompany loans or other advances to any Borrower or any
Guarantor or (b) any Borrower or any Loan Party to create, incur, assume or
suffer to exist Liens on property of such Person for the benefit of the Secured
Parties with respect to the Facilities and the Obligations or under the Loan
Documents; provided that the foregoing clauses (a) and (b) shall not apply to
Contractual Obligations which (i) (x) exist on the Closing Date and (to the
extent not otherwise permitted by this Section 7.09) are listed on Schedule 7.09
and (y) to the extent Contractual Obligations permitted by preceding clause
(x) are set forth in an agreement evidencing Indebtedness, are set forth in any
agreement evidencing any permitted modification, replacement, renewal, extension
or refinancing of such Indebtedness so long as such modification, replacement,
renewal, extension or refinancing does not expand the scope of such Contractual
Obligation in any material respect, (ii) are binding on a Subsidiary at the time
such Subsidiary first becomes a Subsidiary, so long as such Contractual
Obligations were not entered into solely in contemplation of such Person
becoming a Subsidiary, (iii) represent Indebtedness of a Subsidiary which is not
a Loan Party which is permitted by Section 7.03, (iv) are customary restrictions
that arise in connection with (x) any Lien permitted by Sections 7.01(j), (l),
(m), (s), (t)(i), (t)(ii), (u) and (aa) and relate to the property subject to
such Lien or (y) any Disposition permitted by Section 7.05 applicable pending
such Disposition solely to the assets subject to such Disposition, (v) are
customary provisions in joint venture agreements and other similar agreements
applicable to joint ventures permitted under Section 7.02 and applicable solely
to such joint venture, (vi) are negative pledges and restrictions on Liens in
favor of any holder of Indebtedness permitted under Section 7.03 but solely to
the extent any negative pledge relates to the property financed by or the
subject of such Indebtedness (and excluding in any event any Indebtedness
constituting any Junior Financing), (vii) are customary restrictions on leases,
subleases, licenses or asset sale agreements otherwise permitted hereby so long
as such restrictions relate to property interests, rights or the assets subject
thereto, (viii) comprise restrictions imposed by any agreement relating to
secured Indebtedness permitted pursuant to Section 7.03(e), (g)(A), or (v) to
the extent that such restrictions apply only to the property or assets securing
such Indebtedness or, in the case of Indebtedness incurred pursuant to
Section 7.03(g)(A) only, to the Subsidiaries incurring or guaranteeing such
Indebtedness, (ix) are customary provisions restricting subletting or assignment
of any lease governing a leasehold interest of any Borrower or any Subsidiary,
(x) are customary provisions restricting assignment of any agreement entered
into in the ordinary course of business, (xi) are restrictions on cash or other
deposits imposed by customers under contracts entered into in the ordinary
course of business, (xii) arise in connection with cash or other deposits
permitted under Section 7.01 or 7.02, and limited to such cash or deposits; and
(xiii) comprise restrictions imposed by any agreement governing Indebtedness
entered into after the Closing Date and permitted under Section 7.03 that are,
taken as a whole, in the good faith judgment of the Company, no more restrictive
with respect to the Company or any Subsidiary than customary market terms for
Indebtedness of such type (and, in any event, are no more restrictive than the
restrictions contained in this Agreement), so long as the Company shall have
determined in good faith that such restrictions will not affect its obligations
or ability to make any payments required hereunder.

 

136



--------------------------------------------------------------------------------

Section 7.10 Financial Covenant. Permit the Total Net Leverage Ratio as of the
last day of anyeach Test Period set forth below to be greater than 4.50:1.00the
corresponding ratio set forth below (the “Financial Covenant”).:

Section 7.11 Section 7.11

 

Period

  

Maximum Ratio

December 31, 2017 through March 29, 2020

   4.50 to 1.00

June 28, 2020 through December 27, 2020

   Not tested (waived)

March 28, 2021

   5.50 to 1.00

June 27, 2021

   5.00 to 1.00

September 26, 2021 and thereafter

   4.50 to 1.00

Section 7.12 Accounting Changes. Make any change in fiscal quarter or fiscal
year of the Company; provided, however, that the Company may, upon written
notice to the Administrative Agent, change its fiscal quarter or fiscal year to
any other fiscal quarter or fiscal year reasonably acceptable to the
Administrative Agent, in which case, the Company and the Administrative Agent
will, and are hereby authorized by the Lenders to, make any adjustments to this
Agreement that are necessary to reflect such change in fiscal quarter or fiscal
year of the Company.

Section 7.13 Prepayments, Etc. of Indebtedness. (a) Prepay, redeem, purchase,
defease or otherwise satisfy prior to the scheduled maturity thereof in any
manner (it being understood that payments of regularly scheduled principal (to
the extent permitted hereunder) and interest shall be permitted) any
Indebtedness for borrowed money of a Loan Party that is expressly by its terms
subordinated to the Obligations in right of payment, (all of the foregoing items
of Indebtedness, collectively, “Junior Financing”) except (i) the refinancing
thereof with any Indebtedness (to the extent such Indebtedness constitutes a
Permitted Refinancing), to the extent not required to prepay any Loans or
Facility pursuant to Section 2.05(b), (ii) the conversion or exchange of any
Junior Financing to Equity Interests (other than Disqualified Equity Interests)
of the Company, (iii) the prepayment of Indebtedness of any Borrower or any
Subsidiary to any Borrower or any Subsidiary to the extent permitted by the
subordination provisions contained in the Intercompany Note, (iv) prepayments,
redemptions, purchases, defeasances and other payments in respect of Junior
Financings prior to their scheduled maturity in an aggregate amount not to
exceed the greater of (iA) $100,000,000 and (iiB ) 3.0% of Total Assets,
(v) prepayments, redemptions, purchases, defeasances and other payments in
respect of the Junior Financings prior to their scheduled maturity in an
aggregate amount not to exceed the Cumulative Growth Amount immediately prior to
the making of such payment and, (vi) additional prepayments, redemptions,
purchases, defeasances and other payments in respect of the Junior Financings so
long as (A) on a Pro Forma Basis, the Total Net Leverage Ratio is no greater
than 3.50:1.00 and (B) no Default shall have occurred and be continuing or would
result therefrom and (vii) (A) the conversion or exchange of any Permitted
Convertible Notes in accordance with their terms into or for shares of Qualified
Equity Interests of the Company and the making of a payment of cash in lieu of
fractional shares of the Company’s Qualified Equity Interests deliverable upon
any such conversion or exchange and/or (B) the delivery of cash in connection
with any conversion or exchange of Permitted Convertible Notes in accordance
with their terms in an aggregate amount since the date of the indenture
governing such Permitted Convertible Notes not to exceed the sum of (x) the
principal amount of such Permitted Convertible Notes and (y) the amount of any
payments received by the Company or any of its Subsidiaries pursuant to the
exercise, settlement, termination or unwind of any related Permitted Bond Hedge
Transaction substantially concurrently with, or a commercially reasonable period
of time before or after, the settlement date for the exchange or conversion of
the relevant Permitted Convertible Notes.

 

137



--------------------------------------------------------------------------------

Notwithstanding the foregoing, prepayments, redemptions, purchases, defeasances
and other payments in respect of Junior Financings pursuant to Sections
7.12(a)(iv) and (a)(v) may not be made during the Covenant Relief Period.

(b) Amend, modify or change in any manner materially adverse to the interests of
the Lenders any term or condition (including any subordination provisions) of
any Junior Financing Documentation in respect of any Junior Financing having an
aggregate outstanding principal amount in excess of the Threshold Amount without
the consent of the Administrative Agent (which consent shall not be unreasonably
withheld or delayed).

Section 7.14 Sanctions; Anti-Corruption Laws.

(a) None of the Company or any of the Company’s Subsidiaries will directly or,
to the knowledge of the Company or any of the Company’s Subsidiaries,
indirectly, use the proceeds of any Credit Extension in violation of applicable
Sanctions or otherwise knowingly make available such proceeds to any Person for
the purpose of financing the activities of any Sanctioned Person, except to the
extent licensed, exempted or otherwise approved by a competent governmental body
responsible for enforcing such Sanctions.

(b) None of the Company or any of the Company’s Subsidiaries will directly or,
to the knowledge of the Company or any of the Company’s Subsidiaries,
indirectly, use the proceeds of any Credit Extension for any purpose which would
breach any Anti-Corruption Laws in any material respect.

Section 7.15 Minimum Liquidity. As of the last day of each fiscal period set
forth below during the Covenant Relief Period, beginning April 26, 2020, permit
Liquidity as of the last day of such fiscal period set forth below to be less
than the corresponding amount set forth below:

 

Period

   Minimum Liquidity  

April 26, 2020, May 24, 2020, June 28, 2020 and July 26, 2020

   $ 100,000,000  

August 23, 2020

   $ 88,000,000  

September 27, 2020 and October 25, 2020

   $ 70,000,000  

November 22, 2020

   $ 80,000,000  

December 27, 2020, January 24, 2021, February 21, 2021 and March 28, 2021

   $ 100,000,000  

Notwithstanding the foregoing, if the Company or any Subsidiary incurs or issues
any Indebtedness or if the Company issues any Equity Interests after the First
Amendment Effective Date, each of the foregoing minimum Liquidity dollar amounts
in the grid above shall automatically increase to be the lesser of
(a) $125,000,000 and (b) such applicable minimum Liquidity dollar amount plus
fifty percent (50%) of the Net Cash Proceeds from such additional Indebtedness
incurred or Equity Interests issued.

Section 7.16 Capital Expenditures. Permit the aggregate amount of all Capital
Expenditures made during the period from March 29, 2020 to March 28, 2021 to
exceed $100,000,000.

 

138



--------------------------------------------------------------------------------

ARTICLE VIII

EVENTS OF DEFAULT AND REMEDIES

Section 8.01 Events of Default. Any of the following shall constitute an Event
of Default:

(a) Non-Payment. Any Borrower or any other Loan Party fails to pay (i) when and
as required to be paid herein, any amount of principal of any Loan or any
Unreimbursed Amount (to the extent that such Unreimbursed Amount has not been
refinanced by a Revolving Credit Borrowing in accordance with Section 2.03(c))
or (ii) within five (5) Business Days after the same becomes due, any interest
on any Loan or any other amount payable hereunder or with respect to any other
Loan Document; or

(b) Specific Covenants. Any Borrower fails to perform or observe any term,
covenant or agreement contained in any of Sections 6.03(a), 6.05(a) (solely with
respect to any Borrower) or Article VII; or

(c) Other Defaults. Any Loan Party fails to perform or observe any other
covenant or agreement (not specified in Section 8.01(a) or (b) above) contained
in any Loan Document on its part to be performed or observed and such failure
continues for thirty (30) days after notice thereof by the Administrative Agent
to the Company; or

(d) Representations and Warranties. Any representation, warranty, certification
or statement of fact made or deemed made by or on behalf of any Borrower or any
other Loan Party herein, in any other Loan Document, or in any document required
to be delivered in connection herewith or therewith shall be incorrect or
misleading in any material respect when made or deemed made; or

(e) Cross-Default. Any Loan Party or any Subsidiary (A) fails to make any
payment beyond the applicable grace period with respect thereto, if any (whether
by scheduled maturity, required prepayment, acceleration, demand, or otherwise)
in respect of any Indebtedness (other than Indebtedness hereunder), together
with any other Indebtedness (other than Indebtedness hereunder) in respect of
which such a payment default exists, having an aggregate principal amount for
all such Indebtedness of not less than the Threshold Amount, or (B) fails to
observe or perform any other agreement or condition relating to any such
Indebtedness having an aggregate principal amount for all such Indebtedness of
not less than the Threshold Amount, or any other event occurs (other than, with
respect to Indebtedness consisting of Swap Contracts, termination events or
equivalent events pursuant to the terms of such Swap Contracts), the effect of
which default or other event is to cause, or to permit the holder or holders of
such Indebtedness (or a trustee or agent on behalf of such holder or holders or
beneficiary or beneficiaries) to cause, with the giving of notice if required,
such Indebtedness to become due or to be repurchased, prepaid, defeased or
redeemed (automatically or otherwise), or an offer to repurchase, prepay,
defease or redeem such Indebtedness to be made, prior to its stated maturity
(other than fundamental change offers to repurchase any Permitted Convertible
Notes); provided that this clause (e)(B) shall not apply to secured Indebtedness
that becomes due as a result of the voluntary sale or transfer of the property
or assets securing such Indebtedness, if such sale or transfer is permitted
hereunder and under the documents providing for such Indebtedness; or

(f) Insolvency Proceedings, Etc. Any Loan Party or any of the Subsidiaries
institutes or consents to the institution of any proceeding under any Debtor
Relief Law, or makes an assignment for the benefit of creditors; or applies for
or consents to the appointment of any receiver,

 

139



--------------------------------------------------------------------------------

trustee, custodian, conservator, liquidator, rehabilitator, administrator,
administrative receiver or similar officer for it or for all or any material
part of its property; or any receiver, trustee, custodian, conservator,
liquidator, rehabilitator, administrator, administrative receiver or similar
officer is appointed without the application or consent of such Person and the
appointment continues undischarged or unstayed for sixty (60) calendar days; or
any proceeding under any Debtor Relief Law relating to any such Person or to all
or any material part of its property is instituted without the consent of such
Person and continues undismissed or unstayed for sixty (60) calendar days, or an
order for relief is entered in any such proceeding; or

(g) Inability to Pay Debts; Attachment. (i) Any Loan Party or any Subsidiary
becomes unable or admits in writing its inability or fails generally to pay its
debts in excess of the Threshold Amount as they become due, or (ii) any writ or
warrant of attachment or execution or similar process is issued or levied
against all or any material part of the property of the Loan Parties, taken as a
whole, and is not released, vacated or fully bonded within sixty (60) days after
its issue or levy; or

(h) Judgments. There is entered against any Loan Party or any Subsidiary one or
more final judgments or orders for the payment of money in an aggregate amount
exceeding the Threshold Amount (to the extent not covered by independent
third-party insurance as to which the insurer has been notified of such judgment
or order and has not denied coverage) and such judgments or orders shall not
have been satisfied, vacated, discharged or stayed or bonded pending an appeal
for a period of sixty (60) consecutive days; or

(i) ERISA. (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted or could reasonably be expected to result
in liability of any Loan Party in an aggregate amount which could reasonably be
expected to result in a Material Adverse Effect, or (ii) any Loan Party or any
ERISA Affiliate fails to pay when due, after the expiration of any applicable
grace period, any installment payment with respect to its withdrawal liability
under Section 4201 of ERISA under a Multiemployer Plan in an aggregate amount
which could reasonably be expected to result in a Material Adverse Effect; or

(j) Invalidity of Loan Documents. Any material provision of any Loan Document,
at any time after its execution and delivery and for any reason other than as
expressly permitted hereunder or thereunder (including as a result of a
transaction permitted under Section 7.04 or 7.05) or as a result of acts or
omissions by the Administrative Agent or any Lender or the satisfaction in full
of all the Obligations, ceases to be in full force and effect; or any Loan Party
contests in writing the validity or enforceability of any provision of any Loan
Document or any Lien on any material portion of the Collateral created thereby;
or any Loan Party denies in writing that it has any or further liability or
obligation under any Loan Document (other than as a result of repayment in full
of the Obligations and termination of the Aggregate Commitments), or purports in
writing to revoke or rescind any Loan Document; or

(k) Change of Control. There occurs any Change of Control; or

(l) Collateral Documents. (i) Any Collateral Document after delivery thereof
pursuant to Section 4.01, 6.11 or 6.13 shall for any reason (other than pursuant
to the terms thereof including as a result of a transaction permitted under
Section 7.04 or 7.05) cease to create a valid and perfected lien, with the
priority required by the Collateral Documents on and security interest in any
material portion of the Collateral purported to be covered thereby, subject to
Permitted Liens, except to the extent that any such loss of perfection or
priority results from the failure of the Administrative Agent or the Collateral
Agent to maintain possession of certificates actually

 

140



--------------------------------------------------------------------------------

delivered to it representing securities pledged under the Collateral Documents
or to file Uniform Commercial Code continuation statements and except as to
Collateral consisting of real property to the extent that such losses are
covered by a lender’s title insurance policy and such insurer has not denied
coverage, or (ii) any of the Equity Interests of OSI ceasing to be pledged
pursuant to the Security Agreement free of Liens other than Liens created by the
Security Agreement or any nonconsensual Liens arising solely by operation of
Law; or

(m) Junior Financing Documentation. (i) Any of the Obligations of the Loan
Parties under the Loan Documents for any reason shall cease to be “Senior
Indebtedness” (or any comparable term) or “Senior Secured Financing” (or any
comparable term) under, and as defined in, any Junior Financing Documentation
that is subordinated (or required to be subordinated) to the Obligations and
having an aggregate principal amount (for all such Junior Financing
Documentation) of not less than the Threshold Amount, (ii) the subordination
provisions set forth in any Junior Financing Documentation shall, in whole or in
part, cease to be effective or cease to be legally valid, binding and
enforceable against the holders of any such Junior Financing having an aggregate
principal amount (for all such Junior Financing Documentation) of not less than
the Threshold Amount, if applicable or (iii) any Loan Party contests in writing
the validity or enforceability of any subordination provision set forth in any
Junior Financing Documentation.

Section 8.02 Remedies Upon Event of Default. If any Event of Default occurs and
is continuing, the Administrative Agent may and, at the request of the Required
Lenders, shall take any or all of the following actions:

(a) declare the commitment of each Lender to make Loans and any obligation of
the L/C Issuers to make L/C Credit Extensions to be terminated, whereupon such
commitments and obligation shall be terminated;

(b) declare the unpaid principal amount of all outstanding Loans, all interest
accrued and unpaid thereon, and all other amounts owing or payable hereunder or
under any other Loan Document to be immediately due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby expressly waived by each Borrower;

(c) require that the Borrowers Cash Collateralize the L/C Obligations (in an
amount equal to the then Outstanding Amount thereof); and

(d) exercise on behalf of itself and the Lenders all rights and remedies
available to it and the Lenders under the Loan Documents or applicable Law;

provided that upon the occurrence of an actual or deemed entry of an Event of
Default under Section 8.01(f) with respect to any Borrower, the obligation of
each Lender to make Loans and any obligation of the L/C Issuers to make L/C
Credit Extensions shall automatically terminate, the unpaid principal amount of
all outstanding Loans and all interest and other amounts as aforesaid shall
automatically become due and payable, and the obligation of the Borrowers to
Cash Collateralize the L/C Obligations as aforesaid shall automatically become
effective, in each case without further act of the Administrative Agent or any
Lender.

Section 8.03 Exclusion of Immaterial Subsidiaries. Solely for the purpose of
determining whether a Default has occurred under clause (f) or (g) of
Section 8.01, any reference in any such clause to any Subsidiary or Loan Party
shall be deemed not to include any Immaterial Subsidiary (it being agreed that
all Immaterial Subsidiaries affected by any event or circumstance referred to in
any such clause shall be considered together, as a single consolidated
Immaterial Subsidiary, for purposes of determining whether the condition
specified above is satisfied).

 

141



--------------------------------------------------------------------------------

Section 8.04 Application of Funds. After the exercise of remedies provided for
in Section 8.02 (or after the Loans have automatically become immediately due
and payable and the L/C Obligations have automatically been required to be Cash
Collateralized as set forth in the proviso to Section 8.02), any amounts
received on account of the Obligations shall be applied by the Administrative
Agent in the following order:

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (other than principal and interest, but
including Attorney Costs payable under Section 10.04 and amounts payable under
Article III) payable to each of the Administrative Agent and the Collateral
Agent in its capacity as such;

Second, to payment of that portion of the Obligations constituting fees (other
than commitment fees, letter of credit fees and facility fees), indemnities and
other amounts (other than principal and interest) payable to the Lenders
(including Attorney Costs payable under Section 10.04 and amounts payable under
Article III), ratably among them in proportion to the amounts described in this
clause Second payable to them;

Third, to payment of that portion of the Obligations constituting accrued and
unpaid commitment fees, letter of credit fees, facilities fees and interest on
the Loans and L/C Borrowings, ratably among the Lenders in proportion to the
respective amounts described in this clause Third payable to them;

Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans and L/C Borrowings, the Obligations under Secured Hedge
Agreements and the Cash Management Obligations, ratably among the Lenders and
the other Secured Parties in proportion to the respective amounts described in
this clause Fourth held by them;

Fifth, to the Administrative Agent for the account of the L/C Issuers, to Cash
Collateralize that portion of L/C Obligations comprised of the aggregate undrawn
amount of Letters of Credit;

Sixth, to the payment of all other Obligations of the Loan Parties that are due
and payable to the Administrative Agent and the other Secured Parties on such
date, ratably based upon the respective aggregate amounts of all such
Obligations owing to the Administrative Agent and the other Secured Parties on
such date; and

Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrowers or as otherwise required by Law.

Subject to Section 2.03(c), amounts used to Cash Collateralize the aggregate
undrawn amount of Letters of Credit pursuant to clause Fifth above shall be
applied to satisfy drawings under such Letters of Credit as they occur. If any
amount remains on deposit as Cash Collateral after all Letters of Credit have
either been fully drawn or expired, such remaining amount shall be applied to
the other Obligations, if any, in the order set forth above and, if no
Obligations remain outstanding, to the Borrowers.

ARTICLE IX

ADMINISTRATIVE AGENT AND OTHER AGENTS

Section 9.01 Appointment and Authorization of Agents. (a) Each Lender hereby
irrevocably appoints, designates and authorizes the Administrative Agent to take
such action on its behalf under the provisions of this Agreement and each other
Loan Document and to exercise such powers and perform such

 

142



--------------------------------------------------------------------------------

duties as are expressly delegated to it by the terms of this Agreement or any
other Loan Document, together with such powers as are reasonably incidental
thereto. Notwithstanding any provision to the contrary contained elsewhere
herein or in any other Loan Document, the Administrative Agent shall have no
duties or responsibilities, except those expressly set forth herein, nor shall
the Administrative Agent have or be deemed to have any fiduciary relationship
with any Lender or participant, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into this
Agreement or any other Loan Document or otherwise exist against the
Administrative Agent. Without limiting the generality of the foregoing sentence,
the use of the term “agent” herein and in the other Loan Documents with
reference to any Agent is not intended to connote any fiduciary or other implied
(or express) obligations arising under agency doctrine of any applicable Law.
Instead, such term is used merely as a matter of market custom, and is intended
to create or reflect only an administrative relationship between independent
contracting parties.

(b) Each L/C Issuer shall act on behalf of the Lenders with respect to any
Letters of Credit issued by it and the documents associated therewith, and each
such L/C Issuer shall have all of the benefits and immunities (i) provided to
the Agents in this Article IX with respect to any acts taken or omissions
suffered by such L/C Issuer in connection with Letters of Credit issued by it or
proposed to be issued by it and the applications and agreements for letters of
credit pertaining to such Letters of Credit as fully as if the term “Agent” as
used in this Article IX and in the definition of “Agent-Related Person” included
such L/C Issuer with respect to such acts or omissions, and (ii) as additionally
provided herein with respect to such L/C Issuer.

(c) The Administrative Agent shall also act as the “collateral agent” under the
Loan Documents, and each of the Lenders (in its capacities as a Lender, Swing
Line Lender (if applicable), L/C Issuer (if applicable) and a potential Hedge
Bank) hereby irrevocably appoints and authorizes the Administrative Agent to act
as the agent of (and to hold any security interest created by the Collateral
Documents for and on behalf of or on trust for) such Lender for purposes of
acquiring, holding and enforcing any and all Liens on Collateral granted by any
of the Loan Parties to secure any of the Secured Obligations, together with such
powers and discretion as are reasonably incidental thereto. In this connection,
the Administrative Agent, as “collateral agent” (and any co-agents, sub-agents
and attorneys-in-fact appointed by the Administrative Agent pursuant to
Section 9.02 for purposes of holding or enforcing any Lien on the Collateral (or
any portion thereof) granted under the Collateral Documents, or for exercising
any rights and remedies thereunder at the direction of the Administrative
Agent), shall be entitled to the benefits of all provisions of this Article IX
(including, Section 9.07, as though such co-agents, sub-agents and
attorneys-in-fact were the “collateral agent” under the Loan Documents) as if
set forth in full herein with respect thereto.

Section 9.02 Delegation of Duties. The Administrative Agent may execute any of
its duties under this Agreement or any other Loan Document (including for
purposes of holding or enforcing any Lien on the Collateral (or any portion
thereof) granted under the Collateral Documents or of exercising any rights and
remedies thereunder) by or through agents, employees or attorneys-in-fact, such
sub-agents as shall be deemed necessary by the Administrative Agent and shall be
entitled to advice of counsel and other consultants or experts concerning all
matters pertaining to such duties. The Administrative Agent shall not be
responsible for the negligence or misconduct of any agent or sub-agent or
attorney-in-fact that it selects in the absence of gross negligence or willful
misconduct (as determined in the final judgment of a court of competent
jurisdiction).

Section 9.03 Liability of Agents. No Agent-Related Person shall (a) be liable
for any action taken or omitted to be taken by any of them under or in
connection with this Agreement or any other Loan Document or the transactions
contemplated hereby (except for its own gross negligence or willful

 

143



--------------------------------------------------------------------------------

misconduct, as determined by the final judgment of a court of competent
jurisdiction, in connection with its duties expressly set forth herein), or
(b) be responsible in any manner to any Lender or participant for any recital,
statement, representation or warranty made by any Loan Party or any officer
thereof, contained herein or in any other Loan Document or in any certificate,
report, statement or other document referred to or provided for in, or received
by the Administrative Agent under or in connection with, this Agreement or any
other Loan Document or the validity, effectiveness, genuineness, enforceability
or sufficiency of this Agreement or any other Loan Document, or the perfection
or priority of any Lien or security interest created or purported to be created
under the Collateral Documents, or for any failure of any Loan Party or any
other party to any Loan Document to perform its obligations hereunder or
thereunder. No Agent-Related Person shall be under any obligation to any Lender
or participant to ascertain or to inquire as to the observance or performance of
any of the agreements contained in, or conditions of, this Agreement or any
other Loan Document, or to inspect the properties, books or records of any Loan
Party or any Affiliate thereof. The Administrative Agent shall not be
responsible for or have any duty to ascertain or inquire into the utilization of
any L/C Issuer’s L/C Commitment (it being understood and agreed that each L/C
Issuer shall monitor compliance with its own L/C Commitment without any further
action by the Administrative Agent).

Section 9.04 Reliance by Agents. (a) Each Agent shall be entitled to rely, and
shall be fully protected in relying, upon any writing, communication, signature,
resolution, representation, notice, consent, certificate, affidavit, letter,
telegram, facsimile, telex or telephone message, electronic mail message,
statement or other document or conversation believed by it to be genuine and
correct and to have been signed, sent or made by the proper Person or Persons,
and upon advice and statements of legal counsel (including counsel to any Loan
Party), independent accountants and other experts selected by such Agent. Each
Agent shall be fully justified in failing or refusing to take any action under
any Loan Document unless it shall first receive such advice or concurrence of
the Required Lenders as it deems appropriate and, if it so requests, it shall
first be indemnified to its satisfaction by the Lenders against any and all
liability and expense which may be incurred by it by reason of taking or
continuing to take any such action. Each Agent shall in all cases be fully
protected in acting, or in refraining from acting, under this Agreement or any
other Loan Document in accordance with a request or consent of the Required
Lenders (or such greater number of Lenders as may be expressly required hereby
in any instance) and such request and any action taken or failure to act
pursuant thereto shall be binding upon all the Lenders.

(b) For purposes of determining compliance with the conditions specified in
Article IV, each Lender that has signed this Agreement shall be deemed to have
consented to, approved or accepted or to be satisfied with, each document or
other matter required thereunder to be consented to or approved by or acceptable
or satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the proposed Closing Date specifying its
objection thereto.

Section 9.05 Notice of Default. The Administrative Agent shall not be deemed to
have knowledge or notice of the occurrence of any Default, except with respect
to defaults in the payment of principal, interest and fees required to be paid
to the Administrative Agent for the account of the Lenders, unless the
Administrative Agent shall have received written notice from a Lender or the
Company referring to this Agreement, describing such Default and stating that
such notice is a “notice of default.” The Administrative Agent will notify the
Lenders of its receipt of any such notice. The Administrative Agent shall take
such action with respect to any Event of Default as may be directed by the
Required Lenders in accordance with Article VIII; provided that unless and until
the Administrative Agent has received any such direction, the Administrative
Agent may (but shall not be obligated to) take such action, or refrain from
taking such action, with respect to such Event of Default as it shall deem
advisable or in the best interest of the Lenders.

 

144



--------------------------------------------------------------------------------

Section 9.06 Credit Decision; Disclosure of Information by Agents. Each Lender
acknowledges that no Agent-Related Person has made any representation or
warranty to it, and that no act by any Agent hereafter taken, including any
consent to and acceptance of any assignment or review of the affairs of any Loan
Party or any Affiliate thereof, shall be deemed to constitute any representation
or warranty by any Agent-Related Person to any Lender as to any matter,
including whether Agent-Related Persons have disclosed material information in
their possession. Each Lender represents to each Agent that it has,
independently and without reliance upon any Agent-Related Person and based on
such documents and information as it has deemed appropriate, made its own
appraisal of and investigation into the business, prospects, operations,
property, financial and other condition and creditworthiness of the Loan Parties
and their respective Subsidiaries, and all applicable bank or other regulatory
Laws relating to the transactions contemplated hereby, and made its own decision
to enter into this Agreement and to extend credit to the Borrowers and the other
Loan Parties hereunder. Each Lender also represents that it will, independently
and without reliance upon any Agent-Related Person and based on such documents
and information as it shall deem appropriate at the time, continue to make its
own credit analysis, appraisals and decisions in taking or not taking action
under this Agreement and the other Loan Documents, and to make such
investigations as it deems necessary to inform itself as to the business,
prospects, operations, property, financial and other condition and
creditworthiness of the Borrowers and the other Loan Parties. Except for
notices, reports and other documents expressly required to be furnished to the
Lenders by any Agent herein, such Agent shall not have any duty or
responsibility to provide any Lender with any credit or other information
concerning the business, prospects, operations, property, financial and other
condition or creditworthiness of any of the Loan Parties or any of their
respective Affiliates which may come into the possession of any Agent-Related
Person.

Section 9.07 Indemnification of Agents. Whether or not the transactions
contemplated hereby are consummated, the Lenders shall indemnify upon demand
each Agent-Related Person (to the extent not reimbursed by or on behalf of any
Loan Party and without limiting the obligation of any Loan Party to do so), in
accordance with its Pro Rata Share, and hold harmless each Agent-Related Person
from and against any and all Indemnified Liabilities incurred by it; provided
that no Lender shall be liable for the payment to any Agent-Related Person of
any portion of such Indemnified Liabilities resulting from such Agent-Related
Person’s own gross negligence, bad faith or willful misconduct, as determined by
the final judgment of a court of competent jurisdiction; provided that no action
taken in accordance with the directions of the Required Lenders (or such other
number or percentage of the Lenders as shall be required by the Loan Documents)
shall be deemed to constitute gross negligence, bad faith or willful misconduct
for purposes of this Section 9.07. In the case of any investigation, litigation
or proceeding giving rise to any Indemnified Liabilities, this Section 9.07
applies whether any such investigation, litigation or proceeding is brought by
any Lender or any other Person. Without limitation of the foregoing, each Lender
shall reimburse the Administrative Agent upon demand for its ratable share of
any costs or out-of-pocket expenses (including Attorney Costs) incurred by the
Administrative Agent in connection with the preparation, execution, delivery,
administration, modification, amendment or enforcement (whether through
negotiations, legal proceedings or otherwise) of, or legal advice in respect of
rights or responsibilities under, this Agreement, any other Loan Document, or
any document contemplated by or referred to herein, to the extent that the
Administrative Agent is not reimbursed for such expenses by or on behalf of the
Borrowers and without limiting the Borrowers’ obligation to do so. The
undertaking in this Section 9.07 shall survive termination of the Aggregate
Commitments, the payment of all other Obligations and the resignation of the
Administrative Agent.

Section 9.08 Agents in their Individual Capacities. Wells Fargo and its
Affiliates may make loans to, issue letters of credit for the account of, accept
deposits from, acquire Equity Interests in and generally engage in any kind of
banking, trust, financial advisory, underwriting or other business with each of
the Loan Parties and their respective Affiliates as though Wells Fargo were not
the Administrative Agent,

 

145



--------------------------------------------------------------------------------

the Swing Line Lender or an L/C Issuer hereunder and without notice to or
consent of the Lenders. The Lenders acknowledge that, pursuant to such
activities, Wells Fargo or its Affiliates may receive information regarding any
Loan Party or its Affiliates (including information that may be subject to
confidentiality obligations in favor of such Loan Party or such Affiliate) and
acknowledge that the Administrative Agent shall be under no obligation to
provide such information to them. With respect to its Loans, Wells Fargo shall
have the same rights and powers under this Agreement as any other Lender and may
exercise such rights and powers as though it were not the Administrative Agent,
the Swing Line Lender or an L/C Issuer, and the terms “Lender” and “Lenders”
include Wells Fargo in its individual capacity.

Section 9.09 Successor Agents. The Administrative Agent may resign as the
Administrative Agent upon ten (10) days’ notice to the Lenders and the
Borrowers. If the Administrative Agent is subject to an Agent-Related Distress
Event, the Required Lenders may remove the Administrative Agent upon ten
(10) days’ notice. Upon the resignation or removal of the Administrative Agent
under this Agreement, the Required Lenders shall appoint from among the Lenders
a successor agent for the Lenders, which successor agent shall be consented to
by the Borrowers (which consent of the Borrowers shall not be unreasonably
withheld or delayed if such successor is a commercial bank with a combined
capital and surplus of at least $1,000,000,000, and otherwise may be withheld at
the Borrowers’ sole discretion) at all times other than during the existence of
an Event of Default under Section 8.01(a), (f) or (g). If no successor agent is
appointed prior to the effective date of the resignation of the Administrative
Agent, the Administrative Agent may appoint, after consulting with the Lenders
and the Borrowers, a successor agent from among the Lenders. Upon the acceptance
of its appointment as successor agent hereunder, the Person acting as such
successor agent shall succeed to all the rights, powers and duties of the
retiring Administrative Agent and the term “Administrative Agent,” shall mean
such successor administrative agent and/or Supplemental Administrative Agent, as
the case may be, and the retiring Administrative Agent’s appointment, powers and
duties as the Administrative Agent shall be terminated. After the retiring
Administrative Agent’s resignation or removal hereunder as the Administrative
Agent, the provisions of this Article IX and Sections 10.04 and 10.05 shall
inure to its benefit as to any actions taken or omitted to be taken by it while
it was the Administrative Agent under this Agreement. If no successor agent has
accepted appointment as the Administrative Agent by the date which is ten
(10) days following the retiring Administrative Agent’s notice of resignation or
the receipt by the Administrative Agent of the notice of removal referred to
above, as applicable, the retiring Administrative Agent’s resignation or
removal, as the case may be, shall nevertheless thereupon become effective and
the Lenders shall perform all of the duties of the Administrative Agent
hereunder until such time, if any, as the Required Lenders appoint a successor
agent as provided for above. Upon the acceptance of any appointment as the
Administrative Agent hereunder by a successor and upon the execution and filing
or recording of such financing statements, or amendments thereto, and such
amendments or supplements to the Mortgages, and such other instruments or
notices, as may be necessary or desirable, or as the Required Lenders may
request, in order to (a) continue the perfection of the Liens granted or
purported to be granted by the Collateral Documents or (b) otherwise ensure that
the Collateral and Guarantee Requirement is satisfied, the Administrative Agent
shall thereupon succeed to and become vested with all the rights, powers,
discretion, privileges, and duties of the retiring Administrative Agent, and the
retiring Administrative Agent shall be discharged from its duties and
obligations under the Loan Documents. The fees payable by the Borrowers to a
successor Administrative Agent shall be the same as those payable to its
predecessor unless otherwise agreed between the Borrowers and such successor.
After the retiring Administrative Agent’s resignation or removal hereunder as
the Administrative Agent, the provisions of this Article IX shall continue in
effect for its benefit in respect of any actions taken or omitted to be taken by
it while it was acting as the Administrative Agent.

Section 9.10 Administrative Agent May File Proofs of Claim. In case of the
pendency of any receivership, insolvency, liquidation, bankruptcy,
reorganization, arrangement, adjustment, composition or other judicial
proceeding relative to any Loan Party, the Administrative Agent (irrespective of
whether the

 

146



--------------------------------------------------------------------------------

principal of any Loan or L/C Obligation shall then be due and payable as herein
expressed or by declaration or otherwise and irrespective of whether the
Administrative Agent shall have made any demand on the Borrowers) shall be
entitled and empowered, by intervention in such proceeding or otherwise:

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders and the
Administrative Agent (including any claim for the reasonable compensation,
expenses, disbursements and advances of the Lenders and the Administrative Agent
and their respective agents and counsel and all other amounts due the Lenders
and the Administrative Agent under Sections 2.03(h) and (i), 2.09 and 10.04)
allowed in such judicial proceeding; and

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the Agents
and their respective agents and counsel, and any other amounts due the
Administrative Agent under Section 2.09 and 10.04.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender or to authorize the Administrative Agent
to vote in respect of the claim of any Lender in any such proceeding.

Section 9.11 Collateral and Guaranty Matters. The Lenders irrevocably agree:

(a) that any Lien on any property granted to or held by the Administrative Agent
or the Collateral Agent under any Loan Document shall be automatically released
(i) upon termination of the Aggregate Commitments and payment in full of all
Obligations (other than (x) obligations under Secured Hedge Agreements not yet
due and payable, (y) Cash Management Obligations not yet due and payable and
(z) contingent indemnification obligations not yet accrued and payable) and the
expiration or termination of all Letters of Credit (or upon cash
collateralization of all Letters of Credit in a manner and pursuant to
arrangements reasonably satisfactory to the Administrative Agent and the
applicable L/C Issuers or receipt of backstop letters of credit, in form and
substance and from a financial institution, reasonably satisfactory to the
Administrative Agent and the applicable L/C Issuers), (ii) at the time the
property subject to such Lien is transferred or to be transferred as part of or
in connection with any transfer permitted hereunder or under any other Loan
Document to any Person other than any Borrower or any Guarantor (whether as a
Disposition or Investment), (iii) subject to Section 10.01, if the release of
such Lien is approved, authorized or ratified in writing by the Required
Lenders, or (iv) if the property subject to such Lien is owned by a Guarantor,
upon release of such Guarantor from its obligations under its Guaranty pursuant
to clause (c) below;

(b) to release or subordinate any Lien on any property granted to or held by the
Administrative Agent or the Collateral Agent under any Loan Document to the
holder of any Lien on such property that is permitted by Section 7.01(i); and

 

147



--------------------------------------------------------------------------------

(c) that any Guarantor shall be automatically released from its obligations
under the Guaranty if such Person ceases to be a Subsidiary as a result of a
transaction or designation permitted hereunder; provided that no such release
shall occur if such Guarantor continues (after giving effect to the consummation
of such transaction or designation) to be a guarantor in respect of any
unsecured Indebtedness, any Indebtedness that is secured on a junior basis to
the Obligations or any Junior Financing.

Upon request by the Administrative Agent at any time, the Required Lenders (or
such greater number of Lenders as may be required pursuant to Section 10.01)
will confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
any Guarantor from its obligations under the Guaranty pursuant to this
Section 9.11. In each case as specified in this Section 9.11, the Administrative
Agent will (and each Lender irrevocably authorizes the Administrative Agent to),
at the Borrowers’ expense, execute and deliver to the applicable Loan Party such
documents as such Loan Party may reasonably request to evidence the release or
subordination of such item of Collateral from the assignment and security
interest granted under the Collateral Documents, or to evidence the release of
such Guarantor from its obligations under the Guaranty, in each case in
accordance with the terms of the Loan Documents and this Section 9.11.

Section 9.12 Other Agents; Arrangers and Managers. None of the Lenders or other
Persons identified on the facing page or signature pages of this Agreement as a
“syndication agent,” “documentation agent”, “joint bookrunner” or “joint
arranger” shall have any right, power, obligation, liability, responsibility or
duty under this Agreement other than those applicable to all Lenders as such.
Without limiting the foregoing, none of the Lenders or other Persons so
identified shall have or be deemed to have any fiduciary relationship with any
Lender. Each Lender acknowledges that it has not relied, and will not rely, on
any of the Lenders or other Persons so identified in deciding to enter into this
Agreement or in taking or not taking action hereunder.

Section 9.13 Appointment of Supplemental Administrative Agents. (a) It is the
purpose of this Agreement and the other Loan Documents that there shall be no
violation of any Law of any jurisdiction denying or restricting the right of
banking corporations or associations to transact business as agent or trustee in
such jurisdiction. It is recognized that in case of litigation under this
Agreement or any of the other Loan Documents, and in particular in case of the
enforcement of any of the Loan Documents, or in case the Administrative Agent
deems that by reason of any present or future Law of any jurisdiction it may not
exercise any of the rights, powers or remedies granted herein or in any of the
other Loan Documents or take any other action which may be desirable or
necessary in connection therewith, the Administrative Agent is hereby authorized
to appoint an additional individual or institution selected by the
Administrative Agent in its sole discretion as a separate trustee, co-trustee,
administrative agent, collateral agent, administrative sub-agent or
administrative co-agent (any such additional individual or institution being
referred to herein individually as a “Supplemental Administrative Agent” and
collectively as “Supplemental Administrative Agents”).

(b) In the event that the Administrative Agent appoints a Supplemental
Administrative Agent with respect to any Collateral, (i) each and every right,
power, privilege or duty expressed or intended by this Agreement or any of the
other Loan Documents to be exercised by or vested in or conveyed to the
Administrative Agent with respect to such Collateral shall be exercisable by and
vest in such Supplemental Administrative Agent to the extent, and only to the
extent, necessary to enable such Supplemental Administrative Agent to exercise
such rights, powers and privileges with respect to such Collateral and to
perform such duties with respect to such Collateral, and every covenant and
obligation contained in the Loan Documents and necessary to the exercise or
performance thereof by such Supplemental Administrative Agent shall run to and
be enforceable by either the Administrative Agent or such Supplemental
Administrative Agent, and (ii) the

 

148



--------------------------------------------------------------------------------

provisions of this Article IX and of Section 10.04 and 10.05 that refer to the
Administrative Agent shall inure to the benefit of such Supplemental
Administrative Agent and all references therein to the Administrative Agent
shall be deemed to be references to the Administrative Agent and/or such
Supplemental Administrative Agent, as the context may require.

(c) Should any instrument in writing from any Borrower or any other Loan Party
be required by any Supplemental Administrative Agent so appointed by the
Administrative Agent for more fully and certainly vesting in and confirming to
him or it such rights, powers, privileges and duties, such Borrower shall, or
shall cause such Loan Party to, execute, acknowledge and deliver any and all
such instruments promptly upon request by the Administrative Agent. In case any
Supplemental Administrative Agent, or a successor thereto, shall die, become
incapable of acting, resign or be removed, all the rights, powers, privileges
and duties of such Supplemental Administrative Agent, to the extent permitted by
Law, shall vest in and be exercised by the Administrative Agent until the
appointment of a new Supplemental Administrative Agent.

Section 9.14 Lender Representation.

(a) Each Lender (x) represents and warrants, as of the date such Person became a
Lender party hereto, to, and (y) covenants, from the date such Person became a
Lender party hereto to the date such Person ceases being a Lender party hereto,
for the benefit of, the Administrative Agent, theeach Joint Lead
ArrangersArranger and their respective Affiliates, and not, for the avoidance of
doubt, to or for the benefit of the Borrower or any other Loan Party, that at
least one of the following is and will be true:

(i) such Lender is not using “plan assets” (within the meaning of 29 CFR §
2510.3-101, as modified by Section 3(42) of ERISA or otherwise) of one or more
Benefit Plans in connection with respect to such Lender’s entrance into,
participation in, administration of and performance of the Loans, the Letters of
Credit or the Commitments, or this Agreement;

(ii) the transaction exemption set forth in one or more PTEs, such as PTE 84-14
(a class exemption for certain transactions determined by independent qualified
professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement, or;

(iii) (A) such Lender is an investment fund managed by a “Qualified Professional
Asset Manager” (within the meaning of Part VI of PTE 84-14), (B) such Qualified
Professional Asset Manager made the investment decision on behalf of such Lender
to enter into, participate in, administer and perform the Loans, the Letters of
Credit, the Commitments and this Agreement, (C) the entrance into, participation
in, administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement satisfies the requirements of sub-sections
(b) through (g) of Part I of PTE 84-14 and (D) to the best knowledge of such
Lender, the requirements of subsection (a) of Part I of PTE 84-14 are satisfied
with respect to such Lender’s entrance into,

 

149



--------------------------------------------------------------------------------

participation in, administration of and performance of the Loans, the Letters of
Credit, the Commitments and this Agreement,; or

(iv) such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such
Lender.

(b) In addition, unless either (1) sub-clause (i) in the immediately preceding
clause (a) is true with respect to a Lender or such(2) a Lender has not provided
another representation, warranty and covenant as provided in accordance with
sub-clause (iv) in the immediately preceding clause (a), such Lender further
(x) represents and warrants, as of the date such Person became a Lender party
hereto, to, and (y) covenants, from the date such Person became a Lender party
hereto to the date such Person ceases being a Lender party hereto, for the
benefit of, the Administrative Agent and the, each Joint Lead ArrangersArranger
and their respective Affiliates, and not, for the avoidance of doubt, to or for
the benefit of the Borrower or any other Loan Party, that:(i) none of the
Administrative Agent or, any Joint Lead Arranger or any ofand their respective
Affiliates is a fiduciary with respect to the assets of such Lender involved in
such Lender’s entrance into, participation in, administration of and performance
of the Loans, the Letters of Credit, the Commitments and this Agreement
(including in connection with the reservation or exercise of any rights by the
Administrative Agent under this Agreement, any Loan Document or any documents
related to hereto or thereto),

(ii) the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement is independent (within the meaning of 29 CFR § 2510.3-21) and is a
bank, an insurance carrier, an investment adviser, a broker-dealer or other
person that holds, or has under management or control, total assets of at least
$50 million, in each case as described in 29 CFR § 2510.3-21(c)(1)(i)(A)-(E),

(iii) the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement is capable of evaluating investment risks independently, both in
general and with regard to particular transactions and investment strategies
(including in respect of the Obligations),

(iv) the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement is a fiduciary under ERISA or the Code, or both, with respect to the
Loans, the Letters of Credit, the Commitments and this Agreement and is
responsible for exercising independent judgment in evaluating the transactions
hereunder, and

(v) no fee or other compensation is being paid directly to the Administrative
Agent or any Joint Lead Arranger or any their respective Affiliates for
investment advice (as opposed to other services) in connection with the Loans,
the Letters of Credit, the Commitments or this Agreement.

(c) The Administrative Agent and each Joint Lead Arranger hereby informs the
Lenders that each such Person is not undertaking to provide impartial investment
advice, or to give advice in a fiduciary capacity, in connection with the
transactions contemplated hereby, and that such Person has a financial interest
in the transactions contemplated hereby in that such Person or an Affiliate
thereof (i) may receive interest or other payments with respect to the Loans,
the Letters

 

150



--------------------------------------------------------------------------------

of Credit, the Commitments and this Agreement, (ii) may recognize a gain if it
extended the Loans, the Letters of Credit or the Commitments for an amount less
than the amount being paid for an interest in the Loans, the Letters of Credit
or the Commitments by such Lender or (iii) may receive fees or other payments in
connection with the transactions contemplated hereby, the Loan Documents or
otherwise, including structuring fees, commitment fees, arrangement fees,
facility fees, upfront fees, underwriting fees, ticking fees, agency fees,
administrative agent or collateral agent fees, utilization fees, minimum usage
fees, letter of credit fees, fronting fees, deal-away or alternate transaction
fees, amendment fees, processing fees, term out premiums, banker’s acceptance
fees, breakage or other early termination fees or fees similar to the foregoing.

ARTICLE X

MISCELLANEOUS

Section 10.01 Amendments, Etc. Except as otherwise set forth in this Agreement,
no amendment, modification, supplement or waiver of any provision of this
Agreement or any other Loan Document, and no consent to any departure by any
Borrower or any other Loan Party therefrom, shall be effective unless in writing
signed by the Required Lenders and each Borrower or the other applicable Loan
Party, as the case may be, and each such waiver, amendment, modification,
supplement or consent shall be effective only in the specific instance and for
the specific purpose for which given; provided that no such amendment,
modification, supplement, waiver or consent shall:

(a) extend or increase the Commitment of any Lender without the written consent
of such Lender (it being understood that a waiver of any condition precedent set
forth in Section 4.02 or the waiver of any Default, mandatory prepayment or
mandatory reduction of the Commitments shall not constitute an extension or
increase of any Commitment of any Lender);

(b) postpone any date scheduled for, or reduce the amount of, any payment of
principal, interest or fees under Section 2.07, 2.08 or 2.09 without the written
consent of each Lender directly affected thereby, it being understood that the
waiver of (or amendment to the terms of) any mandatory prepayment of the Term
Loans shall not constitute a postponement of any date scheduled for the payment
of principal or interest;

(c) reduce or forgive the principal of, or the rate of interest specified herein
on, any Loan or L/C Borrowing, or (subject to clause (iii) of the second proviso
to this Section 10.01) any fees or other amounts payable hereunder or under any
other Loan Document without the written consent of each Lender directly affected
thereby, it being understood that any change to the definition of Total Net
Leverage Ratio, Consolidated Senior Secured Net Leverage Ratio or in the
component definitions thereof shall not constitute a reduction in the rate;
provided that only the consent of the Required Lenders shall be necessary to
amend the definition of “Default Rate” or to waive any obligation of the
Borrowers to pay interest at the Default Rate;

(d) change any provision of this Section 10.01, the definition of “Required
Lenders”, “Required Facility Lenders” or “Pro Rata Share” or Section 2.06(c),
8.04 or 2.13 without the written consent of each Lender directly affected
thereby;

(e) other than in connection with a transaction permitted under Section 7.05,
release all or substantially all of the Collateral in any transaction or series
of related transactions, without the written consent of each Lender;

 

151



--------------------------------------------------------------------------------

(f) other than in connection with a transaction permitted under Section 7.04 or
7.05, release all or substantially all of the aggregate value of the Guarantees,
without the written consent of each Lender;

(g) amend, waive or otherwise modify any term or provision (including the waiver
of any conditions set forth in Section 4.02 as to any Credit Extension under one
or more Revolving Credit Facilities) which directly affects Lenders under one or
more Revolving Credit Facilities and does not directly affect Lenders under any
other Facilities, in each case, (i) for matters that would otherwise require the
written consent of the Required Lenders, without the written consent of the
Required Facility Lenders under such applicable Revolving Credit Facility or
Facilities with respect to Revolving Credit Commitments (and in the case of
multiple Facilities which are affected, such Required Facility Lenders shall
consent together as one Facility) and (ii) for matters that would otherwise
require the consent of each Lender, without the written consent of each directly
and adversely affected Lender under such applicable Revolving Credit Facility or
Facilities with respect to Revolving Credit Commitments (and in the case of
multiple Facilities which are affected, such Required Facility Lenders shall
consent together as one Facility); provided, however, that the waivers described
in this clause (g) shall not require the consent of any Lenders other than the
Required Facility Lenders under such Facility or Facilities with respect to
Revolving Credit Commitments (it being understood that any amendment to the
conditions of effectiveness of Incremental Commitments set forth in Section 2.15
shall be subject to clause (i) below);

(h) amend, waive or otherwise modify any term or provision which directly
affects Lenders under one or more Term Facilities and does not directly affect
Lenders under any other Facilities, in each case, (i) for matters that would
otherwise require the written consent of the Required Lenders, without the
written consent of the Required Facility Lenders under such applicable Term
Facility or Facilities with respect to Term Commitments (and in the case of
multiple Facilities which are affected, such Required Facility Lenders shall
consent together as one Facility) and (ii) for matters that would otherwise
require the consent of each Lender, without the written consent of each directly
and adversely affected Lender under such applicable Term Facility or Facilities
with respect to Term Commitments (and in the case of multiple Facilities which
are affected, such Required Facility Lenders shall consent together as one
Facility); provided, however, that the waivers described in this clause
(h) shall not require the consent of any Lenders other than the Required
Facility Lenders under such Facility or Facilities with respect to Term
Commitments (it being understood that any amendment to the conditions of
effectiveness of Incremental Commitments set forth in Section 2.15 shall be
subject to clause (i) below);

(i) amend, waive or otherwise modify any term or provision (including the
availability and conditions to funding under Section 2.15 with respect to
Incremental Term Loans and the rate of interest applicable thereto) which
directly affects Lenders of one or more Incremental Term Loans and does not
directly affect Lenders under any other Facility, in each case, (i) for matters
that would otherwise require the written consent of the Required Lenders,
without the written consent of the Required Facility Lenders under such
applicable Incremental Term Loans (and in the case of multiple Facilities which
are affected, such Required Facility Lenders shall consent together as one
Facility) and (ii) for matters that would otherwise require the consent of each
Lender, without the written consent of each directly and adversely affected
Lender under such applicable Incremental Term Loans (and in the case of multiple
Facilities which are affected, such Required Facility Lenders shall consent
together as one Facility); provided, however, that, to the extent permitted
under Section 2.15, the waivers described in this clause (i) shall only require
the consent of the Required Facility Lenders under such applicable Incremental
Term Loans; or

 

152



--------------------------------------------------------------------------------

(j) except as expressly permitted by Section 7.04(d), consent to the assignment
or transfer by any Borrower of any of its rights or obligations under this
Agreement or any other Loan Document;

and provided, further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by each L/C Issuer in addition to the Lenders required above,
affect the rights or duties of an L/C Issuer under this Agreement or any Letter
of Credit Application relating to any Letter of Credit issued or to be issued by
it; (ii) no amendment, waiver or consent shall, unless in writing and signed by
the Swing Line Lender in addition to the Lenders required above, affect the
rights or duties of the Swing Line Lender under this Agreement; (iii) no
amendment, waiver or consent shall, unless in writing and signed by the
Administrative Agent in addition to the Lenders required above, affect the
rights or duties of, or any fees or other amounts payable to, the Administrative
Agent under this Agreement or any other Loan Document; (iv) Section 10.07(h) may
not be amended, waived or otherwise modified without the consent of each
Granting Lender all or any part of whose Loans are being funded by an SPC at the
time of such amendment, waiver or other modification; (v) the consent of Lenders
holding more than 50% of any Class of Commitments shall be required with respect
to any amendment that by its terms adversely affects the rights of such Class in
respect of payments hereunder in a manner different than such amendment affects
other Classes; and (vi) the Administrative Agent and the Borrower may, without
the consent of any Lender, enter into amendments or modifications to this
Agreement or any of the other Loan Documents or to enter into additional Loan
Documents as the Administrative Agent reasonably deems appropriate in order to
implement any Replacement Rate or otherwise effectuate the terms of
Section 3.03(b) in accordance with the terms of Section 3.03(b). Any such waiver
and any such amendment, modification or supplement in accordance with the terms
of this Section 10.01 shall apply equally to each of the Lenders and shall be
binding on the Loan Parties, the Lenders, the Agents and all future holders of
the Loans and Commitments. Notwithstanding anything to the contrary herein, no
Defaulting Lender shall have any right to approve or disapprove any amendment,
waiver or consent hereunder, except that the Commitment of such Lender may not
be increased or extended without the consent of such Lender (it being understood
that any Commitments or Loans held or deemed held by any Defaulting Lender shall
be excluded for a vote of the Lenders hereunder requiring any consent of the
Lenders).

No Lender consent is required to effect any amendment or supplement to any First
Lien Intercreditor Agreement or other intercreditor agreement or arrangement
permitted under this Agreement (i) that is for the purpose of adding the holders
of Permitted Pari Passu Secured Refinancing Debt, secured Incremental Equivalent
Debt or other secured Indebtedness permitted to be incurred under Section 7.03
(or a Senior Representative with respect thereto) as parties thereto, as
expressly contemplated by the terms of such First Lien Intercreditor Agreement
or such other intercreditor agreement or arrangement permitted under this
Agreement, as applicable (it being understood that any such amendment or
supplement may make such other changes to the applicable intercreditor agreement
as, in the good faith determination of the Administrative Agent, are required to
effectuate the foregoing and provided, that such other changes are not adverse,
in any material respect, to the interests of the Lenders) or (ii) that is
expressly contemplated by any First Lien Intercreditor Agreement or other
intercreditor agreement or arrangement permitted under this Agreement; provided,
further, that no such agreement shall amend, modify or otherwise affect the
rights or duties of the Administrative Agent hereunder or under any other Loan
Document without the prior written consent of the Administrative Agent.

Notwithstanding the foregoing, this Agreement may be amended (or amended and
restated) with the written consent of the Required Lenders, the Administrative
Agent and each Borrower (a) to add one or more additional credit facilities to
this Agreement and to permit the extensions of credit from time to time
outstanding thereunder and the accrued interest and fees in respect thereof to
share ratably in the benefits of this Agreement and the other Loan Documents
with the Term Loans and the Revolving Credit

 

153



--------------------------------------------------------------------------------

Loans and the accrued interest and fees in respect thereof and (b) to include
appropriately the Lenders holding such credit facilities in any determination of
the Required Lenders.

If the Administrative Agent and the Borrowers shall have jointly identified an
obvious error (including, but not limited to, an incorrect cross-reference) or
any error or omission of a technical or immaterial nature, in each case, in any
provision of this Agreement or any other Loan Document (including, for the
avoidance of doubt, any exhibit, schedule or other attachment to any Loan
Document), then the Administrative Agent (acting in its sole discretion) and the
Borrowers or any other relevant Loan Party shall be permitted to amend such
provision and such amendment shall become effective without any further action
or consent of any other party to any Loan Document. Notification of such
amendment shall be made by the Administrative Agent to the Lenders promptly upon
such amendment becoming effective.

Section 10.02 Notices and Other Communications; Facsimile Copies.

(a) General. Unless otherwise expressly provided herein, all notices and other
communications provided for hereunder or under any other Loan Document shall be
in writing (including by facsimile transmission). All such written notices shall
be mailed, faxed or delivered to the applicable address, facsimile number or
electronic mail address, and all notices and other communications expressly
permitted hereunder to be given by telephone shall be made to the applicable
telephone number, as follows:

(i) if to any Borrower, the Administrative Agent, an L/C Issuer or the Swing
Line Lender, to the address, facsimile number, electronic mail address or
telephone number specified for such Person on Schedule 10.02 or to such other
address, facsimile number, electronic mail address or telephone number as shall
be designated by such party in a notice to the other parties; and

(ii) if to any other Lender, to the address, facsimile number, electronic mail
address or telephone number specified in its Administrative Questionnaire or to
such other address, facsimile number, electronic mail address or telephone
number as shall be designated by such party in a notice to a Borrower, the
Administrative Agent, the L/C Issuers and the Swing Line Lender.

All such notices and other communications shall be deemed to be given or made
upon the earlier to occur of (i) actual receipt by the relevant party hereto and
(ii) (A) if delivered by hand or by courier, when signed for by or on behalf of
the relevant party hereto; (B) if delivered by mail, four (4) Business Days
after deposit in the mails, postage prepaid; (C) if delivered by facsimile, when
sent and receipt has been confirmed by telephone; and (D) if delivered by
electronic mail (which form of delivery is subject to the provisions of
Section 10.02(c)), when delivered; provided that notices and other
communications to the Administrative Agent, the L/C Issuers and the Swing Line
Lender pursuant to Article II shall not be effective until actually received by
such Person. In no event shall a voice mail message be effective as a notice,
communication or confirmation hereunder.

(b) Effectiveness of Facsimile Documents and Electronic Transmission and
Signatures. Loan Documents may be transmitted and/or signed by facsimile or
electronic format (i.e. “tif” or “pdf”). The effectiveness of any such documents
and signatures shall, subject to applicable Law, have the same force and effect
as manually signed originals and shall be binding on all Loan Parties, the
Agents and the Lenders.

 

154



--------------------------------------------------------------------------------

(c) Reliance by Agents and Lenders. The Administrative Agent and the Lenders
shall be entitled to rely and act upon any notices (including telephonic
Committed Loan Notices and Swing Line Loan Notices) purportedly given by or on
behalf of the Company even if (i) such notices were not made in a manner
specified herein, were incomplete or were not preceded or followed by any other
form of notice specified herein, or (ii) the terms thereof, as understood by the
recipient, varied from any confirmation thereof. The Borrowers shall indemnify
each Agent-Related Person and each Lender from all losses, costs, expenses and
liabilities resulting from the reliance by such Person on each notice
purportedly given by or on behalf of the Company in the absence of gross
negligence or willful misconduct. All telephonic notices to the Administrative
Agent may be recorded by the Administrative Agent, and each of the parties
hereto hereby consents to such recording.

Section 10.03 No Waiver; Cumulative Remedies. No failure by any Lender or the
Administrative Agent to exercise, and no delay by any such Person in exercising,
any right, remedy, power or privilege hereunder or under any other Loan Document
shall operate as a waiver thereof; nor shall any single or partial exercise of
any right, remedy, power or privilege hereunder preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or privilege.
The rights, remedies, powers and privileges herein provided, and provided under
each other Loan Document, are cumulative and not exclusive of any rights,
remedies, powers and privileges provided by Law.

Section 10.04 Attorney Costs, Expenses and Taxes. Each Borrower agrees (a) if
the Closing Date occurs, to pay or reimburse the Administrative Agent, each
Co-Syndication Agent, each Co-Documentation Agent and the Joint Lead Arrangers
for all reasonable and documented out-of-pocket costs and expenses incurred
(promptly following written demand therefor, together with backup documentation
supporting such reimbursement request) in connection with the preparation,
negotiation, syndication and execution of this Agreement and the other Loan
Documents, and any amendment, waiver, consent or other modification of the
provisions hereof and thereof (whether or not the transactions contemplated
thereby are consummated), and the consummation and administration of the
transactions contemplated hereby and thereby, including all Attorney Costs,
which shall be limited to McGuireWoods LLP and, if necessary, one firm of local
counsel in any relevant jurisdiction, and (b) after the Closing Date, upon
presentation of a summary statement, together with any supporting documentation
reasonably requested by the Borrowers, to promptly pay or reimburse the
Administrative Agent, each Co-Syndication Agent, each Co-Documentation Agent,
the Joint Lead Arrangers and each Lender for all reasonable and documented
out-of-pocket costs and expenses incurred in connection with the enforcement of
any rights or remedies under this Agreement or the other Loan Documents
(including all such costs and expenses incurred during any legal proceeding,
including any proceeding under any Debtor Relief Law, and including all Attorney
Costs, which shall be limited to Attorney Costs of one counsel to the
Administrative Agent and the Lenders taken as a whole (and, if necessary, one
firm of local counsel to the Administrative Agent and the Lenders taken as a
whole in any relevant jurisdiction and, solely in the event of any actual or
potential conflict of interest, one additional counsel in each relevant
jurisdiction to each group of similarly situated affected persons taken as a
whole)). The agreements in this Section 10.04 shall survive the termination of
the Aggregate Commitments and repayment of all other Obligations. All amounts
due under this Section 10.04 shall be paid within thirty (30) days of receipt by
the Borrowers of an invoice relating thereto setting forth such expenses in
reasonable detail; provided that, with respect to the Closing Date, all amounts
due under this Section 10.04 shall be paid on the Closing Date to the extent
invoiced to the Borrowers within three (3) Business Days prior to the Closing
Date. If any Loan Party fails to pay when due any costs, expenses or other
amounts payable by it hereunder or under any Loan Document, such amount may be
paid on behalf of such Loan Party by the Administrative Agent in its sole
discretion. This Section 10.04 shall not apply to Indemnified Taxes or Excluded
Taxes, which, in each case, shall be governed by Section 3.01. This
Section 10.04 also shall not apply to taxes covered by Section 3.04.

 

155



--------------------------------------------------------------------------------

Section 10.05 Indemnification by the Borrowers. Whether or not the transactions
contemplated hereby are consummated, each Borrower shall indemnify and hold
harmless each Agent-Related Person, each Lender and their respective Affiliates,
directors, officers, employees, counsel, agents, trustees, investment advisors
and attorneys-in-fact (collectively the “Indemnitees”) from and against any and
all liabilities, obligations, losses, damages, penalties, claims, demands,
actions, judgments, suits, costs, expenses and disbursements (including Attorney
Costs, but limited, in the case of legal fees and expenses, to the reasonable
and documented out-of-pocket fees, disbursements and other charges of one
counsel to all Indemnitees taken as a whole and, if reasonably necessary, one
firm of local counsel in each relevant jurisdiction, and solely in the case of
an actual or potential conflict of interest, one additional counsel in each
relevant jurisdiction to each group of similarly situated affected Indemnitees)
of any kind or nature whatsoever which may at any time be imposed on, incurred
by or asserted against any such Indemnitee in any way relating to or arising out
of or in connection with (a) the execution, delivery, enforcement, performance
or administration of any Loan Document or any other agreement, letter or
instrument delivered in connection with the transactions contemplated thereby or
the consummation of the transactions contemplated thereby, (b) any Commitment,
Loan or Letter of Credit or the use or proposed use of the proceeds therefrom
(including any refusal by an L/C Issuer to honor a demand for payment under a
Letter of Credit if the documents presented in connection with such demand do
not strictly comply with the terms of such Letter of Credit), or (c) any actual
or alleged presence or release of Hazardous Materials on or from any property
currently or formerly owned or operated by any Borrower, any Subsidiary or any
other Loan Party, or any Environmental Liability related in any way to any
Borrower, any Subsidiary or any other Loan Party, or (d) any actual or
prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether based on contract, tort or any other theory (including
any investigation of, preparation for, or defense of any pending or threatened
claim, investigation, litigation or proceeding) and regardless of whether any
Indemnitee is a party thereto (all the foregoing, collectively, the “Indemnified
Liabilities”), in all cases, whether or not caused by or arising, in whole or in
part, out of the negligence of the Indemnitee; provided that such indemnity
shall not, as to any Indemnitee, be available to the extent that such
liabilities, obligations, losses, damages, penalties, claims, demands, actions,
judgments, suits, costs, expenses or disbursements resulted from the gross
negligence, bad faith or willful misconduct of, or material breach of Loan
Document by, such Indemnitee or of any affiliate, director, officer, employee,
counsel, agent or attorney-in-fact of such Indemnitee as determined by a court
of competent jurisdiction in a final and non-appealable decision. No Indemnitee
shall be liable for any damages arising from the use by others of any
information or other materials obtained through IntraLinks or other similar
information transmission systems in connection with this Agreement (except for
damages resulting from the gross negligence, bad faith or willful misconduct, as
determined by a court of competent jurisdiction in a final and non-appealable
decision, of any such Indemnitee), nor shall any Indemnitee or any Loan Party
have any liability for any special, punitive, indirect or consequential damages
relating to this Agreement or any other Loan Document or arising out of its
activities in connection herewith or therewith (whether before or after the
Closing Date) (other than, in the case of any Loan Party, in respect of any such
damages incurred or paid by an Indemnitee to a third party). In the case of an
investigation, litigation or other proceeding to which the indemnity in this
Section 10.05 applies, such indemnity shall be effective whether or not such
investigation, litigation or proceeding is brought by any Loan Party, its
directors, stockholders or creditors or an Indemnitee or any other Person,
whether or not any Indemnitee is otherwise a party thereto and whether or not
any of the transactions contemplated hereunder or under any of the other Loan
Documents is consummated. All amounts due under this Section 10.05 shall be paid
within ten (10) Business Days after demand therefor; provided, however, that
such Indemnitee shall promptly refund such amount to the extent that there is a
final judicial or arbitral determination that such Indemnitee was not entitled
to indemnification or contribution rights with respect to such payment pursuant
to the express terms of this Section 10.05. The agreements in this Section 10.05
shall survive the resignation of the Administrative Agent, the replacement of
any Lender, the termination of the Aggregate Commitments and the repayment,
satisfaction or discharge

 

156



--------------------------------------------------------------------------------

of all the other Obligations. This Section 10.05 shall not apply to Taxes, other
than any Taxes that represent losses, claims, damages, etc. arising from any
non-Tax claim.

Section 10.06 Payments Set Aside. To the extent that any payment by or on behalf
of the Borrowers is made to any Agent or any Lender, or any Agent or any Lender
exercises its right of setoff, and such payment or the proceeds of such setoff
or any part thereof is subsequently invalidated, declared to be fraudulent or
preferential, set aside or required (including pursuant to any settlement
entered into by such Agent or such Lender in its discretion) to be repaid to a
trustee, receiver or any other party, in connection with any proceeding under
any Debtor Relief Law or otherwise, then (a) to the extent of such recovery, the
obligation or part thereof originally intended to be satisfied shall be revived
and continued in full force and effect as if such payment had not been made or
such setoff had not occurred, and (b) each Lender severally agrees to pay to the
Administrative Agent upon demand its applicable share of any amount so recovered
from or repaid by any Agent, plus interest thereon from the date of such demand
to the date such payment is made at a rate per annum equal to the Federal Funds
Rate from time to time in effect.

Section 10.07 Successors and Assigns. (a) The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that no Borrower may
assign or otherwise transfer any of its rights or obligations hereunder without
the prior written consent of each Lender (except as expressly permitted by
Section 7.04(d)) and no Lender may assign or otherwise transfer any of its
rights or obligations hereunder except (i) to an assignee in accordance with the
provisions of Section 10.07(b), (ii) by way of participation in accordance with
the provisions of Section 10.07(e), (iii) by way of pledge or assignment of a
security interest subject to the restrictions of Section 10.07(g) and (i) or
(iv) to an SPC in accordance with the provisions of Section 10.07(h) (and any
other attempted assignment or transfer by any party hereto shall be null and
void). Nothing in this Agreement, expressed or implied, shall be construed to
confer upon any Person (other than the parties hereto, their respective
successors and assigns permitted hereby, Participants to the extent provided in
Section 10.07(f) and, to the extent expressly contemplated hereby, the
Indemnitees) any legal or equitable right, remedy or claim under or by reason of
this Agreement.

(b) (i)  Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more assignees (other than to natural persons, the
Company and its Subsidiaries and Affiliates, Disqualified Institutions and
Defaulting Lenders) (“Assignees”) all or a portion of its rights and obligations
under this Agreement (including all or a portion of its Commitment and the Loans
(including for purposes of this Section 10.07(b), participations in L/C
Obligations and in Swing Line Loans) at the time owing to it) with the prior
written consent (such consent not to be unreasonably withheld, delayed or
conditioned) of:

(A) each Borrower, provided that no consent of any Borrower shall be required
for (i) an assignment of a Term Loan to a Lender, an Affiliate of a Lender, an
Approved Fund, (ii) an assignment of a Revolving Credit Commitment to a
Revolving Credit Lender or an Affiliate of a Revolving Credit Lender or an
Approved Fund of a Revolving Credit Lender or (iii) if an Event of Default under
Section 8.01(a), (f) or (g) has occurred and is continuing, an assignment to any
Assignee; provided further that each Borrower shall be deemed to have consented
to any such assignment unless it shall object thereto by written notice to the
Administrative Agent within 10 Business Days after having received notice
thereof;

(B) the Administrative Agent, provided that no consent of the Administrative
Agent shall be required for an assignment (i) of all or any portion

 

157



--------------------------------------------------------------------------------

of a Loan to a Lender, an Affiliate of a Lender or an Approved Fund or (ii) to
an Agent or an Affiliate of an Agent;

(C) each Principal L/C Issuer at the time of such assignment, provided that no
consent of the Principal L/C Issuers shall be required for any assignment of a
Term Loan or any assignment to an Agent or an Affiliate of an Agent; and

(D) the Swing Line Lender; provided that no consent of the Swing Line Lender
shall be required for any assignment of a Term Loan or any assignment to an
Agent or an Affiliate of an Agent.

(ii) Assignments shall be subject to the following additional conditions:

(A) except in the case of an assignment to a Lender or an Affiliate of a Lender
or an Approved Fund of a Lender or an assignment of the entire remaining amount
of the assigning Lender’s Commitment or Loans of any Class, the amount of the
Commitment or Loans of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Assumption Agreement with respect
to such assignment is delivered to the Administrative Agent) shall not be less
than $5,000,000 unless each of the Borrowers and the Administrative Agent
otherwise consents, provided that (1) no such consent of the Borrowers shall be
required if an Event of Default under Section 8.01(a), (f) or (g) has occurred
and is continuing and (2) such amounts shall be aggregated in respect of each
Lender and its Affiliates or Approved Funds, if any; provided further that each
Borrower shall be deemed to have given its consent 10 Business Days after the
date written notice thereof has been delivered by the assigning Lender (through
the Administrative Agent) unless such consent is expressly refused by each
Borrower prior to such 10th Business Day;

(B) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption Agreement, together with a
processing and recordation fee of $3,500, unless waived or reduced by the
Administrative Agent in its sole discretion, provided that only one such fee
shall be payable in the event of simultaneous assignments from any Lender or its
Approved Funds to one or more other Approved Funds; and

(C) the Assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire.

This paragraph (b) shall not prohibit any Lender from assigning all or a portion
of its rights and obligations among separate Facilities on a non-pro rata basis.

(c) Subject to acceptance and recording thereof by the Administrative Agent
pursuant to Section 10.07(d), from and after the effective date specified in
each Assignment and Assumption Agreement, the Eligible Assignee thereunder shall
be a party to this Agreement and, to the extent of the interest assigned by such
Assignment and Assumption Agreement, have the rights and obligations of a Lender
under this Agreement, and the assigning Lender thereunder shall, to the extent
of the interest assigned by such Assignment and Assumption Agreement, be
released from its obligations under this Agreement (and, in the case of an
Assignment and Assumption Agreement covering all of the assigning Lender’s
rights and obligations under this Agreement, such Lender shall cease to be a
party hereto but shall continue to be entitled to the benefits of Section 3.01,
3.04,

 

158



--------------------------------------------------------------------------------

3.05, 10.04 and 10.05 with respect to facts and circumstances occurring prior to
the effective date of such assignment). Upon request, and the surrender by the
assigning Lender of its Note, each Borrower (at its expense) shall execute and
deliver a Note to the assignee Lender. Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this clause
(c) shall be treated for purposes of this Agreement as a sale by such Lender of
a participation in such rights and obligations in accordance with
Section 10.07(e) (other than a purported assignment to a natural person, which
shall be null and void).

(d) The Administrative Agent, acting solely for this purpose as an agent of the
Borrowers, shall maintain at the Administrative Agent’s Office a copy of each
Assignment and Assumption Agreement delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amounts (and related interest amounts) of the Loans, L/C
Obligations (specifying the Unreimbursed Amounts), L/C Borrowings and amounts
due under Section 2.03, owing to, each Lender pursuant to the terms hereof from
time to time (the “Register”). The entries in the Register shall be conclusive,
absent manifest error, and the Borrowers, the Agents and the Lenders shall treat
each Person whose name is recorded in the Register pursuant to the terms hereof
as a Lender hereunder for all purposes of this Agreement, notwithstanding notice
to the contrary. The Register shall be available for inspection by the
Borrowers, any Agent and any Lender, at any reasonable time and from time to
time upon reasonable prior notice. Notwithstanding anything to the contrary
contained in this Agreement, the Loans, L/C Obligations and L/C Borrowings are
intended to be treated as registered obligations for U.S. federal income tax
purposes and this Section 10.07 shall be construed so that the they are at all
times maintained in “registered form” within the meaning of Sections 163(f),
871(h)(2) and 881(c)(2) of the Code, Section 5f.103-1(c) of the United States
Treasury Regulation and any other related regulations (or any successor
provisions of the Code or such regulations).

(e) Any Lender may at any time, without the consent of, or notice to, the
Borrowers, the Administrative Agent, the Swing Line Lender or any L/C Issuer,
sell participations to any Person (other than a natural person, the Company and
its Subsidiaries and Affiliates, Disqualified Institutions and Defaulting
Lenders) (each, a “Participant”) in all or a portion of such Lender’s rights
and/or obligations under this Agreement (including all or a portion of its
Commitment and/or the Loans (including such Lender’s participations in L/C
Obligations and/or Swing Line Loans) owing to it); provided that (i) such
Lender’s obligations under this Agreement shall remain unchanged, (ii) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations and (iii) the Borrowers, the Agents and the
other Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement. Any
agreement or instrument pursuant to which a Lender sells such a participation
shall provide that such Lender shall retain the sole right to enforce this
Agreement and the other Loan Documents and to approve any amendment,
modification or waiver of any provision of this Agreement or the other Loan
Documents; provided that such agreement or instrument may provide that such
Lender will not, without the consent of the Participant, agree to any amendment,
waiver or other modification described in clauses (a) through (f) of the first
proviso to Section 10.01 that directly affects such Participant. Subject to
Section 10.07(f), each Borrower agrees that each Participant shall be entitled
to the benefits of Section 3.01, 3.04 and 3.05 to the same extent as if it were
a Lender (subject, for the avoidance of doubt, to the limitations and
requirements of those Sections applying to each Participant as if it were a
Lender) and had acquired its interest by assignment pursuant to Section 10.07(c)
but shall not be entitled to recover greater amounts under such Sections than
the selling Lender would be entitled to recover except as otherwise provided in
Section 10.07(f) below. To the extent permitted by applicable Law, each
Participant also shall be entitled to the benefits of Section 10.09 as though it
were a Lender;

 

159



--------------------------------------------------------------------------------

provided that such Participant agrees to be subject to Section 2.13 as though it
were a Lender. Each Lender that sells a participation shall, acting solely for
this purpose as a non-fiduciary agent of the Borrowers, maintain a register on
which it enters the name and address of each Participant and the principal
amounts (and stated interest) of each Participant’s interest in the Loans or
other obligations under the Loan Documents (the “Participant Register”);
provided that no Lender shall have any obligation to disclose all or any portion
of the Participant Register (including the identity of any Participant or any
information relating to a Participant’s interest in any commitments, loans,
letters of credit or its other obligations under any Loan Document) to any
Person except (i) that the portion of the Participant Register relating to a
Participant shall be made available to the Borrowers and Administrative Agent to
the extent the benefits of this Agreement are claimed with respect to such
Participant (including, without limitation, under Section 3.01, 3.04 and 3.05),
or (ii) otherwise to the extent that such disclosure is necessary to establish
that such commitment, loan, letter of credit or other obligation is in
registered form under Sections 163(f), 871(h)(2) and 881(c)(2) of the Code and
Section 5f.103-1(c) of the United States Treasury Regulations and any other
related regulations (or any successor provisions of the Code or such
regulations). The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each Person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary. For the avoidance
of doubt, the Administrative Agent (in its capacity as Administrative Agent)
shall have no responsibility for maintaining a Participant Register.

(f) Participant shall not be entitled to receive any greater payment under
Section 3.01, 3.04 or 3.05 than the applicable Lender would have been entitled
to receive with respect to the participation sold to such Participant, unless
the sale of the participation to such Participant is made with each Borrower’s
prior written consent. A Participant shall not be entitled to the benefits of
Section 3.01 unless each Borrower is notified of the participation sold to such
Participant and such Participant agrees, for the benefit of the Borrowers, to
comply with Section 3.01(g) as though it were a Lender.

(g) Any Lender may, without the consent of the Borrowers or the Administrative
Agent, at any time pledge or assign a security interest in all or any portion of
its rights under this Agreement (including under its Note, if any) to secure
obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.

(h) Notwithstanding anything to the contrary contained herein, any Lender (a
“Granting Lender”) may, without the consent of the Borrowers or the
Administrative Agent, grant to a special purpose funding vehicle identified as
such in writing from time to time by the Granting Lender to the Administrative
Agent and the Borrowers (an “SPC”) the option to provide all or any part of any
Loan that such Granting Lender would otherwise be obligated to make pursuant to
this Agreement; provided that (i) nothing herein shall constitute a commitment
by any SPC to fund any Loan, and (ii) if an SPC elects not to exercise such
option or otherwise fails to make all or any part of such Loan, the Granting
Lender shall be obligated to make such Loan pursuant to the terms hereof. Each
party hereto hereby agrees that (i) neither the grant to any SPC nor the
exercise by any SPC of such option shall increase the costs or expenses or
otherwise increase or change the obligations of the Borrowers under this
Agreement (including its obligations under Section 3.01, 3.04 or 3.05), (ii) no
SPC shall be liable for any indemnity or similar payment obligation under this
Agreement for which a Lender would be liable, and (iii) the Granting Lender
shall for all purposes, including the approval of any amendment, waiver or other
modification of any provision of any Loan Document, remain the lender of record
hereunder. The making of a Loan by an SPC

 

160



--------------------------------------------------------------------------------

hereunder shall utilize the Commitment of the Granting Lender to the same
extent, and as if, such Loan were made by such Granting Lender. Notwithstanding
anything to the contrary contained herein, any SPC may (i) with notice to, but
without prior consent of the Borrowers and the Administrative Agent and with the
payment of a processing fee of $3,500, assign all or any portion of its right to
receive payment with respect to any Loan to the Granting Lender and
(ii) disclose on a confidential basis any non-public information relating to its
funding of Loans to any rating agency, commercial paper dealer or provider of
any surety or Guarantee or credit or liquidity enhancement to such SPC.

(i) Notwithstanding anything to the contrary contained herein, (1) any Lender
may, without the consent of the Borrowers or the Administrative Agent, in
accordance with applicable Law create a security interest in all or any portion
of the Loans owing to it and the Note, if any, held by it and (2) any Lender
that is a Fund may, without the consent of the Borrowers or the Administrative
Agent, create a security interest in all or any portion of the Loans owing to it
and the Note, if any, held by it to the trustee for holders of obligations owed,
or securities issued, by such Fund as security for such obligations or
securities; provided that unless and until such trustee actually becomes a
Lender in compliance with the other provisions of this Section 10.07, (i) no
such pledge shall release the pledging Lender from any of its obligations under
the Loan Documents and (ii) such trustee shall not be entitled to exercise any
of the rights of a Lender under the Loan Documents even though such trustee may
have acquired ownership rights with respect to the pledged interest through
foreclosure or otherwise.

(j) Notwithstanding anything to the contrary contained herein, any L/C Issuer or
the Swing Line Lender may, upon thirty (30) days’ notice to the Borrowers and
the Lenders, resign as an L/C Issuer or the Swing Line Lender, respectively;
provided that on or prior to the expiration of such 30-day period with respect
to such resignation, the relevant L/C Issuer or the Swing Line Lender shall have
identified a successor L/C Issuer or Swing Line Lender reasonably acceptable to
the Borrowers willing to accept its appointment as successor L/C Issuer or Swing
Line Lender, as applicable. In the event of any such resignation of an L/C
Issuer or the Swing Line Lender, the Borrowers shall be entitled to appoint from
among the Lenders willing to accept such appointment a successor L/C Issuer or
Swing Line Lender hereunder; provided that no failure by the Borrowers to
appoint any such successor shall affect the resignation of the relevant L/C
Issuer or the Swing Line Lender, as the case may be, except as expressly
provided above. If an L/C Issuer resigns as an L/C Issuer, it shall retain all
the rights and obligations of an L/C Issuer hereunder with respect to all
Letters of Credit outstanding as of the effective date of its resignation as an
L/C Issuer and all L/C Obligations with respect thereto (including the right to
require the Lenders to make Base Rate Loans or fund risk participations in
Unreimbursed Amounts pursuant to Section 2.03(c)). If the Swing Line Lender
resigns as Swing Line Lender, it shall retain all the rights of the Swing Line
Lender provided for hereunder with respect to Swing Line Loans made by it and
outstanding as of the effective date of such resignation, including the right to
require the Lenders to make Base Rate Loans or fund risk participations in
outstanding Swing Line Loans pursuant to Section 2.04(c).

Section 10.08 Confidentiality. Each of the Agents and the Lenders agrees to
maintain the confidentiality of the Information, except that Information may be
disclosed (a) to its Affiliates and its and its Affiliates’ directors, officers,
employees, trustees, investment advisors and agents, including accountants,
legal counsel and other advisors (it being understood that the Persons to whom
such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential); (b) to the
extent requested by any Governmental Authority; (c) to the extent required by
applicable Laws or regulations or by any subpoena or similar legal process;
(d) to any other party to this Agreement; (e) subject to an agreement containing
provisions substantially the same as those of this Section 10.08 (or as may
otherwise be reasonably acceptable to the Borrowers), to any pledgee

 

161



--------------------------------------------------------------------------------

referred to in Section 10.07(g), counterparty to a Swap Contract, Eligible
Assignee of or Participant in, or any prospective Eligible Assignee of or
Participant in, any of its rights or obligations under this Agreement; (f) with
the written consent of the Borrowers; (g) to the extent such Information
(i) becomes publicly available other than as a result of a breach of this
Section 10.08 or (ii) becomes available to any Agent or any Lender from a third
party that is not, to such Person’s knowledge, subject to confidentiality
obligations to the Borrowers; (h) to any Governmental Authority or examiner
(including the National Association of Insurance Commissioners or any other
similar organization) regulating any Lender or its Affiliates; or (i) to any
rating agency when required by it (it being understood that, prior to any such
disclosure, such rating agency shall undertake to preserve the confidentiality
of any Information relating to the Loan Parties received by it from such
Lender). In addition, the Agents and the Lenders may disclose the existence of
this Agreement and information about this Agreement to market data collectors,
similar service providers to the lending industry, and service providers to the
Agents and the Lenders in connection with the administration and management of
this Agreement, the other Loan Documents, the Commitments and the Credit
Extensions. For the purposes of this Section 10.08, “Information” means all
information received from any Loan Party relating to any Loan Party or its
business, other than any such information that is publicly available to any
Agent or any Lender prior to disclosure by any Loan Party other than as a result
of a breach of this Section 10.08; provided that, in the case of information
received from a Loan Party after the Closing Date, such information is clearly
identified at the time of delivery as confidential or (ii) is delivered pursuant
to Section 6.01, Section 6.02 or 6.03.

Section 10.09 Setoff. (a) In addition to any rights and remedies of the Lenders
provided by Law, upon the occurrence and during the continuance of any Event of
Default, each Agent, each Lender and their respective Affiliates is authorized
at any time and from time to time, without prior notice to any Borrower or any
other Loan Party, any such notice being waived by each Borrower (on its own
behalf and on behalf of each Loan Party) to the fullest extent permitted by
applicable Law, to set off and apply any and all deposits (general or special,
time or demand, provisional or final) at any time held by, and other
Indebtedness at any time owing by, such Agent, such Lender and/or such
Affiliates to or for the credit or the account of the respective Loan Parties
against any and all Obligations owing to such Agent, such Lender and/or such
Affiliates hereunder or under any other Loan Document, now or hereafter
existing, irrespective of whether or not such Agent or such Lender or Affiliate
shall have made demand under this Agreement or any other Loan Document and
although such Obligations may be contingent or unmatured or denominated in a
currency different from that of the applicable deposit or Indebtedness. Each
Lender agrees promptly to notify the Borrowers and the Administrative Agent
after any such set off and application made by such Lender; provided that the
failure to give such notice shall not affect the validity of such setoff and
application. The rights of each Agent and each Lender under this Section 10.09
are in addition to other rights and remedies (including other rights of setoff)
that such Agent and such Lender may have.

(b) NOTWITHSTANDING THE FOREGOING SUBSECTION (a), AT ANY TIME THAT THE LOANS OR
ANY OTHER OBLIGATION SHALL BE SECURED BY REAL PROPERTY LOCATED IN CALIFORNIA, NO
LENDER OR AGENT SHALL EXERCISE A RIGHT OF SETOFF, LIEN OR COUNTERCLAIM OR TAKE
ANY COURT OR ADMINISTRATIVE ACTION OR INSTITUTE ANY PROCEEDING TO ENFORCE ANY
PROVISION OF THIS AGREEMENT OR ANY NOTE UNLESS IT IS TAKEN WITH THE CONSENT OF
THE REQUIRED LENDERS OR, TO THE EXTENT REQUIRED BY SECTION 10.01 OF THIS
AGREEMENT, ALL OF THE LENDERS, OR APPROVED IN WRITING BY THE ADMINISTRATIVE
AGENT, IF SUCH SETOFF OR ACTION OR PROCEEDING WOULD OR MIGHT (PURSUANT TO
CALIFORNIA CODE OF CIVIL PROCEDURE SECTIONS 580a, 580b, 580d AND 726 OF THE
CALIFORNIA CODE OF CIVIL PROCEDURE OR SECTION 2924 OF THE CALIFORNIA CIVIL CODE,
IF APPLICABLE, OR OTHERWISE) AFFECT OR IMPAIR THE VALIDITY, PRIORITY, OR
ENFORCEABILITY

 

162



--------------------------------------------------------------------------------

OF THE LIENS GRANTED TO THE COLLATERAL AGENT PURSUANT TO THE COLLATERAL
DOCUMENTS OR THE ENFORCEABILITY OF THE NOTES AND OTHER OBLIGATIONS HEREUNDER,
AND ANY ATTEMPTED EXERCISE BY ANY LENDER OR ANY AGENT OF ANY SUCH RIGHT WITHOUT
OBTAINING SUCH CONSENT OF THE REQUIRED LENDERS OR THE ADMINISTRATIVE AGENT SHALL
BE NULL AND VOID. THIS SUBSECTION (b) SHALL BE SOLELY FOR THE BENEFIT OF EACH OF
THE LENDERS AND THE ADMINISTRATIVE AGENT HEREUNDER.

Section 10.10 Interest Rate Limitation. Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Law (the “Maximum Rate”). If any Agent or any Lender
shall receive interest in an amount that exceeds the Maximum Rate, the excess
interest shall be applied to the principal of the Loans or, if it exceeds such
unpaid principal, refunded to the Borrowers. In determining whether the interest
contracted for, charged, or received by an Agent or a Lender exceeds the Maximum
Rate, such Person may, to the extent permitted by applicable Law,
(a) characterize any payment that is not principal as an expense, fee, or
premium rather than interest, (b) exclude voluntary prepayments and the effects
thereof, and (c) amortize, prorate, allocate, and spread in equal or unequal
parts the total amount of interest throughout the contemplated term of the
Obligations hereunder.

Section 10.11 Counterparts; Electronic Execution.

(a) Counterparts. This Agreement and each other Loan Document may be executed in
one or more counterparts, each of which shall be deemed an original, but all of
which together shall constitute one and the same instrument. Delivery by
telecopier or in electronic (i.e., “pdf” or “tif”) format of an executed
counterpart of a signature page to this Agreement and each other Loan Document
shall be effective as delivery of an original executed counterpart of this
Agreement and such other Loan Document. The Agents may also require that any
such documents and signatures delivered by telecopier or in electronic format be
confirmed by a manually signed original thereof; provided that the failure to
request or deliver the same shall not limit the effectiveness of any document or
signature delivered by telecopier or in electronic format.

(b) Electronic Execution of Assignments. The words “execution,” “signed,”
“signature,” and words of like import in any Assignment and Assumption shall be
deemed to include electronic signatures or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any Applicable Law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.

Section 10.12 Integration. This Agreement, together with the other Loan
Documents, comprises the complete and integrated agreement of the parties on the
subject matter hereof and thereof and supersedes all prior agreements, written
or oral, on such subject matter. In the event of any conflict between the
provisions of this Agreement and those of any other Loan Document, the
provisions of this Agreement shall control; provided that the inclusion of
supplemental rights or remedies in favor of the Agents or the Lenders in any
other Loan Document shall not be deemed a conflict with this Agreement. Each
Loan Document was drafted with the joint participation of the respective parties
thereto and shall be construed neither against nor in favor of any party, but
rather in accordance with the fair meaning thereof.

Section 10.13 Survival of Representations and Warranties. All representations
and warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto

 

163



--------------------------------------------------------------------------------

or in connection herewith or therewith shall survive the execution and delivery
hereof and thereof. Such representations and warranties have been or will be
relied upon by each Agent and each Lender, regardless of any investigation made
by any Agent or any Lender or on their behalf and notwithstanding that any Agent
or any Lender may have had notice or knowledge of any Default at the time of any
Credit Extension, and shall continue in full force and effect as long as any
Loan or any other Obligation hereunder shall remain unpaid or unsatisfied (other
than Obligations under Secured Hedge Agreements, Cash Management Obligations or
contingent indemnification obligations, in any such case, not then due and
payable) or any Letter of Credit shall remain outstanding.

Section 10.14 Severability. If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby. The
invalidity of a provision in a particular jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.

Section 10.15 GOVERNING LAW. (a) THIS AGREEMENT AND EACH OTHER LOAN DOCUMENT
SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF
NEW YORK.

(b) EACH BORROWER, THE ADMINISTRATIVE AGENT AND EACH LENDER EACH IRREVOCABLY AND
UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE EXCLUSIVE
JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK CITY IN
THE BOROUGH OF MANHATTAN AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN
DISTRICT OF NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR
PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE
PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT
OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK
STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH
FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY
SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.
EACH PARTY HERETO AGREES THAT THE AGENTS AND LENDERS RETAIN THE RIGHT TO SERVE
PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR TO BRING PROCEEDINGS AGAINST ANY
LOAN PARTY IN THE COURTS OF ANY OTHER JURISDICTION IN CONNECTION WITH THE
EXERCISE OF ANY RIGHTS UNDER ANY COLLATERAL DOCUMENT OR THE ENFORCEMENT OF ANY
JUDGMENT.

(c) EACH BORROWER, THE ADMINISTRATIVE AGENT AND EACH LENDER IRREVOCABLY AND
UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY
OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION
OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT IN ANY COURT REFERRED TO IN PARAGRAPH (b) OF THIS SECTION. EACH OF THE
PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH
ACTION OR PROCEEDING IN ANY SUCH COURT.

 

164



--------------------------------------------------------------------------------

(d) EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF PROCESS IN THE MANNER
PROVIDED FOR NOTICES IN SECTION 10.02. NOTHING IN THIS AGREEMENT WILL AFFECT THE
RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY
APPLICABLE LAW.

Section 10.16 WAIVER OF RIGHT TO TRIAL BY JURY. EACH PARTY TO THIS AGREEMENT
HEREBY EXPRESSLY WAIVES ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION
OR CAUSE OF ACTION ARISING UNDER ANY LOAN DOCUMENT OR IN ANY WAY CONNECTED WITH
OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO OR ANY OF THEM
WITH RESPECT TO ANY LOAN DOCUMENT, OR THE TRANSACTIONS RELATED THERETO, IN EACH
CASE WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER FOUNDED IN CONTRACT
OR TORT OR OTHERWISE; AND EACH PARTY HEREBY AGREES AND CONSENTS THAT ANY SUCH
CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT
A JURY, AND THAT ANY PARTY TO THIS AGREEMENT MAY FILE AN ORIGINAL COUNTERPART OR
A COPY OF THIS SECTION 10.16 WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT
OF THE SIGNATORIES HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.

Section 10.17 Binding Effect. This Agreement shall become effective when it
shall have been executed by each Borrower and the Administrative Agent shall
have been notified by each Lender, each L/C Issuer and the Swing Line Lender
that each such Lender, each such L/C Issuer and the Swing Line Lender has
executed it and thereafter shall be binding upon and inure to the benefit of
each Borrower, each Agent, each Lender, each L/C Issuer and the Swing Line
Lender and their respective successors and assigns, except that no Borrower
shall have the right to assign its rights hereunder or any interest herein
without the prior written consent of the Lenders, except for the Borrowers as
permitted by Section 7.04(d).

Section 10.18 Lender Action. Each Lender agrees that it shall not take or
institute any actions or proceedings, judicial or otherwise, for any right or
remedy against any Loan Party or any other obligor under any of the Loan
Documents or the Secured Hedge Agreements (including the exercise of any right
of setoff, rights on account of any banker’s lien or similar claim or other
rights of self-help), or institute any actions or proceedings, or otherwise
commence any remedial procedures, with respect to any Collateral or any other
property of any such Loan Party, without the prior written consent of the
Administrative Agent. The provision of this Section 10.18 are for the sole
benefit of the Lenders and shall not afford any right to, or constitute a
defense available to, any Loan Party.

Section 10.19 USA PATRIOT Act; Anti-Money Laundering Laws. Each Lender hereby
notifies the Loan Parties that pursuant to the requirements of the USA PATRIOT
Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001)) (the “Act”)
or any other Anti-Money Laundering Laws, it is required to obtain, verify and
record information that identifies the Loan Parties, which information includes
the name and address of the Loan Parties and other information that will allow
such Lender to identify the Loan Parties in accordance with the Act or such
Anti-Money Laundering Laws.

Section 10.20 No Advisory or Fiduciary Responsibility. In connection with all
aspects of each transaction contemplated hereby (including in connection with
any amendment, waiver or other modification hereof or of any other Loan
Document), each Borrower acknowledges and agrees, and acknowledges its
Affiliates’ understanding, that: (i) (A) the arranging and other services
regarding this Agreement provided by the Agents and the Joint Lead Arrangers are
arm’s-length commercial transactions between the Borrowers and their respective
Affiliates, on the one hand, and the Administrative Agent and the Joint Lead
Arrangers, on the other hand, (B) each Borrower has consulted its own legal,
accounting, regulatory and tax advisors to the extent it has deemed appropriate,
and (C) each Borrower is capable of

 

165



--------------------------------------------------------------------------------

evaluating, and understands and accepts, the terms, risks and conditions of the
transactions contemplated hereby and by the other Loan Documents; (ii) (A) the
Agents, the Joint Lead Arrangers and each Lender is and has been acting solely
as a principal and, except as expressly agreed in writing by the relevant
parties, has not been, is not, and will not be acting as an advisor, agent or
fiduciary for the Borrowers or any of their respective Affiliates, or any other
Person and (B) none of the Agents, the Joint Lead Arrangers nor any Lender has
any obligation to the Borrowers or any of their respective Affiliates with
respect to the transactions contemplated hereby except those obligations
expressly set forth herein and in the other Loan Documents; and (iii) the
Agents, the Joint Lead Arrangers, the Lender and their respective Affiliates may
be engaged in a broad range of transactions that involve interests that differ
from those of the Borrowers and their respective Affiliates, and none of the
Agents, the Joint Lead Arrangers nor any Lender has any obligation to disclose
any of such interests to the Borrowers or any of their respective Affiliates. To
the fullest extent permitted by law, each Borrower hereby waives and releases
any claims that it may have against the Agents, the Joint Lead Arrangers or any
Lender with respect to any breach or alleged breach of agency or fiduciary duty
in connection with any aspect of any transaction contemplated hereby.

Section 10.21 Intercreditor Agreement. (a) PURSUANT TO THE EXPRESS TERMS OF EACH
FIRST LIEN INTERCREDITOR AGREEMENT, IN THE EVENT OF ANY CONFLICT OR
INCONSISTENCY BETWEEN THE TERMS OF THE RELEVANT FIRST LIEN INTERCREDITOR
AGREEMENT AND ANY OF THE LOAN DOCUMENTS, THE PROVISIONS OF THE RELEVANT FIRST
LIEN INTERCREDITOR AGREEMENT SHALL GOVERN AND CONTROL.

(b) EACH LENDER AUTHORIZES AND INSTRUCTS THE COLLATERAL AGENT AND THE
ADMINISTRATIVE AGENT TO ENTER INTO THE RELEVANT FIRST LIEN INTERCREDITOR
AGREEMENT ON BEHALF OF SUCH LENDER, AND TO TAKE ALL ACTIONS (AND EXECUTE ALL
DOCUMENTS) REQUIRED (OR DEEMED ADVISABLE) BY IT IN ACCORDANCE WITH THE TERMS OF
SUCH FIRST LIEN INTERCREDITOR AGREEMENT(S). EACH LENDER AGREES TO BE BOUND BY
AND WILL TAKE NO ACTIONS CONTRARY TO THE PROVISIONS OF THE RELEVANT FIRST LIEN
INTERCREDITOR AGREEMENT.

(c) THE PROVISIONS OF THIS SECTION 10.21 ARE NOT INTENDED TO SUMMARIZE ALL
RELEVANT PROVISIONS OF THE RELEVANT FIRST LIEN INTERCREDITOR AGREEMENT.
REFERENCE MUST BE MADE TO THE RELEVANT FIRST LIEN INTERCREDITOR AGREEMENT ITSELF
TO UNDERSTAND ALL TERMS AND CONDITIONS THEREOF. EACH LENDER IS RESPONSIBLE FOR
MAKING ITS OWN ANALYSIS AND REVIEW OF THE RELEVANT FIRST LIEN INTERCREDITOR
AGREEMENT AND THE TERMS AND PROVISIONS THEREOF, AND NO AGENT (AND NONE OF ITS
AFFILIATES) MAKES ANY REPRESENTATION TO ANY LENDER AS TO THE SUFFICIENCY OR
ADVISABILITY OF THE PROVISIONS CONTAINED IN THE RELEVANT FIRST LIEN
INTERCREDITOR AGREEMENT.

(d) THE PROVISIONS OF THIS SECTION 10.21 SHALL APPLY WITH EQUAL FORCE, MUTATIS
MUTANDIS, TO THE FIRST-LIEN INTERCREDITOR AGREEMENT.

Section 10.22 Company as Agent for the Borrowers.

(a) Each Borrower and each other Loan Party, as applicable, hereby irrevocably
appoints and constitutes the Company as its agent to (i) request and receive the
proceeds of advances in respect of the Loans and request Letters of Credit (and
to otherwise act on behalf of such Borrower pursuant to this Agreement and the
other Loan Documents) from the Administrative Agent and the Lenders in the name
or on behalf of each such Borrower, (ii) receive statements of

 

166



--------------------------------------------------------------------------------

account and all other notices from the Administrative Agent or any Lender, as
applicable, with respect to the Obligations or otherwise under or in connection
with this Agreement and the other Loan Documents, (iii) except where otherwise
expressly indicated, execute and deliver Compliance Certificates and all other
notices, certificates and documents to be executed and/or delivered by any Loan
Party hereunder or the other Loan Documents, and (iv) otherwise act on behalf of
such Loan Party pursuant to this Agreement and the other Loan Documents.

(b) The authorizations contained in this Section 10.22 are coupled with an
interest and shall be irrevocable, and the Administrative Agent and the Lenders
may rely on any notice, request, information supplied by the Company, every
document executed by the Company, every agreement made by the Company or other
action taken by the Company in respect of any Borrower or other Loan Party as if
the same were supplied, made or taken by such Borrower or such other Loan Party.
Without limiting the generality of the foregoing, the failure of one or more
Borrowers or other Loan Parties to join in the execution of any writing in
connection herewith shall not relieve any Borrower or other Loan Party from
obligations in respect of such writing. No purported termination of the
appointment of the Company as agent shall be effective without the prior written
consent of the Administrative Agent.

Section 10.23 Acknowledgement and Consent to Bail-In of EEAAffected Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEAAffected Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the Write-Down and Conversion Powers of an EEAthe
applicable Resolution Authority and agrees and consents to, and acknowledges and
agrees to be bound by:

(a) the application of any Write-Down and Conversion Powers by an EEAthe
applicable Resolution Authority to any such liabilities arising hereunder which
may be payable to it by any party hereto that is an EEAAffected Financial
Institution; and

(b) the effects of any Bail-In Action on any such liability, including, if
applicable:

(i) (i) a reduction in full or in part or cancellation of any such liability;

(ii) (ii) a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEAAffected Financial Institution, its
parent undertaking, or a bridge institution that may be issued to it or
otherwise conferred on it, and that such shares or other instruments of
ownership will be accepted by it in lieu of any rights with respect to any such
liability under this Agreement or any other Loan Document; or

(iii) (iii) the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of any EEAthe applicable
Resolution Authority.

Section 10.24 Amendment and Restatement; No Novation. This Agreement constitutes
an amendment and restatement of the Existing Credit Agreement, effective from
and after the Closing Date. The execution and delivery of this Agreement shall
not constitute a novation of any indebtedness or other obligations owing to the
Lenders or the Administrative Agent under the Existing Credit Agreement based on
facts or events occurring or existing prior to the execution and delivery of
this Agreement. On the Closing Date, the credit facilities described in the
Existing Credit Agreement, shall be amended, supplemented, modified and restated
in their entirety by the facilities described herein, and all loans and

 

167



--------------------------------------------------------------------------------

other obligations of OSI outstanding as of such date under the Existing Credit
Agreement, shall be deemed to be loans and obligations outstanding under the
corresponding facilities described herein, without any further action by any
Person, except that the Administrative Agent shall make such transfers of funds
as are necessary in order that the outstanding balance of such Loans, together
with any Loans funded on the Closing Date, reflect the respective Loans and
Revolving Credit Commitments of the Lenders hereunder.

[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK.]

Section 10.25 Acknowledgement Regarding Any Supported QFCs. To the extent that
the Loan Documents provide support, through a guarantee or otherwise, for Hedge
Agreements or any other agreement or instrument that is a QFC (such support,
“QFC Credit Support” and, each such QFC, a “Supported QFC”), the parties
acknowledge and agree as follows with respect to the resolution power of the
FDIC under the Federal Deposit Insurance Act and Title II of the Dodd-Frank Wall
Street Reform and Consumer Protection Act (together with the regulations
promulgated thereunder, the “U.S. Special Resolution Regimes”) in respect of
such Supported QFC and QFC Credit Support (with the provisions below applicable
notwithstanding that the Loan Documents and any Supported QFC may in fact be
stated to be governed by the laws of the State of New York and/or of the United
States or any other state of the United States):

(a) In the event a Covered Entity that is party to a Supported QFC (each, a
“Covered Party”) becomes subject to a proceeding under a U.S. Special Resolution
Regime, the transfer of such Supported QFC and the benefit of such QFC Credit
Support (and any interest and obligation in or under such Supported QFC and such
QFC Credit Support, and any rights in property securing such Supported QFC or
such QFC Credit Support) from such Covered Party will be effective to the same
extent as the transfer would be effective under the U.S. Special Resolution
Regime if the Supported QFC and such QFC Credit Support (and any such interest,
obligation and rights in property) were governed by the laws of the United
States or a state of the United States. In the event a Covered Party or a BHC
Act Affiliate of a Covered Party becomes subject to a proceeding under a U.S.
Special Resolution Regime, Default Rights under the Loan Documents that might
otherwise apply to such Supported QFC or any QFC Credit Support that may be
exercised against such Covered Party are permitted to be exercised to no greater
extent than such Default Rights could be exercised under the U.S. Special
Resolution Regime if the Supported QFC and the Loan Documents were governed by
the laws of the United States or a state of the United States. Without
limitation of the foregoing, it is understood and agreed that rights and
remedies of the parties with respect to a Defaulting Lender shall in no event
affect the rights of any Covered Party with respect to a Supported QFC or any
QFC Credit Support.

(b) As used in this Section 10.25, the following terms have the following
meanings:

“BHC Act Affiliate” of a party means an “affiliate” (as such term is defined
under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such party.

“Covered Entity” means any of the following:

 

 

(i)

a “covered entity” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 252.82(b);

 

 

(ii)

a “covered bank” as that term is defined in, and interpreted in accordance with,
12 C.F.R. § 47.3(b); or

 

168



--------------------------------------------------------------------------------

 

(iii)

a “covered FSI” as that term is defined in, and interpreted in accordance with,
12 C.F.R. § 382.2(b).

“Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.

“QFC” has the meaning assigned to the term “qualified financial contract” in,
and shall be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D).

[signature pages intentionally omitted]

 

169



--------------------------------------------------------------------------------

EXECUTION VERSION

Published CUSIP Number: 67105DAR5

Revolving Credit CUSIP Number: 67105DAS3

Term Loan CUSIP Number: 67105DAT1

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

BORROWERS:

OSI RESTAURANT PARTNERS, LLC, as a Borrower

By:

 

             

Name:

Title:

BLOOMIN’ BRANDS, INC.,

as a Borrower

By:

 

 

Name:

Title:

Bloomin’ Brands, Inc.

Amended and Restated Credit Agreement

Signature Page



--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT AND LENDERS:

WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent, Swing Line
Lender, Collateral Agent, an L/C Issuer, and a Lender

By:

 

                 

Name:

 

Title:



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as a Lender

By:

 

         

Name:

Title:



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as a Lender

By:

 

                      

Name:

Title:



--------------------------------------------------------------------------------

COÖPERATIEVE RABOBANK U.A., NEW YORK BRANCH, as a Lender

By:

 

         

Name:

Title:

By:

 

 

Name:

Title:



--------------------------------------------------------------------------------

PNC BANK, NATIONAL ASSOCIATION, as a Lender

By:

 

         

Name:

Title:



--------------------------------------------------------------------------------

REGIONS BANK, as a Lender

By:

 

         

Name:

Title:



--------------------------------------------------------------------------------

U.S. BANK NATIONAL ASSOCIATION, as a Lender

By:

 

     

Name:

Title:



--------------------------------------------------------------------------------

CITIZENS BANK, N.A., as a Lender

By:

 

         

Name:

Title:



--------------------------------------------------------------------------------

HSBC BANK USA, NATIONAL ASSOCIATION, as a Lender

By:

 

         

Name:

Title:



--------------------------------------------------------------------------------

FIFTH THIRD BANK, as a Lender

By:

 

         

Name:

Title:



--------------------------------------------------------------------------------

SUMITOMO MITSUI BANKING CORPORATION, as a Lender

By:

 

         

Name:

Title:



--------------------------------------------------------------------------------

TD BANK, N.A., as a Lender

By:

 

         

Name:

Title:



--------------------------------------------------------------------------------

CADENCE BANK, N.A., as a Lender

By:

 

         

Name:

Title:



--------------------------------------------------------------------------------

FIRST TENNESSEE BANK NATIONAL ASSOCIATION, as a Lender

By:

 

         

Name:

Title:



--------------------------------------------------------------------------------

USAMERIBANK, as a Lender

By:

 

         

Name:

Title:



--------------------------------------------------------------------------------

IBERIABANK, as a Lender

By:

 

                 

Name:

Title:



--------------------------------------------------------------------------------

RAYMOND JAMES BANK, N.A., as a Lender

By:

 

         

Name:

Title:



--------------------------------------------------------------------------------

WEBSTER BANK, N.A., as a Lender

By:

 

             

Name:

Title:



--------------------------------------------------------------------------------

FIRSTBANK PUERTO RICO D/B/A FIRSTBANK FLORIDA, as a Lender

By:

 

         

Name:

Title:



--------------------------------------------------------------------------------

CITY NATIONAL BANK OF FLORIDA, as a Lender

By:

 

         

Name:

Title:



--------------------------------------------------------------------------------

[OTHER LENDERS], as a Lender

By:

 

         

Name:

Title: